Exhibit 10.1

AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT;

AMENDMENT NO. 4 TO THE AMENDED AND RESTATED GUARANTEE AND

COLLATERAL AGREEMENT; AND AMENDMENT NO. 3 TO THE HOLDINGS

GUARANTEE AND PLEDGE AGREEMENT

AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT; AMENDMENT NO. 4 TO
THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and AMENDMENT NO. 3
TO THE HOLDINGS GUARANTEE AND PLEDGE AGREEMENT (collectively, this “Amendment”),
dated as of May 20, 2014, among Affinion Group Holdings, Inc., a Delaware
corporation (“Holdings”), Affinion Group, Inc., a Delaware corporation (the
“Borrower”), the Lenders (as defined below) listed on the signature pages
hereto, and Deutsche Bank Trust Company Americas (“DBTCA”), as Administrative
Agent (in such capacity, the “Administrative Agent”), as Collateral Agent (in
such capacity, the “Collateral Agent”), as Swingline Lender (in such capacity,
the “Swingline Lender”), and DBTCA and Credit Suisse AG, Cayman Islands Branch
(“CS”), as Issuing Banks (in such capacity, each, an “Issuing Bank”).

PRELIMINARY STATEMENTS:

(1) Holdings and the Borrower have entered into that certain Amended and
Restated Credit Agreement, dated as of April 9, 2010 (as so amended and restated
and as amended, modified and/or supplemented to but excluding the date hereof,
the “Existing Credit Agreement” and, as amended by this Amendment, the “Credit
Agreement”), with the lenders from time to time party thereto (the “Lenders”),
the Administrative Agent, the Collateral Agent, Credit Suisse Securities (USA)
LLC (“CSS”), as syndication agent, Deutsche Bank Securities Inc. (“DBSI”), J.P.
Morgan Securities LLC (f/k/a J.P. Morgan Securities Inc.) (“JPM”) and UBS
Securities LLC (“UBS”), as documentation agents, Bank of America Securities LLC
(“BAS”) and CSS, as joint lead arrangers, and BAS, CSS, DBSI, JPM and UBS, as
joint bookrunners. Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.

(2) The Borrower and certain of its Subsidiaries have entered into that certain
Amended and Restated Guarantee and Collateral Agreement, dated as of April 9,
2010 (as so amended and restated and as amended, modified and/or supplemented to
but excluding the date hereof, the “Existing Guarantee and Collateral Agreement”
and, as amended by this Amendment, the “Guarantee and Collateral Agreement”).

(3) Holdings has entered into that certain Holdings Guarantee and Pledge
Agreement, dated as of April 9, 2010 (as amended, modified and/or supplemented
to but excluding the date hereof, the “Existing Holdings Guarantee and Pledge
Agreement” and, as amended by this Amendment, the “Holdings Guarantee and Pledge
Agreement”).

(4) Holdings and the Borrower have requested, and the undersigned Lenders
constituting the Required Lenders (determined as provided under the Existing
Credit Agreement immediately before giving effect to Amendment No. 4) (the
“Existing Required Lenders”), the Extending Tranche B Lenders, the Extending
Revolving Facility Lenders, the Redesignating Second Lien Term Lenders, the
Redesignating Tranche B Lenders, the New Second Lien Term



--------------------------------------------------------------------------------

Lenders, the Swingline Lender, each Issuing Bank and, where applicable, the
Administrative Agent and the Collateral Agent have agreed, on the terms and
conditions stated below, to (i) amend and modify the Existing Credit Agreement
as set forth in Section 1 below, (ii) in the case of the New Second Lien Term
Lenders, make New Second Lien Term Loans to the Borrower, (iii) amend and modify
the Existing Guarantee and Collateral Agreement as set forth in Section 2 below,
(iv) amend and modify the Existing Holdings Guarantee and Pledge Agreement as
set forth in Section 3 below, (v) waive (and direct the Administrative Agent to
waive) certain provisions of the Existing Credit Agreement requiring notice of
commitment reductions as provided below, (vi) direct the Administrative Agent
and the Collateral Agent to enter into the Second Lien Intercreditor Agreement
and (vii) direct the Collateral Agent to enter into certain amendments to the
Foreign Pledge Agreements as provided below.

(3) Accordingly, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows, effective as of the
Amendment No. 4 Effective Date (as defined below):

SECTION 1. Amendments and Waivers to Existing Credit Agreement. (a) The
Borrower, Holdings, the Existing Required Lenders, each Extending Tranche B
Lender, each Extending Revolving Facility Lender, each Redesignating Second Lien
Term Lender, each Redesignating Tranche B Lender, each New Second Lien Term
Lender, the Swingline Lender, each Issuing Bank, the Administrative Agent and
the Collateral Agent hereby agree that the Existing Credit Agreement (excluding
the annexes, schedules and exhibits thereto that are not attached as part of
Exhibit B hereto) shall be amended on the Amendment No. 4 Effective Date such
that, on the Amendment No. 4 Effective Date, the terms set forth in Exhibit B
hereto shall replace and supersede the terms of the Existing Credit Agreement.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import shall,
unless the context otherwise requires, from and after the Amendment No. 4
Effective Date, mean the Credit Agreement. As used in any other Loan Document,
from and after the Amendment No. 4 Effective Date, all references to the “Credit
Agreement” in such Loan Documents shall, unless the context otherwise requires,
mean the Credit Agreement.

(b) Each of the parties to this Amendment hereby agrees that on the Amendment
No. 4 Effective Date, each New Second Lien Term Lender shall become a “Lender”
for all purposes of the Credit Agreement and the other Loan Documents. The
Administrative Agent is hereby authorized to modify, in consultation with the
Borrower, Schedule 2.01 to the Credit Agreement to reflect the New Second Lien
Term Loan Commitments established pursuant to this Amendment.

(c) The Existing Required Lenders hereby waive (and direct the Administrative
Agent to waive), subject to Section 2.16 of the Existing Credit Agreement, the
provision in Section 2.08(b) of the Existing Credit Agreement requiring three
Business Days’ prior written notice of the election to terminate or reduce the
Revolving Facility Commitments in connection with the termination or reduction
of a portion of the Revolving Facility Commitments on the Amendment No. 4
Effective Date as contemplated by Section 5(d) of this Amendment, so long

 

2



--------------------------------------------------------------------------------

as the Borrower shall have provided the Administrative Agent notice of the
proposed termination or reduction of Revolving Facility Commitments before 12:00
noon (New York time) on the Business Day on which such termination and/or
reductions are to be made.

(d) Without prejudice to the obligation of the Borrower to pay breakage and
other costs and expenses of the type referred to in Section 2.16 of the Credit
Agreement in connection with the assignment of Tranche B Term Loans held by
Non-Extending Tranche B Lenders and Revolving Facility Commitments held by
Non-Extending Revolving Lenders as contemplated by Sections 5(b) and (c) of this
Amendment, no breakage or other costs or expenses of the type referred to in
Section 2.16 of the Credit Agreement shall be payable to any Extending Tranche B
Lender or any Extending Revolving Facility Lender in connection with the
termination of Interest Periods with respect to Borrowings of Tranche B Term
Loans and Revolving Facility Loans on the Amendment No. 4 Effective Date as
contemplated by Section 2.07(f) of the Credit Agreement.

SECTION 2. Amendments to Existing Guarantee and Collateral Agreement. (a) The
Borrower, Holdings, the Existing Required Lenders, the other Lenders party
hereto, the Administrative Agent and the Collateral Agent hereby agree that the
Existing Guarantee and Collateral Agreement (excluding the annexes, schedules
and exhibits thereto that are not attached as part of Exhibit C hereto) shall be
amended on the Amendment No. 4 Effective Date such that, on the Amendment No. 4
Effective Date, the terms set forth in Exhibit C hereto shall replace and
supersede the terms of the Existing Guarantee and Collateral Agreement.

(b) As used in the Guarantee and Collateral Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, from and after the
Amendment No. 4 Effective Date, mean the Guarantee and Collateral Agreement. As
used in any other Loan Document, from and after the Amendment No. 4 Effective
Date, all references to the “Guarantee and Collateral Agreement” in such Loan
Documents shall, unless the context otherwise requires, mean the Guarantee and
Collateral Agreement.

SECTION 3. Amendments to Existing Holdings Guarantee and Pledge Agreement.
(a) Holdings, the Existing Required Lenders, the other Lenders party hereto, the
Administrative Agent and the Collateral Agent hereby agree that the Existing
Holdings Guarantee and Pledge Agreement (excluding the annexes, schedules and
exhibits thereto that are not attached as part of Exhibit D hereto) shall be
amended on the Amendment No. 4 Effective Date such that, on the Amendment No. 4
Effective Date, the terms set forth in Exhibit D hereto shall replace and
supersede the terms of the Existing Holdings Guarantee and Pledge Agreement.

(b) As used in the Holdings Guarantee and Pledge Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, from and
after the Amendment No. 4 Effective Date, mean the Holdings Guarantee and Pledge
Agreement. As used in any other Loan Document, from and after the Amendment
No. 4 Effective Date, all references to the “Holdings Guarantee and Pledge
Agreement” in such Loan Documents shall, unless the context otherwise requires,
mean the Holdings Guarantee and Pledge Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 4. Directions and Acknowledgements by Lenders. (a) The undersigned
Lenders hereby direct the Administrative Agent and the Collateral Agent to
(i)(A) enter into the Second Lien Intercreditor Agreement, and consent to, and
direct the Administrative Agent and the Collateral Agent to perform, all of the
Administrative Agent’s and the Collateral Agent’s, as applicable, obligations
thereunder and (B) acknowledge and agree that each of the Administrative Agent
and the Collateral Agent has executed the Second Lien Intercreditor Agreement in
reliance on the direction set forth herein, (ii) enter into such amendments to,
and/or restatements of, the Foreign Pledge Agreements as may be required or
advisable in the judgment of the Administrative Agent (and its counsel) to
effect modifications similar to those made to the Existing Guarantee and
Collateral Agreement pursuant to Section 2 above and effectuate the purpose and
intent of the Second Lien Intercreditor Agreement and (iii) acknowledge and
agree that each of the Administrative Agent and the Collateral Agent has
executed such amendments and/or restatements to the Foreign Pledge Agreements in
reliance on the direction set forth herein.

(b) (i)(x) Holdings, the Borrower, DBTCA, the Required First Lien Lenders and
the Required Second Lien Lenders hereby agree that upon delivery of a notice of
resignation as Administrative Agent, Collateral Agent, Issuing Bank and
Swingline Lender by DBTCA to the Lenders, the other Issuing Banks and the
Borrower (a “DBTCA Resignation Notice”), Deutsche Bank AG New York Branch
(“DBNY”), DBTCA and the Loan Parties shall, as soon as reasonably practicable,
enter into an agency resignation and assignment agreement (the “DBTCA Agency
Resignation and Assignment Agreement”) in form and substance substantially
similar to the Resignation and Assignment Agreement, (y) upon the effectiveness
of the DBTCA Resignation Notice and the execution and delivery of the DBTCA
Agency Resignation and Assignment Agreement by the parties thereto, DBNY shall
be appointed as the successor Administrative Agent, Issuing Bank and Swingline
Lender (without any requirement for any further consent of the Required First
Lien Lenders, the Required Second Lien Lenders and the Loan Parties) and succeed
as Administrative Agent, Issuing Bank and Swingline Lender in accordance with
the provisions of the Credit Agreement (including Sections 2.05 and 8.06) and
the DBTCA Agency Resignation and Assignment Agreement and (z) the Loan Parties,
DBTCA and DBNY may enter into such technical amendments to the Credit Agreement
and the other Loan Documents as may be required or advisable in the judgment of
DBNY, as the successor Administrative Agent, to effectuate the purposes of this
clause (b) and the agency transfer contemplated by the DBTCA Agency Resignation
and Assignment Agreement and (ii) the Required First Lien Lenders and the
Required Second Lien Lenders hereby, authorize (x) DBTCA and DBNY to enter into
the documentation described in sub-clauses (i)(x) and (z) above and (y) the
appointment of DBNY as successor Administrative Agent in connection therewith.

SECTION 5. Conditions of Effectiveness. This Amendment is subject to the
provisions of Section 9.09 of the Credit Agreement. This Amendment shall become
effective as of the date (the “Amendment No. 4 Effective Date”) when, and only
when, each of the following conditions shall have been fulfilled (which, in the
case of clauses (b), (c), (d), (e) and (h) below, may be concurrent with the
satisfaction of the other conditions specified below) to the satisfaction of the
Administrative Agent:

 

4



--------------------------------------------------------------------------------

(a) (x) The Administrative Agent shall have received counterparts of this
Amendment executed by Holdings, the Borrower, Lenders constituting the Existing
Required Lenders, Extending Tranche B Lenders holding Tranche B Term Loans (as
defined in the Existing Credit Agreement) in an aggregate principal amount of
not less than $704,000,000, Extending Revolving Facility Lenders holding
Revolving Facility Commitments in an aggregate principal amount of not less than
$80,000,000, Redesignating Second Lien Term Lenders holding Tranche B Term Loans
(as defined in the Existing Credit Agreement) in an aggregate principal amount
of not less than $377,875,000, Redesignating Tranche B Lenders holding Revolving
Facility Loans (as defined in the Existing Credit Agreement) in an aggregate
principal amount of not less than $71,000,000, each New Second Lien Term Lender,
the Swingline Lender, each Issuing Bank, the Administrative Agent and the
Collateral Agent and (y) the Administrative Agent shall have additionally
received all of the following documents, each of which (unless otherwise
specified) shall be dated the date of receipt thereof by the Administrative
Agent (unless otherwise specified), in form and substance satisfactory to the
Administrative Agent (unless otherwise specified):

(i) counterparts of the Second Lien Intercreditor Agreement duly executed by the
Borrower and the other parties thereto;

(ii) counterparts of the Consent attached hereto as Exhibit A executed by each
Subsidiary Loan Party;

(iii) a customary certificate signed by a Responsible Officer of the Borrower,
in form and substance satisfactory to the Administrative Agent, certifying that
Holdings and its subsidiaries, on a consolidated basis after giving effect to
this Amendment, the Extension Transactions and the other transactions
contemplated hereby, are solvent;

(iv) in the case of each Loan Party each of the items referred to in
clauses (A), (B) and (C) below:

(A) a copy of the certificate or articles of incorporation or formation, limited
liability agreement, partnership agreement or other constituent or governing
documents, including all amendments thereto, of each Loan Party, (a) if
applicable in such jurisdiction, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization,
and a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of each such Loan
Party as of a recent date from such Secretary of State (or other similar
official), and (b) otherwise, (i) certified by the Secretary or Assistant
Secretary of each such Loan Party or other person duly authorized by the
constituent documents of such Loan Party or (ii) otherwise in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders;

 

5



--------------------------------------------------------------------------------

(B) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by the constituent documents of
such Loan Party dated the Amendment No. 4 Effective Date and certifying:

(a) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Amendment No. 4 Effective Date and at all times since a date prior
to the date of the resolutions described in clause (b) below;

(b) that attached thereto is a true and complete copy of resolutions (or
equivalent authorizing actions) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and performance of this
Amendment and the performance of the Loan Documents (as modified hereby) to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Amendment No. 4 Effective Date;

(c) that the certificate or articles of incorporation, by-laws, limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents of such Loan Party have not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (A) above;

(d) as to the incumbency and specimen signature of each officer or other duly
authorized person executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and

(e) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(C) a certification of another officer or other duly authorized person as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer or other person duly authorized by such Loan Party executing the
certificate pursuant to clause (B) above;

(v) a favorable written opinion of Akin Gump Strauss Hauer and Feld, LLP,
special counsel for Holdings, the Borrower and the other Loan Parties, dated the
Amendment No. 4 Effective Date and addressed to the Administrative Agent, the
Lenders and each Issuing Bank, covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and each of
Holdings, the Borrower and the other Loan Parties hereby instructs its counsel
to deliver such opinions; and

 

6



--------------------------------------------------------------------------------

(vi) for the account of each Lender which has requested same, an appropriate
Note evidencing the Loans owed to such Lender, executed by the Borrower, in each
case in the amount, maturity and otherwise as provided in the Credit Agreement.

(b) (x) The Tranche B Term Loans (as defined in the Existing Credit Agreement)
of each Non-Extending Tranche B Lender shall have been assigned to DBTCA (as an
assignee Lender) in accordance with Section 2.19 of the Credit Agreement,
(y) all accrued and unpaid interest on all such Tranche B Term Loans of each
Non-Extending Tranche B Lender shall have been paid in full by DBTCA (as the
assignee Lender) to such Non-Extending Tranche B Lender in accordance with
Section 2.19 of the Credit Agreement and (z) the assignment fee and any other
costs and expenses of each Non-Extending Tranche B Lender (including costs
payable under Section 2.16 of the Credit Agreement) with respect to the
assignment of its Tranche B Term Loans shall have been paid in full.

(c) (v) The Revolving Facility Commitment (and related Revolving Facility
Exposure) of each Non-Extending Revolving Facility Lender shall have been
assigned to DBTCA (as an assignee Lender) in accordance with Section 2.19 of the
Credit Agreement, (w) the portion of the Revolving Facility Commitment of each
Extending Revolving Facility Lender in excess of its Extended Revolving Facility
Commitment Amount (and related Revolving Facility Exposure) shall have been
assigned to DBTCA (as an assignee Lender) in accordance with Section 9.04 of the
Credit Agreement, (x) all accrued and unpaid interest on all Revolving Facility
Loans subject to assignment pursuant to preceding clauses (v) and (w) shall have
been paid in full by DBTCA (as the assignee Lender) to such Non-Extending
Revolving Facility Lender in accordance with Section 2.19 of the Credit
Agreement or such Extending Revolving Facility Lender in accordance with the
applicable Assignment and Acceptance, as the case may be, (y) all accrued but
unpaid Commitment Fees and L/C Participation Fees owing to any such
Non-Extending Revolving Facility Lender shall have been paid by the Borrower to
such Non-Extending Revolving Facility Lender and (z) the assignment fee and any
other costs and expenses of each Non-Extending Revolving Facility Lender
(including costs payable under Section 2.16 of the Credit Agreement) with
respect to the assignment of its respective Revolving Facility Commitments and
related Revolving Facility Exposure shall have been paid in full.

(d) After giving effect to the assignments described in preceding clause (c),
the Borrower shall have voluntarily terminated Revolving Facility Commitments
equal to $85,000,000 pursuant to, and in accordance with the terms of,
Section 2.08(a) of the Credit Agreement (but without regarding to the minimum
reductions amounts specified therein and with such reduction of the Revolving
Facility Commitments to be applied among the Extending Revolving Facility
Lenders such that, after giving effect thereto, the Revolving Facility
Commitment of each Extending Revolving Facility Lender equals its Extended
Revolving Facility Commitment Amount.

 

7



--------------------------------------------------------------------------------

(e) The Borrower shall have paid (i) all interest accruing on all Borrowings of
Tranche B Term Loans under, and as defined in, the Existing Credit Agreement
outstanding on the Amendment No. 4 Effective Date (immediately prior to giving
effect thereto) from the last applicable Interest Payment Date to and including
the Amendment No. 4 Effective Date, (ii) all interest accruing on all Borrowings
of Revolving Facility Loans under, and as defined in, the Existing Credit
Agreement outstanding on the Amendment No. 4 Effective Date (immediately prior
to giving effect thereto) from the last applicable Interest Payment Date to and
including the Amendment No. 4 Effective Date and (iii) all accrued but unpaid
Commitment Fees and L/C Participation Fees accruing to and including the
Amendment No. 4 Effective Date, in each case regardless of whether payment would
otherwise be required under the Credit Agreement.

(f) The representations and warranties contained in the Loan Documents and in
Section 7 hereof that are qualified by materiality are (both before and after
giving effect to this Amendment and the transactions contemplated hereunder)
true and correct, and each of such representations and warranties that are not
so qualified are (both before and after giving effect to this Amendment, the
Extension Transactions and the other transactions contemplated hereunder) true
and correct in all material respects, in each case, on and as of the of this
Agreement as though made on and as of the Amendment No. 4 Effective Date other
than any such representations and warranties that, by their terms, expressly
refer to a specific date other than the date of such certificate, in which case
as of such specific date and the Administrative Agent shall have received a
certificate signed by a duly authorized officer of Holdings and the Borrower,
dated the Amendment No. 4 Effective Date, to such effect.

(g) All legal matters incident to this Amendment, the borrowings and extensions
of credit under the Credit Agreement and the other Loan Documents shall be
reasonably satisfactory to the Administrative Agent, to the Lenders and to each
Issuing Bank on the Amendment No. 4 Effective Date.

(h) The Agents shall have received all fees and expenses payable thereto or to
any Lender on or prior to the Amendment No. 4 Effective Date payable pursuant to
the Loan Documents on or prior to the Amendment No. 4 Effective Date, including
the Consent Fee and Upfront Fee referred to below (which shall be paid in
accordance with Section 6 set forth below) and, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of White & Case LLP and U.S. local
and foreign counsel) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.

SECTION 6. Consent Fee; Upfront Fee. (a) The Borrower agrees to pay the
Administrative Agent, for the account of (x) each Lender that delivers to the
Administrative Agent (or its counsel) an executed counterpart of this Amendment
on or prior to 5:00 p.m., New York City time, on May 6, 2014 and (y) DBTCA in
its capacity as an assignee of the Tranche B Term Loans (as defined in the
Existing Credit Agreement) of Non-Extending Tranche B Lenders and certain
Extending Tranche B Lenders and the Revolving Facility Commitments of
Non-Extending Revolving Facility Lenders and certain Extending Revolving
Facility Lenders as contemplated by Sections 5(b) and (c) respectively (in such
capacity, the “Lead Assignee Bank”) upon its delivery to the Administrative
Agent (or its counsel) of an executed counterpart of this Amendment as an
Extending Revolving Facility Lender, an Extending Tranche B Lender, a
Redesignating Second Lien Term Lender and/or a Redesignating Tranche B Lender
following

 

8



--------------------------------------------------------------------------------

the consummation of the assignments contemplated by Sections 5(b) and (c), a fee
(collectively, the “Consent Fee”) in an amount equal to 0.25% of the sum of
(i) the aggregate principal amount of all Tranche B Term Loans and Redesignated
Second Lien Term Loans of such Lender or the Lead Assignee Bank, as applicable,
and (ii) the Revolving Loan Commitment of such Lender or the Lead Assignee Bank,
as applicable, as in effect on the Amendment No. 4 Effective Date (immediately
after giving effect to the consummation of the Extension Transactions and the
termination of a portion of the Revolving Loan Commitments on such date as
contemplated by Section 5(d) hereof). The Consent Fee shall be payable in
Dollars and in immediately available funds on the Amendment No. 4 Effective Date
and, once paid, such fees or any part thereof shall not be refundable.

(b) The Borrower agrees to pay the Administrative Agent, for the account of each
New Second Lien Term Lender, a fee (collectively, the “Upfront Fee”) in an
amount equal to 0.25% of the aggregate principal amount of all New Second Lien
Term Loans of such Lender funded by such Lender to the Borrower on the Amendment
No. 4 Effective Date. The Upfront Fee shall be payable in Dollars and in
immediately available funds on the Amendment No. 4 Effective Date and, once
paid, such fees or any part thereof shall not be refundable.

SECTION 7. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) the execution, delivery and performance by Holdings and the Borrower of this
Amendment, the execution and delivery of the Consent hereto by each Subsidiary
Loan Party and the performance by Holdings, the Borrower and each Subsidiary
Loan Party of the Credit Agreement, the Guarantee and Collateral Agreement, the
Guarantee and Collateral Agreement, the Holdings Guarantee and Pledge Agreement
and the other Loan Documents (each, as modified hereby) has been duly authorized
by all necessary corporate action;

(b) as of the Amendment No. 4 Effective Date, both before and after giving
effect to this Amendment, the Extension Transaction and the other transactions
contemplated hereby, no event has occurred and is continuing that constitutes
(i) a Default or an Event of Default or (ii) a breach, default or event of
default, or which otherwise gives rise to a mandatory repurchase right or any
right of acceleration of any right or obligation (including any payment) under
the Senior Notes Documents, the Senior Subordinated Notes Documents, the
Extended Senior Subordinated Notes Documents or the Affinion Investments Notes
Documents; and

(c) this Amendment has been duly executed and delivered by Holdings and the
Borrower and the Consent has been duly executed by each Subsidiary Loan Party.
This Amendment, the Credit Agreement, the Guarantee and Collateral Agreement,
the Holdings Guarantee and Pledge Agreement and the other Loan Documents
constitute the legal, valid and binding obligations of Holdings, the Borrower
and the Subsidiary Loan Parties, enforceable against Holdings, the Borrower and
the Subsidiary Loan Parties in accordance with their respective terms, subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally, and subject to
the effects of general principles of equity (regardless whether considered in a
proceeding in equity or at law).

 

9



--------------------------------------------------------------------------------

SECTION 8. Reference to and Effect on the Credit Agreement and the other Loan
Documents.

(a) The parties hereto acknowledge and agree that (i) this Amendment, the Credit
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not (and shall not be construed to)
constitute a novation or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Amendment No. 4 Effective Date and which remain outstanding,
(ii) the “Obligations” are in all respects continuing (as amended hereby and
which are hereinafter subject to the terms of the Credit Agreement and the other
Loan Documents), (iii) the Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed, and (iv) the Liens and security interests as granted under the
applicable Loan Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect and are reaffirmed hereby and
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 9. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the administration
of the Credit Agreement (as amended hereby) and all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) to the same extent that such fees and expenses would be payable under,
and on the same terms as are set forth in, Section 9.05 of the Credit Agreement.

SECTION 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 11. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AFFINION GROUP, INC. By:  

/s/ Todd H. Siegel

Name:   Todd H. Siegel Title:   Chief Executive Officer AFFINION GROUP HOLDINGS,
INC. By:  

/s/ Todd H. Siegel

Name:   Todd H. Siegel Title:   Chief Executive Officer

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, Collateral Agent,
Swingline Lender and an Issuing Bank By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director By:  

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Issuing Bank By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Sally Reyes

Name:   Sally Reyes Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE 1

SIGNATURE PAGE FOR A TRANCHE B LENDER THAT WISHES TO EXTEND THE TRANCHE B TERM
LOAN MATURITY DATE WITH RESPECT TO ALL (AND NOT LESS THAN ALL) OF ITS TRANCHE B
TERM LOANS AND RELATED OBLIGATIONS

SIGNATURE PAGE TO AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4 TO THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT;
and AMENDMENT NO. 3 TO THE HOLDINGS GUARANTEE AND PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG AFFINION GROUP HOLDINGS, INC., AFFINION
GROUP, INC., THE VARIOUS AGENTS PARTY THERETO, THE LENDERS PARTY THERETO AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, COLLATERAL AGENT,
SWINGLINE LENDER AND ISSUING BANK (COLLECTIVELY, “AMENDMENT NO. 4”)

By executing this signature page, the undersigned institution hereby (i)
consents to Amendment No. 4, (ii) agrees to extend the Tranche B Term Loan
Maturity Date with respect to ALL (and not less than all) of its Tranche B Term
Loans under, and as defined in, the Existing Credit Agreement and related
Obligations on the terms and conditions provided in Amendment No. 4, (iii)
acknowledges and agrees that the principal amount of such Tranche B Term Loans
it so elects to “extend” hereunder may be less than the full principal amount of
Tranche B Term Loans allocated to, and held by, such Lender on the Amendment No.
4 Effective Date (after giving effect to the Extension Transactions) (i.e., its
Extended Tranche B Allocated Amount) and (iv) if the principal amount of such
Tranche B Term Loans it so elects to “extend” hereunder exceeds its Extended
Tranche B Allocated Amount, agrees to assign to the Lead Assignee Bank a portion
of such Tranche B Term Loans in an aggregate principal amount equal to such
excess pursuant to an Assignment and Acceptance in accordance with the
requirements of Section 9.04 of the Credit Agreement.

 

Zeus Trading LLC

as an Extending Tranche B Lender

By:  

/s/ Tara E. Kenny

  Name:   Tara E. Kenny   Title:   Assistant Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BRYCE FUNDING as an Extending Tranche B Lender By:  

/s/ Irfan Ahmed

  Name:   IRFAN AHMED   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Malibu CBNA Loan Funding LLC as an Extending Tranche B Lender By:  

/s/ Adam Jacobs

  Name:   Adam Jacobs   Title:   Attorney-In-Fact

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Transamerica Life Insurance Company, as an Extending Tranche B Lender By:  
AEGON USA Investment Management, LLC, as Investment Manager By:  

/s/ Jim Schaeffer

  Name:   Jim Schaeffer   Title:   Head of Leverage Finance By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

AEGON Companies Pension Trust, as an Extending Tranche B Lender By:   AEGON USA
Investment Management, LLC, as Investment Manager By:  

/s/ Jim Schaeffer

  Name:   Jim Schaeffer   Title:   Head of Leverage Finance By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Transamerica Floating Rate, By:  

AEGON USA, as its Investment Advisor

as an Extending Tranche B Lender

By:  

/s/ Jason Felderman

  Name:   Jason Felderman   Title:   Co-Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

AIMCO CLO, Series 2005-A as an Extending Tranche B Lender By:  

/s/ Chris Goergen

  Name:   Chris Goergen   Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Name:   Jerry D. Zinkula   Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

AIMCO CLO, Series 2006-A as an Extending Tranche B Lender By:  

/s/ Chris Goergen

  Name:   Chris Goergen   Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Name:   Jerry D. Zinkula   Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Allstate Insurance Company as an Extending Tranche B Lender By:  

/s/ Chris Goergen

  Name:   Chris Goergen   Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Name:   Jerry D. Zinkula   Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Allstate Life Insurance Company as an Extending Tranche B Lender By:  

/s/ Chris Goergen

  Name:   Chris Goergen   Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Name:   Jerry D. Zinkula   Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Northwoods Capital V, Limited as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Collateral Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Northwoods Capital VII, Limited as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Collateral Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Northwoods Capital VI, Limited as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Collateral Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Northwoods Capital VIII, Limited as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Collateral Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Swiss Capital Alternative Strategies Funds SPC for the account of SC Alternate
Strategy 1 SP as an Extending Tranche B Lender By:   Angelo, Gordon & Co., L.P.
as Attorney-in-fact By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

AG Diversified Income Master Fund, L.P. as an Extending Tranche B Lender By:  
Angelo, Gordon & Co., L.P. as Attorney-in-fact By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

James River Insurance Company as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Investment Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

JRG Reinsurance Company, Ltd. as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Investment Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SWISS CAPITAL PRO LOAN III PLC as an Extending Tranche B Lender By:   For and on
behalf of BNY Mellon Trust Company (Ireland) Limited under power of attorney By:
 

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SWISS CAPITAL PRO LOAN V PLC as an Extending Tranche B Lender By:   For and on
behalf of BNY Mellon Trust Company (Ireland) Limited under power of attorney By:
 

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SWISS CAPITAL PRO LOAN IV PLC as an Extending Tranche B Lender By:   For and on
behalf of BNY Mellon Trust Company (Ireland) Limited under power of attorney By:
 

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Kaiser Foundation Hospitals as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Investment Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

NORTHWOODS CAPITAL X, LIMITED as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Collateral Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

NORTHWOODS CAPITAL IX, LIMITED as an Extending Tranche B Lender By:   Angelo,
Gordon & Co., L.P. as Collateral Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

AG Rio Grande FMC, L.P. as an Extending Tranche B Lender By:   Angelo, Gordon &
Co., L.P. as Investment Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Kaiser Foundation Health Plan, Inc., as named fiduciary of the Kaiser Permanente
Group Trust as an Extending Tranche B Lender By:   Angelo, Gordon & Co., L.P. as
Investment Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ares Institutional Loan Fund B.V. as an Extending Tranche B Lender By:   Ares
Management Limited, as Manager By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXIII CLO LTD. as an Extending Tranche B Lender By:   ARES CLO MANAGEMENT
XXIII, L.P., ITS ASSET MANAGER BY:   ARES CLO GP XXIII, LLC, ITS GENERAL PARTNER
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL MANAGED TRUST -

HIGH YIELD BOND FUND

as an Extending Tranche B Lender By:   ARES MANAGEMENT LLC, AS SUB- ADVISER By:
 

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL INVESTMENTS

TRUST - OPPORTUNISTIC INCOME FUND

as an Extending Tranche B Lender By:   ARES MANAGEMENT LLC, AS PORTFOLIO MANAGER
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XVI CLO LTD. as an Extending Tranche B Lender By:   ARES CLO MANAGEMENT
XVI, L.P., ITS ASSET MANAGER BY:  

ARES CLO GP XVI, LLC, ITS GENERAL

PARTNER

By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXI CLO LTD. as an Extending Tranche B Lender By:  

ARES CLO MANAGEMENT XXI, L.P., ITS

ASSET MANAGER

BY:   ARES CLO GP XXI, LLC, ITS GENERAL PARTNER By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES ENHANCED LOAN INVESTMENT

STRATEGY IR LTD.

as an Extending Tranche B Lender By:  

ARES ENHANCED LOAN MANAGEMENT

IR AS PORTFOLIO PARTNER

By:  

ARES ENHANCED LOAN IR GP, LLC, ITS

GENERAL PARTNER

By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES ENHANCED LOAN INVESTMENT

STRATEGY IX, L.P.

as an Extending Tranche B Lender By:  

AELIS IX Management, LLC, its General

Partner

By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES ENHANCED LOAN INVESTMENT

STRATEGY II LTD.

as an Extending Tranche B Lender By:   ARES ENHANCED LOAN MANAGEMENT II, L.P.,
ITS PORTFOLIO MANAGER By:   ARES ENHANCED LOAN II GP, LLC, ITS GENERAL PARTNER
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES IIIR/IVR CLO LTD. as an Extending Tranche B Lender By:   ARES CLO
MANAGEMENT IIIR/IVR, L.P., ITS ASSET MANAGER By:   ARES CLO GP IIIR/IVR, LLC,
ITS GENERAL PARTNER By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXVII CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management
XXVII, L.P., its Asset Manager By:   Ares CLO GP XXVII, LLC, its General Partner
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ONTARIO PUBLIC SERVICE EMPLOYEES UNION PENSION PLAN TRUST FUND as an Extending
Tranche B Lender By:   AELIS X Management, L.P., its investment counsel By:  
AELIS X Management GP, LLC, its General Partner By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SEI GLOBAL MASTER FUND PLC - THE SEI HIGH YIELD FIXED INCOME FUND as an
Extending Tranche B Lender By:   ARES MANAGEMENT LLC, AS PORTFOLIO MANAGER By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXIV CLO LTD. as an Extending Tranche B Lender By:   ARES CLO MANAGEMENT
XXIV, L.P., ITS ASSET MANAGER By:   Ares CLO GP XXIV, LLC, its General Partner
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXVI CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management
XXVI, L.P., its Collateral Manager By:   Ares CLO GP XXVI, LLC, Its General
Partner By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

PPF Nominee 1 B.V. as an Extending Tranche B Lender By:   Ares Management
Limited, its Portfolio Manager By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS TRUST II - GOLDMAN SACHS MULTI-MANAGER ALTERNATIVES FUND as an
Extending Tranche B Lender By:   Ares Capital Management II LLC, as Sub- Advisor
By:   Ares Management LLC, as sole member By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

KAISER FOUNDATION HOSPITALS as an Extending Tranche B Lender By:   Ares
Management LLC, its Portfolio Manager By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Russell Institutional Funds, LLC as an Extending Tranche B Lender By:   ARES
MANAGEMENT LLC, in its capacity as Money Manager for the Russell High Yield Bond
Fund By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SUPERANNUATION FUNDS MANAGEMENT CORPORATION OF SOUTHERN AUSTRALIA as an
Extending Tranche B Lender By:   ARES HIGH YIELD STRATEGIES FUND IV MANAGEMENT,
L.P., ITS INVESTMENT MANAGER BY:   ARES HIGH YIELD STRATEGIES FUND IV GP, LLC,
ITS GENERAL PARTNER By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Renaissance Floating Rate Income Fund as an Extending Tranche B Lender By:  
Ares Capital Management II LLC, as Portfolio Sub-Advisor By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ares NF CLO XIV Ltd. as an Extending Tranche B Lender By:   Ares NF CLO XIV
Management, L.P., its Collateral Manager By:   Ares NF CLO XIV Management, LLC.,
its General Manager By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ares Senior Loan Trust as an Extending Tranche B Lender By:   Ares Senior Loan
Trust Management, L.P., its Investment Adviser By:   Ares Senior Loan Trust
Management, LLC., its General Partner By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XI CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management XI,
L.P., its Asset Manager By:   Ares CLO GP XI, LLC., its General Partner By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XII CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management
XII, L.P., its Asset Manager By:   Ares CLO GP XIIA, LLC., its General Partner
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXII CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management
XXII, L.P., its Asset Manager By:   Ares CLO GP XXII, LLC., its General Partner
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXV CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management
XXV, L.P., its Asset Manager By:   Ares CLO GP XXV, LLC., its General Partner
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXVIII CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management
XXVIII, L.P., its Asset Manager By:   Ares CLO GP XXVIII, LLC., its General
Partner By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

KAISER PERMANENTE GROUP TRUST as an Extending Tranche B Lender By:   Kaiser
Foundation Health Plan, Inc., as named fiduciary By:   Ares Management LLC, as
Portfolio Manager By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SEI Institutional Investments Trust - High Yield Bond Fund as an Extending
Tranche B Lender By:   Ares Management LLC, as Sub-Adviser By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL MANAGED TRUST ENHANCED INCOME FUND as an Extending Tranche B
Lender By:   Ares Management LLC, as Sub-Adviser By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES NF CLO XV Ltd. as an Extending Tranche B Lender By:   Ares NF CLO XV
Management, L.P., its   Collateral Manager By:   Ares NF CLO XV Management,
LLC., its   General Manager By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES XXIX CLO LTD. as an Extending Tranche B Lender By:   Ares CLO Management
XXIX, L.P., its Asset Manager By:   Ares CLO GP XXIX, LLC, its General Partner
By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

AVIVA STAFF PENSION SCHEME as an Extending Tranche B Lender By:   Ares
Management Limited, its Manager By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BAFFIN FUNDING ULC as an Extending Tranche B Lender By:  

/s/ Mobasharul Islam

  Name:   Mobasharul Islam   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Aetna Health Management, LLC as an Extending Tranche B Lender By:   BlackRock
Investment Management, LLC, Its Investment Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Aetna Life Insurance Company as an Extending Tranche B Lender By:   BlackRock
Investment Management, LLC, Its Investment Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BlackRock Senior Income Series IV as an Extending Tranche B Lender By:  
BlackRock Financial Management, Inc., its Collateral Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Aetna Health Inc. as an Extending Tranche B Lender By:   BlackRock Investment
Management, LLC, Its Investment Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BlackRock Senior Income Series V Limited as an Extending Tranche B Lender By:  
BlackRock Financial Management, Inc., its Collateral Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BlackRock Bank Loan Strategy Fund of Multi Manager Global Investment Trust as an
Extending Tranche B Lender By:   BlackRock Financial Management, Inc., its
Investment Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

UnitedHealthcare Insurance Company as an Extending Tranche B Lender By:  
BlackRock Financial Management, Inc., its Investment Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

FIFTH STREET STATION LLC as an Extending Tranche B Lender By:  

/s/ Sean Meeker

  Name:   Sean Meeker   Title:   Director

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Midtown Acquisitions, L.P., as an Extending Tranche B Lender By:  

/s/ Morgan Blackwell

  Name:   Morgan Blackwell   Title:   Managing Member By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

FULCRA FOCUSED YIELD FUND, as an Extending Tranche B Lender By:  

/s/ Matthew Shandro

  Name:   Matthew Shandro   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

PENDER CORPORATE BOND FUND, as an Extending Tranche B Lender By:  

/s/ Matthew Shandro

  Name:   Matthew Shandro   Title:   Portfolio Adviser By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Global Leveraged Capital Credit Opportunity Fund I By:   Global Leveraged
Capital Management, LLC, as an Extending Tranche B Lender By:  

/s/ Christian Giordano

  Name:   Christian Giordano   Title:   Principal By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Greywolf CLO I, Ltd. as an Extending Tranche B Lender By:   Greywolf Capital
Management LP, its Investment Manager By:  

/s/ William Troy

  Name:   William Troy   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

WhiteHorse III, Ltd. as an Extending Tranche B Lender By:   WhiteHorse Capital
Partners, LP as Collateral Manager By:   WhiteRock Asset Advisor LLP, its GP By:
 

/s/ Jay Carvell

  Name:   Jay Carvell   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

WhiteHorse IV, Ltd. as an Extending Tranche B Lender By:   WhiteHorse Capital
Partners, LP as Collateral Manager By:   WhiteRock Asset Advisor LLP, its GP By:
 

/s/ Jay Carvell

  Name:   Jay Carvell   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

WhiteHorse VI, Ltd. as an Extending Tranche B Lender By:   H.I.G. Whitehorse
Capital, LLC as Collateral Manager By:  

/s/ Jay Carvell

  Name:   Jay Carvell   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Highland/iBoxx Senior Loan ETF as an Extending Tranche B Lender By:  

/s/ Brian Mitts

  Name:   Brian Mitts   Title:   Senior Fund Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ICE 3: GLOBAL CREDIT CLO LIMITED as an Extending Tranche B Lender By:   ICE
CANYON LLC, its Collateral Manager By:  

/s/ Jonathan Kaplan

  Name:   Jonathan Kaplan   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ICE Global Credit Master Fund Limited as an Extending Tranche B Lender By:   ICE
Canyon LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name:   Jonathan M. Kaplan   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ICE Global Credit CLO Limited as an Extending Tranche B Lender By:   ICE Canyon
LLC, its Collateral Manager By:  

/s/ Jonathan M. Kaplan

  Name:   Jonathan M. Kaplan   Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hudson Canyon Funding II, Ltd. as an Extending Tranche B Lender By:   Invesco
Senior Secured Management, Inc. as Collateral Manager and Attorney in Fact By:  

/s/ Phil Yarrow

  Name:   Phil Yarrow   Title:   Authorized Individual By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Moselle CLO S.A. as an Extending Tranche B Lender By:   Invesco Senior Secured
Management, Inc. as Collateral Manager By:  

/s/ Phil Yarrow

  Name:   Phil Yarrow   Title:   Authorized Individual By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Belhurst CLO Ltd. as an Extending Tranche B Lender By:   Invesco Senior Secured
Management, Inc. as Collateral Manager By:  

/s/ Phil Yarrow

  Name:   Phil Yarrow   Title:   Authorized Individual By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Saratoga CLO I, Limited as an Extending Tranche B Lender By:   Invesco Senior
Secured Management, Inc. as Asset Manager By:  

/s/ Phil Yarrow

  Name:   Phil Yarrow   Title:   Authorized Individual By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

MSIM Peconic Bay, Ltd. as an Extending Tranche B Lender By:   Invesco Senior
Secured Management, Inc. as Collateral Manager By:  

/s/ Phil Yarrow

  Name:   Phil Yarrow   Title:   Authorized Individual By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Lord Abbett Bond Debenture Fund, Inc. as an Extending Tranche B Lender By:  

/s/ Christopher J. Towle

  Name:   Christopher J. Towle   Title:   Partner, Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Golden Knight II CLO, Ltd. as an Extending Tranche B Lender By:  

/s/ Christopher Towle

  Name:   Christopher Towle   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Lord Abbett Investment Trust - Lord Abbett Floating Rate Fund as an Extending
Tranche B Lender By:  

/s/ Jeffrey Lapin

  Name:   Jeffrey Lapin   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

J. P. Morgan Whitefriars Inc. as an Extending Tranche B Lender By:  

/s/ Virginia R. Conway

  Name:   Virginia R. Conway   Title:   Partner, Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

DUANE STREET CLO IV, LTD., as an Extending Tranche B Lender By:   Napier Park
Global Capital (US) LP As Collateral Manager By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Director

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Nob Hill CLO Limited as an Extending Tranche B Lender By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Met Investors Series Trust - Pioneer Strategic Income Portfolio as an Extending
Tranche B Lender By:   Pioneer Investment Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

White Mountain Sub-Acct 193 Fund as an Extending Tranche B Lender By:   Pioneer
Institutional Asset Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Bond Fund as an Extending Tranche B Lender By:   Pioneer Investment
Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Multi-Sector Fixed Income Trust as an Extending Tranche B Lender By:  
Pioneer Institutional Asset Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Diversified High Income Trust as an Extending Tranche B Lender By:  
Pioneer Institutional Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Floating Rate Fund as an Extending Tranche B Lender By:   Pioneer
Institutional Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Floating Rate Trust as an Extending Tranche B Lender By:   Pioneer
Institutional Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Global High Yield Fund as an Extending Tranche B Lender By:   Pioneer
Institutional Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer High Yield Fund as an Extending Tranche B Lender By:   Pioneer
Institutional Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Institutional Multi-Sector Fixed Income Portfolio as an Extending
Tranche B Lender By:   Pioneer Institutional Asset Management, Inc. As its
adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Institutional Solutions - Credit Opportunities as an Extending Tranche B
Lender By:   Pioneer Investment Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ascension Alpha Fund, LLC as an Extending Tranche B Lender By:   Pioneer
Institutional Asset Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Dynamic Credit Fund as an Extending Tranche B Lender By:   Pioneer
Investment Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Metropolitan Water Reclamation District Retirement Fund as an Extending Tranche
B Lender By:   Pioneer Institutional Asset Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pioneer Strategic Income Fund as an Extending Tranche B Lender By:   Pioneer
Investment Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ascension Health Master Pension Trust as an Extending Tranche B Lender By:  
Pioneer Institutional Asset Management, Inc. As its adviser By:  

/s/ Maggie Begley

  Name:   Maggie Begley   Title:   Vice President and Associate     General
Counsel By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

JNL/PPM America Floating Rate Income Fund, a series of the JNL Series Trust By:
  PPM America, Inc., as sub-adviser By:  

/s/ Chris Kappas

  Name:   Chris Kappas   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Catalyst/Princeton Floating Rate Income Fund By:   Princeton Advisory Group,
Inc. the Sub-Advisor, as an Extending Tranche B Lender By:  

/s/ Ashish Sood

  Name:   Ashish Sood   Title:   Senior Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Commonwealth of Pennsylvania Treasury Department By:   Princeton Advisory Group,
Inc. the Asset Manager, as an Extending Tranche B Lender By:  

/s/ Ashish Sood

  Name:   Ashish Sood   Title:   Senior Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Princeton Stable Income Fund, Ltd. By:   Princeton Advisory Group, Inc. the
Investment Manager, as an Extending Tranche B Lender By:  

/s/ Ashish Sood

  Name:   Ashish Sood   Title:   Senior Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

PUTNAM FLOATING RATE INCOME FUND as an Extending Tranche B Lender By:  

/s/ Beth Mazor

 

Name:

  Beth Mazor  

Title:

  V.P.

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

PUTNAM ABSOLUTE RETURN 300 FUND, as an Extending Tranche B Lender

by Putnam Investment Management, LL

By:  

/s/ Kevin Parnell

 

Name:

  Kevin Parnell  

Title:

  Manager

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

LANDMARK VIII CLO LTD. as an Extending Tranche B Lender By:   Landmark Funds
LLC, as Manager By:  

/s/ James Bragg

  Name:   James Bragg   Title:   Designated Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

LANDMARK IX CDO LTD. as an Extending Tranche B Lender By:   Landmark Funds LLC,
as Manager By:  

/s/ James Bragg

  Name:   James Bragg   Title:   Designated Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Trimaran CLO V Ltd. as an Extending Tranche B Lender By:   Trimaran Advisors,
L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Trimaran CLO VI Ltd. as an Extending Tranche B Lender By:   Trimaran Advisors,
L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Trimaran CLO VII Ltd. as an Extending Tranche B Lender By:   Trimaran Advisors,
L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

The Hartford Floating Rate Fund as an Extending Tranche B Lender By:  
Wellington Management Company, LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Name:   Donna Sirianni   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

The Hartford Floating Rate High Income Fund as an Extending Tranche B Lender By:
  Wellington Management Company, LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Name:   Donna Sirianni   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ocean Trails CLO IV as an Extending Tranche B Lender By:   West Gate Horizons
Advisors LLC, as Asset Manager By:  

/s/ Bradley K. Bryan

  Name:   Bradley K. Bryan   Title:   Senior Credit Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ocean Trails CLO I as an Extending Tranche B Lender By:   West Gate Horizons
Advisors LLC, as Investment Manager By:  

/s/ Bradley K. Bryan

  Name:   Bradley Bryan   Title:   Senior Credit Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ocean Trails CLO II as an Extending Tranche B Lender By:   West Gate Horizons
Advisors LLC, as Investment Manager By:  

/s/ Bradley K. Bryan

  Name:   Bradley Bryan   Title:   Senior Credit Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

WG HORIZONS CLO I as an Extending Tranche B Lender By:   West Gate Horizons
Advisors LLC, as Investment Manager By:  

/s/ Bradley K. Bryan

  Name:   Bradley Bryan   Title:   Senior Credit Analyst By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS as an Extending Tranche B Lender By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:   Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE 2

SIGNATURE PAGE FOR A TRANCHE B LENDER THAT WISHES TO (I) EXTEND THE TRANCHE B
TERM LOAN MATURITY DATE WITH RESPECT TO 65% OF ALL (AND NOT LESS THAN ALL) THE
OUTSTANDING PRINCIPAL AMOUNT OF ITS TRANCHE B TERM LOANS AND RELATED OBLIGATIONS
AND (II) REDESIGNATE 35% OF ALL (AND NOT LESS THAN ALL) OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ITS TRANCHE B TERM LOANS AS “REDESIGNATED SECOND LIEN TERM
LOANS”

SIGNATURE PAGE TO AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4 TO THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT;
and AMENDMENT NO. 3 TO THE HOLDINGS GUARANTEE AND PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG AFFINION GROUP HOLDINGS, INC., AFFINION
GROUP, INC., THE VARIOUS AGENTS PARTY THERETO, THE LENDERS PARTY THERETO AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, COLLATERAL AGENT,
SWINGLINE LENDER AND ISSUING BANK (COLLECTIVELY, “AMENDMENT NO. 4”)

By executing this signature page, the undersigned institution hereby
(i) consents to Amendment No. 4, (ii) agrees to extend the Tranche B Term Loan
Maturity Date with respect to 65% of its outstanding Tranche B Term Loans under,
and as defined in, the Existing Credit Agreement and related Obligations on the
terms and conditions provided in Amendment No. 4, (iii) agrees to redesignate
35% of its outstanding Tranche B Term Loans under, and as defined in, the
Existing Credit Agreement as “:Redesignated Second Lien Term Loss” on the terms
and conditions provided in Amendment No. 4, (iii) acknowledges and agrees that
the principal amount of Tranche B Term Loans allocated to, and held by, such
Lender on the Amendment No. 4 Effective Date (after giving effect to the
Extension Transactions) (i.e., its Extended Tranche B Allocated Amount) and
(iv) if the principal amount of such Tranche B Term Loans it so elects to
“extend” hereunder exceeds its Extended Tranche B Allocated Amount, agrees to
assign to the Lead Assignee Bank a portion of such Tranche B Term Loans in an
aggregate principal amount equal to such excess pursuant to an Assignment and
Acceptance in accordance with the requirements of Section 9.04 of the Credit
Agreement, (v) acknowledges and agrees that the amount of Tranche B Term Loans
it so elects to redesignate hereunder as “Redesignated Second Lien Term Loans”
may be less than the full principal amount of Redesignated Second Lien Term
Loans allocated to, and held by, such Lender on the Amendment No. 4 Effective
Date (after giving effect to the Extension Transactions) (i.e., its Redesignated
Second Lien Term Loan Allocated Amount), and (vi) if the principal amount of
such Tranche B Term Loans it so elects to “redesignate” hereunder exceeds its
Redesignated Second Lien Term Loan Allocated Amount, agrees to assign to the
Lead Assignee Bank a portion of such Tranche B Term Loans in an aggregate
principal amount equal to such excess pursuant to an Assignment and Acceptance
in accordance with the requirements of Section 9.04 of the Credit Agreement.

 

ASF1 Loan Funding LLC as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By;   Citibank, N.A., By:  

/s/ Lauri Pool

  Name:   Lauri Pool   Title:   Associate Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Davidson River Trading, LLC as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   SunTrust Bank, as manager By:  

/s/ Joshua Lowe

  Name:   Joshua Lowe   Title:   Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

One Wall Street CLO II LTD as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pacifica CDO V LTD as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Pacifica CDO VI LTD as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Westwood CDO II LTD as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Westwood CDO I LTD as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Shackleton 2013-III CLO, Ltd. as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Alcentra NY, LLC, as investment
advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Shackleton 2014-V, Ltd. Warehouse as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Alcentra NY, LLC, as investment
advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Shackleton I CLO, Ltd. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Shackleton II CLO, Ltd. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Alcentra NY, LLC By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

The Dreyfus/Laurel Funds, Inc. – Dreyfus

Floating Rate Income Fund

as an Extending Tranche B Lender and a Redesignating Second Lien Term Lender By:
  Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Prospero CLO II B.V. as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Veritas CLO II, LTD as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Name:   Thomas Frangione   Title:   Senior Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

ARES VR CLO LTD. as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Ares CLO Management VR, L.P., its Investment Manager By:
  Ares CLO GP VR, LLC, Its General Partner By:  

/s/ John Eanes

  Name:   John Eanes   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:  

/s/ Tara E. Kenny

  Name:   Tara E. Kenny   Title:   Assistant Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:  

/s/ Daniel Crowley

  Name:   Daniel Crowley   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Fixed Income Portable Alpha Master Series Trust as an Extending
Tranche B Lender and a Redesignating Second Lien Term Lender By:   BlackRock
Financial Management, Inc., its Investment Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Ironshore Inc. as an Extending Tranche B Lender and a Redesignating Second Lien
Term Lender By:   BlackRock Financial Management, Inc., its Investment Advisor
By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

JPMBI re Blackrock Bankloan Fund as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   BlackRock Financial Management,
Inc., as Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Magnetite VII, Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   BlackRock Financial Management, Inc., its
Collateral Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Debt Strategies Fund, as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   BlackRock Financial Management,
Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Define Opportunity Credit Trust as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   BlackRock Financial Management,
Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Floating Rate Income Strategies Fund, Inc. as an Extending Tranche B
Lender and a Redesignating Second Lien Term Lender By:   BlackRock Financial
Management, Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Floating Rate Income Trust as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   BlackRock Financial Management,
Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Funds II, Blackrock

Floating Rate Income Portfolio

as an Extending Tranche B Lender and a Redesignating Second Lien Term Lender By:
  BlackRock Financial Management, Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Global Investment Series:

Income Strategies Portfolio

as an Extending Tranche B Lender and a Redesignating Second Lien Term Lender By:
  BlackRock Financial Management, Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Limited Duration

Income Trust

as an Extending Tranche B Lender and a Redesignating Second Lien Term Lender By:
  BlackRock Financial Management, Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Secured Credit

Portfolio of BlackRock Funds II

as an Extending Tranche B Lender and a Redesignating Second Lien Term Lender By:
  BlackRock Financial Management, Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Blackrock Senior Floating Rate Portfolio as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   BlackRock Financial Management,
Inc., its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Magnetite VI, Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   BlackRock Financial Management, Inc., its
Collateral Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Magnetite VIII, Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   BlackRock Financial Management, Inc., Its
Collateral Manager By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Permanens Capital Floating Rate Fund LP as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   BlackRock Financial Management,
Inc., Its Sub-Advisor By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Cedarview Liquid Short Duration, LP as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:  

/s/ Burton Weinstein

  Name:   Burton Weinstein   Title:   Managing Partner By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Cedarview Opportunities Master Fund, LP as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:  

/s/ Burton Weinstein

  Name:   Burton Weinstein   Title:   Managing Partner By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK N.A., as an Extending Tranche B Lender and a Redesignating Second Lien
Term Lender By:  

/s/ Brian S. Broyles

  Name:   Brian S. Broyles   Title:   Attorney-In-Fact By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Cent CDO 10 Limited as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Columbia Management Investment Advisers, LLC As
Collateral Manager By:  

/s/ Steven Starver

  Name:   Steven Starver   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Centurion CDO 8 Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Columbia Management Investment Advisers, LLC As
Collateral Manager By:  

/s/ Steven Starver

  Name:   Steven Starver   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Centurion CDO 9 Limited

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:   Columbia Management Investment Advisers, LLC As Collateral Manager By:  

/s/ Steven Starver

  Name:   Steven Starver   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Centurion CDO 12 Limited

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:   Columbia Management Investment Advisers, LLC As Collateral Manager By:  

/s/ Steven Starver

  Name:   Steven Starver   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Cent CDO 14 Limited

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:   Columbia Management Investment Advisers, LLC As Collateral Manager By:  

/s/ Steven Starver

  Name:   Steven Starver   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Cent CDO XI Limited

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:   Columbia Management Investment Advisers, LLC As Collateral Manager By:  

/s/ Steven Starver

  Name:   Steven Starver   Title:   Assistant Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE LOAN FUNDING LLC,

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:  

/s/ Robert Healey

  Name:   Robert Healey   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:  

/s/ Deirdre Cesario

  Name:   Deirdre Cesario   Title:   Assistant Vice President By:  

/s/ Angeline Quintana

  Name:   Angeline Quintana   Title:   Assistant Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

EMPYREAN INVESTMENTS, LLC,

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:  

/s/ Sterling Hathaway

  Name:   Sterling Hathaway   Title:   Authorized Person

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:  

/s/ Dennis Lafferty

  Name:   Dennis Lafferty   Title:   Authorized Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as an Extending Tranche B Lender and a

Redesignating Second Lien Term Lender

By:  

/s/ Dennis Lafferty

  Name:   Dennis Lafferty   Title:   Authorized Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Greywolf CLO II, Ltd. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Greywolf Capital Management LP, its Portfolio
Manager By:  

/s/ William Troy

  Name:   William Troy   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Greywolf CLO III, Ltd. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Greywolf Capital Management LP, its Portfolio
Manager By:  

/s/ William Troy

  Name:   William Troy   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Aiguille des Grands Montets Fund I LP as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   GSO Capital Partners LP as
Attorney-in-Fact By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Aiguille des Grands Montets Fund III LP as an Extending Tranche B Lender and
a Redesignating Second Lien Term Lender By:   GSO Capital Partners LP as
Attorney-in-Fact By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Aiguille des Grands Montets Fund II LP as an Extending Tranche B Lender and
a Redesignating Second Lien Term Lender By:   GSO Capital Partners LP as
Attorney-in-Fact By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Coastline Credit Partners LP as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   GSO Capital Partners LP as its
Investment Manager By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Steamboat Credit Opportunities Master Fund LP as an Extending Tranche B Lender
and a Redesignating Second Lien Term Lender By:   GSO Capital Partners LP as its
Investment Manager By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Credit-A Partners LP as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   GSO Capital Partners LP as its Investment Manager
By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Palmetto Opportunistic Investment Partners LP as an Extending Tranche B
Lender and a Redesignating Second Lien Term Lender By:   GSO Capital Partners LP
as its Investment Manager By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Special Situations Overseas Master Fund Ltd. as an Extending Tranche B
Lender and a Redesignating Second Lien Term Lender By:   GSO Capital Partners LP
as its Investment Manager By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GSO Special Situations Fund LP as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   GSO Capital Partners LP as its
Investment Advisor By:  

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford Life Insurance Company as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Hartford Investment Management
Company - Agent and Attorney-in-Fact By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

HillMark Funding, Ltd. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   HillMark Capital Management, L.P., as Collateral
Manager, as Lender By:  

/s/ Mark Gold

  Name:   Mark Gold   Title:   CEO By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Stoney Lane Funding I, Ltd. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   HillMark Capital Management, L.P., as Collateral
Manager, as Lender By:  

/s/ Mark Gold

  Name:   Mark Gold   Title:   CEO By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

KILDONAN CASTLE ASSET MANAGEMENT, L.P. as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:  

/s/ Srinivas Dhulipala

  Name:   Srinivas Dhulipala   Title:   CIO By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

BOWERY FUNDING ULC as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:  

/s/ Mobasharul Islam

  Name:   Mobasharul Islam   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Marathon CLO IV Ltd. as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:  

/s/ Jake Hyde

  Name:   Jake Hyde   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Marathon CLO V Ltd. as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:  

/s/ Jake Hyde

  Name:   Jake Hyde   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Venture IX CDO, Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   its investment advisor, MJX Asset Management LLC
By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Venture V CDO, Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   its investment advisor, MJX Asset Management LLC
By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Venture VIII CDO, Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   its investment advisor, MJX Asset Management LLC
By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Venture X CLO, Limited as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   its investment advisor, MJX Asset Management LLC
By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Senior Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc. as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:  

/s/ Adam Savarese

  Name:   Adam Savarese   Title:   Authorized Signatory By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

NewMark Capital Funding 2013-1 CLO Ltd. as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   NewMark Capital LLC, its Collateral
Manager By:  

/s/ Adam Savarese

  Name:   Mark Gold   Title:   CEO By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Battery Park High Yield Opportunity Master Fund Ltd. as an Extending Tranche B
Lender and a Redesignating Second Lien Term Lender By:  

/s/ Steven Rosenthal

  Name:   Steven Rosenthal   Title:   Executive Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

NCRAM Loan Trust as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:  

/s/ Steven Rosenthal

  Name:   Steven Rosenthal   Title:   Executive Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Nomura Bond & Loan Fund as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:  

/s/ Steven Rosenthal

  Name:   Steven Rosenthal   Title:   Executive Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS LLC as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:  

/s/ Gregory Ford

  Name:   Gregory Ford   Title:   Managing Director By:  

/s/ N/A

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Battery Park High Yield Long Short Fund Ltd. as an Extending Tranche B Lender
and a Redesignating Second Lien Term Lender By:  

/s/ Steven Rosenthal

  Name:   Steven Rosenthal   Title:   Executive Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Oppenheimer Quest for Value Funds for the account of Oppenheimer Global
Allocation Fund, as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender Brown Brothers Harriman & Co., acting as agent for
OppenheimerFunds, Inc. By:  

/s/ Kevin Urlik

  Name:   Kevin Urlik   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Oppenheimer Global Strategic Income Fund, as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender Brown Brothers Harriman & Co., acting as
agent for OppenheimerFunds, Inc. By:  

/s/ Kevin Urlik

  Name:   Kevin Urlik   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Oppenheimer Master Loan Fund, LLC as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender Brown Brothers Harriman & Co., acting as
agent for OppenheimerFunds, Inc. By:  

/s/ Kevin Urlik

  Name:   Kevin Urlik   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Oppenheimer Senior Floating Rate Plus Fund, as an Extending Tranche B Lender and
a Redesignating Second Lien Term Lender Brown Brothers Harriman & Co., acting as
agent for OppenheimerFunds, Inc. By:  

/s/ Kevin Urlik

  Name:   Kevin Urlik   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Oppenheimer Senior Floating Rate Fund, as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender Brown Brothers Harriman & Co., acting as
agent for OppenheimerFunds, Inc. By:  

/s/ Kevin Urlik

  Name:   Kevin Urlik   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Oppenheimer Variable Account Funds for the Account of Oppenheimer Global
Strategic Income Fund/VA, as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender Brown Brothers Harriman & Co., acting as agent for
OppenheimerFunds, Inc. By:  

/s/ Kevin Urlik

  Name:   Kevin Urlik   Title:   Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   RBS Securities Inc., its agent By:  

/s/ Matthew S. Rosencrans

  Name:   Matthew S. Rosencrans   Title:   Vice President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Nuveen Floating Rate Income Fund as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Nuveen Senior Income Fund as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Symphony CLO VII, LTD. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Nuveen Symphony Floating Rate Income Fund as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Symphony CLO IV LTD. as an Extending Tranche B Lender and a Redesignating Second
Lien Term Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Nuveen Symphony Credit Opportunities Fund as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Nuveen Floating Rate Income Opportunity Fund as an Extending Tranche B Lender
and a Redesignating Second Lien Term Lender By:   Symphony Asset Management LLC
By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Symphony Credit Opportunities Fund LTD. as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SSF Trust as an Extending Tranche B Lender and a Redesignating Second Lien Term
Lender By:   Symphony Asset Management LLC By:  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

GANNETT PEAK CLO I, LTD. as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:   THL Credit Senior Loan Strategies LLC, as Manager
By:  

/s/ Kathleen Zarn

  Name:   Kathleen Zarn   Title:   Managing Director By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as an Extending Tranche B Lender and a Redesignating
Second Lien Term Lender By:  

/s/ Craig Pearson

  Name:   Craig Pearson   Title:   Associate Director By:  

/s/ Lisa Murray

  Name:   Lisa Murray   Title:   Associate Director

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

VC4 DEBT INVESTMENT (U.S.), L.L.C. as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Vector Debt Investment Holdings
(US), L.L.C. By:  

/s/ David Baylor

  Name:   David Baylor   Title:   President By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

VECTOR TRADING (CAYMAN), L.P. as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Vector Capital L.L.C., its General
Partner By:  

/s/ David Baylor

  Name:   David Baylor   Title:   Chief Operating Officer By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

WATERSHED CAPITAL INSTITUTIONAL PARTNERS III, L.P. as an Extending Tranche B
Lender and a Redesignating Second Lien Term Lender By:   WS Partners, L.L.C.,
its General Partner By:  

/s/ Meridee A. Moore

  Name:   Meridee A. Moore   Title:   Senior Managing Member

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

WATERSHED CAPITAL PARTNERS (OFFSHORE) MASTER FUND, L.P. as an Extending Tranche
B Lender and a Redesignating Second Lien Term Lender By:   WS Partners, L.L.C.,
its General Partner By:  

/s/ Meridee A. Moore

  Name:   Meridee A. Moore   Title:   Senior Managing Member

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

WATERSHED CAPITAL PARTNERS (OFFSHORE) MASTER FUND II, L.P. as an Extending
Tranche B Lender and a Redesignating Second Lien Term Lender By:   WS Partners,
L.L.C., its General Partner By:  

/s/ Meridee A. Moore

  Name:   Meridee A. Moore   Title:   Senior Managing Member

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford Accident and Indemnity Company as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Hartford Investment Management
Company its Agent and Attorney-in-Fact By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford Fire Insurance Company as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Hartford Investment Management
Company its Agent and Attorney-in-Fact By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford Institutional Trust High Yield Series as an Extending Tranche B Lender
and a Redesignating Second Lien Term Lender By:   Hartford Investment Management
Company its Investment Manager By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford International Life Reassurance Corporation as an Extending Tranche B
Lender and a Redesignating Second Lien Term Lender By:   Hartford Investment
Management Company its Agent and Attorney-In-Fact By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

The Hartford Investment and Savings Plan on Behalf of the High Yield Account as
an Extending Tranche B Lender and a Redesignating Second Lien Term Lender By:  
Hartford Investment Management Company its Investment Manager By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford Life and Annuity Insurance Company as an Extending Tranche B Lender and
a Redesignating Second Lien Term Lender By:   Hartford Investment Management
Company its Agent and Attorney-in-Fact By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford Life and Accident Insurance Company as an Extending Tranche B Lender
and a Redesignating Second Lien Term Lender By:   Hartford Investment Management
Company its Agent and Attorney-in-Fact By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Hartford Insurance Company of Illinois as an Extending Tranche B Lender and a
Redesignating Second Lien Term Lender By:   Hartford Investment Management
Company its Agent and Attorney-in-Fact By:  

/s/ Todd J. Jorgensen

  Name:   Todd J. Jorgensen   Title:   AVP/Leveraged Credit By:  

 

  Name:     Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Mag9 Loan Funding, LLC by:   Citibank, N.A. as an Extending Tranche B Lender and
a Redesignating Second Lien Term Lender By:  

/s/ Tina Tran

  Name:   Tina Tran   Title:   Director

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE 3

SIGNATURE PAGE FOR A REVOLVING FACILITY LENDER THAT WISHES TO EXTEND THE
REVOLVING FACILITY MATURITY DATE WITH RESPECT TO ALL OR A PORTION OF ITS
REVOLVING FACILITY COMMITMENTS AND RELATED OBLIGATIONS

SIGNATURE PAGE TO AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4 TO THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT;
and AMENDMENT NO. 3 TO THE HOLDINGS GUARANTEE AND PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG AFFINION GROUP HOLDINGS, INC., AFFINION
GROUP, INC., THE VARIOUS AGENTS PARTY THERETO, THE LENDERS PARTY THERETO AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, COLLATERAL AGENT,
SWINGLINE LENDER AND ISSUING BANK (COLLECTIVELY, “AMENDMENT NO. 4”)

By executing this signature page, the undersigned institution hereby
(i) consents to Amendment No. 4, and (ii) agrees to extend the Revolving
Facility Maturity Date with respect to that portion of its Revolving Facility
Commitments under, and as defined in, the Existing Credit Agreement and related
Obligations equal to the amount set forth opposite its name under the heading
“Extended Revolving Facility Commitment” below, on the terms and conditions
provided in Amendment No. 4

 

Extended Revolving Facility Commitment     BANK OF AMERICA, N.A.,     as an
Extending Revolving Facility Lender $5,000,000.00             By:  

/s/ Tara E. Kenny

      Name:   Tara E. Kenny       Title:   Assistant Vice President     By:  

 

      Name:         Title:  

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Extended Revolving Facility Commitment     CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,     as an Extending Revolving Facility Lender $20,000,000.00            
By:  

/s/ Vipul Dhadda

      Name:   Vipul Dhadda       Title:   Authorized Signatory     By:  

/s/ Sally Reyes

      Name:   Sally Reyes       Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Extended Revolving Facility Commitment     DEUTSCHE BANK AG NEW YORK BRANCH,    
as an Extending Revolving Facility Lender $50,000,000.00             By:  

/s/ Dusan Lazarov

      Name:   Dusan Lazarov       Title:   Director     By:  

/s/ Michael Winters

      Name:   Michael Winters       Title:   Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Extended Revolving Facility Commitment     DEUTSCHE BANK TRUST COMPANY AMERICAS,
    as an Extending Revolving Facility Lender $30,000,000.00             By:  

/s/ Dusan Lazarov

      Name:   Dusan Lazarov       Title:   Director     By:  

/s/ Michael Winters

      Name:   Michael Winters       Title:   Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE 4

SIGNATURE PAGE FOR REVOLVING FACILITY LENDER THAT WISHES TO REDESIGNATE ITS
“ALLOCABLE SHARE” OF OUTSTANDING REVOLVING FACILITY LOANS, AS TRANCHE B TERM
LOANS. EACH EXTENDING REVOLVING FACILITY LENDER MUST EXECUTE THIS SIGNATURE
PAGE.

SIGNATURE PAGE TO AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4 TO THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT;
and AMENDMENT NO. 3 TO THE HOLDINGS GUARANTEE AND PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG AFFINION GROUP HOLDINGS, INC., AFFINION
GROUP, INC., THE VARIOUS AGENTS PARTY THERETO, THE LENDERS PARTY THERETO AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, COLLATERAL AGENT,
SWINGLINE LENDER AND ISSUING BANK (COLLECTIVELY, “AMENDMENT NO. 4”).

By executing this signature page, the undersigned institution hereby
(i) consents to Amendment No. 4, and (ii) agrees to redesignate its Allocable
Share of its outstanding Revolving Facility Loans under, and as defined in, the
Existing Credit Agreement as “Redesignated Tranche B Term Loans” on the terms
and conditions provided in Amendment No. 4.

 

BANK OF AMERICA, N.A., as a Redesignating Tranche B Lender By:  

/s/ Tara E. Kenny

  Name:   Tara E. Kenny   Title:   Assistant Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Redesignating Tranche B Lender By:
 

/s/ Vipul Dhadda

  Name:   Vipul Dhadda   Title:   Authorized Signatory By:  

/s/ Sally Reyes

  Name:   Sally Reyes   Title:   Authorized Signatory

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Redesignating Tranche B Lender By:   /s/
Dusan Lazarov   Name:   Dusan Lazarov   Title:   Director By:   /s/ Michael
Winters   Name:   Michael Winters   Title:   Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT; and AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE
AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Redesignating Tranche B Lender By:  
/s/ Dusan Lazarov   Name:   Dusan Lazarov   Title:   Director By:   /s/ Michael
Winters   Name:   Michael Winters   Title:   Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT; and AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE
AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR A TRANCHE B LENDER THAT WISHES TO REDESIGNATE A PORTION OF
THE OUTSTANDING PRINCIPAL AMOUNT OF ITS TRANCHE B TERM LOANS AS “REDESIGNATED
SECOND LIEN TERM LOANS”

SIGNATURE PAGE TO AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4 TO THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT;
and AMENDMENT NO. 3 TO THE HOLDINGS GUARANTEE AND PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG AFFINION GROUP HOLDINGS, INC., AFFINION
GROUP, INC., THE VARIOUS AGENTS PARTY THERETO, THE LENDERS PARTY THERETO AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, COLLATERAL AGENT,
SWINGLINE LENDER AND ISSUING BANK (COLLECTIVELY, “AMENDMENT NO. 4”)

By executing this signature page, the undersigned institution hereby
(i) consents to Amendment No. 4 and (ii) agrees to redesignate a portion of its
outstanding Tranche B Term Loans under, and as defined in, the Existing Credit
Agreement (after giving effect to the assignments described in Section 5(b) of
Amendment No. 4) equal to the amount set forth opposite its name under the
heading “Redesignated Second Lien Term Loans” below, as “Redesignated Second
Lien Term Loans” on the terms and conditions provided in Amendment No. 4.

 

Redesignated Second Lien Term Loans

 

$207,161,810

    DEUTSCHE BANK TRUST COMPANY AMERICAS, as Redesignating Second Lien Term
Lender     By:  

/s/ Dusan Lazarov

   

Name:

Title:

 

Dusan Lazarov

Director

    By:  

/s/ Michael Winters

   

Name:

Title:

 

Michael Winters

Vice President

 

[AMENDMENT NO. 4 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT;
AMENDMENT NO. 4

TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT; and

AMENDMENT NO. 3 TO THE AFFINION HOLDINGS GUARANTEE AND PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

FORM OF CONSENT

Dated as of             , 2014

Reference is made to (a) Amendment No. 4 to the Amended and Restated Credit
Agreement; and Amendment No. 4 to the Amended and Restated Guarantee and
Collateral Agreement, dated as of May 20, 2014 (collectively, the “Amendment”;
capitalized terms not otherwise defined herein being used herein as defined in
the Amendment and in the Credit Agreement referred to below), (b) the Amended
and Restated Credit Agreement, dated as of April 9, 2010, among Affinion Group
Holdings, Inc., Affinion Group, Inc., as the Borrower, Deutsche Bank Trust
Company Americas, as administrative agent for the Lenders, and the Lenders and
Agents referred to therein (as amended, the “Credit Agreement”), and (c) the
other Loan Documents referred to in the Credit Agreement.

The undersigned as parties to one or more of the Loan Documents, each hereby
consents to the execution, delivery and the performance of the Amendment and the
performance of the Credit Agreement (including the extension of the Revolving
Facility Maturity Date and the Tranche B Term Loan Maturity Date as provided
therein) and agrees that each of the Loan Documents to which it is a party is,
and shall continue to be, in full force and effect and is hereby in all respects
ratified and confirmed on the Amendment No. 4 Effective Date, except that, on
and after the Amendment No. 4 Effective Date, (i) each reference to “the Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import referring
to the Credit Agreement shall mean and be a reference to the Credit Agreement,
as amended and otherwise modified by the Amendment, (ii) each reference to “the
Guarantee and Collateral Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Guarantee and Collateral Agreement shall mean
and be a reference to the Guarantee and Collateral Agreement, as amended and
otherwise modified by the Amendment and (iii) each reference to “the Holdings
Guarantee and Pledge Agreement”, “thereunder”, “thereof”, “therein” or words of
like import referring to the Holdings Guarantee and Pledge Agreement shall mean
and be a reference to the Holdings Guarantee and Pledge Agreement, as amended
and otherwise modified by the Amendment.

This Consent shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature pages follow]



--------------------------------------------------------------------------------

[SUBSIDIARY LOAN PARTY] By:  

 

Name:   Title:   [SUBSIDIARY LOAN PARTY] By:  

 

Name:   Title:   [SUBSIDIARY LOAN PARTY] By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

Exhibit B

AMENDED CREDIT AGREEMENT

[See Attached.]



--------------------------------------------------------------------------------

Exhibit B to Exhibit 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 9, 2010,

Among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF

AMERICA, N.A.),

as Administrative Agent and Collateral Agent

 

 

BANC OF AMERICA SECURITIES LLC,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES INC.

and

UBS SECURITIES LLC,

as Documentation Agents,

and

BANC OF AMERICA SECURITIES LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES INC.

and

UBS SECURITIES LLC,

as Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

 

Defined Terms

     2   

SECTION 1.02.

 

Terms Generally

     63   

SECTION 1.03.

 

Effectuation of Transfers

     63   

SECTION 1.04.

 

Currency Translation

     63   

SECTION 1.05.

 

Letter of Credit Amounts

     64   

ARTICLE II

 

THE CREDITS

  



  

SECTION 2.01.

 

Commitments

     64   

SECTION 2.02.

 

Loans and Borrowings

     65   

SECTION 2.03.

 

Requests for Borrowings

     66   

SECTION 2.04.

 

Swingline Loans

     67   

SECTION 2.05.

 

Letters of Credit

     68   

SECTION 2.06.

 

Funding of Borrowings

     76   

SECTION 2.07.

 

Interest Elections

     76   

SECTION 2.08.

 

Termination and Reduction of Commitments

     78   

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     79   

SECTION 2.10.

 

Repayment of Term Loans and Revolving Facility Loans

     80   

SECTION 2.11.

 

Prepayment of Loans

     82   

SECTION 2.12.

 

Fees

     85   

SECTION 2.13.

 

Interest

     87   

SECTION 2.14.

 

Alternate Rate of Interest

     88   

SECTION 2.15.

 

Increased Costs

     88   

SECTION 2.16.

 

Break Funding Payments

     90   

SECTION 2.17.

 

Taxes

     90   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     91   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     93   

SECTION 2.20.

 

Incremental Commitments

     95   

SECTION 2.21.

 

Illegality

     97   

SECTION 2.22.

 

Cash Collateral

     98   

SECTION 2.23.

 

Defaulting Lenders

     99    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

 

Organization; Powers

     101   

SECTION 3.02.

 

Authorization

     101   

 

ii



--------------------------------------------------------------------------------

SECTION 3.03.

  

Enforceability

     101   

SECTION 3.04.

  

Governmental Approvals

     102   

SECTION 3.05.

  

Financial Statements

     102   

SECTION 3.06.

  

No Material Adverse Change or Material Adverse Effect

     103   

SECTION 3.07.

  

Title to Properties; Possession Under Leases

     103   

SECTION 3.08.

  

Subsidiaries

     104   

SECTION 3.09.

  

Litigation; Compliance with Laws

     104   

SECTION 3.10.

  

Federal Reserve Regulations

     104   

SECTION 3.11.

  

Investment Company Act; Public Utility Holding Company Act

     105   

SECTION 3.12.

  

Use of Proceeds

     105   

SECTION 3.13.

  

Tax Returns

     105   

SECTION 3.14.

  

No Material Misstatements

     106   

SECTION 3.15.

  

Employee Benefit Plans

     106   

SECTION 3.16.

  

Environmental Matters

     107   

SECTION 3.17.

  

Security Documents

     107   

SECTION 3.18.

  

Location of Real Property

     109   

SECTION 3.19.

  

Solvency

     109   

SECTION 3.20.

  

Labor Matters

     110   

SECTION 3.21.

  

Insurance

     110   

SECTION 3.22.

  

Senior Debt

     110   

SECTION 3.23.

  

No Violation

     110   

SECTION 3.24.

  

Holdings Indebtedness

     111       ARTICLE IV       CONDITIONS OF LENDING   

SECTION 4.01.

  

All Credit Events

     111   

SECTION 4.02.

  

Restatement Effective Date

     112       ARTICLE V       AFFIRMATIVE COVENANTS   

SECTION 5.01.

  

Existence; Businesses and Properties

     115   

SECTION 5.02.

  

Insurance

     115   

SECTION 5.03.

  

Taxes

     116   

SECTION 5.04.

  

Financial Statements, Reports, etc.

     117   

SECTION 5.05.

  

Litigation and Other Notices

     119   

SECTION 5.06.

  

Compliance with Laws

     120   

SECTION 5.07.

  

Maintaining Records; Access to Properties and Inspections

     120   

SECTION 5.08.

  

Payment of Obligations

     120   

SECTION 5.09.

  

Use of Proceeds

     120   

SECTION 5.10.

  

Compliance with Environmental Laws

     120   

SECTION 5.11.

  

Further Assurances; Additional Security

     120   

SECTION 5.12.

  

Fiscal Year; Accounting

     123   

SECTION 5.13.

  

Rating

     123   

 

iii



--------------------------------------------------------------------------------

SECTION 5.14.

  

Lender Meetings

     123   

SECTION 5.15.

  

Compliance with Material Contracts

     123    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01.

  

Indebtedness

     124   

SECTION 6.02.

  

Liens

     128   

SECTION 6.03.

  

Sale and Lease-Back Transactions

     133   

SECTION 6.04.

  

Investments, Loans and Advances

     133   

SECTION 6.05.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     136   

SECTION 6.06.

  

Dividends and Distributions

     138   

SECTION 6.07.

  

Transactions with Affiliates

     141   

SECTION 6.08.

  

Business of Holdings, the Borrower and the Subsidiaries

     144   

SECTION 6.09.

   Limitation on Modifications and Payments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.     
147   

SECTION 6.10.

  

Senior Secured Leverage Ratio

     150   

SECTION 6.11.

  

[Reserved]

     150   

SECTION 6.12.

  

Swap Agreements

     150   

SECTION 6.13.

  

Designated Senior Debt

     150   

ARTICLE VII

 

EVENTS OF DEFAULT

  



  

SECTION 7.01.

  

Events of Default

     150   

SECTION 7.02.

  

Exclusion of Certain Subsidiaries

     154   

SECTION 7.03.

  

Right to Cure

     154    ARTICLE VIII    THE AGENTS   

SECTION 8.01.

  

Appointment and Authority

     155   

SECTION 8.02.

  

Rights as a Lender

     156   

SECTION 8.03.

  

Exculpatory Provisions

     156   

SECTION 8.04.

  

Reliance by Administrative Agent

     157   

SECTION 8.05.

  

Delegation of Duties

     157   

SECTION 8.06.

  

Resignation of Administrative Agent

     157   

SECTION 8.07.

  

Non-Reliance on Administrative Agent and Other Lenders

     158   

SECTION 8.08.

  

No Other Duties, Etc

     159   

SECTION 8.09.

  

Administrative Agent May File Proofs of Claim

     159   

SECTION 8.10.

  

Guarantee and Collateral Agreement

     160   

SECTION 8.11.

  

Additional Indebtedness

     160   

SECTION 8.12.

  

Limitation on Agents’ Responsibilities with Respect to Second Lien Lenders

     160   

 

iv



--------------------------------------------------------------------------------

ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Notices

     161   

SECTION 9.02. Survival of Agreement

     162   

SECTION 9.03. Binding Effect

     163   

SECTION 9.04. Successors and Assigns

     163   

SECTION 9.05. Expenses; Indemnity

     168   

SECTION 9.06. Right of Set-off

     170   

SECTION 9.07. Payments Set Aside

     171   

SECTION 9.08. Applicable Law

     171   

SECTION 9.09. Waivers; Amendment

     171   

SECTION 9.10. Interest Rate Limitation

     177   

SECTION 9.11. [Reserved].

     177   

SECTION 9.12. Entire Agreement

     177   

SECTION 9.13. WAIVER OF JURY TRIAL

     177   

SECTION 9.14. Severability

     177   

SECTION 9.15. Counterparts

     178   

SECTION 9.16. Headings

     178   

SECTION 9.17. Jurisdiction; Consent to Service of Process

     178   

SECTION 9.18. Confidentiality

     178   

SECTION 9.19. Direct Website Communications.

     179   

SECTION 9.20. Release of Liens and Guarantees

     181   

SECTION 9.21. Power of Attorney

     181   

SECTION 9.22. U.S.A. Patriot Act

     181   

SECTION 9.23. No Advisory or Fiduciary Relationship

     181   

SECTION 9.24. Affiliate Lenders

     182   

SECTION 9.25. Effect of Amendment and Restatement

     183   

SECTION 9.26. Other Liens on Collateral; Terms of Intercreditor Agreements; Etc

     184   

 

v



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Administrative Questionnaire Exhibit C-1    Form of Borrowing Request
Exhibit C-2    Form of Swingline Borrowing Request Exhibit D    Form of
Guarantee and Collateral Agreement Exhibit E    Form of Holdings Guarantee and
Pledge Agreement Exhibit F    Intellectual Property Security Agreement Exhibit G
   Auction Procedures Exhibit H    Form of Affiliated Lender Assignment and
Acceptance Exhibit I    Form of Second Lien Intercreditor Agreement
Schedule 1.01(a)    Existing Letters of Credit Schedule 1.01(b)    Immaterial
Subsidiaries Schedule 1.01(c)    Subsidiary Spin-offs Schedule 1.01(d)   
Unrestricted Subsidiaries Schedule 2.01    Commitments and Lenders Schedule 2.05
   Issuing Banks Schedule 3.01    Organization and Good Standing Schedule 3.04
   Governmental Approvals Schedule 3.05(b)    Liabilities/Long-Term Obligations
Schedule 3.07(b)    Possession under Leases Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions Schedule 3.13    Taxes Schedule 3.15   
Employee Benefit Plans Schedule 3.16    Environmental Matters Schedule 3.18   
Real Property Schedule 3.20    Labor Matters Schedule 3.21    Insurance Schedule
3.24    Holdings Indebtedness Schedule 4.02(e)    Subsidiary Collateral
Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens Schedule 6.04   
Investments; Intercompany Loans Schedule 6.07    Transactions with Affiliates
Schedule 6.09(c)    Contractual Encumbrances and Restrictions
Schedule 9.01(a)(i)    Loan Party Notice Information Schedule 9.01(a)(ii)   
Administrative Agent Notice Information

 

vi



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 9, 2010, is made by among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (“Holdings”), AFFINION GROUP, INC., a Delaware corporation (the
“Borrower”), the Lenders (as hereinafter defined) from time to time party
hereto, DEUTSCHE BANK TRUST COMPANY AMERICAS (as successor to BANK OF AMERICA,
N.A), as administrative agent (together with any successor administrative agent
appointed pursuant hereto, in such capacity, the “Administrative Agent”) and as
collateral agent (together with any successor collateral agent appointed
pursuant hereto, in such capacity, the “Collateral Agent”) for the Lenders,
CREDIT SUISSE SECURITIES (USA) LLC (“CSS”), as syndication agent (in such
capacity, the “Syndication Agent”), DEUTSCHE BANK SECURITIES INC. (“DBS”), J.P.
MORGAN SECURITIES INC. (“JPM”) and UBS SECURITIES LLC (“UBS”), as documentation
agents (in such capacity, each, a “Documentation Agent” and collectively, the
“Documentation Agents”), BANK OF AMERICA SECURITIES LLC (“BAS’) and CSS, as
joint lead arrangers (in such capacity, each, a “Joint Lead Arranger” and
together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM and UBS, as joint
bookrunners (in such capacity, each, a “Bookrunner” and collectively, the
“Bookrunners”).

WHEREAS, Holdings was organized by the Fund (as hereinafter defined), to acquire
(the “Acquisition”) (a) all of the Equity Interests in Cendant Marketing Group,
LLC (formerly known as Cendant Membership Services Holdings LLC, “CMG”), a
Delaware limited liability company and a direct wholly owned subsidiary of
Cendant Corporation, a Delaware corporation (the “Seller”), and (b) 10,000,000
ordinary shares of £1 each in the capital of Cendant International Holdings
Limited, a private company limited by shares incorporated in England and Wales
with registered number 3458969 and an indirect wholly owned subsidiary of the
Seller (“CIH” and, together with CMG, the “Companies”);

WHEREAS, in order to effect the Acquisition, Holdings created the Borrower, as
its wholly owned Subsidiary, and the Seller, Holdings and the Borrower entered
into the Purchase Agreement, dated as of July 26, 2005 (as amended by Amendment
No. 1, dated as of October 17, 2005, and as further amended from time to time in
accordance with the terms hereof and thereof, the “Purchase Agreement”), setting
forth the terms and conditions of the Acquisition;

WHEREAS, in connection with the consummation of the Acquisition and the payment
of certain fees and expenses related thereto, the Borrower entered into that
certain Credit Agreement, dated as of October 17, 2005 (as amended, restated,
supplemented or otherwise modified on or prior to the date hereof (the “Existing
Credit Agreement”) with Holdings, the lenders party thereto (the “Existing
Lenders”) and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit
Suisse, Cayman Islands Branch), as administrative agent for such lenders,
pursuant to which the Existing Lenders agreed to extend credit in the form of
(a) Tranche B Term Loans (as defined in the Existing Credit Agreement) on the
Closing Date in an aggregate principal amount not in excess of $860,000,000 and
(b) Revolving Facility Loans (as defined in the Existing Credit Agreement) and
Letters of Credit (as defined in the Existing Credit Agreement) at any time and
from time to time prior to the Revolving Facility Maturity Date (as defined in
the Existing Credit Agreement) in an aggregate principal amount at any time
outstanding not in excess of $100,000,000; and

 

-1-



--------------------------------------------------------------------------------

WHEREAS, Holdings and the Borrower have requested and the Administrative Agent
and the Lenders party hereto have agreed, to amend and restate the Existing
Credit Agreement in the manner set forth herein;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by DBTCA as its
“prime rate” and (c) 2.50%. The “prime rate” is a rate set by DBTCA based upon
various factors including DBTCA’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by DBTCA shall take effect at the opening of
business on the day specified in the public announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, any ABR Revolving Loan or any Swingline
Loan to the Borrower.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c).

“Adjusted Eurocurrency Rate” shall mean for any Interest Period with respect to
a Eurocurrency Loan, a rate per annum equal to the higher of (a) 1.50% and (b) a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

-2-



--------------------------------------------------------------------------------

Adjusted

Eurocurrency Rate

     

Eurocurrency Base Rate

  =     1.00 - Eurocurrency Reserve Percentage

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto (it being understood that, from and after the Amendment No. 2
Effective Date, DBTCA shall be the successor administrative agent referred to in
the definition of “Administrative Agent”).

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or in such other form as may be supplied by the Administrative
Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in Section 9.24.

“Affiliated Lender Assignment and Acceptance” shall have the meaning assigned to
such term in Section 9.04(h)).

“Affinion International” shall mean Affinion International Holdings Limited
(UK), a limited liability company incorporated in England and Wales and a
Subsidiary of the Borrower.

“Affinion Investments” shall mean Affinion Investments LLC, a Delaware limited
liability company and a Wholly Owned Subsidiary of the Borrower.

“Affinion Investments II” shall mean Affinion Investments II LLC (f/k/a
Connexions Loyalty LLC and prior to that, Affinion Loyalty LLC), a Delaware
limited liability company and a Wholly Owned Subsidiary of the Borrower.

“Affinion Investments Intercreditor Agreement” shall mean the Intercreditor
Agreement dated as of the Amendment No. 3 Effective Date, on terms consistent
with the Affinion Investments Intercreditor Principles (as defined in Amendment
No.3) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, as amended, modified or otherwise supplemented from time
to time, among Affinion Investments, Affinion Investments II, the Administrative
Agent, the Collateral Agent and Wells Fargo Bank, National Association, as
trustee under the Affinion Investments Notes Indenture.

“Affinion Investments Notes” shall mean the Senior Subordinated Notes due 2018
issued by Affinion Investments on the Amendment No. 3 Effective Date pursuant to
the Affinion Investments Notes Indenture in exchange for the Senior Subordinated
Notes as contemplated by the Permitted Exchange Transactions.

 

-3-



--------------------------------------------------------------------------------

“Affinion Investments Notes Documents” shall mean, collectively, the Affinion
Investments Notes, the Affinion Investments Notes Indenture and any documents,
supplements, instruments and agreements delivered in connection therewith.

“Affinion Investments Notes Indenture” shall mean the Indenture, dated as of the
Amendment No. 3 Effective Date, among Affinion Investments, Affinion Investments
II and Wells Fargo Bank, National Association, as trustee.

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

“Agents” shall have the meaning assigned to such term in the preamble hereto.

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as amended from time to time in accordance with the terms hereof.

“Allocable Share” shall mean, as to any Redesignating Tranche B Lender, with
respect to its Revolving Facility Loans under, and as defined in, this Agreement
(immediately prior to the Amendment No. 4 Effective Date), (i) in the case of
the Lead Assignee Bank (as defined in Amendment No. 4), all of its Revolving
Facility Loans under, and as defined in, the Existing Credit Agreement
outstanding on the Amendment No. 4 Effective Date (after giving effect to the
assignments contemplated by Sections 5(b) and (c) of Amendment No. 4 but
immediately prior to giving effect to the Amendment No. 4 Effective Date) and
(ii) in the case of any other Redesignating Tranche B Lender, the portion of its
Revolving Facility Loans under, and as defined in, this Agreement (immediately
prior to the Amendment No. 4 Effective Date) equal to its ratable share (based
on the Revolving Facility Commitments held by all Redesignating Tranche B
Lenders on the Amendment No. 4 Effective Date) of outstanding Revolving Facility
Loans under, and as defined in, this Agreement (immediately prior to the
Amendment No. 4 Effective Date) in an aggregate principal amount equal to the
remainder of $71,000,000 less the Allocable Share of the Revolving Facility
Loans under, and as defined in, this Agreement (immediately prior to the
Amendment No. 4 Effective Date) of the Lead Assignee Bank as described in
preceding clause (i).

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
November 20, 2012, among Holdings, the Borrower, the Lenders party thereto, the
Administrative Agent and Deutsche Bank Securities Inc., as arranger of Amendment
No. 1.

“Amendment No. 1 Effective Date” shall have the meaning provided in Amendment
No. 1.

“Amendment No. 2” shall mean Amendment No. 2 to Amendment and Restated Credit
Agreement; and Amendment No. 1 to Guarantee and Collateral Agreement and Certain
Other Loan Documents, dated as of December 21, 2012.

“Amendment No. 2 Effective Date” shall have the meaning provided in Amendment
No. 2.

“Amendment No. 3” shall mean Amendment No. 3 to Amended and Restated Credit
Agreement; and Amendment No. 3 to the Amended and Restated Guarantee and
Collateral Agreement, dated as of December 12, 2013.

 

-4-



--------------------------------------------------------------------------------

“Amendment No. 3 Effective Date” shall have the meaning provided in Amendment
No. 3.

“Amendment No. 4” shall mean Amendment No. 4 to the Amended and Restated Credit
Agreement; Amendment No. 4 to the Amended and Restated Guarantee and Collateral
Agreement; and Amendment No. 3 to the Holdings Guarantee and Pledge Agreement,
dated as of May 20, 2014.

“Amendment No. 4 Effective Date” shall have the meaning provided in Amendment
No. 4.

“Applicable Insurance Laws and Regulations” shall mean any laws, rules and
regulations of any government or governmental authority or agency, including of
any Applicable Insurance Regulatory Authority, applicable to the Insurance
Business or the Insurance Subsidiaries.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.

“Applicable Margin” shall mean for any day (a) with respect to any Tranche B
Term Loan and Revolving Facility Loan, 5.25% per annum in the case of any
Eurocurrency Loan, and 4.25% per annum in the case of any ABR Loan, (b) with
respect to any Initial Second Lien Term Loan, 7.00% per annum in the case of any
Eurocurrency Loan, and 6.00% per annum in the case of any ABR Loan and (c) with
respect to the Commitment Fee, 0.75% per annum.

“Applicable Percentage” shall mean, (a) in respect of the Tranche B Term Loans,
with respect to any Tranche B Lender at any time, the percentage (carried out to
the ninth decimal place) of the Tranche B Term Loans represented by (i) such
Tranche B Lender’s Tranche B Term Loan Commitment at such time and (ii) after
the termination of such Tranche B Lender’s Tranche B Term Loan Commitment, the
principal amount of such Tranche B Lender’s Tranche B Term Loans at such time,
(b) in respect of the Initial Second Lien Term Loans, with respect to any
Initial Second Lien Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Initial Second Lien Term Loans represented by the
principal amount of such Initial Second Lien Term Lender’s Initial Second Lien
Term Loans at such time, (c) in respect of the Other Second Lien Term Loans,
with respect to any Incremental Second Lien Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Other Second Lien
Term Loans represented by (i) such Incremental Second Lien Term Lender’s
Incremental Second Lien Term Loan Commitment at such time and (ii) after the
termination of such Incremental Second Lien Term Lender’s Incremental Second
Lien Term Loan

 

-5-



--------------------------------------------------------------------------------

Commitment, the principal amount of such Initial Second Lien Term Lender’s
Initial Second Lien Term Loans at such time, and (d) in respect of the Revolving
Facility Loans, with respect to any Revolving Facility Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Facility
Loans represented by such Revolving Facility Lender’s Revolving Facility
Commitment at such time. If the commitment of each Revolving Facility Lender to
make Revolving Facility Loans and the obligation of the Issuing Bank to make L/C
Advances have been terminated pursuant to Section 7.01, or if the Revolving
Facility Commitments have expired, then the Applicable Percentage of each
Revolving Facility Lender in respect of the Revolving Facility Loans shall be
determined based on the relative amounts of the Revolving Facility Exposures of
such Revolving Facility Lender in respect of the total Revolving Facility
Exposure most recently in effect, giving effect to any subsequent assignments.
The initial Applicable Percentage of each Lender in respect of each Tranche is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Acceptance pursuant to which such Lender becomes a party hereto, as
applicable.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of any of the Holdings, the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

“Auction” shall have the meaning assigned to such term in Section 2.11(e).

“Auction Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Auction Procedures” shall mean the procedures set forth in Exhibit G hereto.

“Available Free Cash Flow Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount on such date of
determination (which may be a negative amount), plus

(b) the aggregate amount of proceeds received after the Restatement Effective
Date and prior to such date of determination that would have constituted Net
Proceeds pursuant to clause (a) of the definition thereof except for the
operation of clause (x) or (y) of the second proviso thereof (the
“Below-Threshold Asset Sale Proceeds”), plus

 

-6-



--------------------------------------------------------------------------------

(c) the Cumulative Equity Proceeds Amount on such date of determination, minus

(d) the cumulative amount of Investments pursuant to Section 6.04(b)(iv)(B) from
and after the Restatement Effective Date and on or prior to such time, minus

(e) the cumulative amount of all dividends paid and distributions made pursuant
to Sections 6.06(h) and 6.06(l) from and after the Restatement Effective Date
and on or prior to such time, minus

(f) the cumulative amount of the Available Free Cash Flow Amount immediately
prior to the time of such determination used to repay, repurchase, redeem,
acquire, cancel or terminate Indebtedness pursuant to Section 6.09(b)(i) from
and after the Restatement Effective Date and on or prior to such time;

provided, however, for purposes of determining the amount of Available Free Cash
Flow Amount available for dividends and distributions under Section 6.06(h), the
calculation of the Available Free Cash Flow Amount shall not include any
Below-Threshold Asset Sale Proceeds to the extent the cumulative amount of such
Below-Threshold Asset Sale Proceeds exceeds the sum of the cumulative amounts
referred to in clauses (d), (e) and (f) above.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the aggregate
amount of the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Exposure of such Revolving Facility
Lender at such time.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Banking Subsidiary” shall mean any Subsidiary that is an Insured Depository
Institution (as defined in Section 3 of the Federal Deposit Insurance Act,
12 U.S.C. § 1813).

“BAS” shall have the meaning assigned to such term in the preamble hereto.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

“Bookrunners” shall have the meaning assigned to such term in the preamble
hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans, as to

 

-7-



--------------------------------------------------------------------------------

which a single Interest Period is in effect; provided that, immediately
following the incurrence of the New Second Lien Term Loans on the Amendment
No. 4 Effective Date, the term “Borrowing” shall include each consolidated
“borrowing” of Redesignated Second Lien Term Loans and New Second Lien Term
Loans described in Section 2.07(f).

“Borrowing Minimum” shall mean $5,000,000.

“Borrowing Multiple” shall mean $1,000,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Bridge Financing Documents” shall mean the Bridge Loan Agreement and the other
“Loan Documents” as defined in the Bridge Loan Agreement.

“Bridge Loan Agreement” shall mean the Senior Subordinated Bridge Loan Agreement
dated as of October 17, 2005 among Holdings, the Borrower, Credit Suisse,
Deutsche Bank AG Cayman Islands Branch, Banc of America Bridge LLC and BNP
Paribas as initial bridge lenders, and Credit Suisse, Cayman Islands Branch, as
administrative agent.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures shall not include:

(a) expenditures with funds that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” but for the application
of the first proviso to such clause (a));

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds;

(c) interest capitalized during such period;

 

-8-



--------------------------------------------------------------------------------

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary) and for which none of Holdings, the Borrower or any
Subsidiary has provided or is required to provide or incur or is otherwise
liable for, directly or indirectly, any consideration or obligation to such
third party or any other person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; or

(g) Investments in respect of a Permitted Business Acquisition.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any applicable
Issuing Bank or Swingline Lender (as applicable) and the Lenders, as collateral
for unreimbursed L/C Disbursements, Obligations in respect of Swingline Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
applicable Issuing Bank or Swingline Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the applicable Issuing Bank or the Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period, less, without
duplication, the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, Holdings, the Borrower or any
Subsidiary,

 

-9-



--------------------------------------------------------------------------------

including such fees paid in connection with the Transactions and the Restatement
Transactions, (c) the amortization of debt discounts, if any, or fees in respect
of Swap Agreements and (d) cash interest income of Holdings, the Borrower and
the Subsidiaries for such period; provided, that Cash Interest Expense shall
exclude any one-time financing fees paid in connection with the Transactions or
Restatement Transactions or one-time amendment fees paid in connection with any
amendment of this Agreement.

“Cendant” shall mean Cendant Corporation, a Delaware corporation.

A “Change in Control” shall be deemed to occur if:

(a) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by persons who were neither
(a) nominated by the Board of Directors of Holdings or a Permitted Holder,
(b) appointed by directors so nominated nor (c) appointed by the Fund or a Fund
Affiliate; or

(b) a “change of control” shall occur under or with respect to (i) the Senior
Notes, the Senior Subordinated Notes, the Affinion Investments Notes, the
Extended Senior Subordinated Notes or any Permitted Refinancing Indebtedness in
respect of any of the foregoing, or (ii) the Seller Preferred Equity; or

(c) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of all issued and outstanding Equity Interests of the Borrower; or

(d) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than any one
or more members of the Permitted Holders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of (i) 35% or more of the Equity Interests of
Holdings entitled to vote for members of the board of directors or equivalent
governing body of such person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) and (ii) Equity Interests with greater voting power than
the Equity Interests owned by the Permitted Holders.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date.

 

-10-



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“CIH” shall have the meaning assigned to such term in the recitals hereto.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans,
Tranche B Term Loans, Initial Second Lien Term Loans, Other Revolving Facility
Loans, Other Second Lien Term Loans or Swingline Loans and (b) any Commitment,
refers to whether such Commitment is a Revolving Facility Commitment, Tranche B
Commitment, New Second Lien Term Loan Commitment, Incremental Revolving Facility
Commitment with respect to Other Revolving Facility Loans or Incremental Second
Lien Term Loan Commitment with respect to Other Second Lien Term Loans;
provided, that (i) with respect to a Borrowing of New Second Lien Term Loans
incurred on the Amendment No.4 Effective Date, the New Second Lien Term Loans
shall constitute a separate “Class” at the time of the incurrence thereof, and
(ii) immediately after the incurrence of the New Second Lien Term Loans on the
Amendment No. 4 Effective Date, all New Second Lien Term Loans and all
Redesignated Second Lien Term Loans shall constitute a single “Class” of Initial
Second Lien Term Loans for all purposes of this Agreement. Other Second Lien
Term Loans (together with the Incremental Second Lien Term Loan Commitments in
respect thereof) and Other Revolving Facility Loans (together with the
Incremental Revolving Facility Commitments in respect thereof) that have
different terms and conditions shall be construed to be in different Classes.

“Closing Date” shall mean October 17, 2005.

“CMG” shall have the meaning assigned to such term in the recitals hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all “Collateral” and “Mortgaged Property” referred to in
the Security Documents (including the Mortgaged Properties) and all other
property that is or is intended to be subject to any Lien in favor of the
Administrative Agent or any Subagent for the benefit of the Lenders.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto (it being understood that, from and after the Amendment No. 2 Effective
Date, DBTCA shall be the successor collateral agent referred to in the
definition of “Collateral Agent”).

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) on the Closing Date (or with respect to clauses (ii) and (iii) below, on the
Restatement Effective Date), the Administrative Agent shall have received
(i) from the Borrower and each other Loan Party a counterpart of the Guarantee
and Collateral Agreement, duly executed and delivered on behalf of such person,
(ii) from Holdings a counterpart of the Holdings Guarantee and Pledge Agreement,
duly executed and delivered on behalf of Holdings, and (iii) (except as provided
in Section 4.02(e)), from

 

-11-



--------------------------------------------------------------------------------

each Loan Party that directly owns any Equity Interests of a Foreign Subsidiary
(other than any Foreign Subsidiary organized under the laws of an Excluded
Jurisdiction), a counterpart of a Foreign Pledge Agreement, duly executed and
delivered on behalf of such person;

(b) on the Closing Date (except as provided in Section 4.02(e) with respect to
any Equity Interests issued by a Foreign Subsidiary), all outstanding Equity
Interests of the Borrower, all other outstanding Equity Interests directly owned
by any Loan Party (other than (x) the Equity Interests of a Banking Subsidiary
or an Insurance Subsidiary to the extent that a pledge of such Equity Interests
violates applicable law, (y) in the case of Holdings, the Equity Interests of a
special purpose person the sole assets of which are the Netcentives Assets, and
(z) the Equity Interests of the Unrestricted Travel Rewards Subsidiary), and all
Indebtedness owing to any Loan Party (other than intercompany indebtedness,
which is governed by clause (c) below) shall have been pledged pursuant to the
Guarantee and Collateral Agreement (or other applicable Security Document) and
the Administrative Agent shall have received certificates or other instruments
representing or evidencing all such Equity Interests (other than
(i) uncertificated Equity Interests, (ii) Equity Interests issued by Foreign
Subsidiaries organized under the laws of a jurisdiction where receipt of such
certificates or other instruments is not required for perfection of security
interests in such Equity Interests and (iii) Equity Interests issued by a
Foreign Subsidiary organized under the laws of an Excluded Jurisdiction) and any
notes or other instruments representing such Indebtedness in excess of
$10,000,000, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank, provided, that, (A) unless
otherwise agreed by the Borrower and the Administrative Agent in any given case,
in no event shall more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary be pledged to secure Obligations of the Loan
Parties and (B) unless otherwise agreed by the Borrower and the Administrative
Agent in any given case, none of the issued and outstanding voting Equity
Interests of a Foreign Subsidiary directly owned by Affinion Investments or
Affinion Investments II shall be pledged to secure Obligations of the Loan
Parties, so long as not less than 65% of the total issued and outstanding voting
Equity Interests of such Foreign Subsidiary are pledged by other Loan Parties;

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary (other
than (x) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of the
Borrower and each Subsidiary, (y) any Indebtedness not exceeding $1,000,000 and
(z) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to any Loan Party (A) shall be evidenced
by a promissory note or an instrument in form satisfactory to the Administrative
Agent and (B) except for (x) Indebtedness of any Foreign Subsidiary owing to the
Borrower or a Domestic Subsidiary for so long as the pledge of such Indebtedness
would be deemed an incurrence of Indebtedness under the Senior Notes or the
Senior Subordinated Notes and (y) Indebtedness of the Borrower or any Domestic
Subsidiary owing to the Borrower or a Domestic Subsidiary at any time that the
pledge of such Indebtedness would be deemed an incurrence of Indebtedness under
the Senior Notes Indenture or the Senior Subordinated Notes Indenture and, in
each case, the Indebtedness arising from such pledge is not expressly permitted
Indebtedness

 

-12-



--------------------------------------------------------------------------------

under the Senior Notes Indenture or the Senior Subordinated Notes Indentures as
“Permitted Debt” (or similar term) and could not otherwise be incurred in
accordance with the terms of the Senior Notes Indenture or the Senior
Subordinated Notes Indenture, shall have been pledged pursuant to the Guarantee
and Collateral Agreement (or other applicable Security Document), and (ii) the
Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank (other than with respect to any such
intercompany debt the perfection of the pledge of which does not require
delivery to the Administrative Agent);

(d) except as otherwise contemplated by any Security Document (including with
regard to deposit accounts), all documents and instruments, (including, in the
United States of America, filings of Uniform Commercial Code financing
statements and filings with the United States Copyright Office and the United
States Patent and Trademark Office) and all other actions required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
the Second Lien Intercreditor Agreement, and the Holdings Intercreditor
Agreement, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or the recording or taken
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(e) except as set forth pursuant to any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(f) subject to Section 5.11(g), in the case of any person that (i) becomes a
Subsidiary Loan Party after the Restatement Effective Date, the Administrative
Agent shall have received from such Subsidiary Loan Party, (A) a supplement to
the Guarantee and Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such person, (B) with respect to any Foreign
Pledge Agreement that the Administrative Agent determines, based on the advice
of counsel, to be necessary or advisable in connection with the pledge of Equity
Interests or Indebtedness of a Foreign Subsidiary (other than a pledge of Equity
Interests of any Foreign Subsidiary that is not directly owned by it or that is
organized under the laws of an Excluded Jurisdiction) owned by such Subsidiary
Loan Party, a counterpart thereof, duly executed and delivered on behalf of such
person, (C) such other Security Documents as may be required to be delivered
pursuant to Section 5.11, and (D) evidence that any other requirements of
Section 5.11 shall have been complied with and (ii) becomes such a Subsidiary
Loan Party, the Administrative Agent shall have received from the parent of such
Subsidiary Loan Party, (A) supplements to the applicable Security Documents
pursuant to which it shall have pledged the Equity Interests in the other
Subsidiaries owned by it, or other Security Documents, effecting the pledge of
such Equity Interests in favor of the Administrative Agent, subject to the same
exceptions and limitations as set forth in

 

-13-



--------------------------------------------------------------------------------

paragraph (c) above, (B) certificates and instruments representing or evidencing
such Equity Interests, subject to the same exceptions and limitations as set
forth in paragraph (c) above.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Tranche B Term Loan Commitment, New Second Lien Term Loan
Commitment, Incremental Revolving Facility Commitment and/or Incremental Second
Lien Term Loan Commitment, (b) with respect to the Swingline Lender, its
Swingline Commitment and (c) with respect to any Issuing Bank, such Issuing
Bank’s L/C Commitment.

“Communications” shall have the meaning assigned to such term in
Section 9.19(a).

“Companies” shall have the meaning assigned to such term in the recitals hereto.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, bankers’ acceptances, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the sum, without
duplication, of:

(a) the consolidated interest expense (net of interest income) to the extent it
relates to Indebtedness of the Borrower and the Subsidiaries for such period,
and to the extent such expense was deducted in computing Consolidated Net
Income, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments

 

-14-



--------------------------------------------------------------------------------

made or received pursuant to obligations under any Swap Agreement, but excluding
the amortization or write-off of deferred financing fees or expenses of any
bridge or other financing fee in connection with the Transactions and the
Restatement Transactions; plus

(b) the consolidated interest of the Borrower and the Subsidiaries that was
capitalized during such period; plus

(c) any interest expense on Indebtedness of another person that is Guaranteed by
the Borrower and the Subsidiaries or secured by a Lien on assets of the Borrower
and the Subsidiaries, whether or not such Guarantee or Lien is called upon;

in each case, on a consolidated basis and in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Total Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the Borrower most recently ended and
Reported as of such date, all determined on a consolidated basis in accordance
with GAAP; provided, that EBITDA shall be determined for the applicable Test
Period on a Pro Forma Basis.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis, plus the amount that the provision for taxes
exceeds cash taxes paid by such person and its Restricted Subsidiaries in such
period; provided, however, that, without duplication,

(a) any net after-tax extraordinary or nonrecurring or unusual gains, losses,
income, expense or charges (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, fees or charges actually paid in cash relating to plant, store and
office closure, consolidation, downsizing and/or shutdown costs (including
future lease commitments and contract termination costs with respect thereto),
acquisition integration costs, and expenses or charges related to any offering
of Equity Interests or debt securities of Holdings or any direct or indirect
parent of Holdings, any Investment, acquisition, disposition, recapitalization
or issuance, repayment, refinancing, amendment or modification of Indebtedness
(in each case, whether or not successful), and any fees, expenses, charges or
change in control payments related to the Permitted Exchange Transactions, the
Extension Transactions, the Restatement Transactions and the Transactions
(including any transition-related expenses incurred before, on or after the
Closing Date), in each case, shall be excluded;

(b) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated on or after the Closing Date shall be excluded;

(c) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(d) any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;

 

-15-



--------------------------------------------------------------------------------

(e) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower) shall be excluded;

(f) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (i) indebtedness,
and (ii) Swap Agreements and other derivative instruments to the extent that
such gains or losses have been realized by the Borrower, in each case, shall be
excluded;

(g) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period;

(h) the Net Income for such period of any subsidiary of such person (other than
Affinion Investments and Affinion Investments II) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
such subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such subsidiary or its equity holders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any such
subsidiary to such person or a subsidiary of such person (subject to the
provisions of this clause (h)), to the extent not already included therein;

(i) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

(j) any non cash expenses realized or resulting from employee benefit plans or
post employment benefit plans, long-term incentive plans or grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors and employees of such person or any of its Subsidiaries
shall be excluded;

(k) any one-time non-cash compensation charges shall be excluded;

(l) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

 

-16-



--------------------------------------------------------------------------------

(m) the effects of purchase accounting as a result of the Acquisition shall be
excluded;

(n) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded (until such time as such items require an expenditure of
cash);

(o) any currency translation gains and losses realized from currency
remeasurements of Indebtedness, and any net loss or gain realized from any Swap
Agreements for currency exchange risk, in each case, that are actually paid in
cash, shall be excluded;

(p) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included; and

(q) to the extent not already reflected in Consolidated Net Income, the amount
of any accrual, reserve or other charge that reduces Net Income of such person
that was taken in respect of expected or actual Losses by reason of (x) any
legal proceedings disclosed in the Offering Circular, including the financial
statements included therein, or relating to the same facts and circumstances as
disclosed, or (y) a breach or violation of law, in each case, shall be excluded;
provided, that (as certified in a Certificate delivered to the Administrative
Agent and signed by any two of the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower) the Borrower has (i) a reasonable good faith belief that it is
entitled to be indemnified by Cendant pursuant to the Purchase Agreement in
respect of such Losses in an amount greater than or equal to the amount to be
excluded from the calculation of Consolidated Net Income pursuant to this
clause (q) and (ii) provided Cendant a notice in respect of the Borrower’s
intent to seek indemnity; provided, further, that (x) if Net Income is increased
as a result of any amounts received from Cendant in respect of such an indemnity
and the right to be so indemnified was used in a prior period to increase
Consolidated Net Income pursuant to this clause (q), such amounts received shall
be excluded from Consolidated Net Income and (y) to the extent the actual
indemnity received is less than the expected indemnity amount excluded in a
prior period pursuant to this clause (q), Consolidated Net Income shall be
reduced by the difference in the period in which such lower actual indemnity
amounts are received or in which a final judgment of a court of competent
jurisdiction is made that the Borrower is entitled to no indemnity.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower as of
the last day of the fiscal quarter most recently ended and Reported.

“Consolidated Total Debt” at any date shall mean (i) Consolidated Debt on such
date less (ii) the Permitted Cash Amount, if any, on such date.

 

-17-



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“CSS” shall have the meaning assigned to such term in the preamble hereto.

“Cumulative Equity Proceeds Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

(a) 100% of the aggregate net proceeds (determined in a manner consistent with
the definition of “Net Proceeds”), including cash and the Fair Market Value of
tangible assets other than cash, received by the Borrower after the Closing Date
from the issue or sale of Equity Interests of the Borrower to Holdings
(excluding, without duplication, Excluded Contributions, Excluded Equity
Proceeds, Permitted Cure Securities (including the Cure Amount) and Disqualified
Stock) including Equity Interests of Holdings (other than Disqualified Stock)
issued upon conversion of Indebtedness or Disqualified Stock to the extent the
Borrower had received the Net Proceeds of such Indebtedness or Disqualified
Stock, plus

(b) 100% of the aggregate amount of contributions to the capital of the Borrower
by Holdings received in cash and the Fair Market Value of tangible assets other
than cash after the Closing Date (other than Excluded Contributions, Excluded
Equity Proceeds, Permitted Cure Securities (including the Cure Amount) and
Disqualified Stock), plus

(c) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash and the Fair Market Value of tangible assets other than cash received by
the Borrower or any Subsidiary after the Closing Date from:

(i) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Investments made by the Borrower and its Subsidiaries and from
repurchases and redemptions of such Investments from the Borrower and its
Subsidiaries by any person (other than Holdings, the Borrower or any of its
Subsidiaries) to the extent the Net Proceeds thereof are not required to be
applied pursuant to Section 2.11(b);

(ii) the sale (other than to the Holdings, Borrower or a Subsidiary of the
Borrower) of the Equity Interests of an Unrestricted Subsidiary to the extent
the Net Proceeds thereof are not required to be applied pursuant to
Section 2.11(b); or

(iii) a distribution, dividend or other payment from an Unrestricted Subsidiary.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date of
determination, an amount (which may be negative) equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for each Excess Cash Flow Period; plus

 

-18-



--------------------------------------------------------------------------------

(b) for each Excess Cash Flow Interim Period during any Excess Cash Flow Period
in which the Borrower has elected to make an Excess Cash Flow Early Prepayment,
an amount equal to the Retained Percentage of the Excess Cash Flow for such
Excess Cash Flow Interim Period; plus

(c) an amount (which may be negative) equal to (i) the Retained Percentage of
Year To Date Excess Cash Flow for such Excess Cash Flow Period minus (ii) the
aggregate of all amounts, if any, added pursuant to clause (b) above during any
Excess Cash Flow Period.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions and the Restatement Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in
clauses (a)(iv) and (a)(vi) of the definition of such term.

“DBS” shall have the meaning assigned to such term in the preamble hereto.

“DBTCA” shall mean Deutsche Bank Trust Company Americas and its successors.

“Debt Service” shall mean, with respect to Holdings, the Borrower and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

-19-



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Discharge of First Lien Obligations” shall have the meaning assigned to the
term “Discharge of First Priority Claims” in the Second Lien Intercreditor
Agreement.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event,
(i) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(ii) are convertible or exchangeable other than at the option of the issuer
thereof for Indebtedness or Disqualified Stock or (iii) are redeemable at the
option of the holder thereof (other than upon the occurrence of a Change of
Control (or similar event), sale or disposition of all or substantially all of
the assets of the Borrower and its Subsidiaries, or the acceleration of the
Loans, subject, in each case, to the prior payment in full in cash of all
Obligations), in whole or in part, in each case prior to 91 days after the
Latest Maturity Date; provided, however, that only the portion of the Equity
Interests that so mature or are mandatorily redeemable, are so convertible or
exchangeable or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, still further, that any
class of Equity Interests of such person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Stock shall not be deemed to be Disqualified Stock;
provided, still further, that the Seller Preferred Equity, as in effect on the
date hereof, shall not be deemed to be Disqualified Stock.

 

-20-



--------------------------------------------------------------------------------

“Dividends” shall have the meaning assigned to such term in Section 6.06.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Dollar” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period (without giving effect to the amount added
to Net Income in calculating Consolidated Net Income for the excess of the
provision for taxes over cash taxes) plus (a) the sum of without duplication:

(i) to the extent deducted or otherwise excluded in calculating Consolidated Net
Income for such period, provision for taxes based on income, profits or capital
of the Borrower and the Subsidiaries for such period, without duplication,
including, without limitation, state franchise and similar taxes, and including
an amount equal to the amount of tax distributions actually made to the holders
of Equity Interests of the Borrower and the Subsidiaries in respect of such
period in accordance with Section 6.06(b), which shall be included as though
such amounts had been paid as income taxes directly by the Borrower or any
Subsidiary; plus

(ii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, Consolidated Fixed Charges of the Borrower and the
Subsidiaries for such period; plus

(iii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, depreciation, amortization (including amortization
of intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses (excluding any such non-cash
charges or expenses to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Borrower and the Subsidiaries for such
period; plus

(iv) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, the amount of any business optimization expenses and
restructuring charges or expenses (which, for the avoidance of doubt, shall
include office and plant closures, facility consolidations, retention payments
and special supplemental bonus payable in connection with the Acquisition or
otherwise, exit costs, severance payments, systems establishment costs or excess
pension charges); provided, that the aggregate total amount of all such
restructuring charges and expenses that are actually paid in cash that may be
added back under this clause (iv) shall not exceed $25,000,000 for the relevant
Test Period; plus

 

-21-



--------------------------------------------------------------------------------

(v) [reserved];

(vi) to the extent permitted to be paid pursuant to Section 6.07(b), the amount
of management, monitoring, consulting and advisory fees and related expenses
paid to the Fund or any Fund Affiliate (or any accruals relating to such fees
and related expenses) during such period; provided, however, that such amount
shall not exceed in any four-fiscal quarter period the sum of (A) greater of
(x) $2,500,000, and (y) 1% of EBITDA of the Borrower and its Subsidiaries on a
consolidated basis plus any deferred fees (calculated without giving effect to
this clause (vi)) plus (B) 2% of the value of transactions permitted hereunder
and entered into by the Borrower or any of the Subsidiaries with respect to
which the Fund or any Fund Affiliate provides any of the aforementioned types of
services; plus

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Notes, Senior Subordinated Notes, and the Obligations, and (y) any
amendment or other modification of the Obligations or other Indebtedness; plus

(viii) non-cash gains and losses with respect to Swap Agreements and other
derivative instruments; plus

(ix) non-cash currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net non-cash loss or gain resulting from
any Swap Agreement for currency exchange risk; minus

(b) non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period and any items for which cash was received in any
prior period and excluding amounts increasing Consolidated Net Income pursuant
to clause (q) of the definition of Consolidated Net Income);

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Consolidated Fixed Charges of, the depreciation and amortization
and other non-cash expenses or non-cash items of and the restructuring charges
or expenses of, a Subsidiary of the Borrower will be added to (or subtracted
from, in the case of non-cash items described in clause (b) above) Consolidated
Net Income to compute EBITDA, (A) in the same proportion that the Net Income of
such Subsidiary was added to compute such Consolidated Net Income of the
Borrower, and (B) only to the extent that a corresponding amount of the Net
Income of such Subsidiary would be permitted at the date of determination to be
dividended or distributed to the Borrower by such Subsidiary without prior
governmental approval (that has not been obtained), and without direct

 

-22-



--------------------------------------------------------------------------------

or indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

“Effective Yield” shall mean, as to any Loans of any Class, the effective yield
on such Loans as determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Loans and (y) four years
following the date of incurrence thereof) payable generally to Lenders making
such Loans, but excluding any arrangement, structuring or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders. All such
determinations made by the Administrative Agent shall, absent manifest error, be
final, conclusive and binding on the Borrowers and the Lenders and the
Administrative Agent shall have no liability to any person with respect to such
determination absent gross negligence or willful misconduct.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, directives, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Equity Clawback Prepayment” shall mean any prepayment of principal of the
Initial Second Lien Term Loans made prior to the second anniversary of the
Amendment No. 4 Effective Date with Excluded Equity Proceeds received in
connection with any public or private sale of Equity Interests of Holdings or
any direct or indirect parent of Holdings (other than a public offering pursuant
to registration statement on Form S-4 or Form S-8), provided that (x) the
aggregate principal amount of such prepayment, together with the aggregate
principal amount of all other prepayments of Initial Second Lien Term Loans with
Excluded Equity Proceeds after the Amendment No. 4 Effective Date in connection
with an Equity Clawback Prepayment, shall not exceed 35% of the aggregate
principal amount of the Initial Second Lien Term Loans outstanding on the
Amendment No. 4 Effective Date, (y) immediately after the occurrence of any such
prepayment, the aggregate principal amount outstanding of the Initial Second
Lien Term Loans is at least equal to 50% of the aggregate principal amount of
the Initial Second Lien Term Loans that was outstanding on the Amendment No. 4
Effective Date and (z) any such repayment occurs within 90 days following the
receipt of such Excluded Equity Proceeds.

 

-23-



--------------------------------------------------------------------------------

“Equity Financing” shall mean, in connection with the consummation of the
Acquisition, the issuance by Holdings of Equity Interests to the Permitted
Holders and the Seller Preferred Equity to the Seller and/or its designee.

“Equity Financing Documents” shall mean, collectively, (a) the Registration
Rights Agreement, dated as of October 17, 2005, between Holdings and Affinion
Group Holdings, LLC, (b) the Subscription Agreement and Redemption Agreement,
dated as of October 17, 2005, between Holdings and Affinion Group Holdings, LLC,
(c) the Seller Warrants, and (d) the Seller Preferred Equity Documents, as the
same may be amended from time to time in accordance with the terms hereof and
thereof.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention, or the institution by
the PBGC of proceedings, to terminate any Plan or to appoint a trustee to
administer any Plan; (f) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

 

-24-



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” shall mean, for such Interest Period, the rate per
annum equal to the ICE Benchmark Administration LIBOR Rate (“LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by DBTCA and with a term equivalent to such Interest Period would be
offered by DBTCA’s London Branch to major banks in the London interbank
Eurocurrency market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Liabilities” has the meaning specified in the definition of
“Eurocurrency Reserve Percentage”.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

-25-



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and the Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period, reduced by the aggregate
principal amount of voluntary prepayments of Consolidated Debt (other than
prepayments of the Loans) that would otherwise constitute scheduled principal
amortization during such Excess Cash Flow Period;

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Tranche B Term Loans) during such Excess Cash Flow
Period, in each case to the extent not financed, or intended to be financed,
using the proceeds of, without duplication, the incurrence of Indebtedness, the
sale or issuance of any Equity Interests, any Cumulative Equity Proceeds Amount
or any Net Proceeds not otherwise required to prepay the Loans pursuant to
Section 2.11 or the definition of the term “Net Proceeds”, in each case, to the
extent that the amount of such prepayment is not already reflected in Debt
Service;

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder, in each case, to the extent not financed with the proceeds
of, without duplication, the incurrence of Indebtedness, the sale or issuance of
any Equity Interests, any component of Available Free Cash Flow Amount (which,
in the case of Cumulative Retained Excess Cash Flow Amount, only to the extent
attributable to a time prior to such Excess Cash Flow Period) or any Net
Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11 or
the definition of the term “Net Proceeds” (less any amounts received in respect
thereof as a return of capital);

(d) Capital Expenditures that the Borrower or any Subsidiary shall, during such
Excess Cash Flow Period, become obligated to make but that are not made during
such Excess Cash Flow Period; provided, that (i) any amount so deducted that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period, and (ii) the Borrower
shall deliver a certificate to the Administrative Agent not later than 90 days
after the end of such Excess Cash Flow Period, signed by a Responsible Officer
of the Borrower and certifying that such Capital Expenditures and the delivery
of the related equipment will be made in the following Excess Cash Flow Period;
provided, further, that if any such Capital Expenditures so deducted are either
(A) not so made in the following Excess Cash Flow Period or (B) made in the
following Excess Cash Flow Period with the proceeds of, without duplication, the
incurrence of Indebtedness, the sale or issuance of any Equity Interests, any
component of Available Free Cash Flow Amount (which, in the case of Cumulative
Retained Excess Cash Flow Amount, only to the extent attributable to a time
prior to such Excess Cash Flow Period) or any Net Proceeds not otherwise
required to prepay the Loans pursuant to Section 2.11 or the definition of the
term “Net Proceeds”, the amount of such Capital Expenditures not so made or so
financed shall be added to the calculation of Excess Cash Flow in such following
Excess Cash Flow Period;

 

-26-



--------------------------------------------------------------------------------

(e) Taxes paid in cash by Holdings, the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period and for which
reserves have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving the
Foreign Subsidiaries; provided, that any amount so deducted that will be paid
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period;

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or Cash
Interest Expense;

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrower to Holdings during such Excess Cash Flow Period and
permitted dividends paid by any Subsidiary to any person other than the Borrower
or any of the Subsidiaries during such Excess Cash Flow Period, in each case in
accordance with Section 6.06 (other than any permitted dividends or
distributions made under Section 6.06(e);

(i) without duplication of any exclusions to the calculation of Consolidated Net
Income or EBITDA, amounts paid in cash during such Excess Cash Flow Period on
account of (A) items that were accounted for as noncash reductions of Net Income
in determining Consolidated Net Income or as noncash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting;

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith to the
extent that the income or gain realized from the transaction giving rise to such
Net Proceeds exceeds the aggregate amount of all such mandatory prepayments and
Capital Expenditures made with such Net Proceeds, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and the Subsidiaries or did not represent cash received
by the Borrower and the Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period, plus, without duplication,

 

-27-



--------------------------------------------------------------------------------

(a) an amount equal to any decrease in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(b) all proceeds received during such Excess Cash Flow Period of Capital Lease
Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
pursuant to Section 6.03 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure (other than Indebtedness under this
Agreement to the extent there is no corresponding deduction to Excess Cash Flow
above in respect of the use of such Borrowings);

(c) all amounts referred to in clause (c) or (d) above to the extent funded
with, without duplication, (i) the proceeds of the sale or issuance of Equity
Interests of, or capital contributions to, the Borrower after the Restatement
Effective Date, (ii) any amount that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” if not so spent or
(iii) any component of Available Free Cash Flow Amount (which, in the case of
Cumulative Retained Excess Cash Flow Amount, only to the extent attributable to
a time prior to such Excess Cash Flow Period), in each case to the extent there
is a corresponding deduction from Excess Cash Flow above;

(d) to the extent any permitted Capital Expenditures referred to in clause (d)
above and the delivery of the related equipment do not occur in the following
Excess Cash Flow Period specified in the certificate of the Borrower provided
pursuant to clause (d) above, the amount of such Capital Expenditures that were
not so made in such following Excess Cash Flow Period;

(e) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense;

(f) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period, except to the extent such gain consists of Net Proceeds
subject to Section 2.11(c);

(g) to the extent deducted in the computation of EBITDA, cash interest income;
and

(h) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Borrower or any
Subsidiary or (y) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period;

provided, that for purposes of calculating Excess Cash Flow in connection with
any Excess Cash Flow Early Prepayment of Tranche B Term Loans to be made in
accordance with

 

-28-



--------------------------------------------------------------------------------

Section 2.11(a)(ii) or Cumulative Retained Excess Cash Flow Amount for any
Excess Cash Flow Interim Period, Excess Cash Flow Period as used in this
definition shall be deemed to be Excess Cash Flow Interim Period.

“Excess Cash Flow Early Prepayment” shall have the meaning assigned to such term
in Section 2.11(a)(ii).

“Excess Cash Flow Interim Period” shall mean during any Excess Cash Flow Period,
the one, two or three quarter period (taken as one accounting period) for which
an Excess Cash Flow Early Prepayment has been made (or calculated and not
required to be made) (a) commencing on the later of (i) the end of the
immediately preceding Excess Cash Flow Period and (ii) if an Excess Cash Flow
Early Prepayment shall have previously been made during such Excess Cash Flow
Period, the end of the immediately preceding Excess Cash Flow Interim Period
during such Excess Cash Flow Period and (b) ending on the last day of the most
recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are
available.

“Excess Cash Flow Period” shall mean (a) the fiscal year of the Borrower ending
on December 31, 2011, and (b) each fiscal year of the Borrower ended thereafter;
provided, that solely for purposes of determining the Available Free Cash Flow
Amount, such period shall be (i) the period taken as one accounting period
beginning on January 1, 2010, and ending on December 31, 2010, and (ii) each
fiscal year of the Borrower ended thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Existing Holdings Notes” shall mean Holdings’ 11.625% Senior Notes due 2015.

“Excluded Contributions” shall mean the Permitted Investments or other assets
(valued at their Fair Market Value as determined in good faith by senior
management or the Board of Directors of the Borrower) received by the Borrower
from:

(a) contributions in respect of its common stock and

(b) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries) of Equity
Interests (other than Disqualified Stock) of the Borrower to Holdings,

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower; provided, that,
notwithstanding anything to the contrary, Excluded Contributions shall not
include any amounts included in Cumulative Equity Proceeds Amount, any Excluded
Equity Proceeds and any Permitted Cure Securities (including the Cure Amount).

“Excluded Equity Proceeds” shall mean the net proceeds (determined in a manner
consistent with the definition of “Net Proceeds”) received by Holdings or a
direct or

 

-29-



--------------------------------------------------------------------------------

indirect parent of Holdings from the sales and issuance of its Equity Interests
(other than Disqualified Stock), so long as (a) all such proceeds are
contributed in cash to the Borrower, (b) none of such proceeds are included in
Cumulative Equity Proceeds Amount (or otherwise in the calculation of Available
Free Cash Flow Amount), Excluded Contributions or Cure Amount, and (c) such
Equity Interests are not Permitted Cure Securities.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

“Excluded Jurisdictions” shall mean any jurisdiction in which a Foreign
Subsidiary is formed or organized to the extent that (a) the perfection of the
pledge of Equity Interests in such Foreign Subsidiary pursuant to a Foreign
Pledge Agreement requires the consent or approval of any Governmental Authority
in such jurisdiction and such consent or approval is not readily obtainable in
the ordinary course, or violates applicable law, or (b) such Foreign Subsidiary,
taken on a consolidated basis with its subsidiaries, is an Immaterial
Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, the following taxes,
including interest, penalties or other additions thereto:

(a) income taxes imposed on (or measured by) its net income or franchise taxes
imposed on (or measured by) its gross or net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, in each case
including any political subdivision thereof,

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above,

(c) any withholding tax that is attributable to a Lender’s failure to comply
with Section 2.17(e) (other than as a result of a change in law), and

(d) any withholding tax that is in effect and would apply to amounts payable
hereunder by the Borrower at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office),

except, in the case of clause (d) above, to the extent that (i) such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Loan Party with
respect to any withholding tax pursuant to Section 2.17(a) or (ii) such
withholding tax shall have resulted from the making of any payment to a location
other than the office designated by the Administrative Agent or such Lender for
the receipt of payments of the applicable type.

“Existing Agent” shall mean Credit Suisse AG, Cayman Islands Branch (formerly
known as Credit Suisse, Cayman Islands Branch), in its capacity as
“Administrative Agent” under the Existing Credit Agreement and the Loan
Documents (as defined in the Existing Credit Agreement).

 

-30-



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Lenders” shall have the meaning assigned to such term in the recitals
hereto.

“Existing Letters of Credit” shall mean each letter of credit issued pursuant to
the Existing Credit Agreement and set forth on Schedule 1.01(a).

“Extended Revolving Facility Commitment Amount” shall mean, with respect to any
Extending Revolving Facility Lender, the principal amount of Revolving Facility
Commitments under, and as defined in, this Agreement (immediately prior to the
Amendment No. 4 Effective Date) that such Lender elects to “continue” and
“extend” as “Revolving Facility Commitments” hereunder on the Amendment No. 4
Effective Date (after giving effect to the termination of Revolving Facility
Commitments on such date pursuant to Section 5(d) of the Amendment No. 4)
pursuant to its Revolving Facility Extension Election. The Extended Revolving
Facility Commitment Amount of each Extending Revolving Facility Lender is set
forth on its Revolving Facility Extension Election. The aggregate amount of the
Lenders’ Extended Revolving Facility Commitment Amounts as of Amendment No. 4
Effective Date (after giving effect to the termination of Revolving Facility
Commitments on such date pursuant to Section 5(d) of the Amendment No. 4) is
$80,000,000.

“Extended Senior Subordinated Notes” shall mean the Senior Subordinated Notes
due 2018 issued by the Borrower to Affinion Investments on the Amendment No. 3
Effective Date pursuant to the Extended Senior Subordinated Notes Indenture in
connection with the Permitted Exchange Transactions.

“Extended Senior Subordinated Notes Documents” shall mean, collectively, the
Extended Senior Subordinated Notes, the Extended Senior Subordinated Notes
Indenture and any documents, supplements, instruments and agreements delivered
in connection therewith.

“Extended Senior Subordinated Notes Indenture” shall mean the Indenture, dated
as of the Amendment No. 3 Effective Date, among the Borrower, the Subsidiary
Loan Parties, Wells Fargo Bank, National Association, as trustee and Wilmington
Trust, National Association, as holder agent.

“Extended Tranche B Allocated Amount” shall mean, with respect to each Extending
Tranche B Lender, the amount determined by the Administrative Agent and the
Borrower as the final amount of such Extending Tranche B Lender’s Tranche B Term
Loans on the Amendment No. 4 Effective Date and notified to each such Lender by
the Administrative Agent promptly following the Amendment No. 4 Effective Date.
The “Extended Tranche B Allocated Amount” of any Extending Tranche B Lender
shall not exceed (but may be less than) the amount requested by such Extending
Tranche B Lender in its Tranche B Term Loan Extension Election. All such
determinations made by the Administrative Agent and the

 

-31-



--------------------------------------------------------------------------------

Borrower shall, absent manifest error, be final, conclusive and binding on the
Borrower and the Lenders, and the Administrative Agent shall have no liability
to any person with respect to such determination absent gross negligence or
willful misconduct.

“Extending Revolving Facility Lender” shall mean each Revolving Facility Lender
under, and as defined in, this Agreement (immediately prior to giving effect to
Amendment No. 4) that has executed and delivered, in its capacity as an
“Extending Revolving Facility Lender”, a counterpart of the Amendment No. 4 to
the Administrative Agent in accordance with the terms thereof.

“Extending Tranche B Lender” shall mean each Tranche B Term Lender under, and as
defined in, this Agreement (immediately prior to giving effect to Amendment
No. 4) that has executed and delivered, in its capacity as an “Extending Tranche
B Lender”, a counterpart of the Amendment No. 4 to the Administrative Agent in
accordance with the terms thereof.

“Extension Transactions” shall mean, collectively, the transactions to occur
pursuant to the Loan Documents on Amendment No. 4 Effective Date, including
(a) the execution and delivery of Amendment No. 4 and the Second Lien
Intercreditor Agreement on the Amendment No. 4 Effective Date, (b) the
incurrence of New Second Lien Term Loans on the Amendment No. 4 Effective Date,
(c) the extensions and designations on the Amendment No. 4 Effective Date as
contemplated by Section 2.01(d), (d) the assignment of certain Loans (under, and
as defined in, this Agreement immediately prior to giving effect to Amendment
No. 4 ) of Extending Revolving Facility Lenders, Non-Extending Revolving
Facility Lenders and Non-Extending Tranche B Lenders on the Amendment No. 4
Effective Date as contemplated by Sections 5(c) and 5(b) of Amendment No. 4, and
(e) the payment of all fees and expenses in connection therewith to be paid on,
prior to or subsequent to the Amendment No. 4 Effective Date and owing in
connection with the foregoing.

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing and able buyer, neither of whom is under undue pressure or
compulsion to complete the transaction.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to DBTCA on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” shall mean that certain Administrative Agent Fee Letter, dated as
of December 21, 2012, by and among Holdings, the Borrower and Deutsche Bank
Trust Company Americas ( as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time).

 

-32-



--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“First Lien Cap Amount” means 15% of the sum of the aggregate principal amount
of all Revolving Facility Commitments and all Tranche B Term Loans outstanding
on the Amendment No. 4 Effective Date (in each case, after giving effect to the
Extension Transactions).

“First Lien Facilities” shall mean, collectively, (i) the revolving credit
facilities represented by the Revolving Facility Commitments and the Incremental
Revolving Facility Commitments (and the related Revolving Facility Loans, the
Incremental Revolving Facility Loans and other Revolving Facility Exposure),
(ii) the swingline facility provided pursuant to Section 2.04 evidenced by the
Swingline Commitments (and the related Swingline Loans and other Swingline
Exposure), (iii) the letter of credit facility provided pursuant to Section 2.05
(and the related Letters of Credit and other L/C Exposure), and (iv) the term
facility represented by the Tranche B Term Loans.

“First Lien Lender” shall mean each Revolving Facility Lender, the Swingline
Lender, each Tranche B Term Lender and each Issuing Bank.

“First Lien Loans” shall mean the Revolving Facility Loans, the Swingline Loans
and the Tranche B Term Loans.

“First Lien Obligations” shall have the meaning assigned to the term “First
Priority Credit Agreement Obligations” in the Second Lien Intercreditor
Agreement.

“First Lien Prepayment Fee” shall have the meaning assigned to such term in
Section 2.12(d).

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that, (A) unless the Borrower and the Administrative Agent
otherwise agree in any given case, in no event shall more than 65% of the issued
and outstanding voting Equity Interests of such Foreign Subsidiary be pledged to
secure Obligations of the Loan Parties and (B) unless otherwise agreed by the
Borrower and the Administrative Agent in any given case, none of the issued and
outstanding

 

-33-



--------------------------------------------------------------------------------

voting Equity Interests of a Foreign Subsidiary directly owned by Affinion
Investments or Affinion Investments II shall be pledged to secure Obligations of
the Loan Parties, so long as not less than 65% of the total issued and
outstanding voting Equity Interests of such Foreign Subsidiary are pledged by
other Loan Parties.

“Foreign Subsidiary” shall mean any Subsidiary (together with its successors)
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” shall mean (i) Apollo Overseas Partners V, L.P., (ii) Apollo Netherlands
Partners V(A), L.P., (iii) Apollo Netherlands Partners (V)(B), L.P., (iv) Apollo
German Partners V GmbH KG & Co., and (v) Apollo Investment Fund V, L.P.

“Fund Affiliate” shall mean (a) each Affiliate of the Fund that is neither a
“portfolio company”, whether or not controlled, nor a company controlled by a
“portfolio company” or in which a “portfolio company” has made an investment
(including joint ventures) and (b) any individual who is a partner or employee
of the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided, that any reference to the application of
GAAP in Sections 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e), to a Foreign
Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall mean
generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality, regulator or regulatory or
legislative body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or

 

-34-



--------------------------------------------------------------------------------

otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, (iv) entered into
for the purpose of assuring in any other manner the holders of such Indebtedness
or other obligation of the payment thereof or to protect such holders against
loss in respect thereof (in whole or in part) or (v) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness or other obligation (or any existing right, contingent
or otherwise, of the holder of Indebtedness or other obligation to be secured by
such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Restatement Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, in the form of Exhibit D, as amended, supplemented or otherwise
modified from time to time, among the Borrower and each Subsidiary Loan Party,
the Administrative Agent and the Collateral Agent.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Holdings Credit Agreement” shall mean the Credit Agreement dated as of
January 31, 2007, among Holdings, the lenders party thereto, Deutsche Bank Trust
Company Americas, as administrative agent and Bank of America Securities LLC, as
syndication agent, as in effect on the Restatement Effective Date, and as
amended from time to time thereafter.

“Holdings Indebtedness” shall mean any Indebtedness incurred by Holdings under
and pursuant to the Holdings Credit Agreement (or any Permitted Refinancing
Indebtedness in respect of the foregoing).

“Holdings Guarantee and Pledge Agreement” shall mean the Guarantee and Pledge
Agreement, in the form of Exhibit E, as amended, supplemented or otherwise
modified from time to time, among Holdings, the Administrative Agent and the
Collateral Agent.

“Holdings Intercreditor Agreement” shall mean the Intercreditor Agreement,
substantially in the form attached as Exhibit B to Amendment No. 3, dated as of
the Amendment No. 3 Effective Date, as amended, modified or otherwise
supplemented from time to time,

 

-35-



--------------------------------------------------------------------------------

among Holdings, the Administrative Agent, the Collateral Agent and Wells Fargo
Bank, National Association, as trustee and collateral agent under the New
Holdings Notes (as defined in the Offering Memo).

“Honor Date” shall have the meaning assigned to such term in Section 2.05.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended and Reported,
have assets with a value in excess of 5% of the Consolidated Total Assets or
revenues representing in excess of 5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) taken together with
all Unrestricted Subsidiaries designated pursuant to clause (ii) of the
definition thereof and all other Immaterial Subsidiaries as of the last day of
the fiscal quarter of the Borrower most recently ended and Reported, did not
have assets with a value in excess of 10% of the Consolidated Total Assets or
revenues representing in excess of 10% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date; provided, that (i) for
purposes of the definition of “Excluded Jurisdiction”, the assets and revenues
of such Subsidiary shall be deemed to include all assets and revenues of such
Subsidiary’s Subsidiaries on a consolidated basis and (ii) any Subsidiary that
is a “Significant Subsidiary” as such term (or any similar term) is used in the
Senior Notes Indenture, the Senior Subordinated Notes Indenture, the Extended
Senior Subordinated Notes Indenture or the Affinion Investments Notes Indenture
(or any definitive agreement governing Permitted Refinancing Indebtedness in
respect of any of the foregoing) shall not be an “Immaterial Subsidiary”
hereunder. Each Immaterial Subsidiary shall be set forth in Schedule 1.01(b),
and the Borrower shall update such Schedule from time to time after the Closing
Date as necessary to reflect all Immaterial Subsidiaries at such time (the
selection of Subsidiaries to be added to or removed from such Schedule to be
made as the Borrower may determine).

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
Incremental General Amount plus the Incremental Refinancing Amount over (b) the
aggregate amount of all Incremental Term Loan Commitments (as defined in this
Agreement prior to giving effect to Amendment No. 4), Incremental Second Lien
Term Loan Commitments and Incremental Revolving Facility Commitments established
prior to such time pursuant to Section 2.20 (it being understood that
$250,000,000 of such Incremental Term Loan Commitments have been established as
of the Amendment No. 4 Effective Date).

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Second Lien Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental General Amount” shall mean the greater of (a) $300,000,000 and
(b) EBITDA for the period of four consecutive fiscal quarters most recently
ended as of the last day of the fiscal quarter of the Borrower most recently
ended and Reported. As of the Amendment No. 4 Effective Date, $250,000,000 of
Loans have been incurred pursuant to Section 2.20 in reliance on the Incremental
General Amount.

 

-36-



--------------------------------------------------------------------------------

“Incremental Refinancing Amount” shall mean $455,000,000, plus any unpaid
accrued interest and premium (including tender premium) with respect to
Indebtedness that is purchased, redeemed, retired, acquired, cancelled or
terminated with the proceeds of Loans incurred pursuant to Section 2.20 and
original issue discounts, underwriting discounts, defeasance costs, fees,
commissions and expenses, as applicable.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Facility Loans to the Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” shall mean Revolving Facility Loans made
by one or more Lenders to the Borrower pursuant to Section 2.01(c). Incremental
Revolving Facility Loans may be made in the form of additional Revolving
Facility Loans or, to the extent permitted by Section 2.20 and provided for in
the relevant Incremental Assumption Agreement, Other Revolving Facility Loans.

“Incremental Second Lien Term Lender” shall mean a Lender with an Incremental
Second Lien Term Loan Commitment or an outstanding Incremental Second Lien Term
Loan.

“Incremental Second Lien Term Loan Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.20, to make Incremental Second Lien
Term Loans to the Borrower.

“Incremental Second Lien Term Loans” shall mean term loans made by one or more
Lenders to the Borrower pursuant to Section 2.01(c). Incremental Second Lien
Term Loans may be made in the form of additional Initial Second Lien Term Loans
or, to the extent permitted by Section 2.20 and provided for in the relevant
Incremental Assumption Agreement, Other Second Lien Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Guarantees by such person
of Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements,

 

-37-



--------------------------------------------------------------------------------

(h) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit, (i) the principal
component of all obligations of such person in respect of bankers’ acceptances
and (j) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock). The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof; provided,
however, that, notwithstanding the foregoing, solely for purposes of calculating
the financial covenant in Section 6.10 (including Pro Forma Compliance) or
calculating any financial ratio, Indebtedness shall be deemed not to include
(i) contingent obligations incurred in the ordinary course of business,
(ii) deferred or prepaid revenues, (iii) purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller, (iv) with respect to the
Borrower, the Seller Preferred Stock, whether or not reflected as a liability of
the Borrower on the balance sheet of the Borrower, as in effect as of the
Restatement Effective Date and as permitted to be amended pursuant to
Section 6.08(b), so long as the Borrower and its Subsidiaries do not have any
obligations or liabilities in respect thereof, contingent or otherwise,
(v) obligations to make payments in respect of money backed guarantees offered
to customers in the ordinary course of business, (vi) obligations to make
payments to one or more insurers in respect of profit sharing arrangements
entered into in the ordinary course of business, or (vii) any Indebtedness of
Holdings deemed to be Indebtedness of the Borrower on its balance sheet under
GAAP but for which the Borrower and its Subsidiaries do not have any obligations
or liabilities, contingent or otherwise.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to Agent that
are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum,
dated March, 2010, as modified or supplemented prior to the Restatement
Effective Date.

“Initial Second Lien Term Lender” shall mean each New Second Lien Term Lender
and each Redesignating Second Lien Term Lender.

“Initial Second Lien Term Loans” shall mean the New Second Lien Term Loans and
the Redesignated Second Lien Term Loans.

 

-38-



--------------------------------------------------------------------------------

“Initial Second Lien Term Loan Maturity Date” shall mean October 31, 2018.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Reserves” shall mean all reserves required by Applicable Insurance
Laws and Regulations to by maintained by any company engaged in the Insurance
Business, including, without limitation, adequate reserves for incurred losses
and incurred loss adjustment expenses, whether or not reported.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

“Intellectual Property Security Agreement” shall mean the Assignment of
Intellectual Property Security Agreement, in the form of Exhibit F, as amended,
supplemented or otherwise modified from time to time, among Holdings, the
Borrower and each Subsidiary Loan Party and the Administrative Agent.

“Intercreditor Agreement” shall mean the Holdings Intercreditor Agreement, the
Second Lien Intercreditor Agreement and/or the Affinion Investments
Intercreditor Agreement, as the context may require.

“Intercreditor Agreement Supplement” has the meaning provided in Section 8.11.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense of the Borrower and the Subsidiaries, in each case,
for the applicable period of four consecutive fiscal quarters of the Borrower,
all determined on a consolidated basis in accordance with GAAP.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding amortization of deferred financing fees and expensing
of any bridge or other financing fees, (b) capitalized interest of such person,
whether paid or accrued, and (c) commissions, discounts, yield and other fees
and charges incurred for such period in connection with any receivables
financing of such person or any of its subsidiaries that are payable to persons
other than Holdings, the Borrower and the Subsidiaries.

 

-39-



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last day of each calendar quarter (being
the last day of March, June, September and December of each year).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months thereafter, if at the time of the relevant
Borrowing, all Lenders agree to make interest periods of such length available),
as the Borrower may elect, or the date any Eurocurrency Borrowing is converted
to an ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in
accordance with Section 2.09, 2.10 or 2.11; provided, however, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) the
Borrower may, with the consent of the Administrative Agent, elect to have an
interest period of less than a month with respect to any Eurocurrency Borrowing.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning set forth in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” shall have the meaning set forth in Section 2.05(a).

“Issuing Bank” shall mean each Issuing Bank set forth on Schedule 2.05 and each
other Issuing Bank designated pursuant to Section 2.05(j), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

“JPM” shall have the meaning assigned to such term in the preamble hereto.

 

-40-



--------------------------------------------------------------------------------

“Latest Maturity Date” shall mean, at any date of determination, the latest
final stated maturity date applicable to any Class of Loans or Commitments
hereunder at such time, in each case as extended in accordance with this
Agreement from time to time.

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The
initial aggregate amount of the L/C Commitments of all Issuing Banks is
$50,000,000.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Facility
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04,
Section 2.20 or Amendment No. 4, including, as applicable the Swingline Lender,
and in respect of Letters of Credit, each Issuing Bank.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans to the
Borrower.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 and shall include the Existing Letters of Credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank.

 

-41-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities; provided, that in no event shall an operating lease or an agreement
to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Resignation and Assignment Agreement, Amendment No. 1, Amendment
No. 2 Amendment No. 3, Amendment No. 4, the Second Lien Intercreditor Agreement,
the Affinion Investments Intercreditor Agreement, Holdings Intercreditor
Agreement and any promissory note issued under Section 2.09(e), and solely for
the purposes of 7.01(c) hereof, the Fee Letter; provided, that the Holdings
Intercreditor Agreement shall not constitute a “Loan Document” for purposes of
Section 9.09 if the amendment, restatement, waiver, supplement or other
modification thereto constitutes an Intercreditor Agreement Supplement.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans (and shall include any Loans under the Incremental Revolving
Facility Commitments or Incremental Second Lien Term Loan Commitments).

“Local Time” shall mean New York City time.

“Losses” shall have the meaning assigned to such term in Section 6.01(v).

“Majority Lenders” of any Tranche shall mean, at any time, Lenders under such
Tranche having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Tranche and unused Commitments under
such Tranche at such time.

“Make Whole Premium Amount” shall mean, with respect to any Initial Second Lien
Term Loan subject to a prepayment or a Repricing Transaction on any date of
calculation, the excess of (i) the present value on the second Business Day
preceding such date of (x) the prepayment price to prepay in full such Initial
Second Lien Term Loan (including any prepayment premium payable pursuant to
Section 2.12(e)) on the second anniversary of the Amendment No. 4 Effective Date
plus (y) all interest that would have accrued on such Initial Second Lien Term
Loan from the date of calculation through the second anniversary of the
Amendment No. 4 Effective Date (excluding accrued but unpaid interest to the
date of such calculation), computed using a discount rate equal to the Treasury
Rate as of such calculation date plus 50 basis points over (ii) the then
outstanding principal amount of such Initial Second Lien Term Loan.

 

-42-



--------------------------------------------------------------------------------

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings and the Borrower on the
Restatement Effective Date together with (a) any new directors of Holdings or
the Borrower whose election by such Boards of Directors or whose nomination for
election by the shareholders of Holdings was approved by a vote of a majority of
the directors of Holdings then still in office who were either directors on the
Restatement Effective Date or whose election or nomination was previously so
approved and (b) executive officers and other management personnel of Holdings
or the Borrower hired at a time when the directors on the Restatement Effective
Date together with the directors so approved constituted a majority of the
directors of Holdings.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of any event, development or
circumstance that, subsequent to December 31, 2009, has had or could reasonably
be expected to have a material adverse effect on (a) the business, property,
operations or condition of the Borrower and the Subsidiaries, taken as a whole,
or (b) the validity or enforceability of any material Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $40,000,000.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.10.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each real property encumbered by a Mortgage
pursuant to Section 5.11.

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 5.11, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or
any ERISA Affiliate is making or accruing an obligation to make contributions,
or has within any of the preceding six plan years made or accrued an obligation
to make contributions.

“Netcentives Assets” shall mean the portfolio of patents that relate to online
award redemption programs, which expire on December 14, 2015.

 

-43-



--------------------------------------------------------------------------------

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends minus an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such person or
any parent of such person in respect of a period in accordance with
Section 6.06(b)(i) as if such amounts had been paid as income taxes directly by
such person but only to the extent such amounts have not already been accounted
for as taxes reducing the net income (loss) of such person.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by any Loan Party (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of real property) to any
person of any asset or assets of the Borrower or any Subsidiary Loan Party
(other than those pursuant to Section 6.05(a), (b), (c), (e), (f) (except to the
extent of any cash consideration), (g), (i), (j), or (m)) net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset (other than pursuant hereto), other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith and (ii) Taxes paid or payable as a result
thereof; provided, that, if no Event of Default exists, the Borrower or any
Subsidiary may deliver a certificate of a Responsible Officer of the Borrower to
the Administrative Agent promptly after receipt of any such proceeds setting
forth the Borrower’s or such Subsidiary’s intention to use, or to commit to use,
any portion of such proceeds, to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower and the
Subsidiary Loan Parties or to make investments in Permitted Business
Acquisitions or Investments permitted by Section 6.04, in each case, if such
certificate shall have been delivered, within twelve months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent (A) not so used (or committed to be used) within such twelve-month period
or (B) if committed to be used within such twelve-month period, not so used
within 18 months of such receipt); provided, further, that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed $5,000,000 and (y) no
proceeds shall constitute Net Proceeds in any fiscal year until the aggregate
amount of all such proceeds in such fiscal year shall exceed $10,000,000;
provided, still further, that pending such reinvestment, such proceeds may be
applied to temporarily reduce outstanding Revolving Facility Loans; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by any Loan
Party of any Indebtedness (other than Excluded Indebtedness), net of all taxes
and fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

 

-44-



--------------------------------------------------------------------------------

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded, except for financial advisory fees
customary in type and amount paid to Affiliates of the Fund.

“New Second Lien Term Lender” shall mean a Lender with a New Second Lien Term
Loan Commitment and/or an outstanding New Second Lien Term Loan.

“New Second Lien Term Loan Commitment” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make New Second Lien Term Loans
hereunder on the Amendment No. 4 Effective Date, expressed as an amount
representing the maximum aggregate permitted principal amount of the New Second
Lien Term Loans to be made by such Lender hereunder, as such commitment may be
reduced from time to time pursuant to Section 2.08. The initial amount of each
Lender’s New Second Lien Term Loan Commitment is set forth on Schedule 2.01 to
Amendment No. 4. The aggregate amount of the Lenders’ New Second Lien Term Loan
Commitments as of the Amendment No.4 Effective Date is $47,125,000.

“New Second Lien Term Loans” shall mean the term loans made by the Lenders with
a New Second Lien Term Loan Commitment to the Borrower pursuant to clause (d)(i)
of Section 2.01.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Extending Revolving Facility Lender” shall mean each Revolving Facility
Lender under, and as defined in, this Agreement (immediately prior to giving
effect to Amendment No. 4) which is not an Extending Revolving Facility Lender.

“Non-Extending Tranche B Term Lender” shall mean each Tranche B Term Lender
under, and as defined in, this Agreement (immediately prior to giving effect to
Amendment No. 4) which is not an Extending Tranche B Lender.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall, unless otherwise indicated, have the meaning assigned to
the term “Loan Document Obligations” in the Guarantee and Collateral Agreement.

“Offering Circular” shall mean the offering circular dated October 3, 2005
prepared in connection with the offering of the Senior Notes.

“Offering Memo” shall mean the Offering Memo, as defined in Amendment No. 3.

“OID” shall have the meaning assigned to such term in Section 2.20(b).

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

-45-



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

“Other Second Lien Term Lender” shall mean a Lender with an Other Second Lien
Term Loan Commitment or an outstanding Other Second Lien Term Loan.

“Other Second Lien Term Loan Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.20, to make Other Second Lien Term
Loans to the Borrower.

“Other Second Lien Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(r).

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower, in a form reasonably satisfactory to the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, a person or division or
line of business of a person (or any subsequent investment made in a person,
division or line of business previously acquired in a Permitted Business
Acquisition) if (a) such acquisition was not preceded by, or effected pursuant
to, an unsolicited or hostile offer by the acquirer or an Affiliate of the
acquirer; and (b) immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) (A) the Borrower and the Subsidiaries shall be in Pro
Forma Compliance after giving effect to such acquisition, calculated as of the
last day of the most recently ended and Reported fiscal quarter, and the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect, together with all relevant
financial information for such Subsidiary or assets, and (B) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness (except for
Indebtedness permitted by Section 6.01); and (iv) to the extent required by
Section 5.11, the Collateral and Guarantee Requirement will be satisfied with
respect to such acquired person and the equity interests of such acquired
person.

“Permitted Cash Amount” shall mean, as of any date of determination, an amount
equal to the aggregate total amount of all Unrestricted Cash and Permitted
Investments held by the Borrower and its Subsidiaries on such date; provided
that during the two-year period commencing on the Restatement Effective Date,
the “Permitted Cash Amount” shall be an

 

-46-



--------------------------------------------------------------------------------

amount equal to the lesser of $50,000,000, and the actual aggregate total amount
of all Unrestricted Cash and Permitted Investments held by the Borrower and its
Subsidiaries; provided, further, that the aggregate amount of Unrestricted Cash
and Permitted Investments of all Subsidiaries that are not Loan Parties
hereunder which may be included in any calculation of “Permitted Cash Amount”
shall be an amount equal to the lesser of $15,000,000, and the actual amount of
Unrestricted Cash and Permitted Investments held by the non-Loan Party
Subsidiaries.

“Permitted Cure Security” shall mean Equity Interests of Holdings (other than
Disqualified Stock) issued to effect a Cure Right as contemplated by
Section 7.03.

“Permitted Exchange Transactions” shall mean the Permitted Exchange
Transactions, as defined in Amendment No. 3.

“Permitted Holder” shall mean each of (a) the Fund and the Fund Affiliates and
(b) the Management Group, with respect to not more than 10% of the total voting
power of the Equity Interests of Holdings or the Borrower.

“Permitted Holdings Liens” shall mean (i) Liens on the Collateral (as defined in
the Holdings Guarantee and Pledge Agreement) securing permitted Indebtedness of
Holdings, so long as (x) such Liens are subordinated to the Liens on the
Collateral (as defined in the Holdings Guarantee and Pledge Agreement) securing
the Obligations pursuant to the Holdings Intercreditor Agreement and (y) the
security documents relating to such Liens are substantially the same as the
Holdings Guarantee and Pledge Agreement (except for the inclusion of a guaranty
and with such other differences as are reasonably satisfactory to the
Administrative Agent) and (ii) Liens on any other assets of Holdings securing
permitted Indebtedness of Holdings (other than the Second Lien Term Loans).

“Permitted Investments” shall mean:

(a) U.S. Dollars, Sterling, euros, or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

(b) securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Mexico or any member state of the European Union, in each case, with
maturities not exceeding two years after the date of acquisition;

(c) in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, in each case with maturities not exceeding 270 days
after the date of acquisition and held by it from time to time in the ordinary
course of business;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank

 

-47-



--------------------------------------------------------------------------------

having capital and surplus in excess of $500,000,000 or the foreign currency
equivalent thereof and whose long-term debt is rated “A” or the equivalent
thereof by Moody’s or S&P (or, in the case of an obligor domiciled outside of
the United States, reasonably equivalent ratings of another internationally
recognized credit rating agency);

(e) repurchase obligations for underlying securities of the types described in
clauses (b) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above;

(f) commercial paper issued by a corporation (other than an Affiliate of
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or,
in the case of an obligor domiciled outside of the United States, reasonably
equivalent ratings of another internationally recognized credit rating agency)
and in each case maturing within one year after the date of acquisition;

(g) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

(h) Indebtedness issued by persons (other than the Fund or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or, in the case of an obligor domiciled outside of the United States,
reasonably equivalent ratings of another internationally recognized credit
rating agency) in each case with maturities not exceeding two years from the
date of acquisition; and

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and original issue
discounts, underwriting discounts, fees, commissions and expenses), (b) the
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced; provided that, in the case of a Refinancing of
the Extended Senior Subordinated Notes or the Affinion Investments Notes (or any
previous refinancing of the foregoing constituting Permitted Refinancing
Indebtedness), such Indebtedness shall not be subject to the requirements of
this clause (c) if, at the time of the incurrence thereof, (i) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) immediately after the incurrence of

 

-48-



--------------------------------------------------------------------------------

such Indebtedness and giving effect to any related transaction, on a Pro Forma
Basis, the Consolidated Leverage Ratio, calculated as of the last day of the
most recently completed and Reported fiscal quarter, shall not exceed 5.00 to
1.00, (d) no Permitted Refinancing Indebtedness shall have obligors that are not
Loan Parties hereunder, or greater guarantees or security, than the Indebtedness
being Refinanced, (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of Indebtedness of Foreign Subsidiaries that
are not Loan Parties otherwise permitted under this Agreement only, any
collateral pursuant to after-acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced, and (f) in
the case of the Senior Notes, the Senior Subordinated Notes, the Extended Senior
Subordinated Notes or the Affinion Investments Notes (or any Permitted
Refinancing in respect of the foregoing), has no scheduled amortization,
payments of principal, sinking fund payments or similar scheduled payments,
other than regularly scheduled payments of interest.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement or a Foreign Pledge Agreement, as applicable.

“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (a) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of Section 68(f) of the Code, and (b) the character (long-term or
short-term capital gain, dividend income or other ordinary income) of the
applicable income).

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the

 

-49-



--------------------------------------------------------------------------------

occurrence of such event (the “Reference Period”): (i) in making any
determination of EBITDA, effect shall be given to any Asset Sale, any
acquisition, Investment, disposition, merger, amalgamation or consolidation
(including the Transactions and the Restatement Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
designation of any Unrestricted Subsidiary as a Subsidiary, and any
restructurings of the business of Holdings, the Borrower or any of the
Subsidiaries that Holdings, the Borrower or any of its Subsidiaries has
determined to make and/or made and are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.11(b), 2.20(c), 6.01,
6.02, 6.06 or 6.09, occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens or dividend is consummated)
and (ii) (A) for any designation of an Unrestricted Subsidiary as a Subsidiary,
effect shall be given to such designation and all other such designations of
Unrestricted Subsidiaries as Subsidiaries after the first day of the relevant
Reference Period and on or prior to the date of the applicable designation of an
Unrestricted Subsidiary as a Subsidiary, collectively, and (B) any designation
of a Subsidiary as an Unrestricted Subsidiary, effect shall be given to such
designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower, to reflect operating
expense reductions, other operating improvements or synergies reasonably
expected to result from the applicable pro forma event (including, to the extent
applicable, from the Restatement Transactions) in the 12 month period following
the consummation of the pro forma event. The Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

“Pro Forma Closing Balance Sheet” shall have the meaning assigned to such term
in Section 3.05(a)(i).

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenant set forth in
Section 6.10 as of the date of such determination (calculated on a Pro Forma
Basis and giving pro forma effect to the event giving rise to such
determination).

 

-50-



--------------------------------------------------------------------------------

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Restatement Effective Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Qualifying IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings or any direct or indirect parent of Holdings which
generates cash proceeds of at least $50,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Redesignated Second Lien Term Loan Allocated Amount” shall mean, with respect
to each Redesignating Second Lien Term Lender, the amount determined by the
Administrative Agent and the Borrower as the final amount of such Redesignating
Second Lien Term Lender’s Redesignated Second Lien Term Loans on the Amendment
No. 4 Effective Date and notified to each such Lender by the Administrative
Agent promptly following the Amendment No. 4 Effective Date. The “Redesignated
Second Lien Term Loan Allocated Amount” of any Redesignating Second Lien Term
Lender shall not exceed (but may be less than) the amount requested by such
Redesignating Second Lien Term Lender in its Second Lien Term Loan Redesignation
Election. All such determinations made by the Administrative Agent and the
Borrower shall, absent manifest error, be final, conclusive and binding on the
Borrower and the Lenders, and the Administrative Agent shall have no liability
to any person with respect to such determination absent gross negligence or
willful misconduct. The aggregate amount of the Lenders’ Redesignated Second
Lien Term Loan Allocated Amounts as of Amendment No. 4 Effective Date is
$377,875,000.

“Redesignated Second Lien Term Loans” shall mean the term loans resulting from
the redesignation of Tranche B Term Loans under, as defined in, this Agreement
(immediately prior to giving effect to Amendment No. 4) as described in
Section 2.01(d)(iii).

“Redesignated Tranche B Allocated Amount” shall mean, with respect to each
Redesignating Tranche B Lender, the principal amount of Revolving Facility Loans
under, and as defined in, this Agreement (immediately prior to the Amendment
No. 4 Effective Date) redesignated as “Redesignated Tranche B Term Loans”
pursuant to its Tranche B Term Loan Redesignation Election. The aggregate amount
of the Lenders’ Redesignated Tranche B Allocated Amounts as of Amendment No. 4
Effective Date is $71,000,000.

“Redesignated Tranche B Term Loans” shall mean the term loans resulting from the
redesignation of Revolving Facility Loans under, as defined in, this Agreement
(immediately prior to giving effect to Amendment No. 4) as described in
Section 2.01(d)(iv).

 

-51-



--------------------------------------------------------------------------------

“Redesignating Second Lien Term Lender” shall mean each Tranche B Term Lender
under, and as defined in, this Agreement (immediately prior to giving effect to
Amendment No. 4) that has executed and delivered, in its capacity as a
“Redesignating Second Lien Term Lender”, a counterpart of the Amendment No. 4 to
the Administrative Agent in accordance with the terms thereof.

“Redesignating Tranche B Lender” shall mean each Revolving Facility Lender
under, and as defined in, this Agreement (immediately prior to giving effect to
Amendment No. 4) that has executed and delivered, in its capacity as a
“Redesignating Tranche B Lender”, a counterpart of the Amendment No. 4 to the
Administrative Agent in accordance with the terms thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day

 

-52-



--------------------------------------------------------------------------------

notice period referred to in Section 4043(c) of ERISA has been waived, with
respect to a Plan (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code).

“Reported” shall mean, with respect to any fiscal quarter or Excess Cashflow
Period of the Borrower, the delivery to the Administrative Agent of the
financial statements required to be delivered with respect to the end of such
fiscal quarter or such Excess Cashflow Period under Section 5.04(a) or (b), as
applicable.

“Repricing Transaction” means any repayment, refinancing, substitution or
replacement, in whole or in part, of principal of outstanding Tranche B Term
Loans or Initial Second Lien Term Loans, as the case may be, directly or
indirectly, from the net proceeds of any Indebtedness of Holdings, the Borrower
or any of its Subsidiaries having an Effective Yield that is less than the
Effective Yield of the Tranche B Term Loans or the Initial Second Lien Term
Loans, as the case may be, including, without limitation, as may be effected
through any Incremental Second Lien Term Loans or any other new or additional
loans under this Agreement or by an amendment of any provisions of this
Agreement relating to the Effective Yield of the Tranche B Term Loans or the
Initial Second Lien Term Loans, as the case may be, including any replacement of
a Non-Consenting Lender in connection with a required assignment pursuant to
Section 2.19 but excluding any repayment, refinancing, substitution or
replacement of outstanding Tranche B Term Loans or Initial Second Lien Term
Loans, as the case may be, in connection with a Qualifying IPO, Change in
Control or Transformative Acquisition.

“Required First Lien Lenders” shall mean, at any time, Lenders having (a) Loans
(other than Swingline Loans and Second Lien Term Loans) outstanding, (b) L/C
Exposure, (c) Swingline Exposure and (d) Available Unused Commitments that,
taken together, represent more than 50% of the sum of (w) all Loans (other than
Swingline Loans and Second Lien Term Loans) outstanding, (x) L/C Exposure,
(y) Swingline Exposure and (z) the total Available Unused Commitments at such
time. The Loans, L/C Exposure, Swingline Exposure and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
First Lien Lenders at any time.

“Required Lenders” shall mean, at any time, the Lenders constituting (x) the
Required First Lien Lenders and (y) the Required Second Lien Lenders, at such
time.

“Required Second Lien Lenders” shall mean, at any time, Lenders having Second
Lien Term Loans outstanding that represent more than 50% of all Second Lien Term
Loans outstanding at such time. The Second Lien Term Loans of any Defaulting
Lender shall be disregarded in determining Required Second Lien Lenders at any
time.

“Required Secured Creditors” shall have the meaning assigned to such term in the
Second Lien Intercreditor Agreement.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Senior Secured
Leverage Ratio calculated as of the end of any Excess Cash Flow Period (or
Excess Cash Flow Interim Period) is (i) less than or equal to 2.50 to 1.00, the
Required Percentage shall be 25% and (ii) less

 

-53-



--------------------------------------------------------------------------------

than or equal to 1.75 to 1.00, the Required Percentage shall be 0% and (b) with
respect to any Excess Cash Flow Period (or Excess Cash Flow Interim Period) or
portion thereof occurring during the fiscal year ended December 31, 2010, the
Required Percentage shall be 0%.

“Resignation and Assignment Agreement” shall mean that certain Resignation and
Assignment Agreement, dated as of December 21, 2012, among Holdings, the
Borrower, the other Loan Parties, Bank of America, as Existing Agent (as defined
therein) and DBTCA, as Successor Agent (as defined therein).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Effective Date” shall mean April 9, 2010.

“Restatement Transactions” shall mean, collectively, the transactions to occur
pursuant to the Loan Documents, including (a) the execution and delivery of the
Loan Documents on the Restatement Effective Date, (b) the initial borrowings
hereunder and the application of the proceeds thereof; and (c) the payment of
all fees and expenses in connection therewith to be paid on, prior to or
subsequent to the Restatement Effective Date and owing in connection with the
foregoing.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revolving Availability Period” shall mean, with respect to the Revolving
Facility Commitments, the period from and including the Restatement Effective
Date to but excluding the earlier of the Revolving Facility Maturity Date and
the date of termination of the Revolving Facility Commitments.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, such Lender’s commitment to make Revolving Facility Loans
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Facility Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 2.20 or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Revolving Facility Commitment, as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
(x) as of the Restatement Effective Date is $125,000,000 and (y) as of Amendment
No. 4 Effective Date is $80,000,000.

 

-54-



--------------------------------------------------------------------------------

“Revolving Facility Exposure” shall mean, at any time, the sum of the aggregate
principal amount of the Revolving Facility Loans outstanding at such time and
the aggregate L/C Exposure at such time; provided, that for purposes of
Sections 2.01(b), 2.04(a)(ii), 2.05(b)(ii), 2.08(b)(ii) and 2.11(d), “Revolving
Facility Exposure” shall also include the aggregate Swingline Exposure at such
time. The Revolving Facility Exposure of any Lender at any time shall be such
Lender’s Applicable Percentage of the total Revolving Facility Exposure at such
time.

“Revolving Facility Extension Election” shall mean, as to any Extending
Revolving Facility Lender, its request to extend the final stated maturity date
of all or a portion of its Revolving Facility Commitments under, and as defined
in, this Agreement (immediately prior to the Amendment No. 4 Effective Date) as
set forth in its signature page to Amendment No. 4.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Exposure, or an Incremental
Revolving Facility Lender.

“Revolving Facility Loans” shall mean a loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) and Other Revolving Facility Loans. Each Revolving
Facility Loan shall be a Eurocurrency Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean January 29, 2018.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw Hill Companies, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Cap Amount” means 15% of the sum of (i) the aggregate principal
amount of all Initial Second Lien Term Loans outstanding on Amendment No. 4
Effective Date (after giving effect to the Extension Transactions) plus (ii) the
aggregate principal amount of all repayments of Initial Second Lien Term Loans
(other than Incremental Second Lien Term Loans) after the Amendment No. 4
Effective Date.

“Second Lien Intercreditor Agreement” shall mean the Intercreditor Agreement,
substantially in the form attached as Exhibit I of this Agreement, dated as of
the Amendment No. 4 Effective Date, as amended, modified or otherwise
supplemented from time to time, among the Borrower, the other Loan Parties, the
Administrative Agent and the Collateral Agent.

“Second Lien Obligations” shall have the meaning assigned the term “Second
Priority Credit Agreement Obligation” in the Second Lien Intercreditor
Agreement.

“Second Lien Prepayment Fee” shall have the meaning assigned to such term in
Section 2.12(e).

 

-55-



--------------------------------------------------------------------------------

“Second Lien Term Lender” shall mean each Initial Second Lien Term Lender and
each Other Second Lien Term Lender.

“Second Lien Term Loan Redesignation Election” shall mean, as to any
Redesignating Second Lien Term Lender, its request to redesignate all or a
portion of its Tranche B Term Loans under, and as defined in, this Agreement
(immediately prior to the Amendment No. 4 Effective Date) as “Redesignated
Second Lien Term Loans” as set forth in its signature page to Amendment No. 4.

“Second Lien Term Loans” shall mean the Initial Second Lien Term Loans and the
Other Second Lien Term Loans.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Holdings Guarantee and Pledge Agreement, the Foreign Pledge
Agreements, the Intellectual Property Security Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.11, in each
case, as amended from time to time in accordance with the terms hereof and
thereof.

“Security Trust Deed” shall mean a security trust deed entered into between the
Administrative Agent, as security trustee thereunder, and the applicable
grantors thereunder, in form and substance reasonably acceptable to the
Administrative Agent.

“Seller” shall have the meaning assigned to such term in the recitals hereto.

“Seller Preferred Equity” shall mean the Seller Preferred Stock, as amended from
time to time in accordance with the terms hereof and thereof.

“Seller Preferred Equity Documents” shall mean the certificate of designation
governing the Seller Preferred Stock and the Securityholder Rights Agreement
dated as of October 17, 2005, among Holdings, Affinion Group Holdings, LLC and
Cendant, in each case as amended from time to time in accordance with the terms
hereof and thereof.

“Seller Preferred Stock” shall mean the Series A Redeemable Exchangeable
Preferred Stock issued by Holdings on October 17, 2005, plus any accrued and
unpaid dividends paid-in-kind with respect to the Seller Preferred Stock from
and after the Closing Date.

“Seller Warrants” shall mean the Warrant to Purchase Common Stock of Holdings
dated October 17, 2005, or any warrant or warrants issued in connection with the
partial exercise thereof, in each case as amended from time to time in
accordance with the terms hereof and thereof.

 

-56-



--------------------------------------------------------------------------------

“Senior Notes” shall mean (i) $270,000,000 in initial aggregate principal amount
of 10.125% Senior Notes due 2013 yielding gross cash proceeds of $266,387,400 on
or prior to the Closing Date, and such additional 10.125% Senior Notes due 2013
or Senior Notes with the same terms other than coupon and maturity date, which
may be the same as or later than (but not earlier than) the maturity date of
10.125% Senior Notes due 2013, (ii) $34,000,000 in initial aggregate principal
amount of 10.125% Senior Notes due 2013 issued on May 3, 2006, and
(iii) $150,000,000 in initial aggregate principal amount of 10.125% Senior Notes
due 2013 issued on June 5, 2009.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes
Indentures and any documents, supplements, instruments and agreements delivered
in connection therewith.

“Senior Notes Indentures” shall mean the (i) indenture, dated as of October 17,
2005, among the Borrower, the subsidiary guarantors parties thereto and Wells
Fargo Bank, N.A., and (ii) indenture, dated as of June 5, 2009, among the
Borrower, the subsidiary guarantors parties thereto and Wells Fargo Bank, N.A.,
in each case, as amended and supplemented from time to time in accordance with
the terms hereof and thereof.

“Senior Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Total Debt of the Borrower and its Subsidiaries outstanding at such
date that consists of, without duplication, Indebtedness that in each case is
then secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby) and both such
Consolidated Total Debt and the Liens securing the same are not subordinated to
the First Lien Obligations, or the Liens securing the same, respectively.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Senior
Secured Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended and Reported as of such
date, all determined on a consolidated basis in accordance with GAAP; provided,
that EBITDA shall be determined for the relevant Test Period on a Pro Forma
Basis.

“Senior Subordinated Notes” shall mean $355,500,000 in initial aggregate
principal amount of 11.5% Senior Subordinated Notes due 2015 issued by the
Borrower on April 26, 2006 pursuant to the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Documents” shall mean, collectively, the Senior
Subordinated Notes, the Senior Subordinated Notes Indenture and any documents,
supplements, instruments and agreements delivered in connection therewith.

“Senior Subordinated Notes Due Date” shall mean October 15, 2015.

“Senior Subordinated Notes Indenture” shall mean the indenture, dated as of
April 26, 2006, among the Borrower, the subsidiary guarantors parties thereto
and Wells Fargo National Bank, N.A., as trustee.

 

-57-



--------------------------------------------------------------------------------

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Restatement Effective
Date, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof, or is complementary,
incidental, ancillary or related thereto.

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar-denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower other than any Unrestricted Subsidiary.

“Subsidiary Loan Party” shall mean each Wholly Owned Subsidiary of the Borrower
that is a Domestic Subsidiary other than (a) Safecard Services Insurance Co.,
(b) any Banking Subsidiary, (c) any Unrestricted Subsidiary and (d) to the
extent prohibited Applicable Insurance Laws and Regulations, any Insurance
Subsidiary.

“Subsidiary Spin-off” shall mean each Subsidiary listed on Schedule 1.01(c).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

 

-58-



--------------------------------------------------------------------------------

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The initial aggregate amount of the Swingline Commitments is
$30,000,000.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean DBTCA, in its capacity as a lender of Swingline
Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans of a given
Class.

“Term Loans” shall mean Tranche B Term Loans and Second Lien Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended and
Reported (taken as one accounting period).

“Total Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Total Debt of the Borrower and its Subsidiaries outstanding at such
date that consists of, without duplication, Indebtedness that in each case is
then secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby).

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Secured Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended and Reported as of such
date, all determined on a consolidated basis in accordance with GAAP; provided,
that EBITDA shall be determined for the relevant Test Period on a Pro Forma
Basis.

 

-59-



--------------------------------------------------------------------------------

“Tranche” shall mean a category of Commitments and extensions of credits
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the Revolving Facility Commitments and the Revolving Facility
Loans, (b) the Tranche B Term Loan Commitments and the Tranche B Term Loans,
(c) the New Second Lien Term Loan Commitments and the Initial Second Lien Term
Loans and (d) each Other Second Lien Term Loan Commitment of a given Class and
the corresponding Other Second Lien Term Loans relating thereto.

“Tranche B Lender” shall mean a Lender with a Tranche B Term Loan Commitment or
an outstanding Tranche B Term Loan.

“Tranche B Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Tranche B Term Loans hereunder on the
Restatement Effective Date, expressed as an amount representing the maximum
aggregate permitted principal amount of the Tranche B Term Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 2.20 or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Tranche B Term Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Tranche B Term Loan Commitment, as
applicable. The aggregate amount of the Lenders’ Tranche B Term Loan Commitments
as of the Restatement Effective Date (immediately prior to termination on such
date pursuant to Section 2.08(a)) is $875,000,000.

“Tranche B Term Loan Extension Election” shall mean, as to any Extending Tranche
B Lender, its request to extend the final stated maturity date of all or a
portion of its Tranche B Term Loans under, and as defined in, this Agreement
(immediately prior to the Amendment No. 4 Effective Date) as set forth in its
signature page to Amendment No. 4.

“Tranche B Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a).

“Tranche B Term Loan Maturity Date” shall mean April 30, 2018.

“Tranche B Term Loan Redesignation Election” shall mean, as to any Redesignating
Tranche B Lender, its request to redesignate its Allocable Share of its
Revolving Facility Loans under, and as defined in, this Agreement (immediately
prior to the Amendment No. 4 Effective Date) as “Redesignated Tranche B Term
Loans” as set forth in its signature page to Amendment No. 4.

“Tranche B Term Loans” shall mean (x) at all times on or prior to the Amendment
No. 4 Effective Date, the term loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01 and (y) on and after Amendment No. 4
Effective Date, (i) the term loans made by the Lenders to the Borrower pursuant
to clause (a) of Section 2.01 and continued

 

-60-



--------------------------------------------------------------------------------

as “Tranche B Term Loans” pursuant to Section 2.01(d)(ii) and (ii) the
Redesignated Tranche B Term Loans. The aggregate principal amount of Tranche B
Term Loans outstanding as of Amendment No. 4 Effective Date is $775,000,000.

“Transaction Documents” shall mean the Purchase Agreement and all material
exhibits and schedules thereto and all agreements expressly contemplated
thereby, the Loan Documents, the Senior Notes Documents, the Bridge Financing
Documents and/or, as applicable, the Senior Subordinated Notes Documents and the
Equity Financing Documents, in each case as amended from time to time in
accordance with the terms hereof and thereof.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the Acquisition; (b) the execution and
delivery of the Loan Documents (as defined in the Existing Credit Agreement) and
the initial borrowings hereunder; (c) the Equity Financing; (d) the issuance,
and initial purchase, of the Senior Notes; (e) the funding of the loans under
the Bridge Financing Documents (and the refinancing thereof with Senior
Subordinated Notes and Senior Notes); and (e) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
Closing Date and owing in connection with the foregoing.

“Transformative Acquisition” shall mean any acquisition by the Borrower or any
other Restricted Subsidiary that (i) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (ii) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Treasury Rate” shall mean, as of the applicable payment date, the yield to
maturity as of such payment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H. 15 (519) that has become publicly available at least two
Business Days prior to such redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market date)) most
nearly equal to the period from such payment date to the second anniversary of
the Amendment No. 4 Effective Date; provided; however, that if the period from
such prepayment date to the second anniversary of the Amendment No. 4 Effective
Date is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year shall be
used.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

“UBS” shall have the meaning assigned to such term in the preamble hereto.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05.

 

-61-



--------------------------------------------------------------------------------

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Borrower
identified on Schedule 1.01(d) hereto and (ii) any additional subsidiary of the
Borrower designated as such by the Borrower that, together with Affinion
Developments, LLC and all other Unrestricted Subsidiaries designated pursuant to
this clause (ii), constitutes in the aggregate less than 10% of (A) aggregate
EBITDA on a trailing twelve months’ basis and (B) Consolidated Total Assets at
such date of determination, calculated as of the last day of the most recently
ended and Reported fiscal quarter; provided, that, at any time an Unrestricted
Subsidiary designation pursuant to preceding clause (ii) causes the aggregate
EBITDA or aggregate assets test set forth above to no longer be satisfied, the
Unrestricted Subsidiary or Unrestricted Subsidiaries, as applicable, that has or
have either the highest sales or the largest book value of assets, as
applicable, of all such Unrestricted Subsidiaries as of the last day of the most
recently ended and Reported fiscal quarter shall automatically constitute a
Subsidiary and cease to constitute an Unrestricted Subsidiary and the Borrower
shall promptly cause the appropriate Security Documents to be executed and
delivered to the Administrative Agent (such that, following such conversion of
each such Unrestricted Subsidiary to a Subsidiary, the Collateral and Guarantee
Requirement shall be satisfied and the remaining Unrestricted Subsidiaries shall
satisfy this definition); provided, further that (x) the EBITDA attributable to
Banking Subsidiaries that are Unrestricted Subsidiaries shall not be included in
the foregoing determination, only so long as the cumulative amount of
Investments made by the Borrower and its Subsidiaries in Banking Subsidiaries
does not exceed $20,000,000 in the aggregate and (y) the Borrower may not
designate either Affinion Investments or Affinion Investments II as an
Unrestricted Subsidiary.

“Unrestricted Travel Rewards Subsidiary” shall mean the Unrestricted Subsidiary
of the Borrower the sole asset of which is a copy (but not the original) of the
source code for the loyalty program established and/or to be established by
Travel Rewards, Inc., a Delaware corporation.

“U.S.A. Patriot Act” shall mean the U.S.A. Patriot Act, Title III of Pub.L.
107-56 (signed into law October 26, 2001).

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

-62-



--------------------------------------------------------------------------------

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Year To Date Excess Cash Flow” shall mean, at any time of determination with
respect to any Excess Cash Flow Period, the Excess Cash Flow for the period
commencing on the end of the immediately preceding Excess Cash Flow Period and
ending on, as applicable, the last day of the most recent Excess Cash Flow
Interim Period during such Excess Cash Flow Period or the last day of such
Excess Cash Flow Period.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or other document or agreement shall mean such document as
amended, restated, supplemented or otherwise modified from time to time. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that either the Required First Lien Lenders or
Required Second Lien Lenders request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
Restatement Transactions, the Permitted Exchange Transactions and the Extension
Transactions (or such portion thereof as shall be consummated as of the date of
the applicable representation or warranty), unless the context otherwise
requires.

SECTION 1.04. Currency Translation. For purposes of determining compliance as of
any date with Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07, amounts
incurred or

 

-63-



--------------------------------------------------------------------------------

outstanding in currencies other than U.S. Dollars shall be translated into U.S.
Dollars at the exchange rates in effect on the first Business Day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made, as such exchange rates shall be determined in good
faith by the Borrower. No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in U.S. Dollars in Section 6.01, 6.02,
6.03, 6.04, 6.05, 6.06 or 6.07 or paragraph (f) or (j) of Section 7.01 being
exceeded solely as a result of changes in currency exchange rates from those
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall at all times be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such times.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Tranche B Lender agrees to make Tranche B Term Loans to the Borrower in
U.S. Dollars on the Restatement Effective Date from its U.S. Lending Office in a
principal amount equal to 99.0% of its Tranche B Term Loan Commitment (and the
remaining 1.0% of each Tranche B Lender’s Tranche B Term Loan Commitment shall
be retained by such Tranche B Lender); provided, that for the avoidance of
doubt, the principal amount of each Tranche B Term Loan made hereunder shall be
an amount equal to 100% of the applicable Tranche B Lender’s Tranche B Term Loan
Commitment;

(b) each Revolving Facility Lender agrees from time to time during the Revolving
Availability Period to make Revolving Facility Loans in U.S. Dollars to the
Borrower from its U.S. Lending Office in an aggregate principal amount that will
not result in such Lender’s Revolving Facility Exposure exceeding such Lender’s
Revolving Facility Commitment;

(c) each Lender having an Incremental Second Lien Term Loan Commitment or an
Incremental Revolving Facility Commitment agrees, subject to the terms and
conditions set forth in the applicable Incremental Assumption Agreement, to make
Incremental Second Lien Term Loans to the Borrower and/or Incremental Revolving
Facility Loans to the Borrower, in an aggregate principal amount not to exceed
its Incremental Second Lien Term Loan Commitment or Incremental Revolving
Facility Commitment, as the case may be;

 

-64-



--------------------------------------------------------------------------------

(d) (i) each New Second Lien Term Lender agrees to make New Second Lien Term
Loans to the Borrower in U.S. Dollars on the Amendment No. 4 Effective Date from
its U.S. Lending Office in a principal amount equal to its New Second Lien Term
Loan Commitment, (ii) each Extended Tranche B Lender agrees that a portion of
such Lender’s Tranche B Term Loans under, and as defined in, this Agreement
(immediately prior to giving effect to Amendment No. 4) equal to such Lender’s
Extended Tranche B Allocated Amount shall be continued as Tranche B Term Loans
hereunder on the Amendment No. 4 Effective Date, (iii) each Redesignating Second
Lien Term Lender agrees that a portion of such Lender’s Tranche B Term Loans
under, and as defined in, this Agreement (immediately prior to giving effect to
Amendment No. 4) equal to such Lender’s Redesignated Second Lien Term Loan
Allocated Amount shall be redesignated as “Redesignated Second Lien Term Loans”
hereunder on the Amendment No. 4 Effective Date, (iv) each Redesignating Tranche
B Lender agrees that a portion of such Lender’s Revolving Facility Loans under,
and as defined in, this Agreement (immediately prior to giving effect to
Amendment No. 4) equal to such Lender’s Redesignated Tranche B Allocated Amount
shall be redesignated as “Redesignated Tranche B Term Loans” hereunder on the
Amendment No. 4 Effective Date, and (v) each Extended Revolving Facility Lender
agrees that a portion of such Lender’s Revolving Facility Commitment under, and
as defined in, this Agreement (immediately prior to giving effect to Amendment
No. 4) equal to such Lender’s Extended Revolving Facility Commitment Amount
shall be continued as a Revolving Facility Commitment hereunder on the Amendment
No. 4 Effective Date (after giving effect to any reduction thereof on such date
as contemplated by Section 5(d) of Amendment No. 4); and

(e) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments).

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.

 

-65-



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided, that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided, that there shall not at any time be more than a total of (i) ten
Eurocurrency Borrowings outstanding under each Class of Term Loans and (ii) ten
Eurocurrency Borrowings outstanding under each Class of Revolving Facility Loans
or Other Revolving Facility Loans.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date, the Tranche B Term Loan Maturity Date, the Initial
Second Lien Term Loan Maturity Date or other final stated maturity date of any
other Class of Loans, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request (as provided in Section 9.01) by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing, (b) in the case of an ABR Term
Loan Borrowing, not later than 12:00 p.m., Local Time, one Business Day before
the date of the proposed Borrowing, and (c) in the case of an ABR Revolving
Borrowing, not later than 10:00 a.m., Local Time, on the day of the proposed
Borrowing; provided, that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Class of such Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

-66-



--------------------------------------------------------------------------------

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans in U.S. Dollars to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the Swingline Exposure exceeding the Swingline Commitment or (ii) the
Revolving Facility Exposure exceeding the total Revolving Facility Commitments;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Borrowing. Each Swingline Borrowing
shall be in an amount that is an integral multiple of $500,000, and not less
than $1,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day) and (ii) the amount of
the requested Swingline Borrowing. The Swingline Lender shall consult with the
Administrative Agent as to whether the making of the Swingline Loan is in
accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan. The Swingline Lender shall make each Swingline Loan
to be made by it hereunder in accordance with Section 2.02(a) on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Borrower (or, in the case of a Swingline Borrowing
made to finance the reimbursement of an L/C Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m., Local Time, in its sole discretion, on any Business
Day require the Revolving Facility Lenders to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it.
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Facility Lenders will participate. Promptly

 

-67-



--------------------------------------------------------------------------------

upon receipt of such notice, the Administrative Agent will give notice thereof
to each such Revolving Facility Lender, specifying in such notice such Revolving
Facility Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Facility Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent for the
account of the Swingline Lender, such Revolving Facility Lender’s Applicable
Percentage of such Swingline Loan or Loans (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swingline Loan).
Each Revolving Facility Lender acknowledges and agrees that its respective
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the Swingline Lender the amounts so received by it from the Revolving
Facility Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Facility Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided, that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.05, from time to time on any Business day during the Revolving
Availability Period and prior to the date that is thirty days prior to the
Revolving Facility Maturity Date, to issue Letters of Credit for the account of
the Borrower or its Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and to honor drawings of
Letters of Credit; and (ii) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any issuance of
any Letter of Credit, (x) the total Revolving Facility Exposure shall not exceed
the total Revolving Facility Commitments, (y) the Revolving Facility Exposure of
any Lender shall not exceed such Lender’s respective Revolving Facility
Commitment, and (z) the L/C Exposure shall not exceed the aggregate L/C
Commitments. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
issuance or amendment of such Letter of Credit so

 

-68-



--------------------------------------------------------------------------------

requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Restatement
Effective Date shall be subject to the terms and conditions hereof. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of Letter of Credit Application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
Issuing Bank relating to any Letter of Credit (collectively, the “Issuer
Documents”), the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension. (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable Issuing Bank (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the stated amount thereof; (C) the expiry
date thereof (and any “evergreen” renewals, if any, including the terms
thereof); (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (w) the Letter of Credit to be amended; (x) the proposed
date of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as such Issuing Bank may require.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such Issuing Bank will provide
the Administrative Agent with a copy thereof. Unless the applicable Issuing Bank
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 4.01 shall not then be satisfied, then, subject
to the terms and conditions hereof, such applicable Issuing Bank shall, on the

 

-69-



--------------------------------------------------------------------------------

requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Issuing Bank shall notify the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the applicable Issuing Bank under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the applicable Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of ABR Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.01 (other
than the delivery of a Borrowing Request). Any notice given by the applicable
Issuing Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.05(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.05(c)(iii), each Lender that so makes funds available shall be
deemed to have made an ABR Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Loans because the conditions set forth in Section 4.01 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount

 

-70-



--------------------------------------------------------------------------------

that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate specified in
Section 2.13. In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable Issuing Bank pursuant to Section 2.05(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.05.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse applicable Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the applicable Issuing Bank.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Issuing Bank, the Borrower or any other person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.01 (other than delivery by the Borrower of a Borrowing Request). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable Issuing Bank for the amount of any
payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable Issuing Bank shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the applicable
Issuing Bank at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the applicable Issuing Bank in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the applicable Issuing Bank in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the applicable Issuing Bank submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

-71-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the applicable Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.07 (including pursuant to any
settlement entered into by the applicable Issuing Bank in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Banks for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Bank
or any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable

 

-72-



--------------------------------------------------------------------------------

Issuing Bank under such Letter of Credit to any person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of the Issuing Banks. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the person executing or delivering any such document. Neither any Issuing Bank,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders, the Required First Lien Lenders or
the Required Second Lien Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither any Issuing Bank, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an Issuing Bank,
and such Issuing Bank may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, any Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, no Issuing Bank shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

-73-



--------------------------------------------------------------------------------

(g) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

(h) Certain Conditions. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the applicable
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the applicable
Issuing Bank shall prohibit, or request that the applicable Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the applicable Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
applicable Issuing Bank is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the applicable Issuing Bank
any unreimbursed loss, cost or expense which was not applicable on the
Restatement Effective Date and which the applicable Issuing Bank in good faith
deems material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Bank applicable to letters of credit generally;

(iii) the Letter of Credit is to be denominated in a currency other than
Dollars; or

(iv) any Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the applicable Issuing Bank (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
obligations as to which the applicable Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(i) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Facility Maturity Date; provided, that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the applicable date referred to in clause (a) of this Section 2.05).

 

-74-



--------------------------------------------------------------------------------

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate up to four Lenders (in addition to DBTCA and
Bank of America (for so long as Bank of America remains an Issuing Bank
hereunder), each of which agrees (in its sole discretion) to act in such
capacity and each of which is reasonably satisfactory to the Administrative
Agent as an Issuing Bank. Each such additional Issuing Bank shall execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall thereafter be an
Issuing Bank hereunder for all purposes.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each month, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding month,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written (or,
with respect to any Issuing Bank, if the Administrative Agent so agrees with
respect to such Issuing Bank, telephonic) confirmation from the Administrative
Agent that it is then permitted under this Agreement, (iii) on each Business Day
on which such Issuing Bank makes any L/C Disbursement in respect of any Letter
of Credit issued, the date of such L/C Disbursement and the amount of such L/C
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an L/C Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such L/C Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

 

-75-



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided, that Swingline Loans shall
be made as provided in Section 2.04. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided, that L/C Advances made to finance a L/C
Borrowing pursuant to Section 2.05(b)(ii) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date and at the time required
by Section 2.06(a) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower each severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the

 

-76-



--------------------------------------------------------------------------------

Loans resulting from an election made with respect to any such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (as provided in Section 9.01) by
telephone, in the case of an election that would result in a Borrowing, by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to (i) change the currency of any Borrowing, (ii) elect
an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing not available
under the Class of Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting outstanding credit extension is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such

 

-77-



--------------------------------------------------------------------------------

Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of either the Required First Lien Lenders or the Required
Second Lien Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing of First Lien Loans or Second
Lien Term Loans, as applicable, may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
First Lien Loans or Second Lien Term Loans, as applicable, shall be converted to
an ABR Borrowing of the applicable Class at the end of the Interest Period
applicable thereto.

(f) Notwithstanding anything to the contrary contained in the definition of
“Interest Period” or elsewhere in this Agreement, (i) the Interest Periods with
respect to each Borrowing of Tranche B Term Loans under, and as defined in, this
Agreement (immediately prior to Amendment No. 4 Effective Date) shall terminate,
(ii) the Interest Periods with respect to each Borrowing of Revolving Facility
Loans under, and as defined in, this Agreement (immediately prior to Amendment
No. 4 Effective Date) shall terminate, (iii) the New Second Lien Term Loans
shall be initially incurred pursuant to a single Borrowing of Eurodollar Loans
as set forth in the applicable Borrowing Request, (iv) the occurrence of the
Amendment No. 4 Effective Date shall be deemed to give rise to a new “Borrowing”
of Redesignated Second Lien Term Loans which shall be added to (and thereafter
be deemed to constitute a part of) the Borrowing of New Second Lien Term Loans
described in preceding clause (iii), with such newly deemed Borrowing to be
deemed to be subject to (1) an Interest Period which commences on the Amendment
No. 4 Effective Date and ends on the last day of the Interest Period applicable
to such Borrowing of New Second Lien Term Loans to which it is so added and
(2) the same Adjusted Eurocurrency Rate applicable to the Borrowing of New
Second Lien Term Loans to which it is so added, (v) the occurrence of the
Amendment No. 4 Effective Date shall be deemed to give rise to a new “Borrowing”
of Tranche B Term Loans (including Redesignated Tranche B Term Loans) and
(vi) in connection with the foregoing, the Administrative Agent shall (and is
hereby authorized to) take all appropriate actions to ensure that (i) all
Initial Second Lien Term Lenders participate in each Borrowing of Initial Second
Lien Term Loans (after giving effect to the incurrence of the New Second Lien
Term Loans and redesignation of the Redesignated Second Lien Term Loans) on a
pro rata basis (based upon the then outstanding principal amount of all Initial
Second Lien Term Loans held by the Initial Second Lien Term Lenders at such
time) and (ii) all Tranche B Lenders participate in each Borrowing of Tranche B
Term Loans (after giving effect to the continuations and redesignations
contemplated by the Extensions Transactions) on a pro rata basis (based upon the
then outstanding principal amount of all Tranche B Term Loans held by the
Tranche B Lenders at such time).

SECTION 2.08. Termination and Reduction of Commitments. (a)(i) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(ii) The Tranche B Term Loan Commitments shall terminate on the Restatement
Effective Date (immediately after the incurrence of Tranche B Term Loans on such
date).

 

-78-



--------------------------------------------------------------------------------

(iii) The New Second Lien Term Loan Commitments shall terminate on the Amendment
No. 4 Effective Date (immediately after the incurrence of New Second Lien Term
Loans on such date).

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments), except in connection with a reduction of
the Revolving Facility Commitments on the Amendment No. 4 Effective Date as
contemplated by Section 5(d) of Amendment No. 4 and (ii) the Borrower shall not
terminate or reduce the Revolving Facility Commitments if, after giving effect
to any concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the total Revolving Facility Exposure would exceed the total
Revolving Facility Commitments; provided further that, the Borrower may
terminate the unused Revolving Facility Commitments of any Defaulting Lender at
any time, or from time to time, in any amounts and without a pro rata reduction
of the Revolving Facility Commitments of the other Lenders.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class pursuant to this
Section 2.08 shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class; provided however that the reduction of the Revolving
Facility Commitments among the Revolving Facility Lenders on the Amendment No. 4
Effective Date shall be applied as contemplated by Section 5(d) of Amendment No.
4.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan of such Lender to the Borrower on the Revolving Facility
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender to the
Borrower as provided in Section 2.10 and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan to the Borrower on the Revolving
Facility Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

-79-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence, currencies
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) (i) Subject to the other paragraphs of this Section, the Borrower shall
repay Tranche B Term Loans prior to 2:00 p.m., Local Time, on each date set
forth below in the aggregate principal amount set forth for such Borrowings
opposite such date (each such date being referred to as a “Tranche B Term Loan
Installment Date”):

 

Date

   Tranche B Term
Loans to Be Repaid  

June 30, 2010

   $ 2,187,500   

September 30, 2010

   $ 2,187,500   

December 31, 2010

   $ 2,187,500   

March 31, 2011

   $ 2,187,500   

June 30, 2011

   $ 2,187,500   

September 30, 2011

   $ 2,187,500   

December 31, 2011

   $ 2,187,500   

March 31, 2012

   $ 2,187,500   

June 30, 2012

   $ 2,187,500   

September 30, 2012

   $ 2,187,500   

December 31, 2012

   $ 2,187,500   

March 31, 2013

   $ 2,187,500   

June 30, 2013

   $ 2,187,500   

September 30, 2013

   $ 2,187,500   

 

-80-



--------------------------------------------------------------------------------

Date

   Tranche B Term
Loans to Be Repaid  

December 31, 2013

   $ 2,187,500   

March 31, 2014

   $ 2,187,500   

June 30, 2014

   $ 1,937,500   

September 30, 2014

   $ 1,937,500   

December 31, 2014

   $ 1,937,500   

March 31, 2015

   $ 1,937,500   

June 30, 2015

   $ 1,937,500   

September 30, 2015

   $ 1,937,500   

December 31, 2015

   $ 1,937,500   

March 31, 2016

   $ 1,937,500   

June 30, 2016

   $ 1,937,500   

September 30, 2016

   $ 1,937,500   

December 31, 2016

   $ 1,937,500   

March 31, 2017

   $ 1,937,500   

June 30, 2017

   $ 1,937,500   

September 30, 2017

   $ 1,937,500   

December 31, 2017

   $ 1,937,500   

March 31, 2018

   $ 1,937,500   

Tranche B Term Loan Maturity Date

   $ 744,000,000   

To the extent not previously paid, outstanding Tranche B Term Loans shall be due
and payable on the Tranche B Term Loan Maturity Date. If any payment under this
clause (i) shall be due on a day that is not a Business Day, the date for
payment shall be the next preceding Business Day.

(ii) In the event that any Incremental Second Lien Term Loans are made on an
Increased Amount Date, the Borrower shall repay such Incremental Second Lien
Term Loans on the dates and in the amounts set forth in the Incremental
Assumption Agreement.

(iii) To the extent not previously paid, outstanding Initial Second Lien Term
Loans shall be due and payable on the Initial Second Lien Term Loan Maturity
Date. If any payment under this clause (iii) shall be due on a day that is not a
Business Day, the date for payment shall be the next preceding Business Day.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date; provided, that
any Other Revolving Facility Loans shall be due and payable as set forth in the
relevant Incremental Assumption Agreement.

(c) Subject to Section 2.23, prepayment of the Loans from:

 

 

-81-



--------------------------------------------------------------------------------

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(a)(ii) and Section 2.11(c) to be applied to prepay Tranche B
Term Loans shall be applied (A) to reduce in order of maturity the next twelve
unpaid quarterly scheduled amortization payments under paragraph (a)(i) above in
respect of the Tranche B Term Loans, and (B) thereafter, to reduce on a pro rata
basis (based on the amount of such amortization payments) the remaining
scheduled amortization payments in respect of the Tranche B Term Loans; and

(ii) any optional prepayments of the Tranche B Term Loans pursuant to
Section 2.11(a)(i) shall be applied to the remaining installments thereof as
directed by the Borrower.

(d) Prior to any repayment of any Loan or Loans hereunder, the Borrower shall
select the Borrowing or Borrowings constituting such Loan or Loans to be repaid
or reduced and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection (i) in the case of an ABR Term Loan Borrowing, not
later than 12:00 p.m., Local Time, one Business Day before the scheduled date of
such repayment, (ii) in the case of a Eurocurrency Borrowing, not later than
12:00 p.m., Local Time, three Business Days before the scheduled date of such
repayment or reduction and (iii) in the case of an ABR Revolving Borrowing, not
later than 10:00 a.m. local time, on the day of such repayment. Subject to
Section 2.23, any mandatory prepayment of Term Loans (i) made pursuant to
Section 2.11(b) shall be applied (A) first, towards repayment in full of all
outstanding Tranche B Term Loans and (B) second, after repayment in full of all
outstanding Tranche B Term Loans, towards repayment in full of all outstanding
of Second Lien Term Loans of each Class, pro rata based on the aggregate
principal amount of outstanding Loans of each such Class and (ii) made pursuant
to Sections 2.11(a)(ii) or 2.11(c) shall be applied towards repayment of the
Tranche B Term Loans. In the case of prepayments under Section 2.11(a)(i), the
Borrower may (subject to the proviso in Section 2.11(a)(i)) in its sole
discretion select the Borrowing or Borrowings to be prepaid. Except as otherwise
provided in Section 2.11(e), each repayment of a Borrowing within any Class
shall be applied ratably to the Loans in such Class included in the repaid
Borrowing. Notwithstanding anything to the contrary in the immediately preceding
sentence, the Borrower shall select the Borrowing or Borrowings to be repaid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 12:00 p.m., Local Time, on the scheduled date of
such repayment. Repayments of Borrowings shall be accompanied by accrued
interest on the amount repaid and any fees required pursuant to Section 2.12(d)
or (e). Notwithstanding anything herein to the contrary (but in any event
subject to Section 2.16), the Borrower may rescind any notice of prepayment
pursuant to Section 2.11(a)(i), if such prepayment would have resulted from a
refinancing or repayment of the facilities under this Agreement (whether through
the incurrence of other Indebtedness, issuance of Equity Interests or
otherwise), which refinancing or repayment shall not be consummated or shall
otherwise be delayed, or condition such prepayment pursuant to
Section 2.11(a)(i) on the consummation of such refinancing or repayment.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right, in its
sole discretion (i) at any time and from time to time to prepay any Borrowing in
whole or in part, without premium or penalty (but subject to Section 2.16 and
except for the First Lien Prepayment Fee and the Second Lien Prepayment Fee
payable pursuant to Sections 2.12 (d) and

 

-82-



--------------------------------------------------------------------------------

(e), respectively), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.10(d), provided that the Borrower may not prepay any Second Lien Term
Loans (in whole or part) unless such prepayment is (x) made after the Discharge
of First Lien Obligations or (y) permitted under Section 6.09(b)(i) and
(ii) during any fiscal year, not later than 45 days after the end of any Excess
Cash Flow Interim Period, to prepay the Tranche B Term Loans in whole or in part
in accordance with Sections 2.10(c) and (d), without premium or penalty (but
subject to Section 2.16), in an amount equal to (the “Excess Cash Flow Early
Prepayment”) the amount by which (A) the Required Percentage of Year to Date
Excess Cash Flow as of the last of day of such Excess Cash Flow Interim Period
exceeds (B) the sum of the aggregate principal amount of (1) voluntary
prepayments of Tranche B Term Loans previously made pursuant to this
Section 2.11(a) (including Excess Cash Flow Early Prepayments for a prior Excess
Cash Flow Interim Period in such fiscal year), and (2) permanent voluntary
reductions of Revolving Facility Commitments pursuant to Section 2.08(b) to the
extent that an equal amount of Revolving Facility Loans was simultaneously
repaid pursuant to Section 2.11(a), in each case, during such fiscal year;
provided, that (x) if the amount in clause (B) exceeds the amount in clause (A),
the amount of Tranche B Term Loans to be prepaid in connection with such Excess
Cash Flow Prepayment shall be zero, (y) not later than the date on which the
Borrower is required to deliver financial statements with respect to the end of
each Excess Cash Flow Interim Period under Section 5.04(b), the Borrower will
deliver to the Administrative Agent a certificate signed by a Responsible
Officer of the Borrower setting forth the calculation thereof in reasonable
detail, and (z) no more than two Excess Cash Flow Early Prepayments may be made
in respect of any fiscal year.

(b) All Net Proceeds shall be applied promptly after receipt thereof to prepay
Term Loans in accordance with paragraphs (c) and (d) of Section 2.10; provided,
that no prepayments of the Term Loans shall be required hereunder from Net
Proceeds pursuant to clause (b) of the definition thereof if, on the date of
receipt thereof, and after giving effect to the repayment, redemption,
incurrence, issuance or sale of any Indebtedness in connection with any
transaction giving rise to such Net Proceeds on a Pro Forma Basis (but without
netting any Net Proceeds therefrom in the calculation thereof), the Senior
Secured Leverage Ratio, calculated as of the last day of the fiscal quarter most
recently ended and Reported, shall be less than or equal to 2.00 to 1.00.

(c) Not later than 90 days after the end of each Excess Cash Flow Period (or
such later date, if any, on which the Borrower is permitted to deliver annual
audited statements under Section 5.04(a), commencing with the Excess Cash Flow
Period beginning on January 1, 2011), the Borrower shall calculate Excess Cash
Flow for such Excess Cash Flow Period and an amount equal to the amount by which
(A) the Required Percentage of such Excess Cash Flow exceeds (B) the sum of
(1) the aggregate principal amount of voluntary prepayments of Tranche B Term
Loans pursuant to Section 2.11(a)(i), (2) permanent voluntary reductions of
Revolving Facility Commitments pursuant to Section 2.08(b) to the extent that an
equal amount of Revolving Facility Loans was simultaneously repaid pursuant to
Section 2.11(a), and (3) the aggregate principal amount of Excess Cash Flow
Early Prepayments pursuant to Section 2.11(a)(ii), in each case, during such
Excess Cash Flow Period, shall be applied to prepay Tranche B Term Loans in
accordance with paragraphs (c) and (d) of Section 2.10; provided, that if the
amount in clause (B) exceeds the amount in clause (A), no such prepayment

 

-83-



--------------------------------------------------------------------------------

of Tranche B Term Loans shall be required. Not later than the date on which the
Borrower is required to deliver financial statements with respect to the end of
each Excess Cash Flow Period under Section 5.04(a), the Borrower will deliver to
the Administrative Agent a certificate signed by a Responsible Officer of the
Borrower setting forth the amount, if any, of Excess Cash Flow for such fiscal
year, the amount of any required prepayment and the calculation thereof in
reasonable detail; provided, that no prepayments of the Tranche B Term Loans
shall be required hereunder from Excess Cash Flow and no such certificate need
to be delivered if the Senior Secured Leverage Ratio on the last day of the
Borrower’s then most recently completed and Reported Excess Cashflow Period was
less than or equal to 1.75 to 1.00 unless any Excess Cash Flow Early Prepayments
were made during such Excess Cash Flow Period.

(d) In the event and on such occasion that the total Revolving Facility Exposure
exceeds the total Revolving Facility Commitments, the Borrower shall prepay
Revolving Facility Borrowings or Swingline Borrowings (or, if no such Borrowings
are outstanding, deposit Cash Collateral in an account with the Collateral Agent
pursuant to Section 2.22) in an aggregate amount equal to such excess.

(e) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans, at a discount to par pursuant to one or more
auctions (each, an “Auction”) on the following basis (any such prepayment, an
“Auction Prepayment”):

(i) The Borrower may only prepay Second Lien Term Loans pursuant to an Auction
after the Discharge of First Lien Obligations or if the Auction Prepayment would
otherwise constitute a permitted prepayment with respect to such Second Lien
Term Loans under Section 6.09(b)(i).

(ii) All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment.

(iii) Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that (I)
immediately prior to and after giving effect to the Auction Prepayment, no
Default shall have occurred and be continuing, (II) as of the date of the
Auction Notice (as defined in Exhibit G), the Borrower is not in possession of
any material non-public information with respect to Holdings or any of its
Subsidiaries that either (x) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive material non-public information with respect
to Holdings or any of its Subsidiaries) prior to such date or (y) if not
disclosed to the Lenders, could reasonably be expected to have a material effect
upon, or otherwise be material to, (1) a Lender’s decision to participate in any
Auction or (2) the market price of the Term Loans subject to such Auction, and
(III) each of the conditions to such Auction Prepayment has been satisfied,
(B) immediately prior to and after giving effect to the Auction Prepayment, the
sum of the unused Revolving Facility

 

-84-



--------------------------------------------------------------------------------

Commitments plus Unrestricted Cash and cash equivalents held by Loan Parties
shall not be less than $50,000,000, (C) each offer of prepayment made pursuant
to this Section 2.11(e) must be in an amount not less than $1,000,000, (D) no
Auction Prepayment shall be made from the proceeds of any Revolving Facility
Loan or Swingline Loan, and (E) any Auction Prepayment shall be offered to all
Lenders with Tranche B Term Loans (or, after the discharge of First Lien
Obligations or if such prepayment of Second Lien Term Loans is then permitted
under Section 6.09(b)(i), Second Lien Term Loans) on a pro rata basis.

(iv) All Term Loans prepaid by the Borrower pursuant to this Section 2.11(e)
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Auction Prepayment. Auction
Prepayments shall not be subject to Section 2.16. The par principal amount of
Tranche B Term Loans prepaid pursuant to this Section 2.11(e) shall be applied
pro rata to reduce the remaining scheduled installments of principal thereof
pursuant to Section 2.10(a)(i).

(v) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.

(vi) This Section 2.11(e) shall neither (A) require the Borrower to undertake
any Auction nor (B) limit or restrict the Borrower from making voluntary
prepayments of Term Loans in accordance with Section 2.11(a).

SECTION 2.12. Fees. (a) The Borrower agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December in
each year, and three Business Days after the date on which the Revolving
Facility Commitments of all the Revolving Facility Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the Available Unused Commitment of such Revolving Facility Lender during the
preceding quarter (or shorter period commencing with the Restatement Effective
Date or ending with the date on which the last of the Revolving Facility
Commitments of such Lender shall be terminated), which shall accrue at a rate
equal to the Applicable Margin. All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Lender’s Commitment Fee, the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Revolving Facility
Lender shall commence to accrue on the Restatement Effective Date and shall
cease to accrue on the date on which the last of the Revolving Facility
Commitments of such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender, through the Administrative Agent, three Business Days after the last day
of March, June, September and December of each year and three Business Days
after the date on which the Revolving Facility Commitments of all the Lenders
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) on
such Lender’s Applicable Percentage of the daily

 

-85-



--------------------------------------------------------------------------------

aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements), during the preceding quarter (or shorter period
commencing with the Restatement Effective Date or ending with the Revolving
Facility Maturity Date or the date on which the Revolving Facility Commitments
shall be terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Borrowings effective for each day in such period;
provided, however, that any L/C Participation Fee otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Bank pursuant to Section 2.22 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account, and (ii) to each Issuing Bank,
for its own account, (x) three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/4 of 1% per annum of the daily average stated
amount of such Letter of Credit (or as otherwise agreed with such Issuing Bank),
plus (y) in connection with the issuance, amendment or transfer of any such
Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable on a
per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Fee Letter (the
“Administrative Agent Fees”).

(d) In connection with any Repricing Transaction that is consummated in respect
of all or any portion of the Tranche B Term Loans on or after the Amendment
No. 4 Effective Date but on or prior to the one year anniversary of the
Amendment No. 4 Effective Date, the Borrower shall pay to each Tranche B Term
Lender a fee (the “First Lien Prepayment Fee”) equal to 1.00% of the aggregate
principal amount of the Tranche B Term Loans of such Tranche B Term Lender
subject to such Repricing Transaction.

(e) If (x) the Borrower makes a voluntary prepayment of all or any portion of
Initial Second Lien Term Loans pursuant to Section 2.11(a)(i) or a mandatory
prepayment of all or any portion of Initial Second Lien Term Loans pursuant to
Section 2.11(b) from the receipt of Net Proceeds pursuant to clause (b) of the
definition thereof or (y) any Repricing Transaction is consummated in respect of
all or any portion of the Initial Second Lien Term Loans (including an
assignment of all or any portion of an Initial Second Lien Term Loan held by a
Non-Consenting Lender pursuant to Section 2.19(c)), in each case, on or after
the Amendment No. 4 Effective Date but on or before the fourth anniversary of
the Amendment No. 4 Effective Date, the Borrower shall pay each Lender whose
Initial Second Lien Term Loans are subject to such prepayment or Repricing
Transaction, a fee (“the Second Lien Prepayment Fee”) equal to: (i) if such
prepayment or Repricing Transaction occurs on or prior to the second anniversary
of the Amendment No. 4 Effective Date, the Make Whole Premium Amount applicable
to the

 

-86-



--------------------------------------------------------------------------------

aggregate principal amount Initial Second Lien Term Loans subject to such
prepayment or Repricing Transaction, (ii) if such prepayment or Repricing
Transaction occurs after the second anniversary of the Amendment No. 4 Effective
Date but on or prior to the third anniversary of the Amendment No. 4 Effective
Date, 2.00% on the aggregate principal amount of Initial Second Lien Term Loans
subject to such prepayment or Repricing Transaction and (iii) if such prepayment
or Repricing Transaction occurs after the third anniversary of the Amendment
No. 4 Effective Date but on or prior to the fourth anniversary of the Amendment
No. 4 Effective Date, 1.00% on the aggregate principal amount of Initial Second
Lien Term Loans subject to such prepayment or Repricing Transaction, with any
such fee to be paid on the date of such prepayment or the consummation of such
Repricing Transaction; provided, however, that, no Make Whole Premium Amount
shall be payable pursuant sub-clause (i) of this Section 2.12(e) in connection
with an Equity Clawback Prepayment made by the Borrower, so long as (in lieu
thereof) the Borrower pays a fee to each Initial Second Lien Term Lender equal
to the interest rate then applicable to a Second Lien Term Loan maintained as a
Eurocurrency Loan (i.e., 7.00% plus the Adjusted Eurocurrency Rate then in
effect) on the aggregate principal amount of the Initial Second Lien Term Loans
of such Lender subject to such Equity Clawback Prepayment.

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
applicable Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

SECTION 2.13. Interest . (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, then (i) such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (B) in the case of any other amount, 2.00% plus
the interest rate that would have applied had such amount, during the period of
non-payment, constituted an ABR Loan, and (ii) all other principal of any Loan
then outstanding hereunder shall bear interest at a rate of 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.13; provided, that this paragraph (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 9.09.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments, (iii) in the case
of the Tranche B Term Loans, on the Tranche B Term Loan Maturity Date and
(iv) in the case of the Initial Second Lien Term Loans, on the Initial Second
Lien Term Loan Maturity Date ; provided, that (A) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (B) in the event of

 

-87-



--------------------------------------------------------------------------------

any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All computations of interest for ABR Loans when the ABR is determined by
DBTCA’s “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.18(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency, on any
day:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining any applicable Adjusted Eurocurrency Rate for such currency for
such Interest Period for such day; or

(b) the Administrative Agent is advised by the Required First Lien Lenders or
Required Second Lien Lenders (as applicable) that any applicable Adjusted
Eurocurrency Rate for such currency for such Interest Period for such day will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing, for such Interest Period or
such day;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or Issuing Bank; or

 

-88-



--------------------------------------------------------------------------------

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

-89-



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Documents shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Bank, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Loan Party shall make such deductions and (iii) such Loan Party shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder or under
any other Loan Documents (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

-90-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by such Borrower to permit such payments to be made
without such withholding tax or at a reduced rate; provided, that no Lender
shall have any obligation under this paragraph (e) with respect to any
withholding Tax imposed by any jurisdiction other than the United States if in
the reasonable judgment of such Lender such compliance would subject such Lender
to any material unreimbursed cost or expense or would otherwise be
disadvantageous to such Lender in any material respect.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which such Loan
Party has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next

 

-91-



--------------------------------------------------------------------------------

succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent to the applicable account
designated to the Borrower by the Administrative Agent, except payments to be
made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. Unless otherwise specified, if any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document of principal or interest in respect of any
Loan (or of any breakage indemnity in respect of any Loan) shall be made in the
currency of such Loan; all other payments hereunder and under each other Loan
Document shall be made in U.S. Dollars, except as otherwise expressly provided
herein. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of Swingline Loans and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal,
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans of a given Tranche, Revolving Facility Loans or participations in
L/C Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon under any Tranche than the proportion received by any
other Lender under such Tranche, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders under such Tranche to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders under such
Tranche ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans under such Tranche;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be

 

-92-



--------------------------------------------------------------------------------

construed to apply to (x) any payment made pursuant to and in accordance with
the express terms of this Agreement (including, without limitation,
Section 2.11(e) or the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.22, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Disbursements or Swingline Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of (A) (1) in the case of Loans, the Federal Funds
Effective Rate, (2) in the case of any other amounts denominated in U.S.
Dollars, the Federal Funds Effective Rate, and (3) in the case of any other
amount denominated in a currency other than U.S. Dollars, the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount, and (B) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.05(d) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.05(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.05(d).

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different

 

-93-



--------------------------------------------------------------------------------

lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require any such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments,
(iv) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04, and (v) such assignment does not conflict with any
applicable Laws. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
cease to apply. Nothing in this Section 2.19 shall be deemed to prejudice any
rights that the Borrower may have against any Lender that is a Defaulting
Lender.

(c) If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.09 requires the
consent of all the Lenders affected and with respect to which the Required First
Lien Lenders and/or the Required Second Lien Lenders (as may be required by
Section 9.09 in any given case) shall have granted their consent (any such
Lender referred to above, a “Non-Consenting Lender”), then so long as no Event
of Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to (i) replace any such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent (and, if in respect of any Revolving Facility
Commitment or Revolving Facility Loan, the Swingline Lender and the Issuing
Bank) or (ii) require such Non-Consenting Lender to assign all of its Term Loans
hereunder or all of its Revolving Facility Commitments or Revolving Facility
Loans hereunder to one or more assignees reasonably acceptable to the
Administrative Agent (and, if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the Issuing Bank);

 

-94-



--------------------------------------------------------------------------------

provided, that (i) all Obligations of the Borrower owing to such Non-Consenting
Lender being replaced, including obligations arising under Section 2.16 as a
result of such replacement, and/or all Obligations of the Borrower owing to such
Non-Consenting Lender in respect of any Loans required to be assigned shall be
paid in full to such Non-Consenting Lender concurrently with such assignment
(including all fees payable to such Non-Consenting Lender in accordance with
Sections 2.12(d) and (e)), and (ii) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any
such assignment the Borrower, the Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04.

SECTION 2.20. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Second Lien
Term Loan Commitments and/or Incremental Revolving Facility Commitments, as
applicable, in an amount not to exceed the Incremental Amount from one or more
Incremental Second Lien Term Lenders and/or Incremental Revolving Facility
Lenders (which may include any existing Lender) willing to provide such
Incremental Second Lien Term Loans and/or Incremental Revolving Facility Loans,
as the case may be, in their own discretion; provided, that each Incremental
Second Lien Term Lender and/or Incremental Revolving Facility Lender shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld). Such notice shall set forth (i) the amount of the
Incremental Second Lien Term Loan Commitments and/or Incremental Revolving
Facility Commitments being requested (which shall be in minimum increments of
$5,000,000 and a minimum amount of $25,000,000 or equal to the remaining
Incremental Amount), (ii) the date on which such Incremental Second Lien Term
Loan Commitments and/or Incremental Revolving Facility Commitments are requested
to become effective (the “Increased Amount Date”) and (iii) (a) whether such
Incremental Second Lien Term Loan Commitments are to be Initial Second Lien Term
Loan Commitments or commitments to make term loans with pricing and/or
amortization terms different from the Initial Second Lien Term Loans (“Other
Second Lien Term Loans”) and/or (b) whether such Incremental Revolving Facility
Commitments are to be Revolving Facility Commitments or commitments to make
revolving loans with pricing and/or amortization terms different from the
Revolving Facility Loans (“Other Revolving Facility Loans”).

(b) The Borrower and each Incremental Second Lien Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Second
Lien Term Loan Commitment of such Incremental Second Lien Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender. Each Incremental Assumption Agreement shall specify the terms of the
Incremental Second Lien Term Loans and/or Incremental Revolving Facility Loans
to be made thereunder; provided, that (i)(A) the Other Second Lien Term Loans
shall rank pari passu in right of payment and of security with, and except as to
pricing, amortization and maturity, shall have the same terms as, the Initial
Second Lien Term Loans and (B) the Other Revolving Facility Loans shall rank
pari passu in right of payment and of security with the Tranche B Term Loans and
Revolving Facility Loans and (except as to pricing and maturity) shall have the
same terms as the Revolving Facility Loans, (ii) the final maturity date of
(A) any Other Second Lien Term Loans shall be no earlier than the Initial Second
Lien Term

 

-95-



--------------------------------------------------------------------------------

Loan Maturity Date and/or (B) any Other Revolving Facility Loans shall be no
earlier than the Revolving Facility Maturity Date, (iii) the weighted average
life to maturity of any Other Second Lien Term Loans shall be no shorter than
the weighted average life to maturity of the Initial Second Lien Term Loans,
(iv) the Other Revolving Facility Loans shall require no scheduled amortization
or mandatory commitment reductions prior to the Revolving Facility Maturity
Date, (v) only Incremental Second Lien Term Loans may be incurred with respect
to the Incremental Refinancing Amount, and such Incremental Second Lien Term
Loans incurred with respect to the Incremental Refinancing Amount shall only be
used to purchase, prepay, repay, redeem, retire, acquire, cancel or terminate
Senior Notes or any Permitted Refinancing Indebtedness in respect thereof, and
(vi) in the event that the Applicable Margin for any Other Second Lien Term
Loans or Other Revolving Facility Loans is more than 50 basis points greater
than the Applicable Margin for the Initial Second Lien Term Loans or Revolving
Facility Loans, as applicable, then the Applicable Margin for the Initial Second
Lien Term Loans or Revolving Facility Loans, as applicable, shall be increased
to the extent necessary so that the Applicable Margin for the Other Second Lien
Term Loans or Other Revolving Facility Loans is no more than 50 basis points
greater than the Applicable Margin for the Initial Second Lien Term Loans or
Revolving Facility Loans, as applicable; provided further, that in determining
the Applicable Margin applicable to the Initial Second Lien Term Loans,
Revolving Facility Loans, Other Second Lien Term Loans and Other Revolving
Facility Loans, (x) original issue discount (“OID”) or upfront fees (which shall
be deemed to constitute like amounts of OID) payable by the Borrower to the
Lenders in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity),
(y) customary arrangement or commitment fees payable to the arrangers (or their
affiliates) of such loans shall be excluded and (z) if the Adjusted Eurocurrency
Rate “floor” applicable to the Other Second Lien Term Loans or Other Revolving
Facility Loans is higher than the Adjusted Eurocurrency Rate “floor” applicable
to the Initial Second Lien Term Loans or Revolving Facility Loans, as
applicable, the amount of such difference shall be deemed to be an increase to
the Applicable Margin for the Other Second Lien Term Loans or Other Revolving
Facility Loans for purposes of determining compliance with this clause (vi). The
Effective Yield of the Initial Second Lien Term Loans and the Revolving Facility
Loans as of the Amendment No. 4 Effective Date shall be (and is hereby deemed to
be) 8.56% and 6.81%, respectively, after taking account of the Applicable
Margins, applicable “floors” and the upfront and consent fees payable in
connection with Amendment No. 4. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Second Lien Term Loan Commitments and/or Incremental Revolving Loan
Commitments evidenced thereby as provided for in Section 9.09(e). Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Second Lien Term Loan
Commitment or Incremental Revolving Facility Commitment shall become effective
under this Section 2.20 unless (i) on the date of such effectiveness, the
conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the

 

-96-



--------------------------------------------------------------------------------

Borrower, (ii) the Administrative Agent shall have received legal opinions,
board resolutions and other closing certificates and documentation as required
by the relevant Incremental Assumption Agreement and consistent with those
delivered on the Restatement Effective Date under Section 4.02 and such
additional documents and filings (including amendments to the Mortgages and
other Security Documents and title endorsement bringdowns) as the Administrative
Agent may reasonably require to assure that the Incremental Second Lien Term
Loans and/or Incremental Revolving Facility Loans are secured by the Collateral
ratably with (A) in the case of the Incremental Second Lien Term Loans, the
Initial Second Lien Term Loans and (B) in the case of the Incremental Revolving
Facility Loans, the Revolving Facility Loans, (iii) the Borrower would be in Pro
Forma Compliance, calculated as of the last day of the most recently ended and
Reported fiscal quarter, after giving effect to such Incremental Second Lien
Term Loan Commitment and/or Incremental Revolving Facility Commitments and the
Loans to be made thereunder and the application of the proceeds therefrom as if
made and applied on such date, (iv) in the case of any Incremental Second Lien
Term Loans incurred with respect to the Incremental Refinancing Amount (to
purchase, repay, prepay, redeem, retire, acquire, cancel or terminate any Senior
Notes or any Permitted Refinancing Indebtedness in respect thereof), the Total
Secured Leverage Ratio, after giving effect to such Incremental Second Lien Term
Loan Commitment and the Loans to be made thereunder and the application of the
proceeds therefrom as if made and applied on such date (but without netting the
cash proceeds of such Loans in making such calculation) shall not be greater
than 3.50:1.00, and (v) in the case of any Incremental Second Lien Term Loans or
Incremental Revolving Facility Commitments incurred with respect to the
Incremental General Amount, the Total Secured Leverage Ratio, after giving
effect to such Incremental Second Lien Term Loans or Incremental Revolving
Facility Commitment and the application of the proceeds therefrom on such date
(and assuming that the entire amount of any Incremental Revolving Facility
Commitments has been borrowed and without netting the cash proceeds of any such
Loans in making such calculation), shall not be greater than 3.50:1:00.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Second Lien Term Loans and/or Incremental Revolving Facility Loans
(other than Other Second Lien Term Loans or Other Revolving Facility Loans),
when originally made, are included in each Borrowing of outstanding Term Loans
or Revolving Facility Loans under the same Tranche on a pro rata basis, and the
Borrower agrees that Section 2.16 shall apply to any conversion of Eurocurrency
Loans to ABR Loans reasonably required by the Administrative Agent to effect the
foregoing.

SECTION 2.21. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Restatement Effective Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day

 

-97-



--------------------------------------------------------------------------------

of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 2.22. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Bank if, as of the expiration date for all Letters of Credit set
forth in Section 2.05(c), any L/C Exposure for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Exposure.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at DBTCA. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Collateral Agent, for the benefit of the Administrative Agent,
the applicable Issuing Bank and the Lenders (including the Swingline Lender),
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent or the
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, then (i) the Borrower (solely to
the extent that the applicable Cash Collateral was provided by the Borrower), or
(ii) the relevant Defaulting Lender (solely to the extent that the applicable
Cash Collateral was provided by such Defaulting Lender) will, promptly upon
demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.04, 2.05, 2.11, 2.23 or 7.01 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
Letter of Credit obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)(ii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 7.01), and

 

-98-



--------------------------------------------------------------------------------

(y) the person providing Cash Collateral and the Issuing Bank or Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

SECTION 2.23. Defaulting Lenders

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.09.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.06), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Bank or Swingline Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans

 

-99-



--------------------------------------------------------------------------------

of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings to,
that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender), and (y) shall be limited in its right to receive L/C
Participation Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.23(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

-100-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Subsidiaries (a) is a limited
liability company, unlimited liability company, corporation or partnership duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Restatement Transactions, the Permitted
Exchange Transactions and the Extension Transactions (a) have been duly
authorized by all corporate, stockholder or limited liability company or
partnership action required to be obtained by Holdings, the Borrower and such
Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents (including any limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Parties, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Parties
is a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section 3.02, could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (iii) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by Holdings, the Borrower or any such Subsidiary
Loan Parties, other than the Liens created by the Loan Documents and Liens
permitted by Section 6.02.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance

 

-101-



--------------------------------------------------------------------------------

with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing and
(iv) except to the extent set forth in the applicable Foreign Pledge Agreements,
any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries that are not Loan Parties.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Restatement Transactions, except for
(a) the filing of Uniform Commercial Code financing statements and equivalent
filings in foreign jurisdictions, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such as have been made or obtained and are
in full force and effect, (e) such other actions, consents, approvals,
registrations or filings with respect to which the failure to be obtained or
made could not reasonably be expected to have a Material Adverse Effect and
(f) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders:

(i) The unaudited pro forma condensed combined balance sheet as of December 31,
2009 (the “Pro Forma Closing Balance Sheet”) of the Borrower, together with its
combined subsidiaries (in each case including the notes thereto), copies of
which have heretofore been furnished to each Lender, which have been prepared
giving effect to the Restatement Transactions (as if such events had occurred on
such date). The Pro Forma Closing Balance Sheet has been prepared in good faith
based on assumptions believed by Holdings and the Borrower to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items is subject to change). The Pro Forma Closing Balance
Sheet presents fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its consolidated subsidiaries
as at December 31, 2009, assuming that the events specified in the second
preceding sentence had actually occurred at such date.

(ii) The audited combined balance sheets of the Borrower and its combined
Subsidiaries as at December 31, 2008 and December 31, 2009 and the related
combined statements of operations, changes in combined equity and cash flows of
the Borrower and its combined Subsidiaries for the fiscal years ended
December 31, 2008 and December 31, 2009, in each such case, copies of which have
heretofore been furnished to each Lender, which have been prepared in accordance
with GAAP applied consistently throughout the periods involved and
Regulation S-X under the Securities Act of 1933, as amended, and present fairly
the financial condition and results of operations of the Borrower and its
combined Subsidiaries, as of and on such dates set forth on such financial
statements.

 

-102-



--------------------------------------------------------------------------------

(b) Except as set forth in Schedule 3.05(b), as of the Restatement Effective
Date, none of the Borrower or the Subsidiaries has any material Guarantees,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the financial statements referred to in
the preceding clauses (a)(i) and (ii). During the period from December 31, 2009,
to and including the Restatement Effective Date there has been no disposition by
Holdings, the Borrower or any of its subsidiaries of any material part of its
business or property that has not been disclosed to the Administrative Agent.

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2009, there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and valid record fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title,
interests or easements could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. All such properties and assets held
in fee simple are free and clear of Liens, other than Liens expressly permitted
by Section 6.02 or arising by operation of law.

(b) Each of the Borrower and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be considered to have Material Adverse Effect, and all such
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.07(b), the Borrower
and each of the Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or could obtain
ownership or possession of or rights under, on terms not materially adverse to
it, all patents, trademarks, service marks, trade names, copyrights, licenses
and rights with respect thereto necessary for the present conduct of its
business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the their businesses, except where such conflicts and
restrictions could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(d) As of the Restatement Effective Date, none of the Borrower or the
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Restatement
Effective Date.

 

-103-



--------------------------------------------------------------------------------

(e) None of the Borrower or the Subsidiaries is obligated on the Restatement
Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries. (a) Schedule 3.08(a) sets forth as of the
Restatement Effective Date the name and jurisdiction of incorporation, formation
or organization of each direct and indirect subsidiary of Holdings. Except as
set forth on Schedule 3.08(a), as of the Restatement Effective Date, all of the
issued and outstanding Equity Interests of each subsidiary of Holdings is owned
directly by Holdings or by another subsidiary.

(b) As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the Borrower or any of the Subsidiaries, except rights of employees to
purchase Equity Interests of Holdings or as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws. (a) As of the Restatement
Effective Date, there are no actions, suits or proceedings at law or in equity
or, to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting Holdings or the
Borrower or any of its subsidiaries or any business, property or rights of any
such person (i) that involve any Loan Document or the Restatement Transactions
or (ii) could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or materially adversely affect the Restatement
Transactions. As of the date of any Borrowing after the Restatement Effective
Date, there are no actions, suits or proceedings at law or in equity or, to the
knowledge of the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against or affecting Holdings or the Borrower or any of
its subsidiaries or any business, property or rights of any such person which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any Mortgaged Property, or is in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin

 

-104-



--------------------------------------------------------------------------------

Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or to refund indebtedness originally incurred for such purpose, or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X.

SECTION 3.11. Investment Company Act; Public Utility Holding Company Act. None
of Holdings, the Borrower or the Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Tranche
B Term Loans borrowed on the Restatement Effective Date, to refinance
Indebtedness under the Existing Credit Agreement, for the payment of fees and
expenses payable in connection with the Restatement Transactions and for working
capital needs and other general corporate purposes (including, without
limitation, for Permitted Business Acquisitions and to make Permitted
Investments). The Borrower will use the proceeds of the Revolving Facility
Loans, the New Second Lien Term Loans and the Swingline Loans for working
capital needs and other general corporate purposes (including, without
limitation, for Permitted Acquisitions and to make Permitted Investments). The
Borrower will use the proceeds of the Letters of Credit solely to support
payment obligations incurred by the Borrower and its Subsidiaries.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Each of Holdings, the Borrower and the Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects,
including, without limitation, relating to all periods or portions thereof
ending on or prior to the Restatement Effective Date and (ii) has timely paid or
caused to be timely paid all Taxes shown thereon to be due and payable by it and
all other material Taxes or assessments, except Taxes or assessments, including,
without limitation, relating to all periods or portions thereof ending on or
prior to the Restatement Effective Date that are being contested in good faith
by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP; and

(b) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Restatement Effective
Date, with respect to each of Holdings, the Borrower and the Subsidiaries,
(i) there are no claims being asserted in writing with respect to any Taxes,
(ii) no presently effective waivers or extensions of statutes of limitation with
respect to Taxes have been given or requested and (iii) no Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or any other Taxing authority.

 

-105-



--------------------------------------------------------------------------------

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Restatement Transactions and any other transactions contemplated hereby included
in the Information Memorandum or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Restatement Transactions or the
other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Restatement Effective Date and did not contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.

(b) Any Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Restatement Transactions or the other transactions
contemplated hereby (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as of the date thereof, as of the date
such Projections and estimates were furnished to the Lenders and as of the
Restatement Effective Date, and (ii) as of the Restatement Effective Date, have
not been modified in any material respect by the Borrower.

SECTION 3.15. Employee Benefit Plans. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
as set forth on Schedule 3.15: (i) each of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder and any similar applicable
law; no Reportable Event has occurred during the past five years as to which
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate was required to file
a report with the PBGC, other than reports that have been filed; (ii) no
Reportable Event has occurred during the past five years as to which Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate was required to file a report
with the PBGC, other than reports that have been filed; (iii) the present value
of all benefit liabilities under each Plan of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, does not exceed the value of the assets of such Plan,
and the present value of all benefit liabilities of all underfunded Plans (based
on those assumptions used to fund each such Plan), as of the last annual
valuation dates applicable thereto for which valuations are available, does not
exceed the value of the assets of all such underfunded Plans; (iv) no ERISA
Event has occurred or is reasonably expected to occur; and (v) none of Holdings,
the Borrower, the Subsidiaries or the ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee

 

-106-



--------------------------------------------------------------------------------

benefit plan governed by the laws of a jurisdiction other than the United States
and (ii) with the terms of any such plan, except, in each case, for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.

(c) None of Holdings, the Borrower or any of the Subsidiaries is or has at any
time been an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme that is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993), and none of Holdings,
the Borrower or any of the Subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.16. Environmental Matters. Except as disclosed on Schedule 3.16 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or threatened, that allege a violation of
or liability under any applicable Environmental Laws, in each case relating to
the Borrower or any of the Subsidiaries, (ii) each of the Borrower and the
Subsidiaries has obtained and maintained all permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other approvals and with all other applicable Environmental Laws, (iii) there
has been no material written environmental assessment or audit conducted since
January 1, 2005, by the Borrower or any of the Subsidiaries of any property
currently owned or leased by the Borrower or any of the Subsidiaries that has
not been made available to the Administrative Agent prior to the date hereof,
(iv) no Hazardous Material is located at, on or under any property currently or,
to the knowledge of the Borrower, formerly owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any applicable Environmental Laws, and no Hazardous Material
has been generated, owned, treated, stored, handled or controlled by the
Borrower or any of its Subsidiaries and transported to or Released at any
location in a manner that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of the Subsidiaries under any
Environmental Laws, and (v) there are no written agreements in which the
Borrower or any of the Subsidiaries has expressly assumed or undertaken
responsibility, and such assumption or undertaking of responsibility has not
expired or otherwise terminated, for any liability or obligation of any other
person arising under or relating to applicable Environmental Laws, which in any
such case has not been made available to the Administrative Agent prior to the
date hereof.

SECTION 3.17. Security Documents. (a) Each of the Guarantee and Collateral
Agreement and the Holdings Guarantee and Pledge Agreement is effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the extent intended to be created thereby. In
the case of the Pledged Collateral described in the Guarantee and Collateral
Agreement and the Holdings Guarantee and Pledge Agreement, when certificates or

 

-107-



--------------------------------------------------------------------------------

promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement (other than the Intellectual
Property (as defined in the Guarantee and Collateral Agreement)), when financing
statements and other filings specified on Schedule 6 of the Perfection
Certificate in appropriate form are filed in the offices specified on Schedule 6
of the Perfection Certificate, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in
(to the extent required thereby), all right, title and interest of the Loan
Parties in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person
(except, in the case of Collateral other than Pledged Collateral, Liens
expressly permitted by Section 6.02 and Liens having priority by operation of
law).

(b) When the Intellectual Property Security Agreement is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property (to the extent intended to be created thereby), in each
case prior and superior in right to any other person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors thereunder after the Closing Date) except
Liens permitted by Section 6.02 and Liens having priority by operation of Law.

(c) Each Foreign Pledge Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof to the fullest extent permissible under applicable law. In the
case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, (subject to Section 6.02) prior and superior in
right to any other person except Liens having priority by operation of the law
governing such Foreign Pledge Agreement.

(d) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.11 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof, in each case
prior and superior in right to any other person, other than with respect to the
rights of a person pursuant to Liens expressly permitted by Section 6.02 and
Liens having priority by operation of law.

 

-108-



--------------------------------------------------------------------------------

(e) After taking the actions specified for perfection therein, each Security
Document (excluding the Foreign Pledge Agreements, the Guarantee and Collateral
Agreement, the Holdings Guarantee and Pledge Agreement and the Mortgages, each
of which is covered by another paragraph of this Section 3.17), when executed
and delivered, will be effective under applicable law to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral subject thereto (to the extent
intended to be created thereby), and will constitute a fully perfected Lien on
and security interest in all right, title and interest of the Loan Parties in
the Collateral subject thereto (to extent required thereby), prior and superior
to the rights of any other person, except for rights secured by Liens expressly
permitted by Section 6.02 and Liens having priority by operation of law.

(f) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, none of the Borrower or any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

SECTION 3.18. Location of Real Property. Schedule 3.18 lists completely and
correctly as of the Restatement Effective Date all material real property owned
by Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Restatement Effective Date, Holdings, the Borrower and the
Subsidiary Loan Parties own in fee all the real property set forth as being
owned by them on such Schedule 3.18.

SECTION 3.19. Solvency. (a) Immediately after giving effect to the Restatement
Transactions on the Restatement Effective Date, (i) the sum of the assets of the
Borrower (individually) and Holdings, the Borrower and the Subsidiaries on a
consolidated basis, both at a fair valuation and at present fair salable value,
exceeds the liabilities, including contingent, subordinated, unmatured,
unliquidated, and disputed liabilities of the Borrower (individually) and
Holdings, the Borrower and the Subsidiaries on a consolidated basis,
respectively; (ii) the Borrower (individually) and Holdings, the Borrower and
the Subsidiaries on a consolidated basis, respectively, have sufficient capital
with which to conduct their business; and (iii) the Borrower (individually) and
Holdings, the Borrower and the Subsidiaries on a consolidated basis have not
incurred debts beyond their ability to pay such debts as they mature. For
purposes of this definition, “debt” means any liability on a claim, and “claim”
means (i) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) a right to an
equitable remedy for breach of performance to the extent such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured. With respect to any such contingent liabilities, such liabilities
shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.

 

-109-



--------------------------------------------------------------------------------

(b) Neither of Holdings or the Borrower intends to, or believes that it or any
Subsidiary Loan Party will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing and amounts of cash to be received
by it or any such Subsidiary Loan Party and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary Loan Party.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; (c) all payments due from Holdings, the Borrower or any of
the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP; and (d) Holdings, the Borrower and the Subsidiaries are in compliance with
all applicable laws, agreements, policies, plans and programs relating to
employment and employment practices. Except as set forth on Schedule 3.20,
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings, the Borrower or any of the
Subsidiaries (or any predecessor) is bound.

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Restatement Effective Date. As of
such date, such insurance is in full force and effect. Such insurance complies
with the requirements of this Agreement and the other Loan Documents and the
Borrower believes that the insurance maintained by or on behalf of Holdings, the
Borrower and the Subsidiaries is adequate.

SECTION 3.22. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indenture, the Extended Senior Subordinated
Notes Indenture and the Affinion Investments Notes Indenture, including any
Permitted Refinancing Indebtedness in respect of the Senior Subordinated Notes,
the Extended Senior Subordinated Notes and the Affinion Investments Notes.

SECTION 3.23. No Violation. (a) None of Holdings, the Borrower or any Subsidiary
is (a) a party to any agreement or instrument, or subject to any corporate
restriction, that, individually or in the aggregate, has resulted, or could
reasonably be expected to result, in a Material Adverse Effect or (b) is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which any of
Holdings, the Borrower or any Subsidiary is a party that, individually or in the
aggregate, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.

 

-110-



--------------------------------------------------------------------------------

SECTION 3.24. Holdings Indebtedness. As of the Restatement Effective Date, and
prior to giving effect to the Restatement Transactions, Holdings’ only
Indebtedness is the Indebtedness set forth on Schedule 3.24.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents that are
qualified by materiality shall be true and correct, and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case on and as of the date of such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit), as applicable, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any (i) increase in the stated amount
of such Letter of Credit or (ii) extension of the expiration of such Letter of
Credit), as applicable, no Event of Default or Default shall have occurred and
be continuing or would result therefrom.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any (i) increase in the stated amount of such Letter of Credit or
(ii) extension of the expiration of such Letter of Credit) shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

 

-111-



--------------------------------------------------------------------------------

SECTION 4.02. Restatement Effective Date. On the Restatement Effective Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Restatement Effective Date, a favorable
written opinion of Akin Gump Strauss Hauer and Feld, LLP, special counsel for
Holdings, the Borrower and the other Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, dated the Restatement
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, and addressed to each Issuing Bank on the Restatement
Effective Date, the Administrative Agent and the Lenders, covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and each of Holdings, the Borrower and the other Loan
Parties hereby instructs its counsel to deliver such opinions.

(c) All legal matters incident to this Agreement, the borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Restatement Effective Date.

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation or formation, limited
liability agreement, partnership agreement or other constituent or governing
documents, including all amendments thereto, of each Loan Party, (a) if
applicable in such jurisdiction, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization,
and a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of each such Loan
Party as of a recent date from such Secretary of State (or other similar
official), and (b) otherwise, (i) certified by the Secretary or Assistant
Secretary of each such Loan Party or other person duly authorized by the
constituent documents of such Loan Party or (ii) otherwise in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by the constituent documents of
such Loan Party dated the Restatement Effective Date and certifying:

 

-112-



--------------------------------------------------------------------------------

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Restatement Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions (or
equivalent authorizing actions) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and performance of the
Loan Documents to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Restatement
Effective Date;

(C) that the certificate or articles of incorporation, by-laws, limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents of such Loan Party have not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above;

(D) as to the incumbency and specimen signature of each officer or other duly
authorized person executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(iii) a certification of another officer or other duly authorized person as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer or other person duly authorized by such Loan Party executing the
certificate pursuant to clause (ii) above.

(e) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Restatement Effective Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such filings (or similar documents) are permitted by
Section 6.02 or have been released; provided that, to the extent that it is not
practicable for the requirements of clause (iii) of clause (a) of the definition
of “Collateral and Guarantee Requirement” to be satisfied on or prior to the
Restatement Effective Date, then such requirements may be satisfied following
the Restatement Effective Date in accordance with Section 5.11(h).

 

-113-



--------------------------------------------------------------------------------

(f) On the Closing Date, after giving effect to the Restatement Transactions and
the other transactions contemplated hereby, Holdings, the Borrower and the
Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (i) Indebtedness permitted pursuant to Section 6.01,
(ii) in the case of Holdings, the Indebtedness under the Holdings Credit
Agreement, and Guarantees of Indebtedness under the Loan Documents, and
(iii) the Seller Preferred Equity of Holdings.

(g) The Joint Lead Arrangers shall have received a customary certificate in from
a Responsible Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that Holdings and its subsidiaries, on a
consolidated basis after giving effect to the Restatement Transactions and the
other transactions contemplated hereby, are solvent.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Restatement Effective Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Shearman & Sterling LLP and U.S. and local and
foreign counsel) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document.

(i) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02 of this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

ARTICLE V

Affirmative Covenants

Each of Holdings (solely with respect to Section 5.01(a) and Section 5.06) and
the Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, each of Holdings (solely with respect
to Section 5.01(a) and Section 5.06) and the Borrower will, and will cause each
of the Material Subsidiaries to:

 

-114-



--------------------------------------------------------------------------------

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, (i) except as otherwise expressly permitted under Section 6.05,
and (ii) except for the liquidation or dissolution of Subsidiaries if the assets
of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in such
liquidation or dissolution; provided, that Subsidiaries that are Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Subsidiary Loan
Parties unless such liquidation is otherwise permitted by Section 6.05(b).

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, unless the failure to do so would not result, in each case, in a
Material Adverse Effect, (ii) comply in all material respects with all material
applicable laws, rules, regulations (including any zoning, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Mortgaged Properties) and judgments, writs,
injunctions, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, and (iii) at all times maintain and preserve all
material property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses, taking into account the general
degree to which such companies are leveraged, and maintain such other insurance
as may be required by law or any other Loan Document.

(b) Cause all such property and property casualty insurance policies to be
endorsed or otherwise amended to include appropriate loss payable endorsements,
including, with respect to Mortgaged Properties, a “standard” or “New York”
lender’s loss payable endorsement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Restatement Effective Date, if the insurance
carrier shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to the Borrower or the other Loan Parties under such policies
directly to the Administrative Agent; cause all such policies to provide that
none of the Borrower, the Administrative Agent or any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably (in light of a Default or a material development in respect
of the insured property) require from time to time to protect their interests;
deliver original or certified copies of all such policies or a certificate of an
insurance broker to the Administrative Agent; cause each such policy to provide
that it shall not be canceled, lapsed (including for

 

-115-



--------------------------------------------------------------------------------

nonrenewal) or terminated upon less than 30 days’ prior written notice (or
10 days’ prior written notice in the case of any failure to pay any premium due
thereunder) thereof by the insurer to the Administrative Agent; deliver to the
Administrative Agent, prior to the cancellation, lapse (including for
nonrenewal) or termination of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor.

(c) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by Holdings, the Borrower or any
of the Subsidiaries; and promptly deliver to the Administrative Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, (b) Holdings, the Borrower
or the affected Subsidiary, as applicable, shall have set

 

-116-



--------------------------------------------------------------------------------

aside on its books adequate reserves in accordance with GAAP with respect
thereto, and (c) the failure to make such payment and discharge could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each fiscal year, (i) a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year and, commencing with the
fiscal year ending December 31, 2010, setting forth in comparative form the
corresponding figures for the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and owners’ equity shall be audited by independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect, other
than solely with respect to, or resulting solely from, an upcoming maturity of
any Tranche under this Agreement) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrower and its subsidiaries on a consolidated
basis in accordance with GAAP (it being understood that the delivery by the
Borrower of Annual Reports on Form 10-K of the Borrower and its consolidated
subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such Annual Reports include the information specified herein);

(b) within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Quarterly Reports on Form 10-Q or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each of the first three fiscal quarters of each fiscal year, commencing with
the fiscal quarter ending March 31, 2010 (it being agreed that such deliverables
shall be furnished no later than the date such requirements are complied with
under the Senior Notes Indenture), (i) a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Borrower and its subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, and (ii) management’s discussion and analysis of significant operational
and financial developments during such quarterly period, all of which shall be
in reasonable detail and which consolidated balance sheet and related statements
of operations and cash flows shall be certified by a Responsible Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the delivery by the Borrower of Quarterly Reports on Form 10-Q
of the

 

-117-



--------------------------------------------------------------------------------

Borrower and its consolidated subsidiaries shall satisfy the requirements of
this Section 5.04(b) to the extent such Quarterly Reports include the
information specified herein);

(c) (i) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (A) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (B) setting forth computations in reasonable detail
demonstrating compliance with the covenant contained in Section 6.10, or that
compliance is not then required in accordance with the terms of Section 6.10,
and (C) setting forth the calculation and uses of Available Free Cash Flow
Amount for the fiscal period then ended if the Borrower shall have used the
Available Free Cash Flow Amount for any purpose during such fiscal period, and
(ii) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other reports and statements filed by
Holdings, the Borrower or any of its subsidiaries with the SEC, or after an
initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or any website operated by the SEC containing “EDGAR” database
information;

(e) if, as a result of any change in accounting principles and policies from
those applied in the preparation of the financial statements referred to in
Section 3.05(a)(ii) for the fiscal year ended December 31, 2009, the
consolidated financial statements of the Borrower and its subsidiaries delivered
pursuant to paragraph (a) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Responsible
Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without such changes;

(f) within 90 days after the beginning of each fiscal year, a detailed
consolidated quarterly budget for such fiscal year and, as soon as available,
significant revisions, if any, of such budget and quarterly projections with
respect to such fiscal year, including a description of underlying assumptions
with respect thereto (collectively, the “Budget”);

 

-118-



--------------------------------------------------------------------------------

(g) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.11(f);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the Borrower or any Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of Holdings, the Borrower or any Subsidiary;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender); and

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
Holdings or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of its subsidiaries as to which an adverse
determination is reasonably probable and that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of its
subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

 

-119-



--------------------------------------------------------------------------------

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.10, or to laws related to
Taxes, which are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

SECTION 5.08. Payment of Obligations. Pay its material Indebtedness and other
material obligations, including material Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make such payment could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.09. Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit only as contemplated in Section 3.12.

SECTION 5.10. Compliance with Environmental Laws. Comply with all Environmental
Laws applicable to its operations and properties; and comply with and obtain and
renew all material permits, licenses and other approvals required pursuant to
Environmental Law for its operations and properties, except, in each case with
respect to this Section 5.10, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.11. Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties, and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 

-120-



--------------------------------------------------------------------------------

(b) If any asset (including any real property (other than real property covered
by Section 5.11(c) below) or improvements thereto or any interest therein) that
has an individual Fair Market Value in an amount, or if purchase price therefor
is, greater than $2,500,000 is acquired by Holdings, the Borrower or any other
Loan Party after the Restatement Effective Date or owned by an entity at the
time it becomes a Subsidiary Loan Party (in each case other than assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and other than assets
that (i) are subject to secured financing arrangements containing restrictions
permitted by Section 6.09(c) pursuant to which a Lien on such assets securing
the Obligations is not permitted or (ii) are not required to become subject to
the Liens of the Administrative Agent pursuant to Section 5.11(g) or the
Security Documents), cause such asset to be subjected to a Lien securing the
Obligations pursuant to appropriate Security Documents and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 5.11, all at
the expense of the Loan Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition of, and, upon
the written request of the Administrative Agent, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent security interests
and mortgages in, such real property of the Borrower or any such Subsidiary Loan
Parties as are not covered by the original Mortgages (other than assets that
(i) are subject to permitted secured financing arrangements containing
restrictions permitted by Section 6.09(c), pursuant to which a Lien on such
assets securing the Obligations is not permitted or (ii) are not required to
become subject to the Liens of the Administrative Agent pursuant to
Section 5.11(g) or the Security Documents), to the extent acquired after the
Restatement Effective Date and having a value or purchase price at the time of
acquisition in excess of $2,500,000 pursuant to documentation in such form as is
reasonably satisfactory to the Administrative Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable perfected Liens superior to
and prior to the rights of all third persons subject to no other Liens except as
are permitted by Section 6.02 or arising by operation of law, at the time of
perfection thereof, record or file, and cause each such Subsidiary to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Administrative Agent required to be granted pursuant
to the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith, in each
case subject to paragraph (g) below. With respect to each such Additional
Mortgage, the Borrower shall deliver, or cause the applicable Subsidiary Loan
Party to deliver, to the Administrative Agent contemporaneously therewith a
title insurance policy or policies or marked up unconditional binder of title
insurance, paid for by the Borrower or the applicable Loan Party, issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as expressly permitted by Section 6.02 and Liens
arising by operation of law, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and a survey if
reasonably available with respect to property outside the United States.

 

-121-



--------------------------------------------------------------------------------

(d) In connection with (i) the formation or acquisition of any direct or
indirect Domestic Subsidiary of Holdings or the Borrower or any direct Foreign
Subsidiary of any Loan Party or (ii) any existing direct or indirect subsidiary
of Holdings or the Borrower becoming a Subsidiary Loan Party, within ten
Business Days after the date of such formation, acquisition or Subsidiary
becoming a Subsidiary Loan Party, notify the Administrative Agent and the
Lenders thereof and, within 20 Business Days after such date or such longer
period as the Administrative Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such subsidiary and with
respect to any Equity Interest in or Indebtedness of such subsidiary owned by or
on behalf of any Loan Party, subject to Section 5.11(g).

(e) If any newly formed or acquired or any existing subsidiary of Holdings or
the Borrower becomes a “first tier” Foreign Subsidiary that is a Material
Subsidiary of any Loan Party, within ten Business Days after the date such
subsidiary becomes such a “first tier” Foreign Subsidiary, notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree (or such
later date as may be the first practicable date because of delays caused by
foreign legal requirements, despite diligent efforts on the part of the Loan
Parties), cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such subsidiary owned by or on behalf of any
Loan Party, subject to Section 5.11(g).

(f) (i) Furnish to the Administrative Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the applicable Secured Parties (to the
extent intended to be created by the Security Documents) and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.11 need not be satisfied with respect to (i) any real property held by
the Borrower or any of the Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Restatement Effective Date in accordance
with this Agreement if, and to the extent that, and for so long as (A) such
Equity Interests constitute less 100% of all applicable Equity Interests of such
person and the persons holding the remainder of such Equity Interests are not
Affiliates, (B) doing so would violate or require a consent (that could not be
readily obtained without undue burden on the Loan Parties) under applicable law
or regulations or a contractual obligation binding on such Equity Interests,
including with regard to any Insurance Subsidiary and any future Banking
Subsidiary and (C) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Equity Interests,
(iii) any assets acquired after the Restatement Effective Date, to the extent
that, and for so long as, taking such actions would violate a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets (except in the case of assets
acquired with Indebtedness

 

-122-



--------------------------------------------------------------------------------

permitted pursuant to Section 6.01(i) that is secured by a Lien permitted
pursuant to Section 6.02(i) or (j), (iv) any Unrestricted Subsidiary and (v) any
Subsidiary or asset with respect to which the Administrative Agent determines
that the cost of the satisfaction of the Collateral and Guarantee Requirement or
the provisions of this Section 5.11 with respect thereto exceeds the value of
the security afforded thereby; provided, that, upon the reasonable request of
the Administrative Agent, Holdings and the Borrower shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clauses (ii) and
(iii) above.

(h) In the event that any requirement set forth in Section 4.02(e) (as it
pertains to clause(a)(iii) of the definition of “Collateral and Guarantee
Requirement”) has not been satisfied in full on or prior to the Restatement
Effective Date, cause such requirement to be satisfied as promptly as
practicable after the Restatement Effective Date and, in any event, cause all
such requirements to be satisfied not later than five Business Days following
the Restatement Effective Date (or such later date, as the Administrative Agent
may agree, in its sole discretion, because of delays despite diligent efforts).

SECTION 5.12. Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on December 31.

SECTION 5.13. Rating. In the case of the Borrower, use commercially reasonable
efforts to maintain (i) public ratings (but not any specific rating) from each
of Moody’s and S&P for the Term Loans, (ii) a public corporate credit rating of
the Borrower (but not any specific rating) from S&P and (iii) a public corporate
family rating of the Borrower (but not any specific rating) from Moody’s.

SECTION 5.14. Lender Meetings. In the case of the Borrower, upon the request of
the Administrative Agent, (a) participate in a meeting of the Administrative
Agent and the Lenders once during each fiscal year to be held at such time and
location as may be agreed upon by the Borrower and the Administrative Agent, and
(b) to the extent that the Borrower has not already participated in or scheduled
a similar conference call for such quarter in connection with the delivery of
its financial statements under the Senior Notes, the Senior Subordinated Notes,
the Extended Senior Subordinated Notes and/or the Affinion Investments Notes,
participate in a telephonic conference call with the Administrative Agent and
the Lenders quarterly at such time as may be agreed upon by the Borrower and the
Administrative Agent.

SECTION 5.15. Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain each such material agreement in full force and effect, enforce each
such material agreement in accordance with its terms, except where the failure
to do so, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect.

 

-123-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Each of Holdings (solely with respect to Sections 6.08(b) and 6.09) and the
Borrower covenants and agrees with each Lender that, on and after the
Restatement Effective Date, so long as this Agreement shall remain in effect
(other than in respect of contingent indemnification obligations) and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, Holdings will not
(solely with respect to Sections 6.08(b) and 6.09) and the Borrower will not,
and will not cause or permit any of the Material Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (other than intercompany Indebtedness) of the Subsidiaries
existing, or incurred pursuant to facilities existing, on the Restatement
Effective Date and set forth on Schedule 6.01 and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness or, without duplication,
replacements of such facilities that would constitute Permitted Refinancing
Indebtedness with respect to such facilities if all Indebtedness available to be
incurred thereunder were outstanding on the date of such replacement;

(b) Indebtedness created hereunder and under the other Loan Documents; provided
that, prior to the Discharge of First Lien Obligations, Liens on the Collateral
securing the Second Lien Obligations shall at all times be subject to the Second
Lien Intercreditor Agreement;

(c) Indebtedness of the Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness of the Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person, in each case, provided in the
ordinary course of business; provided, that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party owing to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04(b), and (ii) Indebtedness
of the Borrower to any

 

-124-



--------------------------------------------------------------------------------

Subsidiary and Indebtedness of any other Loan Party to any Subsidiary that is
not a Subsidiary Loan Party shall be subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness of the Borrower and the Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case, reasonably required in the conduct of the
business (giving effect to any growth or expansion of such business permitted
hereunder), including those incurred to secure health, safety, insurance and
environmental obligations of the Borrower and its Subsidiaries as conducted in
accordance with good and prudent business industry practice and otherwise as
permitted by the Loan Documents;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (i) such Indebtedness (other
than credit or purchase cards) is extinguished within 10 Business Days of
notification to the Borrower of its incurrence and (ii) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Restatement Effective
Date or a person merged into or consolidated with the Borrower or any Subsidiary
after the Restatement Effective Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness, in each case, exists at the time
of such acquisition, merger or consolidation and is not created in contemplation
of such event and where such acquisition, merger or consolidation is permitted
by this Agreement, and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, that the aggregate principal amount of
such Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h) or
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed $115,000,000
in the aggregate;

(i) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, (ii) any Permitted Refinancing Indebtedness in respect thereof, and
(iii) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, collectively, in an aggregate principal amount that at the time
of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01 or this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed $115,000,000 in the aggregate;

 

-125-



--------------------------------------------------------------------------------

(j) Indebtedness in respect of (i) the Senior Notes outstanding on the
Restatement Effective Date, (ii) the Senior Subordinated Notes outstanding on
the Amendment No. 3 Effective Date, (iii) the Affinion Investments Notes
outstanding on the Amendment No. 3 Effective Date, (iv) the Extended Senior
Subordinated Notes outstanding on the Amendment No. 3 Effective Date and (v) any
Permitted Refinancing Indebtedness incurred to Refinance such Senior Notes,
Senior Subordinated Notes Affinion Investments Notes or Extended Senior
Subordinated Notes;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount at any time outstanding pursuant to this paragraph (k) not in
excess of $110,000,000;

(l) Guarantees by the Borrower or any Subsidiary of any Indebtedness of the
Borrower or any Subsidiary expressly permitted to be incurred under this
Agreement; provided, that, notwithstanding anything to the contrary in this
Section 6.01, (i) the Borrower and the Subsidiary Loan Parties shall not
Guarantee the Indebtedness of any Subsidiary that is not a Subsidiary Loan Party
unless such Guarantee is permitted under Section 6.04, (ii) any Guarantees by
the Borrower or any Subsidiary Loan Party under this Section 6.01(m) of any
other Indebtedness of a person that is subordinated in right of payment to other
Indebtedness of such person shall be expressly subordinated in right of payment
to the Obligations on terms not less favorable to the Lenders than the
subordination terms of such other Indebtedness, (iii) no Subsidiary shall
Guarantee the Senior Notes, the Senior Subordinated Notes, the Extended Senior
Subordinated Notes or the Affinion Investments Notes (or Permitted Refinancing
Indebtedness in respect of any of the foregoing), unless such Subsidiary is also
a Subsidiary Loan Party in compliance with the Collateral and Guarantee
Requirement, (iv) neither Affinion Investments nor Affinion Investments II shall
Guarantee the Senior Notes or any other obligations under the Senior Notes
Documents (or any Permitted Refinancing in respect thereof) and (v) no
Subsidiary (other than Affinion Investments II) shall Guarantee the Affinion
Investment Notes Documents;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

(n) reimbursement and similar obligations of Subsidiaries in respect of letters
of credit or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05) having an aggregate face amount not in excess of $12,000,000;

(o) Indebtedness of the Borrower and the Subsidiaries supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

 

-126-



--------------------------------------------------------------------------------

(p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) to the extent constituting Indebtedness, all premium (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.01;

(r) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by Lenders and, in each
case, established for the Borrower’s and such Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents (it being understood, however, that for a period of 90
consecutive days during each fiscal year of the Borrower the outstanding
principal amount of Indebtedness under the Overdraft Line shall not exceed
$30,000,000);

(s) deposits raised by any Material Subsidiary that is subject to state and/or
federal banking regulations that constitute Indebtedness owing to such depositor
and any discounts or borrowing by such Material Subsidiary;

(t) up to $50,000,000 in aggregate principal amount of Indebtedness of Foreign
Subsidiaries that are not Loan Parties at any time outstanding; provided, that
to the extent that the terms of such Indebtedness are permitted hereunder, any
increase in the amount of such Indebtedness as a result of capitalized or
paid-in-kind interest or accreted principal on such Indebtedness pursuant to
such terms shall not constitute a further issuance or incurrence of Indebtedness
for purposes of this Section 6.01(t);

(u) Indebtedness consisting of earn-outs and obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(v) Indebtedness incurred by the Borrower or any of its Subsidiaries to fund
losses, damages, liabilities, claims, costs and expenses (including attorney’s
fees, interest, penalties, judgments and settlements, collectively, “Losses”),
by reason of any litigation disclosed in this Agreement (including the schedules
hereto) or the Offering Circular, including the financial statements included
therein, or relating to the same facts and circumstances as disclosed; provided,
that, as certified in an Officer’s Certificate executed by a Responsible Officer
of the Borrower (i) the Borrower has provided to Cendant a notice in respect of
such losses and has a reasonable good faith belief that it its entitled to be
indemnified by Cendant pursuant to the Purchase Agreement in respect of such
losses and (ii) the Indebtedness incurred pursuant to this clause (v) is in an
amount equal to or less than the amount of the losses for which indemnification
is claimed; provided, further, that (i) after 30 days of the Borrower receiving
funds in satisfaction of such indemnity or (ii) if Cendant gives written notice
to the Borrower or any Subsidiary

 

-127-



--------------------------------------------------------------------------------

Loan Party that it disputes the Borrower’s entitlement to such indemnity with
respect to such losses and (A) such dispute is not challenged by the Borrower
within 30 days of receipt of such notice or (B) there is a final judgment of a
court of competent jurisdiction confirming that the Borrower is not entitled to
such indemnity, which judgment is not discharged, waived or stayed for a period
of 60 days, any amounts incurred pursuant to this clause (v) in respect of such
indemnity that remain outstanding shall no longer be permitted under this
clause (v) and shall be deemed to be incurred on such date;

(w) Indebtedness consisting of an unsecured corporate purchase card program in
an aggregate amount at any time outstanding pursuant to this paragraph (w) not
in excess of $45,000,000; and

(x) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party, so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) immediately after giving effect to
the issuance, incurrence or assumption of such Indebtedness, on a Pro Forma
Basis, (x) the Consolidated Leverage Ratio, calculated as of the last day of the
most recently completed and Reported fiscal quarter, shall not exceed 5.00 to
1.00, and (y) the Interest Coverage Ratio, calculated as of the last day of the
most recently completed and Reported fiscal quarter, shall not be less than 2.00
to 1.00, and (ii) Permitted Refinancing Indebtedness in respect thereof.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower or any Subsidiary of the Borrower) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Subsidiaries existing on the Restatement
Effective Date and set forth on Schedule 6.02(a); provided, that (i) such Liens
shall secure only those obligations that they secure on the Restatement
Effective Date (and Permitted Refinancing Indebtedness in respect thereof
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary and (ii) in the case of a
Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;

(b) any Lien created under the Loan Documents, the Overdraft Line or permitted
in respect of any Mortgaged Property by the terms of the applicable Mortgage;
provided, however, in no event shall the holders of the Indebtedness under the
Overdraft Line have the right to receive proceeds in respect of a claim in
excess of $30,000,000 in the aggregate, together with (i) any accrued and unpaid
interest in respect of Indebtedness under the Overdraft Line and (ii) any
accrued and unpaid fees and expenses owing by the Subsidiaries under the
Overdraft Line, from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents;

(c) any Lien on any property or asset of the Borrower or any Subsidiary
(i) securing Indebtedness or Permitted Refinancing Indebtedness permitted by

 

-128-



--------------------------------------------------------------------------------

Section 6.01(h) or (ii) acquired after the Restatement Effective Date in a
transaction permitted by this Agreement; provided, that such Lien (A) does not
apply to any other property or assets of Holdings, the Borrower or any of the
Subsidiaries not securing such Indebtedness or other obligations owing to the
same financier as the financier of such Indebtedness or other obligations or to
any person to which such financier has assigned such Indebtedness or other
obligations, at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness incurred
prior to such date and which Indebtedness is permitted hereunder, such
Indebtedness owing to the same financier as the financier of such Indebtedness
at the date of the acquisition, that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (B) such Lien is not created in contemplation of or in
connection with such acquisition, (C) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”
and (D) in the case of clause (ii) of this Section 6.02(c), (x) after giving
effect to any such Lien and the incurrence of Indebtedness, if any, secured by
such Lien is created, incurred, acquired or assumed (or any prior Indebtedness
becomes so secured) on a Pro Forma Basis, the Senior Secured Leverage Ratio,
calculated as of the last day of the most recently ended and Reported fiscal
quarter, shall be less than or equal to 2.75 to 1.00, (y) at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(z) the Indebtedness or other obligations secured by such Lien are otherwise
permitted by this Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

(f) (i) deposits and other Liens made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory

 

-129-



--------------------------------------------------------------------------------

obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with public
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred by
Holdings, the Borrower or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety, insurance and environmental
obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way, restrictions on or agreements dealing with the use of real
property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided, that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of such equipment
or other property or improvements at the time of such acquisition or
construction, including transaction costs incurred by the Borrower or any
Subsidiary in connection with such acquisition, and (iv) such security interests
do not apply to any other property or assets of Holdings, the Borrower or any
Subsidiary (other than to accessions to such equipment or other property or
improvements but not to other parts of the property to which any such
improvements are made); provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender; provided, further, that
individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender; provided, still further, that such security interest shall not be
required to secure Indebtedness under Section 6.01(i), if (A) after giving
effect to any such Lien and the incurrence of Indebtedness secured by such Lien
is created, incurred, acquired or assumed (or any prior Indebtedness becomes so
secured) on a Pro Forma Basis, the Senior Secured Leverage Ratio, calculated as
of the last day of the most recently completed and Reported fiscal quarter,
shall be less than or equal to 3.00 to 1.00 (ii) at the time of the incurrence
of such Lien and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

 

-130-



--------------------------------------------------------------------------------

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j); provided, that such Liens, to the extent that they secure
aggregate amounts of more than $40,000,000, shall be discharged within 60 days
of the creation thereof;

(l) other Liens with respect to property or assets of the Borrower or any
Subsidiary not constituting, or required to constitute, Collateral for the
Obligations; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Senior Secured Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall be less than or
equal to 3.00 to 1.00 (ii) at the time of the incurrence of such Lien and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement;

(m) Liens disclosed by the title insurance policies delivered on or subsequent
to the Restatement Effective Date and pursuant to Section 5.11 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(n) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(q) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f), (k) or (n) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

(r) licenses of intellectual property and software that are not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and its Subsidiaries, taken as a whole, and such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries;

 

-131-



--------------------------------------------------------------------------------

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) Liens on the assets of a Foreign Subsidiary that is not a Loan Party that
secure Indebtedness of such Foreign Subsidiary that is permitted to be incurred
under Section 6.01;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder with respect to any acquisition that would
constitute an Investment permitted by this Agreement;

(v) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;

(w) Liens in favor of the Borrower or any Subsidiary Loan Party;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(y) Liens of franchisors in the ordinary course of business not securing
Indebtedness;

(z) Liens on not more than $12,000,000 of deposits securing Swap Agreements
permitted to be incurred under Section 6.12;

(aa) Liens securing insurance premium financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) Liens incurred to secure cash management services in the ordinary course of
business; provided, that such Liens are not incurred in connection with, and do
not secure, any borrowings or Indebtedness;

(cc) deposits or other Liens with respect to property or assets of the Borrower
or any Subsidiary; provided, that such property and assets shall have an
aggregate fair market value (valued at the time of creation of the Liens) of not
more than $18,000,000 at any time; and

(dd) leases and subleases not constituting Capital Lease Obligations of real
property not material to the conduct of any business line of the Borrower and
its Subsidiaries granted to others in the ordinary course of business that do
not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries.

 

-132-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on (a) Pledged Collateral and (b) any Indebtedness of
the Borrower or any Subsidiary to the Borrower or a Domestic Subsidiary (unless
such Indebtedness shall have become subject to a first priority Lien securing
the Obligations but subject, in the case of Second Lien Obligations, to the
terms of the Second Lien Intercreditor Agreement), other than Liens in favor of
the Administrative Agent for the benefit of the Secured Parties and Liens
permitted by Section 6.02(d) or (p) and (ii) no Liens over any deposit account
of the Borrower or any Subsidiary Loan Party not in favor of the Administrative
Agent for the benefit of the Secured Parties other than Liens permitted by
Sections 6.02(b), (d), (f), (g), (k), (o)(i), (o)(ii), (p) or (bb) shall be
perfected.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that (a) a Sale and Lease-Back Transaction shall be permitted with
respect to property (i) owned by the Borrower or any Domestic Subsidiary that is
acquired after the Restatement Effective Date so long as such Sale and
Lease-Back Transaction is consummated within 270 days of the acquisition of such
property, or (ii) owned by any Foreign Subsidiary that is not a Loan Party
regardless of when such property was acquired, and (b) at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such lease, the Remaining Present Value of such lease (together with
Indebtedness outstanding pursuant to paragraphs (h) and (i) of Section 6.01 and
the Remaining Present Value of outstanding leases previously entered into under
this Section 6.03) would not exceed $115,000,000 in the aggregate.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), in any other person, except:

(a) Investments by Holdings in the Equity Interests of the Borrower at any time,
which Equity Interests will constitute Pledged Collateral;

(b) (i) Investments by (x) the Borrower or the Subsidiaries in other
Subsidiaries and Unrestricted Subsidiaries effective as of the Restatement
Effective Date as set forth on Schedule 6.04 and (y) the Borrower in Affinion
Developments, LLC outstanding on the Amendment No. 3 Effective Date;
(ii) Investments by the Borrower or any Subsidiary Loan Party in the Borrower or
any Subsidiary Loan Party; (iii) Investments by any Foreign Subsidiary that is
not a Subsidiary Loan Party in any Foreign Subsidiary that is not a Subsidiary
Loan Party; and (iv) Investments by the Borrower or any Subsidiary Loan Party in
any Subsidiary not otherwise permitted in clause (ii) above or in any Similar
Business in an aggregate amount for all such Investments made or deemed made
pursuant to this Section 6.04(b)(iv) not to exceed (A) the greater of (x)

 

-133-



--------------------------------------------------------------------------------

$115,000,000 and (y) 5% of Consolidated Total Assets plus (B) an amount not to
exceed the Available Free Cash Flow Amount on the date of such Investment as
elected by the Borrower to be applied to this Section 6.04(b)(iv)(B), such
election to be specified in a written notice of a Responsible Officer of the
Borrower calculating in reasonable detail the amount of Available Free Cash Flow
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided, that intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations
shall not be included in calculating the limitation in this Section 6.04(b) at
any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) (i) loans and advances to employees of Holdings, the Borrower or any
Subsidiary in the ordinary course of business not to exceed $20,000,000 in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;

(f) (i) accounts receivable arising, and trade credit granted, in the ordinary
course of business, (ii) any securities received in satisfaction or partial
satisfaction of defaulted accounts receivable from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
(iii) any prepayments and other credits to suppliers made in the ordinary course
of business;

(g) Swap Agreements permitted pursuant to Section 6.12;

(h) Investments existing on the Restatement Effective Date and set forth on
Schedule 6.04;

(i) Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u);

(j) additional Investments by the Borrower or any of its Subsidiaries having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this Section 6.04(j) that are at that time outstanding (after giving
effect to the sale of Investments made pursuant to this Section 6.04(j) to the
extent the proceeds of such sale received by the Borrower and its Subsidiaries
consists of cash and Permitted Investments), not to exceed the greater of
(x) $130,000,000 and (y) 5% of Consolidated Total Assets of the Borrower at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(k) Investments constituting Permitted Business Acquisitions;

 

-134-



--------------------------------------------------------------------------------

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(m) intercompany loans and other Investments between Foreign Subsidiaries that
are not Loan Parties;

(n) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

(o) (i) the Acquisition and (ii) (x) Investments made by the Borrower or any of
its Subsidiaries on the Amendment No. 3 Effective Date in the form of
contributions of Equity Interests of various Subsidiaries of the Borrower as
contemplated by the Permitted Exchange Transactions and (y) Investments made by
the Borrower in Affinion Investments and Affinion Investments II on the
Amendment No. 3 Effective Date to pay fees and expenses incurred by Affinion
Investments and Affinion Investments II in connection with the consummation of
the Permitted Exchange Transactions;

(p) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(q) Investments of a Subsidiary acquired after the Restatement Effective Date or
of a person merged into or consolidated with a Subsidiary in accordance with
Section 6.05 after the Restatement Effective Date to the extent that (i) such
acquisition, merger or consolidation is permitted under this Section 6.04,
(ii) such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation, and (iii) such Investments were in
existence on the date of such acquisition, merger or consolidation; and

(r) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings; provided, that (i) no Change of Control would result
therefrom, and (ii) such Equity Interests do not constitute Disqualified Stock;

(s) Investments in joint ventures not in excess of $18,000,000 in the aggregate;

(t) Guarantees by (i) the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by any Subsidiary Loan Party in the
ordinary course of business and (ii) any Foreign Subsidiary of operating leases
(other than Capital Lease Obligations) or of obligations that do not constitute
Indebtedness, in each case, entered into by any Foreign Subsidiary in the
ordinary course of business;

 

-135-



--------------------------------------------------------------------------------

(u) Investments made with Excluded Contributions;

(v) Investments in a Banking Subsidiary not in excess of $18,000,000;

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04); and

(x) Investments in Foreign Subsidiaries in the form of intercompany loans made
by the Borrower or any of its Domestic Subsidiaries with the proceeds of royalty
payments received by the Borrower or its Domestic Subsidiaries from Foreign
Subsidiaries in an aggregate amount not to exceed $35,000,000 in any fiscal year
of the Borrower (it being understood, for the avoidance of doubt, that any
Investment of the type described in this clause (x) made prior to the Amendment
No. 4 Effective Date in reliance on a different clause of this Section 6.04 may
be reclassified on or after the Amendment No. 4 Effective Date as Investments
made under this clause (x)).

The amount of Investments made or deemed made pursuant to Section 6.04(b)(iv)
and Section 6.04(j) shall be valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof, but after
deducting any return of capital actually received by the Borrower or the
respective Subsidiary Loan Parties in respect of investments or loans
theretofore made after the Restatement Effective Date by them pursuant to such
Sections or, in the case of Guarantees made by them pursuant to such Sections,
after deducting any reduction in the amount thereof without having made payment
thereunder.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or purchase, lease
or otherwise acquire (in one transaction or a series of transactions) all of any
division, unit or business of any other person, except that this Section shall
not prohibit:

(a) (i) the lease, purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition of any other
asset in the ordinary course of business by the Borrower or any Subsidiary,
(iii) the sale of obsolete or worn out equipment or other property in the
ordinary course of business by the Borrower or any Subsidiary or (iv) the sale
of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately thereafter no Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger of any
Subsidiary into the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger or consolidation of any Domestic Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of
clauses (i) and (ii), no person other than the Borrower or Subsidiary Loan Party
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not

 

-136-



--------------------------------------------------------------------------------

a Subsidiary Loan Party or (iv) the liquidation or dissolution or change in form
of entity of any Subsidiary (other than the Borrower) in accordance with
Section 5.01(a)(ii) if the Borrower determines in good faith that such
liquidation, change in form or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party shall be made in compliance with Section 6.07 and
the aggregate gross proceeds of any such sales, transfers, leases or other
dispositions plus the aggregate gross proceeds of any or all assets sold,
transferred or leased in reliance upon paragraph (h) below shall not exceed, in
any fiscal year of the Borrower, the greater of $110,000,000 and 5% of
Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and the Subsidiaries as a whole, as determined in good faith by
the management of the Borrower, which in the event of a swap with a Fair Market
Value in excess of (x) $15,000,000 shall be evidenced by a certificate from a
Responsible Officer of the Borrower and (y) $35,000,000 shall be set forth in a
resolution approved in good faith by at least a majority of the Board of
Directors of the Borrower;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided, that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) plus the aggregate
gross amount of such proceeds in reliance upon clause (i) in the proviso to
Section 6.05(c) above shall not exceed, in any fiscal year of the Borrower, the
greater of $110,000,000 and 5% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(b);

(i) any Permitted Business Acquisition or merger or consolidation in order to
effect a Permitted Business Acquisition; provided, that following any such
merger or consolidation (i) involving the Borrower, the Borrower is the
surviving corporation, (ii) involving a Domestic Subsidiary, the surviving or
resulting entity shall be a Subsidiary Loan Party that is a Wholly Owned
Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly Owned Subsidiary;

 

-137-



--------------------------------------------------------------------------------

(j) non-exclusive licensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Subsidiary in
the ordinary course of business and other licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Subsidiary that are not material to the conduct of any of the
business lines of the Borrower and the Subsidiaries, and the value of which does
not constitute a material portion of the assets of the Borrower and its
Subsidiaries, taken as a whole, and that are not material to the ordinary course
of conduct of the business of the Borrower or any of its Subsidiaries;

(k) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(l) sales, leases or other dispositions of inventory, equipment or other assets
(excluding Equity Interests, assets constituting a business division, unit, line
of business, all or substantially all of the assets of any Material Subsidiary,
Sale and Lease-Back Transactions and receivables) of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries; provided, that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

(m) the sale, transfer or other disposition by the Borrower or any of its
Subsidiaries of the Netcentives Assets to Holdings or any Affiliate of Holdings
on the Closing Date, including pursuant to Section 6.06(g);

(n) any Subsidiary Spin-off, to the extent Net Proceeds received are used to
repay the Loans in accordance with Section 2.11(b) or, subject to Section 6.09,
to repay or redeem the Senior Notes, the Senior Subordinated Notes, the Extended
Senior Subordinated Notes, the Affinion Investment Notes or the Second Lien Term
Loans; and

(o) any sale of Equity Interests in, or other securities of, an Unrestricted
Subsidiary.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (except as permitted to Loan Parties pursuant to Section 6.05(c))
unless such disposition is for Fair Market Value, and (iii) no sale, transfer or
other disposition of assets with a Fair Market Value of more than $2,000,000
shall be permitted by paragraph (a), (d), (h) or (l) of this Section 6.05 unless
such disposition is for at least 75% cash consideration; provided, that for
purposes of clause (i), the amount of any secured Indebtedness of the Borrower
or any Subsidiary or other Indebtedness of a Subsidiary that is not a Loan Party
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) that is assumed by the transferee of any such assets shall be
deemed to be cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable

 

-138-



--------------------------------------------------------------------------------

solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any subsidiary of the Borrower to purchase or acquire) any of its Equity
Interests or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests of the person redeeming, purchasing,
retiring or acquiring such shares) (any of the foregoing dividends,
distributions, redemptions, repurchases, retirements, other acquisitions or
setting aside of amounts, “Dividends”); provided, however, that:

(a) (i) any Subsidiary may declare and pay dividends to, or make other
distributions to, the Borrower or any Subsidiary that is a direct parent of such
Subsidiary and, if not a Wholly Owned Subsidiary, to each other direct owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests; and (ii) to the extent permitted by Section 6.04, any
Subsidiary that is not a Wholly Owned Subsidiary may repurchase its Equity
Interests from any owner of the Equity Interests of such Subsidiary that is not
the Borrower or a Subsidiary;

(b) the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings and actual Tax liabilities of Holdings for the
consolidated group of which Holdings is parent to the extent that Holdings, and
not the Borrower, (A) files a consolidated U.S. federal tax return that includes
the Borrower and its Subsidiaries in an amount not to exceed the amount that the
Borrower and its Subsidiaries would have been required to pay in respect of
federal, state or local taxes, as the case may be, in respect of such year if
the Borrower and its Subsidiaries had paid such taxes directly as a stand-alone
taxpayer or stand-alone group, and (B) actually pays, or will pay, as the
consolidated tax payor, such taxes for the Borrower and its Subsidiaries, it
being agreed that if such dividends and distributions are paid to Holdings and
Holdings does not make such consolidated tax payments on the date when the
Borrower and its subsidiaries are required to pay such taxes, such failure shall
be an Event of Default that shall continue until all such taxes are paid,
(ii) fees and expenses related to any public offering or private placement of
equity securities of Holdings that is not consummated and maintaining the
corporate existence of the special purpose Unrestricted Subsidiary formed to own
the Netcentives Assets, (iii) other fees and expenses in connection with the
maintenance of its existence and its ownership of the Borrower, and (iv) so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, in order to permit Holdings to make (A) payments permitted by
Section 6.07(b) and (B) interest payments in respect of Indebtedness of Holdings
permitted by Section 6.09 (other than Guarantees of Indebtedness of the Borrower
or any of its Subsidiaries);

(c) the Borrower may declare and pay dividends or make other distributions to
Holdings in order to enable Holdings to purchase or redeem Equity Interests of
Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement

 

-139-



--------------------------------------------------------------------------------

under which such shares of stock or related rights were issued; provided, that
the aggregate amount of dividends for such purchases or redemptions under this
Section 6.06(c) shall not exceed (i) in any fiscal year (A) $15,000,000 (plus
any amounts carried over from prior years, up to $30,000,000 in the aggregate)
plus (B) Excluded Equity Proceeds received from directors, consultants, officers
or employees of Holdings, the Borrower or any Subsidiary in connection with
permitted employee compensation and incentive arrangements as set forth in a
certificate of a Responsible Officer of the Borrower, which, if not used in any
fiscal year, may be carried forward to any fiscal calendar year, and (ii)amounts
received in respect of key man life insurance policy proceeds;

(d) any person may make noncash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any person may make additional dividends or other
distributions in an aggregate amount with all other Dividends and other
distributions made pursuant to this clause (e) not to exceed $40,000,000;

(f) any person may make distributions to minority shareholders of any subsidiary
that is acquired pursuant to a Permitted Business Acquisition pursuant to
appraisal or dissenters’ rights with respect to shares of such subsidiary held
by such shareholders;

(g) the Borrower may declare and pay dividends to Holdings (i) on the Closing
Date consisting solely of the Netcentives Assets or (ii) from amounts received
from a concurrent dividend or other distribution or other concurrent payment
from the special purpose Unrestricted Subsidiary formed to own the Netcentives
Assets for so long as such person remains an Unrestricted Subsidiary; provided,
that no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(h) the Borrower may elect to declare and pay dividends to Holdings in an amount
not to exceed the excess, if any, of the Available Free Cash Flow Amount, such
election to be specified as provided in a written notice of a Responsible
Officer of the Borrower calculating in reasonable detail the amount of (x) the
aggregate total amount of all Dividends paid to Holdings pursuant to this
clause (h) and pursuant to clause (l) of this Section 6.06 from the Restatement
Effective Date through the date of such election, and (y) Available Free Cash
Flow Amount immediately prior to such election and the amount thereof elected to
be so applied; provided, that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and any related
transactions (including, without limitation, the incurrence of any
Indebtedness), and (ii) for any such Dividend, immediately after giving effect
to the payment of such Dividend and any related transactions (including, without
limitation, the incurrence of any Indebtedness) on a Pro Forma Basis (x) the
Consolidated Leverage Ratio, calculated as of the last day of the most recently
completed and Reported fiscal quarter, shall not exceed 5.00 to 1.00, and
(y) the Interest Coverage Ratio, calculated as of the last day of the most
recently completed and Reported fiscal quarter, shall not be less than 2.00 to
1.00;

 

-140-



--------------------------------------------------------------------------------

(i) the Borrower or any Subsidiary may make any Dividend on the Closing Date
used to fund the Transactions and the fees and expenses related thereto or made
in connection with the consummation of the Transactions as described in the
Offering Circular (including payments made pursuant to or as contemplated by the
Transaction Documents, as in effect on the Closing Date);

(j) the Borrower or any Subsidiary may make payments of cash, or dividends,
distributions or advances to allow such person to make payments of cash, in lieu
of the issuance of fractional shares upon exercise of warrants or upon the
conversion or exchange of Equity Interests of such person; provided, however,
that the aggregate amount of such payments, dividends, distributions or advances
shall not exceed $5,000,000; and

(k) after a Qualifying IPO, the Borrower may make Dividends to Holdings so that
Holdings or any parent entity may make Dividends to its equity holders in an
amount equal to 6.0% per annum of the net proceeds from any public offering of
Equity Interests of the Borrower, Holdings or any parent entity; and

(l) the Borrower may declare and pay dividends to Holdings to enable Holdings to
make payments or purchases in respect of any Indebtedness of Holdings; provided,
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and any related transactions (including, without
limitation, the incurrence of any Indebtedness), and (ii) other than with
respect to payments or purchases in respect of the Existing Holdings Notes that
remain outstanding after the consummation of the Permitted Exchange Transactions
on the Amendment No. 3 Effective Date, for any such Dividend, immediately after
giving effect to the payment of such Dividend and any related transactions
(including, without limitation, the incurrence of any Indebtedness) on a Pro
Forma Basis, the Consolidated Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall not exceed 5.00
to 1.00.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is (i) otherwise expressly permitted (or required) with such
Affiliates or holders under this Agreement or (ii) upon terms no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;
provided, that this clause (ii) shall not apply to (A) the payment to the Fund
of the monitoring and management and transaction fees and expenses referred to
in paragraph (b) below or fees and expenses payable on the Closing Date, (B) the
indemnification of directors of Holdings, the Borrower or the Subsidiaries in
accordance with customary practice or (C) to the extent otherwise permitted
under this Agreement (each of which shall not be prohibited by this
Section 6.07), the following:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment

 

-141-



--------------------------------------------------------------------------------

arrangements, equity purchase agreements, deferred compensation agreements,
stock options and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of Holdings;

(ii) loans or advances to employees of Holdings, the Borrower or any of the
Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among the Borrower and the Subsidiary Loan Parties and
transactions among the Subsidiary Loan Parties;

(iv) the payment of fees and indemnities to directors, officers, employees and
consultants of Holdings, the Borrower and the Subsidiaries in the ordinary
course of business;

(v) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, the Transaction Documents,
agreements set forth on Schedule 6.07 and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Subsidiaries of
its obligations under, any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (v) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

(vi) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions, as described herein or contemplated by the
Transaction Documents;

(vii) any employment agreements entered into by Holdings, the Borrower or any of
the Subsidiaries in the ordinary course of business;

(viii) transactions permitted by, and complying with, the provisions of,
Section 6.04;

(ix) transactions permitted by, and complying with, the provisions of,
Section 6.05;

(x) transactions permitted by, and complying with the provisions of,
Section 6.06;

(xi) any purchase by the Permitted Holders or any director, officer, employee or
consultant of the Borrower or Holdings of Equity Interests of Holdings or any
contribution by Holdings to, or purchases of, equity capital of the Borrower;
provided that any Equity Interests of the Borrower shall be pledged to the
Administrative Agent on behalf of the Lenders pursuant to the Holdings Guarantee
and Pledge Agreement;

 

-142-



--------------------------------------------------------------------------------

(xii) provided no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments by Holdings, the Borrower or any
of the Subsidiaries to the Fund or any Fund Affiliate made for any customary
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of Holdings, in good faith;

(xiii) payments or loans (or cancellation of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors or the managing
member of the Borrower in good faith, (B) made in compliance with applicable law
and (C) otherwise permitted under this Agreement;

(xiv) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xv) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower and Holdings from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Borrower qualified to render such
letter and (B) reasonably satisfactory to the Administrative Agent, which letter
states that such transaction is on terms that are no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;

(xvi) subject to paragraph (b) below, the payment of all fees, expenses, bonuses
and awards related to the Transactions and expressly required by the Purchase
Agreement and the payment of any fees to the Fund or any Fund Affiliate to the
extent contemplated by the Offering Circular on the Closing Date and thereafter,
as otherwise permitted by Section 6.07(b);

(xvii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xviii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xix) transactions between Holdings, the Borrower or any of its Subsidiaries and
any person that is an Affiliate solely by virtue of having a director who is
also a director of Holdings, the Borrower or any direct or indirect parent
company of the Borrower, provided, however, that such director abstains from
voting as a director of Holdings or the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person;

 

-143-



--------------------------------------------------------------------------------

(xx) intercompany transactions for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries;

(xxi) the termination of management agreements and payments in connection
therewith at the net present value of future payments;

(xxii) transactions among Subsidiaries that are not otherwise prohibited under
this Agreement;

(xxiii) entering into tax sharing agreements or arrangements approved by the
Board of Directors of Holdings or the Borrower;

(xxiv) any agreements or arrangements between a third party and an Affiliate of
the Borrower that are acquired or assumed by the Borrower or any Subsidiary in
connection with an acquisition or merger of such third party (or assets of such
third party) by or with the Borrower or any Subsidiary; provided, that (A) such
acquisition or merger is permitted under this Agreement and (B) such agreements
or arrangements are not entered into in contemplation of such acquisition or
merger or otherwise for the purpose of avoiding the restrictions imposed by this
Section 6.07; and

(xxv) any contribution to the capital of the Borrower by Holdings.

(b) Make any payment of or on account of monitoring or management or similar
fees payable to the Fund or any Fund Affiliate unless no Default or Event of
Default has occurred and is continuing and the aggregate amount of such payments
in any fiscal year does not exceed the sum of (i) the lesser of (x) $3,500,000
and (y) 2% of EBITDA of the Borrower and the Subsidiaries on a consolidated
basis for the immediately preceding fiscal year, plus (ii) any deferred fees,
plus (iii) 2% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services; provided,
that this Section 6.07(b) shall not restrict the payment of any fees to the Fund
or any Fund Affiliate on the Closing Date to the extent contemplated by the
Offering Circular.

SECTION 6.08. Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a) in the case of the Borrower and any Material Subsidiary, (i) any business or
business activity conducted by any of them on the Restatement Effective Date and
any business or business activities incidental or related thereto, (ii) any
business or business activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto, including the
consummation of the Restatement Transactions, (iii) any business or business
activity that the senior management of the Borrower deems beneficial for the
Borrower or such Subsidiary, (iv) any business or business activity of any
person acquired pursuant to a Permitted Business Acquisition or (v) the
formation and maintenance of one or more Banking Subsidiaries; and

 

-144-



--------------------------------------------------------------------------------

(b) in the case of Holdings, (i) ownership of the Equity Interests in the
Borrower and Equity Interests of a special purpose person formed to own the
Netcentives Assets, together with activities directly related thereto, and
(A) Holdings shall own no assets other than such Equity Interests, its books and
records, deposit accounts of Holdings existing prior to the Restatement
Effective Date, any replacement deposit accounts or additional deposit accounts
entered into in the ordinary course of Holdings’ business, all cash deposits
held therein, and cash paid to Holdings in accordance with the terms hereof, and
(B) Holdings shall not grant a Lien on any of its assets other than Liens
created pursuant to the Loan Documents, Permitted Holdings Liens and ordinary
course Liens incurred under customary deposit account agreements entered into by
Holdings with respect to deposit accounts existing prior to the Restatement
Effective Date (and any replacement deposit accounts entered into in the
ordinary course of Holdings’ business); (ii) performance of its obligations
under and in connection with the Loan Documents, the Purchase Agreement and the
other agreements contemplated by the Purchase Agreement, the Holdings Credit
Agreement (and the documentation entered into by Holdings with respect to any
Permitted Refinancing Indebtedness in respect of the Holdings Credit Agreement),
and any Indebtedness incurred by Holdings; (iii) issuance of Equity Interests;
(iv) activities in connection with the ownership of the Equity Interests of a
special purpose person formed to own the Netcentives Assets, including the sale
or disposition thereof; (v) as otherwise required by law; and (vi) holding any
cash received in accordance with the terms hereof and investing such proceeds in
Permitted Investments. Notwithstanding anything contained in this clause (b),
Holdings shall be permitted to incur Indebtedness, incur Permitted Holdings
Liens and to engage in any business activity necessary or incidental to the
performance of its obligations under any such Indebtedness permitted to be
incurred by Holdings, including, but not limited to, opening or closing deposit
accounts, transferring cash between accounts, making payments of principal,
interest and fees thereunder, purchasing or acquiring such Indebtedness and
providing required notices.

(c) in the case of Affinion Investments, (i) ownership of the Extended Senior
Subordinated Notes (and Permitted Refinancing Indebtedness in respect thereof)
and the Equity Interests in Foreign Subsidiaries of the Borrower owned on the
Amendment No. 3 Effective Date representing, in the case of any such
“first-tier” Foreign Subsidiary, not more than 35% of the voting power and
economic value of all of the issued and outstanding Equity Interests of such
Foreign Subsidiary (other than as required by applicable local law), together
with activities directly related thereto (including receiving and holding any
distributions or dividends with respect to such Equity Interests), and
(A) Affinion Investments shall own no assets other than such Extended Senior
Subordinated Notes (and Permitted Refinancing Indebtedness in respect thereof),
such Equity Interests, its books and records, deposit accounts existing prior to
the Amendment No. 3 Effective Date, any replacement deposit accounts or
additional deposit accounts entered into in the ordinary course of its business,
all cash deposits held therein, and cash paid to Affinion Investments pursuant
to the Extended Senior Subordinated Notes Documents (and the documentation
governing Permitted Refinancing Indebtedness in respect thereof), (B)

 

-145-



--------------------------------------------------------------------------------

Affinion Investments shall not grant a Lien on any of its assets other than
Liens created pursuant to the Loan Documents and ordinary course Liens incurred
under customary deposit account agreements entered into by Affinion Investments
with respect to deposit accounts existing prior to the Amendment No. 3 Effective
Date (and any replacement deposit accounts entered into in the ordinary course
of its business) and Liens permitted pursuant to Section 6.02(d) and
(C) Affinion Investments shall not incur any Indebtedness other than under, and
pursuant to, the Loan Documents and the Affinion Investments Notes Documents
(and the documentation governing Permitted Refinancing Indebtedness in respect
thereof); (ii) performance of its obligations under and in connection with the
Loan Documents, the Extended Senior Subordinated Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof)
and the Affinion Investment Notes Documents (and the documentation entered into
by Affinion Investments with respect to any Permitted Refinancing Indebtedness
in respect of the Affinion Investments Notes); (iii) issuance of its Equity
Interests; (iv) as otherwise required by law; (v) holding any cash received
pursuant to the Extended Senior Subordinated Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof)
and investing such proceeds in Permitted Investments and/or applying the same to
make payments under the Affinion Investments Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof);
(vi) the sale, transfer lease or other disposition of its assets in accordance
with Section 6.05 to a Person other than Holdings or any of its Subsidiaries
(and the ownership of any assets acquired with the Net Proceeds of such sale,
transfer, lease or other disposition pursuant to the exercise of permitted
reinvestment rights in accordance with this Agreement (including
Section 2.11(b))), together with activities directly related thereto; and
(vii) paying dividends and making other distributions to its parents in
accordance with, and to the extent permitted by, Section 6.06.

(d) in the case of Affinion Investments II, (i) ownership of Equity Interests in
Affinion International owned on the Amendment No. 3 Effective Date representing,
not more than 17.5% of the voting power and economic value of all of Affinion
International’s issued and outstanding Equity Interests (other than as required
by applicable local law), together with activities directly related thereto
(including receiving and holding any distributions or dividends with respect to
such Equity Interests), and (A) Affinion Investments II shall own no assets
other than such Equity Interests, its books and records, deposit accounts
existing prior to the Amendment No. 3 Effective Date, any replacement deposit
accounts or additional deposit accounts entered into in the ordinary course of
its business and all cash deposits held therein, (B) Affinion Investments II
shall not grant a Lien on any of its assets other than Liens created pursuant to
the Loan Documents and ordinary course Liens incurred under customary deposit
account agreements entered into by Affinion Investments II with respect to
deposit accounts existing prior to the Amendment No. 3 Effective Date (and any
replacement deposit accounts entered into in the ordinary course of its
business) and Liens permitted pursuant to Section 6.02(d) and (C) Affinion
Investments II shall not incur any Indebtedness other than under, and pursuant
to, the Loan Documents and the Affinion Investments Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in

 

-146-



--------------------------------------------------------------------------------

respect thereof); (ii) performance of its obligations under and in connection
with the Loan Documents and the Affinion Investment Notes Documents (and the
documentation entered into by Affinion Investments II with respect to any
Permitted Refinancing Indebtedness in respect of the Affinion Investments
Notes); (iii) issuance of its Equity Interests; (iv) as otherwise required by
law; (v) the sale, transfer lease or other disposition of its assets in
accordance with Section 6.05 to a Person other than Holdings or any of its
Subsidiaries (and the ownership of any assets acquired with the Net Proceeds of
such sale, transfer, lease or other disposition pursuant to the exercise of
permitted reinvestment rights in accordance with this Agreement (including
Section 2.11(b))), together with activities directly related thereto; and
(vi) paying dividends and making other distributions to its parents in
accordance with, and to the extent permitted by, Section 6.06.

SECTION 6.09. Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders the articles or certificate of incorporation or by-laws or limited
liability company operating agreement or other organizational documents of the
Borrower or any of the Subsidiaries or amend or modify in any manner materially
adverse to the Lenders, or grant any waiver or release under or terminate in any
manner if such granting or termination shall be materially adverse to the
Lenders, the Purchase Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the Second Lien Term Loans, the
Senior Subordinated Notes, the Extended Senior Subordinated Notes or the
Affinion Investment Notes (or any Permitted Refinancing Indebtedness in respect
of the foregoing) or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of the Second Lien Term Loans, the Senior Subordinated Notes, the
Extended Senior Subordinated Notes, the Affinion Investment Notes or any
Permitted Subordinated Indebtedness (or any Permitted Refinancing Indebtedness
in respect of the foregoing), except for (A) Refinancing with Permitted
Refinancing Indebtedness in respect thereof permitted by Sections 6.01(j) and
6.01(x), (B) payments of regularly scheduled interest, other than payments in
respect of the Senior Subordinated Notes, the Extended Senior Subordinated
Notes, the Affinion Investment Notes or Permitted Subordinated Indebtedness (or
any Permitted Refinancing Indebtedness in respect of the foregoing) prohibited
by the subordination provisions thereof, (C) to the extent this Agreement is
then in effect, principal on the scheduled maturity date thereof, subject to any
subordination provisions applicable thereto, (D) purchases, redemptions,
retirement, acquisition, cancellation or termination of any Senior Subordinated
Notes that remain outstanding on the Amendment No. 3 Effective Date after
consummation of the Permitted Exchange Transactions, so long as no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (E) in the case of the Senior Subordinated Notes, the exchange of Senior
Subordinated Notes for the Affinion Investments Notes as contemplated by the
Permitted Exchange Transactions; provided, however, that Holdings or the
Borrower may at any time and from time to time repay, repurchase, redeem,
acquire, cancel or terminate all or any portion of the Second Lien Term Loans,
the Senior Subordinated Notes, the Extended Senior Subordinated

 

-147-



--------------------------------------------------------------------------------

Notes or the Affinion Investment Notes (or any Permitted Refinancing
Indebtedness in respect of any of the foregoing) without duplication, (v) with
the net proceeds of any Indebtedness incurred by Holdings, which have been
contributed in cash as common equity to the Borrower (so long as the same do not
increase the Cumulative Equity Proceeds Amount and the Available Free Cash Flow
Amount), (w) with Excluded Equity Proceeds not otherwise used for any other
purpose, as set forth in a certificate of a Responsible Officer of the Borrower,
(x) through the exchange of Equity Interests of Holdings (other than
Disqualified Stock), (y) in an aggregate amount not to exceed the Available Free
Cash Flow Basket Amount on the date of such election as elected by the Borrower
to be applied pursuant to this clause (b)(i), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Available Free Cash Flow Amount immediately
prior to such election and the amount thereof elected to be so applied, and
(z) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and, immediately after giving effect thereto on a Pro
Forma Basis, the Senior Secured Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall not exceed 2.00
to 1.00, with the Net Proceeds of any Subsidiary Spin-off to the extent not
applied to repay Loans in accordance with Section 2.11(a); provided, further,
that (A) with respect to clauses (y) and (z) of the immediately preceding
proviso of this clause (b)(i), at the time of such repayment, repurchase,
redemption, acquisition, cancellation or termination and after giving effect
thereto and to any borrowing in connection therewith, the Consolidated Leverage
Ratio on a Pro Forma Basis, calculated as of the last day of the most recently
completed and Reported fiscal quarter, does not exceed 5.00 to 1.00 and no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) any Second Lien Term Loans so repurchased or acquired
shall be immediately cancelled.

(ii) Amend or modify, or permit the amendment or modification of, any provision
of the Senior Notes Documents, the Senior Subordinated Notes Documents, the
Extended Senior Subordinated Notes Documents and the Affinion Investments Notes
Documents (and any Permitted Refinancing Indebtedness in respect of the
foregoing), the Seller Preferred Equity, or any agreement (including any
document relating to the Seller Preferred Equity) relating thereto, other than
amendments or modifications that (A) are not in any manner materially adverse to
Lenders and that do not affect the subordination provisions thereof (if any) in
a manner adverse to the Lenders and (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness.”

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances by any
Material Subsidiary to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by Holdings,
the Borrower or any Loan Party, or any Subsidiary required to be a Loan Party,
pursuant to the Security Documents, in each case, other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

(A) (i) restrictions imposed by applicable law, (ii) restrictions on the payment
of dividends and distributions and the making of cash advances, contractual or
otherwise, imposed on Banking Subsidiaries and Insurance Subsidiaries, and
(iii) restrictions on the pledge of the direct Equity Interests of Banking
Subsidiaries and Insurance Subsidiaries under applicable laws;

 

-148-



--------------------------------------------------------------------------------

(B) other than with respect to Holdings, contractual encumbrances or
restrictions (1) in effect on the Restatement Effective Date with respect to
Liens permitted under Section 6.02(a) or as otherwise disclosed on
Schedule 6.09(c), (2) on the granting of Liens pursuant to the Senior Notes
Documents and the Senior Subordinated Notes Documents (including any Permitted
Refinancing Indebtedness in respect of any of the foregoing) incurred in
compliance with Section 6.01, in each case, no less favorable to the Lenders
than those restrictions set forth in the Senior Notes Indenture and the Senior
Subordinated Notes Indenture on the Restatement Effective Date, (3) on the
granting of Liens pursuant to the Extended Senior Subordinated Notes Documents
and any Permitted Refinancing Indebtedness in respect thereof incurred in
compliance with Section 6.01, in each case, no less favorable to the Lenders
than those restrictions set forth in the Extended Senior Subordinated Notes
Indenture on the Amendment No. 3 Effective Date, (4) pursuant to the Affinion
Investments Notes Documents and any Permitted Refinancing Indebtedness in
respect thereof incurred in compliance with Section 6.01, in each case, no less
favorable to the Lenders than those restrictions set forth in the Affinion
Investements Notes Indenture on the Amendment No. 3 Effective Date, (5) pursuant
to documentation related to any permitted renewal, extension or refinancing of
any Indebtedness existing on the Restatement Effective Date that does not expand
the scope of any such encumbrance or restriction or make such restriction more
onerous or (6)pursuant to documentation related to any permitted renewal,
extension or refinancing of the Extended Senior Subordinated Notes or the
Affinion Investments Notes that does not expand the scope of any such
encumbrance or restriction or make such restriction more onerous than existed
thereunder on the Amendment No. 3 Effective Date;

(C) any restriction on the Equity Interests or assets of a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of such Equity
Interests or assets permitted under Section 6.05 pending the closing of such
sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to the assets of, or the Equity Interests in, joint
ventures entered into in the ordinary course of business;

(E) other than with respect to Holdings, any restrictions imposed by any
agreement relating to Indebtedness permitted by Section 6.01 and secured by a
Lien permitted by Section 6.02 to secure such Indebtedness to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

 

-149-



--------------------------------------------------------------------------------

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 applicable to the asset to be
sold pending the consummation of such sale;

(J) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(K) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions on the property subject to such lease; or

(L) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary and such restriction does not apply to the Borrower or any
other Material Subsidiary or any of their respective assets.

SECTION 6.10. Senior Secured Leverage Ratio. With respect to the First Lien
Facilities only, except with the written consent of the Required First Lien
Lenders, permit the Senior Secured Leverage Ratio on the last day of any fiscal
quarter to exceed 4.25:1.00.

SECTION 6.11. [Reserved].

SECTION 6.12. Swap Agreements. Enter into any Swap Agreement other than (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities (including currency risks), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Holdings, the Borrower or any Subsidiary.

SECTION 6.13. Designated Senior Debt. Designate any other Indebtedness as
“Designated Senior Debt” (or the equivalent thereof) under the Senior
Subordinated Notes Indenture, the Extended Senior Subordinated Notes Indenture
or the Affinion Investments Notes Indenture, including any Permitted Refinancing
Indebtedness in respect of the Senior Subordinated Notes, the Extended Senior
Subordinated Notes or the Affinion Investments Notes, in each case, other than
the Obligations under this Agreement.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

 

-150-



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in paragraph (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;

(d) any default shall be made in the due observance or performance by the
Borrower of any covenant or agreement contained in Section 5.01(a) (with respect
to the Borrower), 5.05(a), 5.09 or in Article VI ; provided that an Event of
Default under Section 6.10 shall not constitute an Event of Default for purposes
of any Second Lien Term Loan unless and until the Required First Lien Lenders
have actually declared all First Lien Loans and all related Obligations to be
immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded on or before the date the Required Second
Lien Lenders declare an Event of Default with respect to Section 6.10;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary Loan Party of any covenant or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (b) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any Subsidiary shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided, that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of its subsidiaries, or of a
substantial part of the property or assets of

 

-151-



--------------------------------------------------------------------------------

Holdings, the Borrower or any of its subsidiaries, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, moratorium, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any of its
subsidiaries or for a substantial part of the property or assets of Holdings,
the Borrower or any of its subsidiaries or (iii) the winding-up or liquidation
of Holdings, the Borrower or any of its subsidiaries (except, in the case of any
subsidiary, in a transaction permitted by Section 6.05); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any of its subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, moratorium, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of its subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of its subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary Loan Party or any
Material Subsidiary to pay one or more final judgments aggregating in excess of
$40,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the Borrower, a
Subsidiary or any ERISA Affiliate shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (iv) any other event or condition shall occur or exist
with respect to a Plan or a Multiemployer Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary Loan Party (or, in the case of any
Security Document with respect to the pledge of Equity Interests of the
Borrower, the pledgor thereunder) not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to the Borrower and the Subsidiary Loan Parties on a consolidated basis or the
Equity Interests of the Borrower, shall cease to be, or shall be

 

-152-



--------------------------------------------------------------------------------

asserted in writing by the Borrower or any other Loan Party (or, in the case of
any Security Document with respect to the pledge of Equity Interests of the
Borrower, the pledgor thereunder) not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement, the
relevant Security Document, the Second Lien Intercreditor Agreement or the
Holdings Intercreditor Agreement and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Guarantee and Collateral Agreement and the Holdings
Guarantee and Pledge Agreement, or to file Uniform Commercial Code continuation
statements or take the actions described on Schedule 3.04 and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the Guarantees pursuant to the Security Documents by Holdings,
the Borrower or any material Subsidiary Loan Parties of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by Holdings, the Borrower or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations;

(m) the Obligations shall fail to constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
Senior Subordinated Notes Indenture, the Extended Senior Subordinated Notes
Indenture and the Affinion Investments Notes Indenture, including any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes, the
Extended Senior Subordinated Notes and the Affinion Investments Notes;

then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (h) or (i) above), and at any time thereafter
during the continuance of such event, (A) the Administrative Agent, at the
request of the Required First Lien Lenders, shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate forthwith the Commitments, (ii) declare the First Lien Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the First Lien Loans then outstanding so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document constituting First Lien Obligations, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) demand Cash Collateral pursuant to Section 2.22; and in any event with
respect to any Loan Party described in paragraph (h) or (i) above, the
Commitments shall automatically terminate, the principal of the First Lien Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrower accrued hereunder and under any
other Loan Document constituting First Lien Obligations, shall automatically
become due and payable and the Administrative Agent shall be deemed to have made
a demand for Cash Collateral to the full extent permitted under Section 2.22,
without presentment, demand, protest or any other notice of any kind, all of

 

-153-



--------------------------------------------------------------------------------

which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding and (B) the
Administrative Agent, at the request of the Required Second Lien Lenders
(except, with respect to an Event of Default under Section 7.01(d) due solely to
the Borrower’s failure to observe the covenant contained in Section 6.10 , only
in the circumstances contemplated by, and in accordance with the terms of,
Section 7.01(d)), shall, by notice to the Borrower, at the same or different
times, declare the Second Lien Term Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Second Lien Term
Loans then outstanding so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document constituting Second
Lien Obligations, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to any
Loan Party described in paragraph (h) or (i) above, the principal of the Second
Lien Term Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document constituting Second Lien Obligations, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02. Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 7.03. Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the requirements of the covenant set forth in Section 6.10, until the expiration
of the 10th day subsequent to the date the certificate calculating the covenant
set forth in Section 6.10 is required to be delivered pursuant to
Section 5.04(c), Holdings shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to its capital, and,
in each case with respect to Holdings, to contribute any such cash to the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by the Borrower of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings or the Borrower of such Cure Right, the calculation of EBITDA as used
in the covenant set forth in Section 6.10 shall be recalculated giving effect to
the following pro forma adjustments:

(i) EBITDA shall be increased, solely for the purpose of measuring the covenant
set forth in Section 6.10 and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and

(ii) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the covenant set forth in
Section 6.10, the Borrower shall be deemed to have satisfied the requirements of
the covenant set forth in Section 6.10 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the covenant set forth in
Section 6.10 that had occurred shall be deemed cured for the purposes of this
Agreement.

 

-154-



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least one fiscal quarter in which
the Cure Right is not exercised, (ii) in each eight-fiscal-quarter period, there
shall be a period of at least four consecutive fiscal quarters during which the
Cure Right is not exercised and (iii) for purposes of this Section 7.03, the
Cure Amount utilized shall be no greater than the amount required for purposes
of complying with the covenant set forth in Section 6.10.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment and Authority. (a) Each of the Lenders and each
Issuing Bank hereby irrevocably appoints DBTCA to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “Collateral
Agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.04(d), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

(c) Each of the Lenders and each Issuing Bank hereby acknowledges and ratifies
the resignation of the Existing Agent as “Administrative Agent” (as defined in
the Existing Credit Agreement), and waives any notice period and other
succession provisions applicable thereto. Notwithstanding the resignation of the
Existing Agent, the Existing Agent shall be entitled to the benefits of all
provisions of this Article VIII and of Article IX (including Section 9.05(b)),
as though the Existing Agent were the Administrative Agent under the Loan
Documents), as if set forth in full herein, with respect to all actions taken or
omitted to be taken by it in connection with its compliance with the terms of
this Agreement and the terms of that certain Successor Agent Agreement, dated on
or about the date hereof, among the Borrower, the Existing Agent and the
Successor Agent.

 

-155-



--------------------------------------------------------------------------------

SECTION 8.02. Rights as a Lender. (a) The person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or that the Administrative
Agent is required to exercise as directed in writing by the Required First Lien
Lenders, the Required Second Lien Lenders or the Required Secured Creditors (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required First Lien Lenders,
the Required Second Lien Lenders or the Required Secured Creditors (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.09) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

-156-



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or an Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or an Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Borrower. Upon receipt of any such notice of resignation, the Required
Secured Creditors shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, and the
Administrative Agent further agrees that for the 30 day period immediately
following its notice of resignation, it will not appoint a successor unless the
Borrower shall have consented to such successor, such consent not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Secured Creditors and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that

 

-157-



--------------------------------------------------------------------------------

no qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except in its capacity as
Collateral Agent holding collateral security on behalf of any Secured Parties,
it shall continue to hold such collateral security as nominee until such time as
a successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Banks directly,
until such time as the Required Secured Creditors appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(b) Any resignation by DBTCA as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring the Swingline Lender shall be discharged from all of its duties
and obligations hereunder and under the other Loan Documents, and (c) at the
sole election of the retiring Administrative Agent, in its capacity as an
Issuing Bank, either (i) the retiring Administrative Agent, in its capacity as
an Issuing Bank, shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents, and the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit or (ii) the
retiring Administrative Agent, in its capacity as an Issuing Bank, shall remain
party to this Agreement as an Issuing Bank, and in such capacity shall continue
to have all of the rights and obligations of an “Issuing Bank” under this
Agreement and the other Loan Documents with respect to each Letter of Credit
previously issued by such Issuing Bank and outstanding at the time of its
resignation as Administrative Agent (including, without limitation, the right to
receive Issuing Bank Fees pursuant to Section 2.12(b)), but shall not be
required to issue any new (or renew or extend any existing) Letters of Credit.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and

 

-158-



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents or Joint Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or an
Issuing Bank hereunder.

SECTION 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Borrowing shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.12 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Banks to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Banks in any such proceeding.

 

-159-



--------------------------------------------------------------------------------

SECTION 8.10. Guarantee and Collateral Agreement. (a) The Lenders and the
Issuing Banks irrevocably authorize the Collateral Agent, at its option and in
its discretion, to:

(i) release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Collateral Agent and
the Issuing Banks shall have been made), (B) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (C) subject to Section 9.09, if approved, authorized or ratified in
writing by each of the Required First Lien Lenders and the Required Second Lien
Lenders (or, in the circumstances contemplated by the Second Lien Intercreditor
Agreement, the Required Secured Creditors);

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02.

(b) The Lenders and the Issuing Banks irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any guarantor from its
obligations under the Guarantee and Collateral Agreement if such person ceases
to be a Subsidiary Loan Party as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, each of the Required First
Lien Lenders and the Required Second Lien Lenders (or, in the circumstances
contemplated by the Second Lien Intercreditor Agreement, the Required Secured
Creditors) will confirm in writing the Administrative Agent’s or Collateral
Agent’s, as applicable, authority to release or subordinate its interest in
particular types or items of property, or to release any guarantor from its
obligations under the Guarantee and Collateral Agreement.

SECTION 8.11. Additional Indebtedness. In connection with the incurrence by
Holdings of additional Indebtedness to be secured by a Permitted Holdings Lien
and permitted by Section 6.08 of this Agreement, at the request of Holdings, the
Administrative Agent (including in its capacity as “collateral agent” under the
Loan Documents) agrees to execute and deliver such amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to the Holdings Intercreditor Agreement (each, an “Intercreditor
Agreement Supplement”) in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent. The Lenders and each of the Issuing Banks
hereby authorize the Administrative Agent and the Collateral Agent to take any
action contemplated by the preceding sentence, and any such Intercreditor
Agreement Supplement shall be effective for all purposes of the Loan Documents.

SECTION 8.12. Limitation on Agents’ Responsibilities with Respect to Second Lien
Lenders. The obligations of the Collateral Agent and the Administrative Agent to
the Second Lien Term Lenders under the Loan Documents shall be limited as
provided in the Second Lien Intercreditor Agreement.

 

-160-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to any Loan Party, to its address set forth on Schedule 9.01(a)(i), with
a copy to Apollo Investment Fund V, L.P., 9 West 57th Street, New York, New York
10019, Attention: Matthew H. Nord;

(ii) if to the Administrative Agent, Collateral Agent, Swingline Lender or
DBTCA, as Issuing Bank, to the applicable address as set forth on Schedule
9.01(a)(ii); and

(iii) if to an Issuing Bank (other than DBTCA), to it at the address or telecopy
number set forth separately in writing.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt

 

-161-



--------------------------------------------------------------------------------

requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Each of the Borrower, the Administrative Agent, each Issuing Bank and the
Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Bank and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) The Administrative Agent, each Issuing Bank and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Borrowing
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any

 

-162-



--------------------------------------------------------------------------------

other Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not been terminated. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
other than pursuant to a merger permitted by Section 6.05(b) or (i) without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section (and any attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans (including for purposes of this
Section 9.04(b), participations in Letter of Credit obligations and in Swingline
Loans) at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld); provided, that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other person or in connection with
the initial syndication of the Loans; provided, that any liability of the
Borrower to an assignee that is an Approved Fund or affiliate of the assigning
Lender under Section 2.15 or 2.17 shall be limited to the amount, if any, that
would have been payable hereunder by the Borrower in the absence of such
assignment;

 

-163-



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of (i) in the case of a Tranche B Term
Loan, all or any portion of such Tranche B Term Loan to a Tranche B Lender, an
Affiliate of a Tranche B Lender or an Approved Fund of such Tranche B Lender and
(ii) in the case of a Second Lien Term Loan, all or any portion of such Second
Lien Term Loan to a Second Lien Term Lender, an Affiliate of a Second Lien Term
Lender or an Approved Fund of such Second Lien Term Lender; and

(C) the Swingline Lender and the Issuing Bank; provided, that the consent of the
Issuing Bank shall not be required if such assignment is an assignment of a Term
Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under a given Tranche, the amount of the
Commitments or Loans of the assigning Lender under a given Tranche subject to
each such assignment (determined as of the trade date specified in the
Assignment and Acceptance with respect to such assignment or, if no trade date
is so specified, as of the date such Assignment and Acceptance is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than (x) $1,000,000 in
respect of Term Loans, and (y) $5,000,000 in respect of the Revolving Facility
Loans, unless each of the Borrower and the Administrative Agent otherwise
consent; provided that simultaneous assignments to two or more Related Funds or
by two or more Related Funds to a single Assignee shall be treated as one
assignment for purposes of the minimum assignment requirement, and shall be in
an amount that is an integral multiple of $1,000,000 (or the entire remaining
amount of such Lender’s Commitment);

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which may be waived or reduced at the
Administrative Agent’s sole discretion); provided, that (i) assignments pursuant
to Section 2.19 shall not require the signature of the assigning Lender to
become effective and (ii) any such processing and recordation fee in connection
with assignments pursuant to Section 2.19 shall be paid by the Borrower or the
assignee;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

 

-164-



--------------------------------------------------------------------------------

(D) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States of America a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Exposure owing to each Lender pursuant
to the terms hereof from

 

-165-



--------------------------------------------------------------------------------

time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the Issuing Bank and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register, information regarding the designation, and revocation of the
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided, that (a) such Lender’s
obligations under this Agreement shall remain unchanged, (b) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (c) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clause (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.09(b) and (2) directly
affects such Participant and (y) no other agreement with respect to such
Participant may exist between such Lender and such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

-166-



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Administrative Agent or the
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank and in the case of any Lender that is a Fund, any pledge or assignment to
any holders of obligations owed, or securities issued, by such Lender, including
to any trustee for, or any other representative of, such holders, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided, that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.04(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to (i) a natural person, (ii) an Ineligible Institution without the prior
written consent of the Borrower or (iii) any Defaulting Lender or any of its
subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (ii). Upon the
request of any Lender, the Administrative Agent shall inform such Lender as to
whether an actual proposed Participant or Assignee is an Ineligible Institution.

(h) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Affiliate Lender;
provided that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(ii) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit H hereto (an
“Affiliated Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance;

 

-167-



--------------------------------------------------------------------------------

(iii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments or Revolving Facility Loans to any Affiliate
Lender;

(iv) no Term Loan of a given Class may be assigned to an Affiliate Lender
pursuant to this Section 9.04(h) if, after giving effect to such assignment,
Affiliate Lenders in the aggregate would own Term Loans of such Class with a
principal amount in excess of 25% of the principal amount of all Term Loans of
such Class then outstanding; and

(v) Affiliate Lenders will be subject to the restrictions specified in Section
9.24.

(i) Resignation as an Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time DBTCA
assigns all of its Revolving Facility Commitment and Revolving Facility Loans
pursuant to Section 9.04(b), DBTCA may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuing Bank and/or (ii) upon 30 days’ notice to
the Borrower, resign as Swingline Lender. In the event of any such resignation
as an Issuing Bank or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Bank or Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of DBTCA as an Issuing Bank or
Swingline Lender, as the case may be. If DBTCA resigns as an Issuing Bank, it
shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Bank and all unreimbursed L/C
Disbursements with respect thereto (including the right to require the Lenders
to make ABR Loans or fund risk participations in unreimbursed amounts pursuant
to Section 2.05(c)). If DBTCA resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(b). Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of a retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Banks shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to DBTCA to effectively assume the obligations of Bank of America
with respect to such Letters of Credit.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent and its Affiliates in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution and delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated)

 

-168-



--------------------------------------------------------------------------------

(including reasonable fees, charges and disbursements of counsel for the
Administrative Agent), (ii) all reasonable out-of-pocket expenses incurred by
each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender and each Issuing Bank (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any Issuing Bank), in
connection with the enforcement or protection of their rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or the Letters of Credit
issued hereunder, including all such out-of-pocket costs incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, each Lender, their respective Affiliates and each
of their respective directors, trustees, officers, employees and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
costs and expenses, including reasonable counsel fees, charges and disbursements
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Restatement Transactions and the other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party, by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors; provided, that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are (x) determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment, satisfaction and discharge of
any of the Obligations, the resignation of the Administrative Agent or any
Issuing Bank or the Swingline Lender, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable no later
than ten Business Days after written demand therefor, accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

 

-169-



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the applicable Issuing Bank or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the applicable Issuing Bank in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or applicable Issuing Bank in connection with such
capacity. The obligations of the Lenders under this subsection (d) are subject
to the provisions of Section 2.18(f).

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law and subject
to the terms of the Second Lien Intercreditor Agreement, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of Holdings, the Borrower or
any other Subsidiary against any of and all the obligations of Holdings or the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 

-170-



--------------------------------------------------------------------------------

SECTION 9.07. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Bank or any
Lender, or the Administrative Agent, any Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and Issuing Bank severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
Issuing Bank under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement

SECTION 9.08. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.09. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, the Borrower or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on Holdings,
the Borrower or any other Loan Party in any case shall entitle such person to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified, except as provided in
Section 2.20 and Sections 4(a)(ii) and 4(b) of Amendment No. 4, or (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower, the Required First Lien Lenders and the
Required Second Lien Lenders (except with respect to any waiver, amendment or
modification contemplated by Section 9.09(b)(ix) below, which shall only require
the consent of the Lenders expressly set forth therein and not the Required
Second Lien Lenders)

 

-171-



--------------------------------------------------------------------------------

and (y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each party thereto and the Administrative
Agent and consented to by the Required First Lien Lenders; provided, however,
that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend, waive or reduce the amount of any scheduled installment of
principal or extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby, or
require any Lender to make available Interest Periods longer than six months
without its consent, without the prior written consent of the each Lender
adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the term
“Required Lenders”, “Required First Lien Lenders”, “Required Second Lien
Lenders”, “Required Secured Creditors” (as provided herein and in the Second
Lien Intercreditor Agreement) or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender adversely affected thereby (it being
understood that, with the consent of each of the Required First Lien Lenders and
the Required Second Lien Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders,
Required First Lien Lenders, Required Second Lien Lenders and Required Secured
Creditors on substantially the same basis as the applicable Loans and
Commitments are included on the Amendment No. 4 Effective Date),

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or any other Subsidiary Loan Party from its Guarantee under the
Guarantee and Collateral Agreement or Holdings Guarantee and Pledge Agreement,
as applicable, unless, in the case a Subsidiary Loan Party, all or

 

-172-



--------------------------------------------------------------------------------

substantially all of the Equity Interests of such Subsidiary Loan Party are sold
or otherwise disposed of in a transaction permitted by this Agreement, without
the prior written consent of each Lender (but subject to the terms of the Second
Lien Intercreditor Agreement),

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights of First Lien Lenders or Second Lien Term Lenders
participating in any Class of First Lien Loans or Second Lien Term Loans, as the
case may be, differently from those of First Lien Lenders or Second Lien Term
Lenders participating in another Class of First Lien Loans or Second Lien Term
Loans, as the case may be, without the consent of the Majority Lenders
participating in the adversely affected Class (it being agreed that the Required
First Lien Lenders or the Required Second Lien Lenders, as the case may be, may
waive, in whole or in part, any prepayment required by Section 2.11 so long as
the application of any prepayment still required to be made is not changed),

(viii) effect any waiver, amendment or modification of Section 5.02 of the
Guarantee and Collateral Agreement, Section 4.02 of the Holdings Guarantee and
Pledge Agreement, or any comparable provision of any other Security Document, in
a manner that materially adversely affects the rights in respect of payments or
collateral of Lenders, without the consent of each Lender so affected,

(ix) amend, waive or otherwise modify any term or provision of Section 6.10,
Section 7.01(d) (solely as it relates to Sections 6.10), Section 7.03 or the
definition of “Senior Secured Leverage Ratio” (or any of its component
definitions (as used in such Section but not as used in other Sections of this
Agreement)), without the written consent of the Required First Lien Lenders; it
being understood that only the written consent of the Required First Lien
Lenders, and not any other Lenders, will be required for such amendment, waiver
or modification, and

(x) effect any waiver, amendment or modification of the terms of (A) any
Security Document that (1) materially and adversely affects the rights and
benefits of the Second Lien Lenders or (2) has the effect of removing assets
subject to the Lien of Security Documents or (B) any Intercreditor Agreement, in
each case without the consent of the Required Second Lien Lenders (provided that
clause (A) shall not apply to any release of Collateral or any Loan Party (or
the termination of such Security Document) effected in accordance with the
requirements of this Agreement, such Security Agreement and/or the Second Lien
Intercreditor Agreement, so long as there is a corresponding release of the Lien
securing the First Lien Obligations);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or an
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or such Issuing Bank acting as such at the effective
date of such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.09 and any consent by any
Lender pursuant to this Section 9.09 shall bind any Assignee of such Lender.

 

-173-



--------------------------------------------------------------------------------

(c) Without the consent of the Syndication Agent, the Documentation Agents or
any Joint Lead Arranger or Lender, the Loan Parties and the Administrative Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(d) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any other waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(e) Subject to the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required First Lien Lenders, the
Required Second Lien Lenders, the Administrative Agent, Holdings and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share (i) in the case of
any such credit facilities to be secured on a pari passu basis with the First
Lien Loans, ratably in the benefits of this Agreement and the other Loan
Documents with the Tranche B Term Loans and the Revolving Facility Loans and the
accrued interest and fees in respect thereof and (ii) in the case of any such
credit facilities to be secured (or treated as secured) on a junior basis to the
First Lien Loans and a pari passu basis with the Second Lien Term Loans, ratably
in the benefits of this Agreement and the other Loan Documents with the Second
Lien Term Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required First Lien Lenders, Required Second Lien Lenders
and Required Secured Creditors, as applicable.

(f) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Second
Lien Term Loan Commitments or Incremental Revolving Facility Commitments on
substantially the same basis as the Initial Second Lien Term Loans or Revolving
Facility Loans, as applicable.

(g) Notwithstanding anything to the contrary contained in this Section 9.09,
this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the Replacement Term Loans (as
defined below) to permit the refinancing of all or a portion of the outstanding
Term Loans of any Class (“Refinanced Term Loans”) with one or more tranches of
replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term

 

-174-



--------------------------------------------------------------------------------

Loans shall not exceed the aggregate principal amount of such Refinanced Term
Loans (plus accrued interest, fees, expenses and premium), (b) the Effective
Yield for such Replacement Term Loans shall not be higher than the Effective
Yield for such Refinanced Term Loans, unless the final stated maturity of such
Replacement Term Loans is at least one year later than the final stated maturity
of such Refinanced Term Loans, (c) the Weighted Average Life to Maturity of
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence), (d) any Replacement Term Loans have a final stated
maturity equal to or later than the final stated maturity date of the Refinanced
Term Loans at the time of such refinancing, (e) any Replacement Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory prepayment made by the
Borrower pursuant to Section 2.11 with any Class of Term Loans that ranks pari
passu as to security with such Replacement Term Loans (and junior basis as to
any Class of Term Loans that ranks senior as to security with such Replacement
Term Loans) and (f) all other terms applicable to such Replacement Term Loans
(excluding pricing, interest, fees, rate floors, call, premiums and maturity
date, subject to preceding clauses (b), (c) and (d)) shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the Latest Maturity Date in effect immediately prior to such refinancing.

(h) Notwithstanding anything to the contrary contained in this Section 9.09, if
at any time after Amendment No 4 Effective Date, the Administrative Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required First Lien Lenders or the Required
Second Lien Lenders within five Business Days following receipt of notice
thereof.

(i) Notwithstanding anything to the contrary contained in this Section 9.09, any
waiver, amendment or modification of this Agreement that (x) in the absence of
this clause (i) would require the consent of both the Required First Lien
Lenders and the Required Second Lien Lenders and (y) by its terms affects solely
the rights, benefits, duties or obligations under this Agreement of one Class of
Lenders and not any other Class of Lenders may, in each case, be effected by an
agreement or agreements in writing entered into by the Borrower and Majority
Lenders of such affected Class of Lenders (together with any other individual
Lender directly affected thereby whose consent would be required by the first
and second provisos appearing in Section 9.09(b)).

(j) Notwithstanding anything to the contrary contained in this Section 9.09, no
Lender consent is required to effect any amendment, modification or supplement
to any Intercreditor Agreement pertaining to any Indebtedness permitted hereby
that is permitted to be secured by the Collateral (including any Incremental
Commitment) for the purpose of adding the holders of such Indebtedness (or their
representative) as a party thereto and otherwise causing such Indebtedness to be
subject thereto, in each case as contemplated by the terms of such

 

-175-



--------------------------------------------------------------------------------

Intercreditor Agreement (it being understood that any such amendment or
supplement may make such other changes to the applicable Intercreditor Agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect (taken as a whole), to the interests of the Lenders);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.

(k) Notwithstanding anything to the contrary contained in this Section 9.09 (but
without prejudice to Section 9.09(b)(ii) in the case of clause (iii) below),
this Agreement and the other Loan Documents may be amended, restated,
supplemented and/or otherwise modified with the written consent of the
Administrative Agent, Holdings, the Borrower and the Required First Lien Lenders
(and without the consent of any Second Lien Term Lender), in order to
(i) increase the interest rate or yield applicable to the First Lien Facilities,
including by increasing the Applicable Margin or similar component of the
interest rate, by modifying the method of computing interest applicable to the
First Lien Facilities (including by creating any new interest rate “floors”) or
paying additional upfront fees, consent fees or original issue discount on or
with respect to the First Lien Facilities, (ii) increase a letter of credit,
unused commitment, facility or utilization fee or other fees having similar
effect under the First Lien Facilities, (iii) increase or add one or more “first
lien” credit facilities hereunder not otherwise constituting Incremental
Revolving Facility Commitments and secured on a pari passu basis with the First
Lien Facilities, so long as the aggregate principal amount of Indebtedness under
all such additional credit facilities does not exceed the First Lien Cap Amount
(it being understood that this sub-clause (iii) shall not be construed to limit
the Borrower’s right to request Incremental Revolving Facility Commitments
pursuant to Section 2.20, which are not subject to the limitation set forth in
this sub-clause (iii)) and/or (iv) in the case of the addition of credit
facilities as provided in preceding sub-clause (iii), include appropriately the
Lenders holding such credit facilities in the determination of the Required
First Lien Lenders and the Required Secured Creditors.

(l) Notwithstanding anything to the contrary contained in this Section 9.09 (but
without prejudice to Section 9.09(b)(ii) in the case of clause (ii) below), this
Agreement and the other Loan Documents may be amended, restated, supplemented
and/or otherwise modified with the written consent of the Administrative Agent,
Holdings, the Borrower and the Required Second Lien Lenders (and without the
consent of any First Lien Lender), in order to (i) increase the interest rate or
yield applicable to the Second Lien Term Loans, including by increasing the
Applicable Margin or similar component of the interest rate, by modifying the
method of computing interest applicable to the Second Lien Term Loans (including
by creating any new interest rate “floors”) or paying additional upfront fees,
consent fees or original issue discount on or with respect to the Second Lien
Term Loans, (ii) increase or add one or more “second lien” credit facilities
hereunder not otherwise constituting Incremental Second Lien Term Loans and
secured on a pari passu basis with the Second Lien Term Loans, so long as the
aggregate principal amount of Indebtedness under all such additional credit
facilities does not exceed the Second Lien Cap Amount (it being understood that
this sub-clause (ii) shall not be construed to limit the Borrower’s right to
request or incur Incremental Second Lien Term Loans pursuant to Section 2.20,
which are not subject to the limitation set forth in this sub-clause (ii))
and/or (iii) in the case of the addition of credit facilities as provided in
preceding sub-clause (ii), include appropriately the Lenders holding such credit
facilities in the determination of the Required Second Lien Lenders and the
Required Secured Creditors.

 

-176-



--------------------------------------------------------------------------------

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.11. [Reserved].

SECTION 9.12. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.

SECTION 9.13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.14. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. Without
limiting the foregoing provisions of this Section 9.14, if and to the extent
that the enforceability of any provisions in this Agreement

 

-177-



--------------------------------------------------------------------------------

relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Bank or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 9.15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile (or other electronic) transmission pursuant to procedures approved
by the Administrative Agent shall be as effective as delivery of a manually
signed original.

SECTION 9.16. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.17. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against Holdings, the
Borrower or any other Loan Party or their properties in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 9.18. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and the other Loan Parties furnished to it by
or on behalf of Holdings, the Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.18
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors,

 

-178-



--------------------------------------------------------------------------------

trustees, officers, employees and advisors with a need to know or to any person
that approves or administers the Loans on behalf of such Lender (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.18), except: (a) to the extent necessary to
comply with law or any legal process or the requirements of any Governmental
Authority, the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (b) as part of normal reporting or
review procedures to Governmental Authorities or the National Association of
Insurance Commissioners, (c) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, trustees, advisors
and representatives (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 9.18), (d) in order
to enforce its rights under any Loan Document in a legal proceeding, (e) to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.18), (f) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (g) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, or (h) subject to an agreement containing provisions
substantially the same as those of this Section.

SECTION 9.19. Direct Website Communications.

(a) Delivery. (i) Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (a) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (b) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (c) provides notice of any Default or Event of
Default under this Agreement or (d) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative Agent.
Nothing in this Section 9.18 shall prejudice the right of the Agents, the Joint
Lead Arrangers or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the

 

-179-



--------------------------------------------------------------------------------

Loan Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the
Platform (as defined below) shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address.

(b) Posting. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make the Communications available to the Lenders and
each Issuing Bank by posting the Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, each Issuing Bank and the Lenders to treat
such Communications as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

(c) Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Communications through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall

 

-180-



--------------------------------------------------------------------------------

any Agent Party have any liability to the Borrower, any Lender, any Issuing Bank
or any other person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

SECTION 9.20. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party (other than
the Equity Interests of the Borrower) to a person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by this
Agreement, then the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense to release any Liens created by any Loan Document in respect
of such assets or Equity interests, and, in the case of a disposition of the
Equity Interests of any Subsidiary Loan Party in a transaction not prohibited by
this Agreement and as a result of which such Subsidiary Loan Party would cease
to be a Subsidiary, terminate such Subsidiary Loan Party’s obligations or
Holdings’ obligations, as applicable, under the Guarantee and Collateral
Agreement or the Holdings Guarantee and Pledge Agreement. In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Holdings or the Borrower and at the Borrower’s expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
(other than contingent indemnities and expense reimbursement obligations to the
extent no claim therefor has been made) are paid in full and all Letters of
Credit and Commitments are terminated. Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of the Borrower shall no longer be deemed to be made once such Equity
Interests or asset or subsidiary is so conveyed, sold, leased, assigned,
transferred or disposed of.

SECTION 9.21. Power of Attorney. Each Lender (including the Swingline Lender)
and each Issuing Bank hereby (i) authorizes the Administrative Agent as its
agent and attorney-in-fact to execute and deliver, on behalf of and in the name
of such Lender or Issuing Bank (or Affiliate), all and any Loan Documents
(including Security Documents) and related documentation, (ii) authorizes the
Administrative Agent to appoint any further agents or attorneys-in-fact to
execute and deliver, or otherwise to act, on behalf of and in the name of the
Administrative Agent for any such purpose and (iii) authorizes the
Administrative Agent to delegate its powers under this power of attorney and to
do any and all acts and to make and receive all declarations that are deemed
necessary or appropriate to the Administrative Agent.

SECTION 9.22. U.S.A. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
U.S.A. Patriot Act.

SECTION 9.23. No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers, and the other Agents are arm’s-

 

-181-



--------------------------------------------------------------------------------

length commercial transactions between the Borrower and its Affiliates, on the
one hand, and the Administrative Agent, the Arranger, and the other Agents, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Joint Lead Arrangers, and the
other Agents each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other person and (B) neither the Administrative Agent,
the Joint Lead Arrangers, nor any of the other Agents has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers, and the
other Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Joint Lead Arrangers,
nor any of the other Agents has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Joint Lead Arrangers, and the other Agents with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.24. Affiliate Lenders. (a) Subject to clause (b) below, each Lender
who is a Fund or an Affiliate of the Fund (an “Affiliate Lender”), in connection
with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document, or (iii) direction to the Administrative Agent, Collateral Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action described in clause
(i), (ii) or (iii) of the first proviso of Section 9.09(b) or that adversely
affects such Affiliate Lender (in its capacity as a Lender) in any material
respect as compared to other Lenders, shall be deemed to have voted its interest
as a Lender without discretion in such proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliate Lenders. Subject to
clause (b) below, the Borrower and each Affiliate Lender hereby agrees that if a
case under Title 11 of the United States Code is commenced against the Borrower
with respect to any plan of reorganization that does not adversely affect any
Affiliate Lender in any material respect as compared to other Lenders (in its
capacity as a Lender), the vote of any Affiliate Lender with respect to any such
plan of reorganization of the Borrower or any Affiliate of the Borrower shall
not be counted. Subject to clause (b) below, each Affiliate Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliate Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

 

-182-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent, the
Collateral Agent or any Lender to which representatives of the Borrower are not
then present, (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent, the Collateral Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives, or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents.

SECTION 9.25. Effect of Amendment and Restatement. (a) On the Restatement
Effective Date, the Existing Credit Agreement shall be amended and restated in
its entirety by this Agreement, and the Existing Credit Agreement shall
thereafter be of no further force and effect except to evidence (i) the
incurrence by the Borrower of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Restatement Effective Date), (ii) the representations and warranties made
by Holdings and the Borrower prior to the Restatement Effective Date (which
representations and warranties shall not be superseded or rendered ineffective
by this Agreement as they pertain to the period prior to the Restatement
Effective Date) and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Effective Date (including any failure, prior to the Restatement Effective Date,
to comply with the covenants contained in such Existing Credit Agreement). The
parties hereto acknowledge and agree that (A) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation or termination of the “Obligations” (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Restatement Effective Date and which remain outstanding, (B) the
“Obligations” are in all respects continuing (as amended and restated hereby and
which are hereinafter subject to the terms herein), (C) the Liens and security
interests as granted under the applicable Loan Documents securing payment of
such “Obligations” are in all respects continuing and in full force and effect
and are reaffirmed hereby, and (D) each party which was a Lender under, and as
defined in, the Existing Credit Agreement and which is not a Lender hereunder
shall be deemed to have ratably assigned all of its Loans and Commitments under,
and as defined in, the Existing Credit Agreement to the Lenders under this
Agreement on the Restatement Effective Date.

(b) On and after the Restatement Effective Date, (i) all references to the
“Credit Agreement”, “therein”, “thereof”, “thereunder” or words of similar
import when referring to the Existing Credit Agreement in the Loan Documents
(other than this Agreement) shall mean and shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby, (ii) all references
to any section (or subsection) of the Existing Credit Agreement in any Loan
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Restatement Effective Date, all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be reference to the Existing
Credit Agreement as amended and restated hereby.

 

-183-



--------------------------------------------------------------------------------

(c) Each Loan Party hereby acknowledges and agrees, as of the date hereof, for
itself and for each of its Subsidiaries, that it does not have any claims,
offsets, counterclaims, cross-complaints, defenses or demands of any kind or
nature whatsoever under or relating to the Existing Credit Agreement, the other
“Loan Documents” (as defined in the Existing Credit Agreement) or any of the
obligations existing thereunder that could be asserted to reduce or eliminate
all or any part of the obligation of any Loan Party to pay any amounts owed
thereunder, or to assert any claim for affirmative relief or damages against the
“Administrative Agent” thereunder or any lender party thereto.

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

SECTION 9.26. Other Liens on Collateral; Terms of Intercreditor Agreements; Etc.
(a) THE LOAN PARTIES, THE AGENTS, THE LENDERS AND THE OTHER PARTIES HERETO
ACKNOWLEDGE THAT THE EXERCISE OF CERTAIN OF THE AGENTS’ RIGHTS AND REMEDIES
HEREUNDER MAY BE SUBJECT TO, AND RESTRICTED BY, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. EXCEPT AS SPECIFIED HEREIN, NOTHING CONTAINED IN THE
INTERCREDITOR AGREEMENTS SHALL BE DEEMED TO MODIFY ANY OF THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT.
EACH LENDER HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT (I) LIENS SHALL BE
CREATED ON CERTAIN COLLATERAL UNDER, AND AS DEFINED IN, THE HOLDINGS GUARANTEE
AND PLEDGE AGREEMENT THAT SHALL BE REQUIRED TO BE SUBJECT TO THE SUBORDINATION
PROVISIONS (TO THE EXTENT APPLICABLE) OF THE HOLDINGS INTERCREDITOR AGREEMENT
AND (II) LIENS ON THE COLLATERAL SECURING THE SECOND LIEN LOAN OBLIGATIONS SHALL
BE REQUIRED TO BE SUBJECT TO THE SUBORDINATION PROVISIONS OF THE SECOND LIEN
INTERCREDITOR AGREEMENT. THE INTERCREDITOR AGREEMENTS ALSO HAVE OTHER PROVISIONS
WHICH ARE BINDING UPON THE LENDERS AND THE OTHER SECURED PARTIES PURSUANT TO
THIS AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF EACH INTERCREDITOR AGREEMENT,
IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF SUCH INTERCREDITOR AGREEMENT
AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENTS, ON BEHALF OF
SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENTS.

 

-184-



--------------------------------------------------------------------------------

(c) THE PROVISIONS OF THIS SECTION 9.26 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENTS, THE FORMS OF WHICH ARE
ATTACHED AS EXHIBITS TO AMENDMENT NO. 3 OR AMENDMENT NO. 4, AS APPLICABLE.
REFERENCE MUST BE MADE TO EACH INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF EACH INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
ANY INTERCREDITOR AGREEMENT.

 

-185-



--------------------------------------------------------------------------------

Exhibit A to Exhibit B to Exhibit 10.1

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

1.    This Assignment and Acceptance the “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

2.    For an agreed consideration the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit and Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

  a. Assignor: _____________________

 

  b. Assignee:1 _____________________________________________________

       [and is an Affiliate/Approved Fund of [Identify Lender]]

 

  c. Borrower: Affinion Group Inc.

 

  d. Administrative Agent: Deutsche Bank Trust Company Americas, as
Administrative Agent under the Credit Agreement

 

 

1  Assignee cannot be an Ineligible Institution or an Affiliate Lender.

 

A-1



--------------------------------------------------------------------------------

  e. Credit Agreement: Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
a Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware
corporation the “Borrower”), the Lenders from time to time party thereto,
Deutsche Bank Trust Company Americas, as administrative agent (“DBTCA” or,
together with any successor administrative agent, in such capacity, the
“Administrative Agent”) and as collateral agent (together with any successor
collateral agent appointed pursuant thereto, in such capacity, the “Collateral
Agent”) for the Lenders, Credit Suisse Securities Inc. (“CSS”), as syndication
agent (in such capacity, the “Syndication Agent”), Deutsche Bank Securities Inc.
(“DBS”), J.P. Morgan Securities Inc. (“JPM”) and UBS Securities LLC (“UBS”) as
documentation agents (in such capacity, each, a “Documentation Agent” and
collectively, the “Documentation Agents”), Bank of America Securities LLC
(“BAS”) and CSS, as joint lead arrangers (in such capacity, each, a “Joint Lead
Arranger” and together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM and
UBS, as joint bookrunners (in such capacity, each, a “Bookrunner” and
collectively, the “Bookrunners”).

 

  f. Assigned Interest:

 

Facility Assigned   

Aggregate Amount of
Commitments/Loans for

all Lenders

   Amount of
Commitments/Loans
Assigned    Percentage Assigned of
Commitments/Loans2  

Revolving Facility Loan

           %   

Tranche B Term Loan

           %   

Second Lien Term Loan

           %   

Effective Date: _________________, ___, 20__. [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title: ASSIGNEE [NAME OF ASSIGNEE]
By:       Name:   Title:

Consented3 to and accepted:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,AS ADMINISTRATIVE AGENT By:       Name:  
Title: [Consented4 to:] AFFINION GROUP INC. By:       Name:   Title: [Consented5
to:] [NAME]

 

 

3  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

4  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

5  Consents of Issuing Bank and Swingline Bank to be included to the extent
required by Section 9.04(b) of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrowers, any of their Subsidiaries or Affiliates
or any other person of any of their respective obligations under any Loan
Document.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is not an
“Affiliate Lender”, as such term is defined in the Credit Agreement and (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

A-1-1



--------------------------------------------------------------------------------

3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-1-2



--------------------------------------------------------------------------------

Exhibit C – 1 to Exhibit B to Exhibit 10.1

[FORM OF]

BORROWING REQUEST

Deutsche Bank Trust Company Americas,

as Administrative Agent for the Lenders

60 Wall Street

New York, NY 10005

Attention: Maxeen Jacques

Telephone: 904-527-6411

Telecopier: 732-380-3355

Attention: __________

Fax: ___________

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
a Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
Deutsche Bank Trust Company Americas, as administrative agent (“DBTCA” or,
together with any successor administrative agent, in such capacity, the
“Administrative Agent”) and as collateral agent (together with any successor
collateral agent appointed pursuant thereto, in such capacity, the “Collateral
Agent”) for the Lenders, Credit Suisse Securities Inc. (“CSS”), as syndication
agent (in such capacity the “Syndication Agent”), Deutsche Bank Securities Inc.
(“DBS”) J.P. Morgan Securities Inc. (“JPM”) and UBS Securities LLC (“UBS”), as
documentation agents (in such capacity, each, a “Documentation Agent” and
collectively, the “Documentation Agents”), Bank of America Securities LLC
(“BAS”) and CSS, as joint lead arrangers (in such capacity, each, a “Joint Lead
Arranger” and together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM and
UBS, as joint bookrunners (in such capacity, each, a “Bookrunner” and
collectively, the “Bookrunners”). Terms defined in the Credit Agreement are used
herein with the same meanings. This notice constitutes a Borrowing Request and
the Borrower hereby requests Borrowings under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowings requested hereby:

 

  (A) Class of Borrowing: [Revolving Facility] [New Second Lien Term Loans]
[Other Revolving Facility Loans] [Other Second Lien Term Loans]

 

  (B) Aggregate Amount of Borrowing6: _______________________________

 

 

6  In an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided, that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(c) of the Credit Agreement.

 

C-1-1



--------------------------------------------------------------------------------

  (C) Date of Borrowing (which shall be a Business Day): _________________

 

  (D) Type of Borrowing (ABR or Eurocurrency): ________________________

 

  (E) Interest Period (if a Eurocurrency Borrowing)7: _____________________

 

  (F) Location and number of Borrower’s account to which proceeds of Borrowing
are to be disbursed:

__________________________________

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.8

 

Very truly yours,

AFFINION GROUP, INC.

By:

   

 

  Name:   Title:

 

 

 

7  Which must comply with the definition of “Interest Period” and in the case of
Revolving Borrowing end not later than the Revolving Facility Maturity Date.

 

8  To be included in Borrowing Notices after the Closing Date.

 

C-1-2



--------------------------------------------------------------------------------

Exhibit H to Exhibit B to Exhibit 10.1

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

1.     This Affiliated Lender Assignment and Acceptance (the “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] the “Assignor”) and [Insert name
of Affiliate Lender] (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below, receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

2.     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

  g. Assignor:___________________

 

  h. Assignee1

 

  i. Borrower: Affinion Group Inc.

 

  j. Administrative Agent: Deutsche Bank Trust Company Americas, as
Administrative Agent under the Credit Agreement

 

  k. Credit Agreement: Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, restated, supplemented, waived or otherwise modified
from

 

1 

Assignee must be an Affiliate Lender

 

H-1



--------------------------------------------------------------------------------

  time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc., a
Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, Deutsche Bank
Trust Company Americas, as administrative agent (“DBTCA” or, together with any
successor administrative agent, in such capacity the “Administrative Agent”) and
as collateral agent (together with any successor collateral agent appointed
pursuant thereto, in such capacity, the “Collateral Agent”) for the Lenders,
Credit Suisse Securities Inc. (“CSS”), as syndication agent (in such capacity,
the “Syndication Agent”), Deutsche Bank Securities Inc. (“DBS”), J.P. Morgan
Securities Inc. (“JPM”) and UBS Securities LLC (“UBS”) as documentation agents
(in such capacity each a “Documentation Agent”) and collectively, the
“Documentation Agents”), Bank of America Securities LLC (“BAS”) and CSS, as
joint lead arrangers (in such capacity, each, a “Joint Lead Arranger” and
together, the “Joint Lead Arrangers”) and BAS CSS DBS, JPM and UBS, as joint
bookrunners (in such capacity, each, a “Bookrunner” and collectively, the
“Bookrunners”).

 

  1 Assigned Interest:

 

Facility Assigned  

Aggregate Amount of
Commitments/Loans for

all Lenders

 

Amount of

Commitments/Loans
Assigned

 

Percentage Assigned

of Commitments/

Loans2

Tranche B Term Loan

          %

Other Term Loan

          %

Second Lien Term Loan

           

Effective Date:__________________, 20________. [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

2  Set forth to at least 9 decimals as a percentage of the Commitment/Loans of
all Lenders thereunder

 

H-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title:

 

ASSIGNEE [NAME OF ASSIGNEE]

  By:       Name:   Title:

Consented3 to and accepted:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

AS ADMINISTRATIVE AGENT AND SWINGLINE LENDER

  By:       Name:   Title: [Consented4 to:] AFFINION GROUP INC. By:       Name:
  Title:

 

 

 

3  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement

 

4  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

H-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE

 

4. Representations and Warranties

4.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority and has taken all action necessary to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder (iii) the financial condition of
Holdings, the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrowers, any of their Subsidiaries or Affiliates
or any other person of any of their respective obligations under any Loan
Document.

4.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an
Affiliate Lender, (iii) no Default or Event of Default has occurred or is
continuing or would result from the consummation of the transactions
contemplated by this Assignment and Acceptance, (iv) after giving effect to this
Assignment and Acceptance, the aggregate principal amount of all Term Loans held
by all Affiliate Lenders constitutes less than 25% of the aggregate principal
amount of all Term Loans then outstanding, (v) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder and (vi) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent the Assignor or any other Lender and, based
on such documents and information as it shall deem appropriate at the time
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. For the avoidance of doubt, Lenders shall not be
permitted to assign Revolving Facility Commitments or Revolving Facility Loans
to any Affiliate Lender.

5    Payments. From and after the Effective Date the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but

 

A-1



--------------------------------------------------------------------------------

excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

6.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with the law of the State of New York.

 

 

Affinion – Form of Affiliated Lender Assignment and Acceptance

 

A-2



--------------------------------------------------------------------------------

Exhibit I to Exhibit B to Exhibit 10.1

INTERCREDITOR AGREEMENT

Dated as of

May 20, 2014,

among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

as Borrower,

THE SUBSIDIARY LOAN PARTIES,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF

AMERICA, N.A.),

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.   Definitions.      1    1.1   Defined Terms      1
   1.2   Terms Generally      7    Section 2.   Lien Priorities.      8    2.1  
Relative Priorities      8    2.2   Prohibition on Contesting Liens      8   
2.3   Nature of First Priority Credit Agreement Obligations      8    Section 3.
  Enforcement.      9    3.1   Exercise of Remedies      9    3.2   Cooperation
     13    Section 4.   Payments.      13    4.1   Application of Proceeds     
13    4.2   Payments Over      14    Section 5.   Other Agreements.      15   
5.1   Releases      15    5.2   [Reserved]      15    5.3   [Reserved]      15
   5.4   Rights as Unsecured Creditors      15    Section 6.   Insolvency
Proceedings      16    6.1   Finance and Sale Issues      16    6.2   Adequate
Protection      17    6.3   No Waiver      18    6.4   Reinstatement      18   
6.5   Post-Petition Interest      18    6.6   Separate Classification      19   
6.7   Voting for Plan of Reorganization      19    6.8   X Clause      20    6.9
  Determination of Distributions on Account of Lien on Collateral      20   
  6.10   Plan of Reorganization      20    Section 7.   Reliance; Waivers; etc.
     21    7.1   Reliance      21    7.2   No Warranties or Liability      21   
7.3   No Waiver of Lien Priorities      21    7.4   Obligations Unconditional   
  23    Section 8.   Miscellaneous.      24    8.1   Conflicts      24   

8.2

  Continuing Nature of this Agreement      24   

 

i



--------------------------------------------------------------------------------

8.3

  Amendments; Waivers      24   

8.4

  Information Concerning Financial Condition of Holdings and its Subsidiaries   
  25   

8.5

  Certain Successors      25   

8.6

  Application of Payments      25   

8.7

  Marshalling of Assets      25   

8.8

  Purchase Option in Favor of Second Priority Secured Parties      25   

8.9

  Notices      29   

  8.10

  Further Assurances      30   

  8.11

  Governing Law      30   

  8.12

  Binding on Successors and Assigns; No Third Party Beneficiaries      30   

  8.13

  Specific Performance      30   

  8.14

  Section Titles; Time Periods      31   

  8.15

  Counterparts      31   

  8.16

  Authorization      31   

  8.17

  Effectiveness      31   

  8.18

  Provisions Solely to Define Relative Rights      31   

  8.19

  Exclusive Means of Exercising Rights under this Agreement      31   

  8.20

  Right of the Collateral Agent to Continue      32   

  8.21

  Interpretation      32   

  8.22

  Forum Selection and Consent to Jurisdiction      33   

  8.23

  WAIVER OF RIGHT TO TRIAL BY JURY      33   

  8.24

  No Contest      33   

  8.25

  Intercreditor Agreements      33   

Section 9.

  Priority of Payments with respect to Affinion Investments Realization Proceeds
     34   

9.1

  Agreement to Subordinate with respect to Affinion Investments Realization
Proceeds      34   

9.2

  Receipt of Affinion Investments Realization Proceeds      34   

9.3

  When Distribution Must Be Paid Over      34   

9.4

  Notice      35   

9.5

  Subrogation      35   

9.6

  Subordination May Not Be Impaired by Obligors      35   

9.7

  Distribution to Collateral Agent      36   

9.8

  Rights of Collateral Agent      36   

9.9

  Authorization to Effect Subordination      36   

 

ii



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, dated as of May 20, 2014, is among AFFINION GROUP
HOLDINGS, INC., a Delaware corporation (“Holdings”), AFFINION GROUP, INC., a
Delaware corporation (the “Borrower”), each Subsidiary Loan Party (as defined in
the Credit Agreement described below) party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS (as successor to BANK OF AMERICA, N.A), as administrative agent for the
Lenders (the “Administrative Agent”) and as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower, the Person or Persons from time to time party thereto as
lenders, the Administrative Agent, the Collateral Agent and Holdings previously
entered into a certain Amended and Restated Credit Agreement, dated as of
April 9, 2010 (as so amended and restated and as further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and certain other parties have entered into that certain Amendment No. 4 to the
Amended and Restated Credit Agreement; Amendment No. 4 to the Amended and
Restated Guarantee and Collateral Agreement; and Amendment No. 3 to the Holdings
Guarantee and Pledge Agreement, dated as of the date hereof (the “Amendment
No. 4”), pursuant to which the Extension Transactions shall be consummated,
including the redesignation of certain of the Tranche B Term Loans (as defined
in the Credit Agreement immediately prior to giving effect to the Amendment
No. 4) as Initial Second Lien Term Loans; and

WHEREAS, Holdings, the Borrower and each Subsidiary Loan Party have granted to
the Collateral Agent, for the benefit of the Secured Parties, security interests
in the Collateral (as hereinafter defined) as security for the payment and
performance of the Obligations.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, (i) except as provided in clause
(ii) below, capitalized terms shall have the meanings as provided to them in the
Credit Agreement and (ii) the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms indicated):

“Administrative Agent” shall include, in addition to the Administrative Agent
defined in the preamble, any successor thereto appointed by the Required Secured
Creditors exercising substantially the same rights and powers.



--------------------------------------------------------------------------------

“Affinion Investments Realization Proceeds” shall have the meaning given to the
term “Realization Proceeds” in the Affinion Investments Intercreditor Agreement.

“Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, NY or the state where any of the Collateral Agent’s or the
Administrative Agent’s office for notices pursuant to Section 8.9 is located.

“Collateral” means any property, real, personal or mixed, of any Obligor in
which the Collateral Agent or any Secured Party has a security interest pursuant
to any Security Document.

“Collateral Agent” shall include, in addition to the Collateral Agent defined in
the preamble, any successor thereto appointed by the Required Secured Creditors
exercising substantially the same rights and powers.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Credit Agreement” is defined in the first recital; provided that the term
“Credit Agreement” shall also include any renewal, extension, refunding,
restructuring, replacement or refinancing thereof (whether with the original
lenders or with an administrative agent or agents or other lenders, whether
provided under the original Credit Agreement or any other credit or other
agreement or indenture and whether entered into concurrently with or subsequent
to the termination of the prior Credit Agreement).

“Defaulting Creditor” is defined in Section 8.8(d).

“DIP Financing” is defined in Section 6.1.

 

2



--------------------------------------------------------------------------------

“Discharge of First Priority Claims” means, except to the extent otherwise
provided in Section 6.4, the occurrence of each of the following: (a) payment in
full in cash of (i) the principal of and interest (including interest accruing
on or after the commencement of any Insolvency Proceeding in respect of an
Obligor whether or not such interest would be allowed in such Insolvency
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents (other than Second Priority Claims) and, with respect to letters of
credit outstanding thereunder, if any, termination thereof or delivery of cash
collateral or backstop letters of credit in respect thereof and for the full
amount thereof (or such greater amount as may be required under the Loan
Documents) in compliance with such Loan Documents, in each case after or
concurrently with termination of all commitments to extend credit thereunder and
(ii) any other First Priority Claims that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid,
in each case other than obligations that constitute Unasserted Contingent
Obligations at the time such principal and interest is paid; and (b) delivery by
the Administrative Agent to the Collateral Agent of a written notice that the
Discharge of First Priority Claims has occurred.

“Discharge of Second Priority Claims” means, except to the extent otherwise
provided in Section 6.4, the occurrence of each of the following: (a) payment in
full in cash of (i) the principal of and interest (including interest accruing
on or after the commencement of any Insolvency Proceeding in respect of an
Obligor, whether or not such interest would be allowed in such Insolvency
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents under, or in connection with, the Second Lien Term Loans, after or
concurrently with termination of all commitments to extend credit thereunder and
(ii) any other Second Priority Claims that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid,
in each case other than obligations that constitute Unasserted Contingent
Obligations at the time such principal and interest is paid; and (b) delivery by
the Administrative Agent to the Collateral Agent of a written notice that the
Discharge of Second Priority Claims has occurred.

“Eligible Purchaser” is defined in Section 8.8(a).

“First Priority Ancillary Obligations” means all Obligations (other than Second
Priority Claims) that do not constitute First Priority Credit Agreement
Obligations.

“First Priority Claims” means (a) all First Priority Credit Agreement
Obligations and (b) all First Priority Ancillary Obligations. First Priority
Claims shall include all interest accrued or accruing (or which would, absent
the commencement of an Insolvency Proceeding of such Obligor, accrue) after the
commencement of an Insolvency Proceeding of an Obligor in accordance with and at
the rate specified in the relevant Loan Document (including guaranty obligations
in respect thereof), whether or not the claim for such interest is allowed as a
claim in such Insolvency Proceeding. For the avoidance of any doubt, First
Priority Claims shall include the fees, expenses, disbursements and indemnities
of the Collateral Agent (including guaranty obligations in respect thereof)
arising on or prior to the Discharge of First Priority Claims. To the extent any
payment with respect to the First Priority Claims (whether by or on behalf of an

 

3



--------------------------------------------------------------------------------

Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, the Second Priority Claims will
not constitute First Priority Claims even if any proceeds thereof are used to
repay any First Priority Claims.

“First Priority Credit Agreement Obligations” means all “Loan Document
Obligations” as defined in the Guarantee and Collateral Agreement and all other
Obligations under the Loan Documents, in each case, arising under or in
connection with the First Lien Facilities but excluding any Second Priority
Claims and the obligations described in clauses (b) and (c) of the definition of
“Obligations” contained in the Guarantee and Collateral Agreement.

“First Priority DIP Cap Amount” means the sum of: (i) $50,000,000 and (ii) 125%
of the sum of the aggregate principal amount of all Revolving Facility
Commitments and all Tranche B Term Loans outstanding on the Amendment No. 4
Effective Date (in each case, after giving effect to the Extension
Transactions).

“First Priority Issuing Bank” means “Issuing Bank” as defined in the Credit
Agreement.

“First Priority Letter of Credit” means “Letter of Credit” as defined in the
Credit Agreement.

“First Priority Liens” means all Liens over the Collateral that secure the First
Priority Claims.

“First Priority Secured Party” means, at any time, each Secured Party that holds
a First Priority Claim at such time, in its capacity as a holder of such First
Priority Claim.

“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement dated as of April 9, 2010, among the Borrower, each
Subsidiary of the Borrower party thereto, the Administrative Agent and the
Collateral Agent, as so amended and restated and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Holdings” is defined in the preamble.

“Insolvency Proceeding” means, with respect to any Person, (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to such
Person as a debtor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding

 

4



--------------------------------------------------------------------------------

with respect to such Person as a debtor or with respect to any substantial part
of their respective assets, (c) any liquidation, dissolution, reorganization or
winding up of such Person, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy, or (d) any assignment for the benefit of
creditors or any other marshaling of assets and liabilities of such Person.

“Junior Priority Bankruptcy Payments” is defined in Section 6.2.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property).

“Non-Conforming Plan of Reorganization” any Plan of Reorganization whose
provisions are inconsistent with or in contravention of the provisions of this
Agreement, including any plan of reorganization that purports to re-order
(whether by subordination, invalidation, or otherwise) or otherwise disregard,
in whole or part, the provisions of Section 2 (including the Lien priorities of
Section 2.1), the provisions of Section 4 or the provisions of Section 6.

“Obligations” has the meaning given to such term in the Guarantee and Collateral
Agreement and including, with respect to sub-clauses (b) and (c) of the
definition thereof, such obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding.

“Obligors” means, collectively, Holdings, the Borrower and each Subsidiary Loan
Party.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding in respect of Holdings and/or any
other Obligor, as the context may require.

“Recovery” is defined in Section 6.4.

“Required Secured Creditors” means (a) prior to the Discharge of First Priority
Claims, the Required First Lien Lenders and (b) after the Discharge of First
Priority Claims, the Required Second Lien Lenders.

 

5



--------------------------------------------------------------------------------

“Second Priority Claims” means all Second Priority Credit Agreement Obligations.
Second Priority Claims shall include all interest accrued or accruing (or which
would, absent the commencement of an Insolvency Proceeding of such Obligor,
accrue) after the commencement of an Insolvency Proceeding in respect of an
Obligor in accordance with and at the rate specified in the relevant Loan
Document whether or not the claim for such interest is allowed as a claim in
such Insolvency Proceeding. For the avoidance of any doubt, Second Priority
Claims shall include the fees, expenses, disbursements and indemnities of the
Collateral Agent (including guaranty obligations in respect thereof) arising
after the Discharge of First Priority Claims (but not those arising on or prior
to the Discharge of First Priority Claims). To the extent any payment with
respect to the Second Priority Claims (whether by or on behalf of an Obligor, as
proceeds of security, enforcement of any right of set-off or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.

“Second Priority Credit Agreement Obligations” means all “Loan Document
Obligations” as defined in the Guarantee and Collateral Agreement and all other
Obligations under the Loan Documents, in each case, to the extent solely arising
under or in connection with the Second Lien Term Loans.

“Second Priority Liens” means all Liens over the Collateral that secure Second
Priority Claims.

“Second Priority Secured Party” means, at any time, each Secured Party that
holds a Second Priority Claim at such time, in its capacity as a holder of such
Second Priority Claim.

“Secured Claims” means, collectively, the First Priority Claims and the Second
Priority Claims.

“Secured Parties” has the meaning given to such term in the Guarantee and
Collateral Agreement.

“Secured Swap Agreement” means any Swap Agreement the obligations of which
constitute First Priority Claims.

“Shared Liens” means all Liens over the Collateral that secures (or is intended
to secure) both First Priority Claims and Second Priority Claims.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than

 

6



--------------------------------------------------------------------------------

securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

“Unasserted Contingent Obligations” shall mean, at any time, Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (a) the principal of and interest and premium (if any) on, and fees
relating to, any Indebtedness and (b) contingent reimbursement obligations in
respect of amounts that may be drawn under letters of credit) in respect of
which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Use of Cash Collateral” is defined in Section 6.1.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
document or other writing herein shall be construed as referring to such
agreement, document or other writing as from time to time amended, supplemented
or otherwise modified, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns to the extent that such
successors and assigns are permitted pursuant to the applicable agreement,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles,
(f) terms defined in the UCC but not otherwise defined herein shall have the
same meanings herein as are assigned thereto in the UCC, (g) reference to any
law means such law as amended, modified, codified, replaced or re-enacted, in
whole or in part, and in effect on the date hereof, including rules,
regulations, enforcement procedures and any interpretation promulgated
thereunder and (h) underscored references to Sections or clauses shall refer to
those portions of this Agreement, and any underscored references to a clause
shall, unless otherwise identified, refer to the appropriate clause within the
same Section in which such reference occurs.

 

7



--------------------------------------------------------------------------------

Section 2. Lien Priorities.

2.1 Relative Priorities. Irrespective of the date, time, method, manner or order
of grant, attachment or perfection of any Lien granted to the Collateral Agent,
any Secured Party, or any other Person on the Collateral (including, in each
case, irrespective of whether any such Lien is granted, or secures obligations
relating to the period, before or after the commencement of any Insolvency
Proceeding in respect of any Obligor) and notwithstanding (i) any provision of
the UCC or any other applicable law or the Loan Documents, or any defect or
deficiency in, or failure to attach or perfect any aspect or portion of any
Shared Lien, to the contrary, (ii) the fact that any Shared Lien may have been
subordinated, voided, avoided, set aside, invalidated or lapsed or (iii) any
other circumstance whatsoever, including a circumstance that might be a defense
available to, or a discharge of, an Obligor in respect of a First Priority Claim
or a Second Priority Claim or any holder of such claims, the Collateral Agent on
behalf of itself and the Second Priority Secured Parties hereby agrees that:
(A) any Lien on the Collateral securing any First Priority Claim now or
hereafter held by the First Priority Secured Parties shall be senior (or deemed
senior) in priority in all respects to any Lien on the Collateral securing the
Second Priority Claims; (B) any Lien on the Collateral now or hereafter securing
any Second Priority Claim regardless of how or when acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate (or deemed junior and subordinate) in priority in all respects to
all Liens on the Collateral securing the First Priority Claims; and (C) the
interests of the Second Priority Secured Parties in, and the rights of the
Second Priority Secured Parties with respect to, the Shared Liens on the
Collateral, and the proceeds of the enforcement thereof, shall be subordinated
to the interests of the First Priority Secured Parties in, and the rights of the
First Priority Secured Parties with respect to, the Shared Liens. All Liens on
the Collateral securing the First Priority Claims shall be and remain first in
priority in all respects to all Liens on the Collateral securing the Second
Priority Claims for all purposes, whether or not such Liens securing the First
Priority Claims are subordinated to any Lien securing any other obligation of
any Obligor. The parties hereto acknowledge and agree that it is their intent
that the First Priority Claims (and the security therefor) constitute a separate
and distinct class (and separate and distinct claims) from the Second Priority
Claims (and the security therefor).

2.2 Prohibition on Contesting Liens. Each of the Collateral Agent and the
Administrative Agent, on behalf of itself and the other Secured Parties, agrees
that it shall not (and hereby waives any right to) contest or support, directly
or indirectly, any other Person in contesting, in any proceeding (including any
Insolvency Proceeding), the priority, validity, perfection or enforceability of
(a) the First Priority Claims (b) the Second Priority Claims or (c) the Shared
Liens of the Secured Parties in the Collateral securing the First Priority
Claims and the Second Priority Claims.

2.3 Nature of First Priority Credit Agreement Obligations. Each of the
Collateral Agent and the Administrative Agent, on behalf of itself and the other
Second Priority Secured Parties, acknowledges that a portion of the First
Priority Claims are revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed without affecting the lien subordination or other
provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) The provisions of this clause (a) are subject to clauses (e) and (f) below
in this Section 3.1. (i) So long as the Discharge of First Priority Claims has
not occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Obligor, no Second Priority Secured Party will, and neither the
Collateral Agent nor the Administrative Agent will on behalf of solely the
Second Priority Secured Parties or at the direction of any Second Priority
Secured Party (and each such Person hereby waives any right to) (A) exercise or
seek to exercise any rights or remedies (including the exercise of any right of
setoff or any right under any lockbox agreement or account control agreement and
including the exercise of any right to direct or provide direction or orders
with respect to the Collateral or to any account bank, securities intermediary
or any other custodian as to the disposition of the asset or property on deposit
in, carried in or otherwise credited to any deposit accounts or securities
accounts) with respect to any Collateral, (B) institute any action or proceeding
with respect to such rights or remedies, including any action of foreclosure,
any exercise of any right under any control agreement in respect of a deposit
account, securities account, security entitlement or other investment property
constituting Collateral (including, without limitation, any right to direct or
provide direction or orders with respect to the Collateral or to any account
bank, securities intermediary or other custodian as to the disposition of the
asset or property on deposit in, carried in or otherwise credited to any deposit
accounts or securities accounts), (C) exercise any other rights or remedies
relating to the Collateral under the Loan Documents, (D) contest, protest or
object to any foreclosure proceeding or other action brought by any First
Priority Secured Party or the Collateral Agent or Administrative Agent acting on
behalf, or at the direction of a First Priority Secured Party or (E) object to
the forbearance by any First Priority Secured Party (or the Collateral Agent or
the Administrative Agent acting on behalf, or at the direction of a First
Priority Secured Party) from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any right or remedy relating to the Collateral;
and (ii) so long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, the First Priority Secured Parties or the Collateral Agent and
Administrative Agent acting on behalf, or at the direction of a First Priority
Secured Party shall have the exclusive right to enforce rights, exercise
remedies (including the exercise of any right of setoff, any right to credit bid
or any right under any lockbox agreement or account control agreement and
including the exercise of any right to direct or provide direction or orders
with respect to the Collateral or to any account bank, securities intermediary
or any other custodian as to the disposition of the asset or property on deposit
in, carried in or otherwise credited to any deposit accounts or securities
accounts), refrain from enforcing or exercising remedies, make determinations in
connection with any enforcement of rights and remedies regarding release or
disposition of, or restrictions with respect to, the Collateral, and otherwise
enforce the rights and remedies of a secured creditor under the UCC and the
bankruptcy laws of any applicable jurisdiction without the consent of or any
consultation with any Second Priority Secured Party; provided that with respect
to clauses (i) and (ii) above, (1) in any Insolvency Proceeding commenced by or
against an Obligor, any Second Priority Secured Party may file a claim or
statement of interest with respect to the Second Priority Claims, (2) the
Collateral Agent

 

9



--------------------------------------------------------------------------------

may, if directed to do so by the Required Second Lien Lenders, take any action
not adverse to the Shared Liens on the Collateral securing the First Priority
Claims or the rights of any First Priority Secured Party to exercise remedies in
respect thereof in order to establish, preserve, or perfect (but not enforce)
the rights of the Second Priority Secured Parties in the Collateral, (3) any
Second Priority Secured Party (and/or the Collateral Agent on its behalf) shall
be entitled to (u) file any necessary responsive or defensive pleading in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the Second
Priority Claims, including any claim secured by the Collateral, if any, in each
case in accordance with the terms of this Agreement, (v) file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of an Obligor arising under the Bankruptcy Code (excluding
exercising the right, if any, to file an involuntary petition against Holdings),
any similar law or any applicable non-bankruptcy law, in each case to the extent
not inconsistent with the other terms of this Agreement (it being understood
that no Second Priority Secured Party shall be entitled to assert any right or
interest of an unsecured creditor (or otherwise) that they would not be entitled
to assert hereunder as a secured creditor, and, specifically, that no Second
Priority Secured Party shall be entitled to assert (or direct the Administrative
Agent or the Collateral Agent to assert on its behalf) any right or interest of
an unsecured creditor (or otherwise), of any kind or nature, in respect of any
Use of Cash Collateral, DIP Financing or sale of any assets of an Obligor, in
each case to which holders of a majority of First Priority Claims have
consented), (w) exercise any rights and remedies as an unsecured creditor
against an Obligor in accordance with the Loan Documents and applicable law, in
each case to the extent not inconsistent with the other terms of this Agreement
(it being understood that no Second Priority Secured Party shall be entitled to
assert (or direct the Administrative Agent or the Collateral Agent to assert on
its behalf) any right or interest of an unsecured creditor (or otherwise) that
they would not be entitled to assert hereunder as a secured creditor) and
excluding the filing of pleadings, objections, motions or agreements covered by
the preceding clause (v), (x) bid (but only for cash, and not by way of credit
bid or otherwise) for or purchase (but only for cash, and not by way of credit
bid or otherwise) Collateral at any private or judicial foreclosure upon such
Collateral initiated by any secured party in respect thereof, (y) file any
notice of or vote any claim in any Insolvency Proceeding of an Obligor but
solely in accordance with Section 6.7 of this Agreement and (z) file any proof
of claim and other filings, appear and be heard on any matter in connection
therewith and make any arguments and motions that are, in each case, not
inconsistent with the other terms of this Agreement, with respect to the Second
Priority Claims and the Collateral (it being understood that no Second Priority
Secured Party shall be entitled to assert (or direct the Administrative Agent or
the Collateral Agent to assert on its behalf) any right or interest of an
unsecured creditor (or otherwise) that they would not be entitled to assert
hereunder as a secured creditor) and excluding the filing of pleadings,
objections, motions or agreements covered by the preceding clause (v), and
(4) nothing herein shall be construed to limit or impair in any way the right of
any Second Priority Secured Party to receive any remaining Collateral and
proceeds of Collateral after the Discharge of First Priority Claims has
occurred. In exercising rights and remedies with respect to the Collateral, the
First Priority Secured Parties (and the Administrative Agent and the Collateral
Agent on their behalf upon the direction of the Required First Lien Lenders) may
enforce the provisions of the Loan Documents and exercise remedies thereunder,
all in such order and in such manner as such First Priority Secured Parties may
determine in the exercise of their sole discretion except that, following the
Discharge of First Priority Claims and until the Discharge of Second Priority
Claims has occurred, the Second Priority Secured Parties may enforce the
provisions of the Loan Documents and exercise remedies thereunder, and the
Required First Lien Lenders may direct the Collateral

 

10



--------------------------------------------------------------------------------

Agent and the Administrative Agent to enforce the provisions of the Loan
Documents and exercise remedies hereunder on their behalf, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
the Collateral Agent, the Administrative Agent and the other First Priority
Secured Parties (or, following the Discharge of First Priority Claims and until
the Discharge of Second Priority Claims has occurred, the Collateral Agent, the
Administrative Agent and the other Second Priority Secured Parties) to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured party under the UCC of any applicable jurisdiction and of
a secured creditor under bankruptcy or similar laws of any applicable
jurisdiction.

(b) (i) Until the Discharge of First Priority Claims has occurred, each of the
Second Priority Secured Parties, agrees that it will not, in connection with the
exercise of any right or remedy (including the exercise of any right of setoff
or any right under any lockbox agreement or account control agreement with
respect to any Collateral (but instead shall be deemed to have hereby
irrevocably, absolutely, and unconditionally waived until after the Discharge of
First Priority Claims any right to) take or receive any Collateral or any
proceeds of Collateral.

(ii) Without limiting the generality of the foregoing clause (i), unless and
until the Discharge of First Priority Claims has occurred, except as expressly
provided in the proviso in the second sentence of clause (a) of Section 3.1, the
sole right of the Second Priority Secured Parties as secured parties with
respect to the Collateral is to hold the benefit of a perfected Shared Lien on
the Collateral, subject to the prior interests and rights of the First Priority
Secured Parties with respect to such Shared Liens, pursuant to the Loan
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First Priority
Claims has occurred.

(c) Holdings agrees that it will not, and will not permit any of its
Subsidiaries to, in connection with the exercise of any right or remedy with
respect to any Collateral by any Second Priority Secured Party or the Collateral
Agent or the Administrative Agent on behalf of any Second Priority Secured
Party, transfer, deliver or pay, as applicable, to any Second Priority Secured
Party or the Collateral Agent or the Administrative Agent on behalf of any
Second Priority Secured Party, any Collateral or any proceeds of Collateral
unless and until the Discharge of First Priority Claims has occurred.

(d) (i) Each of the Collateral Agent and the Administrative Agent, on behalf of
the Second Priority Secured Parties, agrees that none of the Collateral Agent or
the Administrative Agent (on behalf of the Second Priority Secured Parties) or
the Second Priority Secured Parties will (and instead shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived any right to) take
any action (other than as provided in Section 3.1(a)) that would hinder or cause
to delay any exercise of remedies undertaken by any First Priority Secured Party
or the Collateral Agent or the Administrative Agent on behalf of any other First
Priority Secured Party under the Loan Documents as secured parties in respect of
any Collateral, including any sale, lease, exchange, transfer or other
disposition of the Collateral, whether by foreclosure or otherwise.

 

11



--------------------------------------------------------------------------------

(ii) Each Second Priority Secured Party, hereby irrevocably, absolutely and
unconditionally waives any and all rights it may have as a junior lien creditor
or otherwise (whether arising under the UCC or any other law) to object to the
manner (including by judicial foreclosure, non-judicial foreclosure, strict
foreclosure or otherwise) in which the holders of First Priority Claims (or the
Collateral Agent or the Administrative Agent on their behalf) seek to enforce
the Shared Liens granted in any of the Collateral except that there shall be no
waiver of the obligation, if any, of the Collateral Agent or the Administrative
Agent to dispose of the Collateral in a “commercially reasonable” manner within
the meaning of any applicable UCC.

(iii) Each of the Collateral Agent and the Administrative Agent, on behalf of
itself and the Second Priority Secured Parties, hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any Loan Document (other
than this Agreement) is intended to restrict in any way the rights and remedies
of the First Priority Secured Parties (or the Collateral Agent or the
Administrative Agent acting on their behalf) with respect to the Collateral as
set forth in this Agreement and the Loan Documents.

(e) Notwithstanding anything to the contrary in preceding clauses (a) through
(d) of this Section 3.1, at any time while (i) a payment default exists in
respect of any Second Priority Claims pursuant to Section 7.01(b) or (c) under
the Credit Agreement or (ii) after the acceleration of the maturity of all then
outstanding Second Priority Claims in accordance with the terms of the Credit
Agreement, and in either case so long as 180 days have elapsed after notice
thereof (and requesting that enforcement action be taken with respect to the
Collateral) has been received by the Collateral Agent and so long as the
respective payment default shall not have been cured or waived (or the
respective acceleration rescinded), the Required Second Lien Lenders may, but
only if the Collateral Agent is not then already pursuing enforcement
proceedings with respect to the Collateral (with any determination of which
Collateral to proceed against, and in what order, to be made by the Collateral
Agent in its reasonable judgment but taking into account its obligations under
the Loan Documents and generally under law to the First Priority Secured Parties
and the Second Priority Secured Parties), direct the Collateral Agent to enforce
the Shared Liens on the Collateral granted pursuant to the Security Documents,
provided that any Collateral or any proceeds of Collateral received by the
Collateral Agent or any other Second Priority Secured Party, as the case may be,
in connection with the enforcement of such Shared Liens shall be applied in
accordance with Section 4.

(f) The Collateral Agent, the Administrative Agent, the other First Priority
Secured Parties and the other Second Priority Secured Parties, hereby agree that
only the Required Secured Creditors shall be permitted to direct or instruct the
Collateral Agent and the Administrative Agent to issue a payment blockage or
similar notice pursuant to the Senior Subordinated Notes Indenture, the Extended
Senior Subordinated Notes Indenture or the Affinion Investments Notes Indenture
(or any Permitted Refinancing Indebtedness in respect of the foregoing) and the
Collateral Agent and the Administrative Agent, on behalf of the Secured Parties,
hereby agree that no other First Priority Secured Party or Second Priority
Secured Party shall issue or direct (other than such Persons collectively
constituting the Required Secured Creditors at such time) the Collateral Agent
or the Administrative Agent to issue such payment blockage or similar notice.

 

12



--------------------------------------------------------------------------------

3.2 Cooperation. Subject to the proviso appearing in the second sentence of
Section 3.1(a), each Second Priority Secured Party, agrees that, unless and
until the Discharge of First Priority Claims has occurred, it will not, and
shall be deemed to have waived any right to, and it shall not direct the
Collateral Agent or the Administrative Agent to, commence, or join with any
Person in commencing any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien with respect to Collateral held by
it under any Loan Document.

Section 4. Payments.

4.1 Application of Proceeds. The Administrative Agent shall promptly apply the
cash proceeds, moneys or balances received in connection with any collection,
disposition or sale of Collateral, as well as any Collateral consisting of cash,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, as follows:

(i) FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Obligations, including without limitation all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent under any Loan Document on behalf
of any Obligor, any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document, and all other fees, indemnities and other amounts owing or
reimbursable to the Administrative Agent or the Collateral Agent under any Loan
Document in its capacity as such;

(ii) SECOND, to payment of all fees, indemnities and other amounts (other than
principal and interest) payable to each First Priority Issuing Bank in capacity
as such pro rata in accordance with the respective amounts of the Obligations
owed to them on the date of any such distribution and of any amount required to
be paid to a First Priority Issuing Bank by any Revolving Facility Lender
pursuant to Section 2.05(c) of the Credit Agreement and not paid by such
Revolving Facility Lender (which shall be payable to the Administrative Agent if
the Administrative Agent advanced such payment to the Issuing Bank in
anticipation of such payment by such Revolving Facility Lender and otherwise, to
the Issuing Bank);

(iii) THIRD, to the payment in full of the First Priority Claims (the amounts so
applied to be distributed among the First Priority Secured Parties pro rata in
accordance with the respective amounts of their First Priority Claims on the
date of any such distribution, which in the case of First Priority Letters of
Credit, shall be paid by deposit in an account with the Collateral Agent, in the
name of the Collateral Agent and for the benefit of the First Priority Secured
Parties, an amount in cash in U.S. Dollars equal to the aggregate L/C Exposure
as of such date plus any accrued and unpaid interest thereon);

 

13



--------------------------------------------------------------------------------

(iv) FOURTH, after the Discharge of First Priority Claims, to the payment in
full of the Second Priority Claims (the amounts so applied to be distributed
among the Second Priority Secured Parties pro rata in accordance with the
respective amounts of their Second Priority Claims on the date of any such
distribution); and

(v) FIFTH, after the Discharge of First Priority Claims and the Discharge of
Second Priority Claims, to the Obligors, their successors or assigns, or as a
court of competent jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

4.2 Payments Over. Except as expressly provided in Section 6.8, so long as the
Discharge of First Priority Claims has not occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Obligor, any
Collateral or proceeds thereof received by any Second Priority Secured Party in
connection with the exercise of any right or remedy (including set-off) relating
to the Collateral in contravention of this Agreement or any distribution
received on account of or by virtue of any Shared Lien on the Collateral in any
Insolvency Proceeding in respect of an Obligor (including any distribution on
account of or otherwise by virtue of any Shared Lien on the Collateral under any
Plan of Reorganization) shall, be segregated and held in trust and forthwith
paid over to the Collateral Agent for the benefit of the First Priority Secured
Parties in the same form as received, with any necessary endorsement, or as a
court of competent jurisdiction may otherwise direct. The Collateral Agent is
hereby authorized to make any such endorsement as agent for any Second Priority
Secured Party. This authorization is coupled with an interest and is irrevocable
until the Discharge of First Priority Claims has occurred. For the avoidance of
doubt, the Second Priority Claims shall not be reduced or satisfied by any
amounts or distributions required to be paid over to the Administrative Agent or
the Collateral Agent pursuant hereto.

Section 5. Other Agreements.

5.1 Releases .

(a) The Second Priority Secured Parties hereby agree that, at any time prior to
the Discharge of First Priority Claims, in connection with (i) the exercise of
any remedies by a First Priority Secured Party or by the Collateral Agent on
behalf of a First Priority Secured Party, in respect of the Collateral provided
for in Section 3.1, including any sale, lease, exchange, transfer or other
disposition of any such Collateral or (ii) any sale, lease, exchange, transfer
or

 

14



--------------------------------------------------------------------------------

other disposition of any Collateral permitted under the terms of the Loan
Documents, the Collateral Agent may, on behalf of the Secured Parties, release
any of the Shared Liens on any part of the Collateral with no further consent or
action of any Second Priority Secured Party, and the Second Priority Secured
Parties hereby irrevocably authorize the Collateral Agent and the Administrative
Agent to execute and deliver, at the expense of Holdings, such termination
statements, releases and other documents as the Collateral Agent, the
Administrative Agent and any Obligor (in the case of an Obligor, to the extent
permitted by the Loan Documents) may reasonably request to effectively confirm
such release at the expense of the Obligors.

(b) Until the Discharge of First Priority Claims occurs, each of the Second
Priority Secured Parties, hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent of the Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Person or in the
Collateral Agent’s own name, from time to time in the Collateral Agent’s
discretion (as directed by the Administrative Agent in writing), for the purpose
of carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all releases, documents and instruments which may
be necessary to accomplish the purposes of this Section 5.1, including any
financing statements, mortgage releases, intellectual property releases,
endorsements or other instruments of transfer or release.

5.2 [Reserved].

5.3 [Reserved].

5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors against the Obligors in accordance with the
terms of the Loan Documents and applicable law only to the extent set forth in
the proviso appearing in the second sentence of Section 3.1(a) hereof. Nothing
in this Agreement shall prohibit the receipt by any Second Priority Secured
Party of any payment of interest and principal on the Second Priority Claims,
together with any reimbursable fees and expenses and other amounts due in
respect thereof, so long as such receipt is not (a) the direct or indirect
result of the exercise by any Second Priority Secured Party of rights and
remedies as a secured creditor in respect of the Second Priority Claims or
enforcement of any Lien, in either case in contravention of this Agreement, or
(b) a distribution in any Insolvency Proceeding of an Obligor on account of or
otherwise by virtue of any Lien (including any distribution on account of or
otherwise by virtue of any Lien on the Collateral under any Plan of
Reorganization), other than as permitted by Section 6.8 hereof. In the event
that any Second Priority Secured Party becomes a judgment lien creditor in
respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor in respect of the Second Priority Claims, such judgment lien
shall be subject to the terms of this Agreement to the same extent as the other
Liens securing the Second Priority Claims (created pursuant to the Security
Documents) are subject to the terms of this Agreement. Nothing in this Agreement
modifies any right or remedy the holders of First Priority Claims or, after the
Discharge of First Priority Claims has occurred, the holders of Second Priority
Claims may have with respect to the Collateral.

 

15



--------------------------------------------------------------------------------

Section 6. Insolvency Proceedings

6.1 Finance and Sale Issues.

(a) Until the Discharge of First Priority Claims has occurred, if an Obligor
shall be subject to any Insolvency Proceeding and the Administrative Agent, on
behalf, or at the direction, of the First Priority Secured Parties, shall desire
to permit the use of cash collateral arising from the Collateral (as such term
is defined in Section 363(a) of the Bankruptcy Code) under Section 363 of the
Bankruptcy Code (“Use of Cash Collateral”) or to permit such Obligor to obtain
financing, whether from the First Priority Secured Parties, any other Person, or
any combination thereof, under Section 364 of the Bankruptcy Code secured by any
Collateral (“DIP Financing”), then each Second Priority Secured Party, agrees
that (i) it shall not be entitled to raise (and will not raise), but instead
shall be deemed to have otherwise irrevocably, absolutely, and unconditionally
waived any right to raise, any objection to such Use of Cash Collateral or DIP
Financing (and instead will be deemed to have consented to such Use of Cash
Collateral or DIP Financing), (ii) it shall not be entitled to request (and will
not request) adequate protection or any other relief in connection therewith
(except as expressly agreed by the Administrative Agent (acting at the direction
of the Required First Lien Lenders) or to the extent permitted by Section 6.2),
and (iii) to the extent the Liens are granted in connection with such Use of
Cash Collateral or such DIP Financing (including adequate protection Liens), the
Liens granted for the benefit of the Second Priority Secured Parties shall be
junior in priority to the Liens granted for the benefit of the First Priority
Secured Parties in connection with such Use of Cash Collateral or such DIP
Financing and to the extent both the First Priority Secured Parties and Second
Priority Secured Parties are granted a common Lien, the interests of the Second
Priority Secured Parties’ Lien shall be junior in priority to the interests of
the First Priority Secured Parties in such Lien on the same basis as the
interests of the Second Priority Secured Parties are junior in priority to the
interests of the First Priority Secured Parties under this Agreement. Each of
the Second Priority Secured Parties agrees that none of them shall offer to
provide, administer or syndicate any DIP Financing to an Obligor unless (i) the
application of the proceeds of such DIP Financing would result in the Discharge
of First Priority Claims or (ii) consented to by the Administrative Agent acting
on the directions of the Required First Lien Lenders. Notwithstanding the
foregoing, none of the foregoing provisions of this Section 6.1(a) shall be
binding on the Second Priority Secured Parties to the extent that the sum of the
then outstanding principal amount of any First Priority Credit Agreement
Obligations and any DIP Financing exceeds the First Priority DIP Cap Amount
(after giving effect to the concurrent Refinancing of any First Priority Credit
Agreement Obligations).

(b) Until the Discharge of First Priority Claims has occurred, the Second
Priority Secured Parties, in any Insolvency Proceeding in respect of an Obligor,
shall not be entitled to oppose (and shall not oppose) (1) any sale or
disposition of any assets or property of such Obligor constituting Collateral,
or (2) any procedure governing sale or disposition of any assets or property of
such Obligor constituting Collateral, in each case that is supported by the
Administrative Agent (acting at the direction of the Required First Lien
Lenders), and the Second Priority Secured Parties will be deemed to have
consented under Section 363 of the Bankruptcy Code to any such sale, and any
procedure for such sale (and

 

16



--------------------------------------------------------------------------------

in each case any motion in support hereof), supported by such First Priority
Secured Parties and to have consented to the release of their Liens in such
assets so long as and to the extent that (i) the First Priority Secured Parties
shall have likewise consented to such release and (ii) the Liens shall attach to
the proceeds of any Collateral sold or disposed of in the priorities set forth
herein. For the avoidance of doubt, and without limitation of the generality of
the foregoing, in any Insolvency Proceeding in respect of any Obligor, the
Second Priority Secured Parties irrevocably waive any right to object to any
sale, or any procedure for sale, or any motion for sale or for bid procedures
regarding the sale, of any Collateral under Section 363 of the Bankruptcy Code
on the grounds of inadequate time for marketing of such asset, inopportune time
for sale of such asset (based on market conditions or otherwise), inadequate
purchase price/value to be received for such asset, or any expense
reimbursement, break-up fee or other condition or covenant contained in any
stalking horse bid for such asset.

6.2 Adequate Protection. If and only if directed to do so by Second Priority
Secured Parties holding at least a majority of the principal amount of the
Second Priority Claims, the Administrative Agent or the Collateral Agent, acting
on behalf of the Second Priority Secured Parties, may, subject to the following
sentence, seek or request adequate protection in the form of a Lien on any
additional collateral. The Second Priority Secured Parties may only seek or
request adequate protection in the form of a Lien on any additional collateral
in connection with, or arising as a result of, the Collateral to the extent that
the First Priority Secured Parties have also received such adequate protection
in the form of a Lien (including by way of objecting to any DIP Financing that
does not provide for such Lien) on such additional collateral and any Lien so
received by the Second Priority Secured Parties thereon will be junior ( or
deemed junior) in priority to any Lien granted to the First Priority Secured
Parties (including any adequate protection Lien in favor of the First Priority
Secured Parties) and any Lien securing such DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Second
Priority Claims are, or are intended to be, junior in priority to the First
Priority Liens under this Agreement and subject in all respects to the release
obligations set forth in this Agreement, including in Section 5.1 and
Section 6.1 hereof. If the Second Priority Secured Parties are granted
post-petition interest and/or adequate protection payments which are referable
to, or granted as a result of, the Second Priority Secured Parties’ Lien over
the Collateral, including for the avoidance of doubt, as a result of the Second
Priority Secured Parties being secured parties with respect to the Shared Liens
over the Collateral, in an Insolvency Proceeding in respect of an Obligor
(“Junior Priority Bankruptcy Payments”), such amounts shall be deemed
Collateral, shall be turned over to the Collateral Agent for the benefit of
First Priority Secured Parties in accordance with Section 4.2 hereof and shall
be applied according to the terms thereof (regardless of whether or not any
order of a bankruptcy court authorizing and/or directing any Junior Priority
Bankruptcy Payments shall expressly provide for such direct payment to the
Collateral Agent.

6.3 No Waiver. Subject to Section 3.1(a), nothing contained herein shall
prohibit or in any way limit the Collateral Agent-or the Administrative Agent
(acting on behalf of First Priority Secured Parties) or any other First Priority
Secured Party from objecting in any Insolvency Proceeding in respect of an
Obligor or otherwise to any action taken by any Second Priority Secured Party,
including the seeking by any Second Priority Secured Party of adequate
protection or the asserting by any Second Priority Secured Party of any of its
rights and remedies under the Loan Documents or otherwise. Subject to
Section 3.1(a), following the Discharge of First Priority Claims, nothing
contained herein shall prohibit or in

 

17



--------------------------------------------------------------------------------

any way limit any Second Priority Secured Party (or the Collateral Agent or
Administrative Agent on behalf, or at the direction, of the Second Priority
Secured Parties) from objecting in any Insolvency Proceeding in respect of an
Obligor.

6.4 Reinstatement. If, in any Insolvency Proceeding in respect of an Obligor or
otherwise, all or part of any payment with respect to the First Priority Claims
previously made shall be rescinded for any reason whatsoever (including an order
or judgment for disgorgement of a preference under the Bankruptcy Code, or any
similar law) (a “Recovery”), then the First Priority Claims shall be reinstated
to the extent of such Recovery. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. If any Second Priority Secured Party is required in any
Insolvency Proceeding of an Obligor or otherwise to turn over any Recovery, then
the Second Priority Claims shall be reinstated to the extent of such Recovery.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

6.5 Post-Petition Interest. No Second Priority Secured Party shall oppose or
seek to challenge any claim by the Collateral Agent, the Administrative Agent or
any other First Priority Secured Party for allowance or payment in any
Insolvency Proceeding of an Obligor of the First Priority Claims consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Priority Lien on the Collateral, without regard to the existence of the Second
Priority Liens on the Shared Collateral, such value to be determined without
regard to the existence of the Second Priority Liens on the Collateral.

6.6 Separate Classification. Each of the Collateral Agent and the Administrative
Agent, on behalf of itself, the First Priority Secured Parties and the Second
Priority Secured Parties, acknowledge and agree that

(a) the grants of Liens in respect of the Collateral pursuant to the Security
Documents are intended to constitute two separate and distinct grants of Liens;
and

(b) because of, among other things, their differing rights in the Collateral as
a result of the priorities created pursuant to this Agreement, the First
Priority Claims and the Second Priority Claims are fundamentally different from
one another and must be separately classified in any Plan of Reorganization
proposed or confirmed in an Insolvency Proceeding of an Obligor.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that, contrary to the intention of the
parties, the claims of the First Priority Secured Parties and/or the Second
Priority Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of first priority and second
priority secured claims), then (i) each of the parties hereto hereby
acknowledges and agrees that, subject to Sections 2.1

 

18



--------------------------------------------------------------------------------

and 4.1, all distributions shall be made as if there were separate classes of
first priority and second priority secured claims against the Obligors in
respect of the Collateral and (ii) the First Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, including any additional interest payable pursuant to
the Loan Documents arising from or related to a default, which is disallowed as
a claim in any Insolvency Proceeding of an Obligor, and reimbursement of all
fees and expenses of the Collateral Agent’s and the Administrative Agent’s
respective attorneys, financial consultants, and other agents) before any
distribution is made to the Second Priority Secured Parties, with the Second
Priority Secured Parties, hereby acknowledging and agreeing to turn over to the
Collateral Agent for the benefit of First Priority Secured Parties amounts
otherwise received or receivable by them in respect of or by virtue of the
Shared Liens to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the claim or recovery of the
Second Priority Secured Parties.

6.7 Voting for Plan of Reorganization. The First Priority Secured Parties and
the Second Priority Secured Parties, in each case in such capacity, shall be
entitled to vote to accept or reject any Plan of Reorganization in connection
with any Insolvency Proceeding of an Obligor so long as such Plan of
Reorganization is a Conforming Plan of Reorganization and shall be entitled to
vote to reject any such Plan of Reorganization that is a Non-Conforming Plan of
Reorganization; provided that each of the Collateral Agent and the
Administrative Agent, on behalf of the other Second Priority Secured Parties,
agrees that none of the Second Priority Secured Parties, in such capacity, shall
be entitled to take any action or vote in any way that supports any
Non-Conforming Plan of Reorganization or to object to a Plan of Reorganization
to which the requisite holders of First Priority Claims have consented on the
grounds that any sale of Collateral thereunder or pursuant thereto is for
inadequate consideration, or that the sale process in respect thereof was
inadequate. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization by
any Second Priority Secured Party, in such capacity, shall be inconsistent with
and accordingly, a violation of the terms of this Agreement, and the
Administrative Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any such
Non-Conforming Plan of Reorganization withdrawn.

6.8 X Clause. Notwithstanding Section 4.2 hereof or any other provision of this
Agreement, regardless of whether a Discharge of First Priority Claims shall
occur in connection with a confirmed Plan of Reorganization, the Second Priority
Secured Parties shall be permitted to receive or retain any debt or equity
securities or other obligations of an Obligor to be distributed to them under
any such confirmed Plan of Reorganization on account of or otherwise by virtue
of their interest in the Liens on the Collateral (collectively, a “Plan
Distribution”), so long as (i) any lien granted on the Collateral to secure such
Plan Distributions shall be junior in priority to any liens granted to secure
any Plan Distribution to the First Priority Secured Parties under any such Plan
of Reorganization on account of the interest of the First Priority Secured
Parties in the Liens to the same extent as the Second Priority Liens are, or are
intended to be, junior in priority to the First Priority Liens on the Collateral
hereunder and such liens shall otherwise be subject to the terms and conditions
of this Agreement (or an analogous agreement)

 

19



--------------------------------------------------------------------------------

and the Second Priority Claims shall be junior to the First Priority Claims to
the same extent as provided in, and shall be subject to provisions substantially
similar to, Section 9, and (ii) any Plan Distribution received by a Second
Priority Secured Party shall not be entitled to receive cash interest (but may
accrue interest or contain pay-in-kind interest) and any Plan Distribution may
not be subject to amortization, redemption or other principal or preference
paydown, in each case prior to the Discharge of First Priority Claims (including
by way of full payment of any First Priority Claims with cash payment on any
Plan Distribution received by the First Priority Secured Parties); provided,
however, that, absent a Discharge of First Priority Claims, any Plan
Distribution received by a Second Priority Secured Party under a Plan of
Reorganization which does not satisfy the criteria set forth in clauses (i) and
(ii) above, shall be turned over to the Administrative Agent for the benefit of
First Priority Secured Parties in accordance with Section 4.2.

6.9 Determination of Distributions on Account of Lien on Collateral. For the
purposes of this Agreement, including for the purposes of Sections 4.2, 5.4, and
6.8 hereof, there shall be a presumption that any distribution to or for the
benefit of the Second Priority Secured Parties under any Plan of Reorganization
for an Obligor shall be on account of or by virtue of the Shared Liens on the
Collateral. The Second Priority Secured Parties, shall have the burden of
rebutting that presumption, and of proving the portion (if any) of any
distribution under any Plan of Reorganization to, or for the benefit of, the
Second Priority Secured Parties that does not consist of proceeds of (or is not
otherwise on account of or by virtue of) such Lien on the Collateral, in each
case by clear and convincing evidence.

6.10 Plan of Reorganization. No Second Priority Secured Party (or any Person on
their behalf) will sponsor, fund or otherwise facilitate, or support or vote in
favor of in an Insolvency Proceeding of an Obligor, any Plan of Reorganization
that does not contemplate the payment in full, in cash of the First Priority
Claims upon the effective date of such Plan of Reorganization unless the
Administrative Agent, on behalf of the First Priority Secured Parties, shall
have otherwise consented. Neither the Administrative Agent (on behalf of the
Second Priority Secured Parties) nor any other Second Priority Secured Party
will raise or support any objection to any Plan of Reorganization on the basis
that the rate of interest payable on any Plan Distribution to the First Priority
Secured Parties is excessive or over-compensatory.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. Each of the Collateral Agent and the Administrative Agent, on
behalf of the Second Priority Secured Parties, acknowledges that the Second
Priority Secured Parties have, independently and without reliance on the
Collateral Agent, the Administrative Agent or any other First Priority Secured
Party, and based on documents and information deemed by them appropriate, made
their own decision to enter into the Credit Agreement, any other applicable Loan
Document, this Agreement and the transactions contemplated hereby and thereby
and they will continue to make their own credit decisions in taking or not
taking any action under the Credit Agreement, any such other Loan Document or
this Agreement.

 

20



--------------------------------------------------------------------------------

7.2 No Warranties or Liability. Each of the Collateral Agent and the
Administrative Agent, on behalf of the Second Priority Secured Parties,
acknowledges and agrees that the holders of First Priority Claims (and the
Collateral Agent and the Administrative Agent on their behalf) have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Loan Documents or the ownership of any Collateral or the perfection
or priority of any Lien thereon. The holders of First Priority Claims will be
entitled to manage and supervise their respective loans and extensions of credit
to the Borrower and the other Obligors in accordance with applicable law and as
they may otherwise, in their sole discretion, deem appropriate, and the holders
of First Priority Claims may manage their loans and extensions of credit without
regard to any right or interest that any Second Priority Secured Party may have
in the Collateral or otherwise, except as otherwise provided in this Agreement,
the Credit Agreement or the other Loan Documents. None of the Collateral Agent,
the Administrative Agent or any other First Priority Secured Party shall have
any duty to any Second Priority Secured Party to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreement with any Obligor, regardless of any
knowledge thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) To the fullest extent permitted under applicable law, no right of the
Collateral Agent, the Administrative Agent, the First Priority Secured Parties
or any of them to enforce any provision of this Agreement shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of an
Obligor or by any act or failure to act by any First Priority Secured Party, or
by any noncompliance by any Person with the terms, provisions and covenants of
this Agreement or any of the Loan Documents, regardless of any knowledge thereof
which the Collateral Agent, the Administrative Agent or the First Priority
Secured Parties, or any of them, may have or be otherwise charged with. To the
fullest extent permitted under applicable law, no right of the Second Priority
Secured Parties (or the Collateral Agent or Administrative Agent acting on their
behalf) to enforce any provision of this Agreement shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of an Obligor
or by any act or failure to act by any Second Priority Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any of the Loan Documents, regardless of any knowledge thereof
which the Second Priority Secured Parties (or the Collateral Agent or
Administrative Agent) may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Obligors under the Loan Documents), the First
Priority Secured Parties and any of them may, to the fullest extent permitted
under applicable law, at any time and from time to time, without the consent of,
or notice to, any Second Priority Secured Party, without incurring any liability
to any Second Priority Secured Party and without impairing or releasing the lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of any Second Priority Secured Party is
affected, impaired or extinguished thereby), do any one or more of the
following:

(i) make loans and advances to any Obligor or issue, guaranty or obtain letters
of credit for account of any Obligor or otherwise extend credit to any Obligor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing, subject to any express rights of the
Second Priority Secured Parties hereunder or under the other Loan Documents
(including the First Priority DIP Cap Amount applicable to First Lien Claims);

 

21



--------------------------------------------------------------------------------

(ii) change the manner, place or terms of payment or change or extend the time
of payment of, or renew, exchange, amend, increase or alter, the terms of any of
the First Priority Claims or any security therefor or guaranty thereof or any
liability of the Obligors, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the First Priority
Claims), without any restriction as to the amount, tenor or terms of any such
increase or extension or otherwise amend, renew, exchange, extend, modify or
supplement in any manner any Liens held by the holders of First Priority Claims,
the First Priority Claims or any of the Loan Documents, subject to any express
rights of the Second Priority Secured Parties hereunder or under the other Loan
Documents (including the First Priority DIP Cap Amount applicable to First Lien
Claims);

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral or any
liability of any Obligor to the First Priority Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(iv) settle or compromise any First Priority Claim or any other liability of any
Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sum by whomsoever paid and however
realized to any liability (including the First Priority Claims) in any manner or
order; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Obligor or any security or any other Person, elect any remedy and otherwise
deal freely with the Obligors and the Collateral and any security or any
liability of any Obligor to the holders of First Priority Claims or any
liability incurred directly or indirectly in respect thereof.

(c) Each of the Collateral Agent and the Administrative Agent, on behalf the
Second Priority Secured Parties, also agrees, to the fullest extent permitted
under applicable law, that no First Priority Secured Party shall have any
liability to any of them, and each of them, to the fullest extent permitted
under applicable law, hereby waives any claim against any First Priority Secured
Party, arising out of any action which such holders of First Priority Claims may
take or permit or omit to take with respect to the foreclosure upon, or sale,
liquidation or other disposition of, the Collateral. Each of the Second Priority
Secured Parties, agrees that none of the First Priority Secured Parties (or the
Administrative Agent and the Collateral Agent acting on their behalf) shall have
any duty to them, express or implied, fiduciary or otherwise, in respect of the
maintenance or preservation of the Collateral, the First Priority Claims or
otherwise.

 

22



--------------------------------------------------------------------------------

(d) Each of the Second Priority Secured Parties and the Collateral Agent and the
Administrative Agent, on behalf of other Second Priority Secured Parties, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshaling, appraisal, valuation or other similar right that may
otherwise be available under applicable law or any other similar right a junior
secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Priority Secured Parties and the Second Priority Secured Parties
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Loan Document or any setting
aside or avoidance of any Lien;

(b) any change in the time, manner or place of payment of, or in any other terms
of, any First Priority Claim or Second Priority Claim, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the Loan Documents;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of any First Priority Claim or Second
Priority Claim or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Obligor; or

(e) any other circumstance which otherwise might constitute a defense available
to, or a discharge of, any Obligor in respect of the First Priority Claims or
Second Priority Claims or of any First Priority Secured Party or Second Priority
Secured Party in respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Loan Documents, the provisions of this
Agreement shall govern and control.

8.2 Continuing Nature of this Agreement. This Agreement shall continue to be
effective until the Discharge of First Priority Claims shall have occurred. This
is a continuing agreement of lien priority and, where applicable, payment
subordination. Each of the Second Priority Secured Parties, hereby irrevocably,
absolutely, and unconditionally waives any right it may have under applicable
law to revoke (or direct the Collateral Agent or the Administrative Agent on its
behalf to revoke) this Agreement or any provisions hereof.

 

23



--------------------------------------------------------------------------------

8.3 Amendments; Waivers. (a) No amendment, modification or waiver of any
provision of this Agreement shall be deemed to be made unless the same shall be
in writing signed by the Collateral Agent and the Administrative Agent (at the
direction of the Required Lenders), and, subject to the immediately following
sentence, the Borrower and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Notwithstanding the
foregoing, no Obligor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected.

(b) Notwithstanding anything in Section 8.3(a) to the contrary, this Agreement
may be amended, restated, modified and/or supplemented from time to time in
writing by the Borrower and the Administrative Agent, in order to: (i) add
additional Persons to this Agreement who then hold, or are the duly authorized
trustees, agents or representatives of Persons who then hold, additional classes
of Indebtedness that constitute, or are intended to constitute, a class of
Secured Claims, including the holders of (or the duly authorized trustees,
agents or representatives of the holders of) Indebtedness incurred for the
purposes of refinancing an existing class of Secured Claims, and (ii) provide
the holders of such additional Indebtedness the comparable rights, benefits and
obligations as the holders of existing Secured Claims have under this Agreement
provided that, (x) the proposed amendments shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, (y) the
incurrence of the additional Indebtedness shall constitute a class of Secured
Claims permitted by the terms of the Credit Agreement (as certified by the
Borrower), and (z) the Borrower agrees to pay all costs and expenses incurred by
the Administrative Agent in connection with the consummation of the proposed
amendments.

8.4 Information Concerning Financial Condition of Holdings and its Subsidiaries.
Each of the First Priority Secured Parties and the Second Priority Secured
Parties, as separate groups of secured creditors, shall be responsible for
keeping themselves informed of (i) the financial condition of Holdings and its
Subsidiaries and all endorsers and/or guarantors of the First Priority Claims or
the Second Priority Claims and (ii) all other circumstances bearing upon the
risk of nonpayment of the First Priority Claims or the Second Priority Claims.

8.5 Certain Successors. Each successor Collateral Agent shall execute and
deliver a counterpart of and become a party to this Agreement (but the failure
to execute such counterpart shall not diminish such Person’s obligations under
this Agreement).

8.6 Application of Payments. Subject to the terms of the Loan Documents, all
payments received by the holders of First Priority Claims may be applied,
reversed and reapplied, in whole or in part, to such part of the First Priority
Claims as the holders of First Priority Claims, in their sole discretion, deem
appropriate. Following the Discharge of First Priority Claims and

 

24



--------------------------------------------------------------------------------

until the Discharge of Second Priority Claims has occurred, all payments
received by the holders of Second Priority Claims may be applied, reversed and
reapplied, in whole or in part, to such part of the Second Priority Claims as
the holders of Second Priority Claims, in their sole discretion, deem
appropriate.

8.7 Marshalling of Assets. Each of the Second Priority Secured Parties and the
Collateral Agent on behalf of the Second Priority Secured Parties, hereby
irrevocably, absolutely, and unconditionally waives any and all rights or powers
any Second Priority Secured Party may have at any time under applicable law or
otherwise to have the Collateral, or any part thereof, marshaled upon any
foreclosure or other enforcement of the Liens.

8.8 Purchase Option in Favor of Second Priority Secured Parties. (a) Without
prejudice to the enforcement of remedies to the First Priority Secured Parties
(or the Administrative Agent or the Collateral Agent on their behalf), any
Person or Persons (in each case who must meet all eligibility standards
contained in all relevant Loan Documents) at any time or from time to time
designated by the holders of more than 50% in aggregate outstanding principal
amount of the Second Priority Credit Agreement Obligations as being entitled to
exercise all default purchase options as to the Second Priority Credit Agreement
Obligations then outstanding (an “Eligible Purchaser”) shall have the right to
purchase by way of assignment (and shall thereby also assume all commitments and
duties of the First Priority Secured Parties), at any time during the exercise
period described in clause (c) below of this Section 8.8, all, but not less than
all, of the First Priority Claims (other than the First Priority Claims of a
Defaulting Creditor), including all principal of and accrued and unpaid interest
and fees on and all prepayment or acceleration penalties and premiums in respect
of all First Priority Claims outstanding at the time of purchase; provided that
at the time of (and as a condition to) any purchase pursuant to this
Section 8.8, all commitments pursuant to any then outstanding Loan Document,
Secured Swap Agreement and cash management agreement constituting First Priority
Claims shall have terminated and all Secured Swap Agreements and such cash
management agreements shall also have been terminated in accordance with their
terms. Any purchase pursuant to this Section 8.8(a) shall be made as follows:

(1) for (x) a purchase price equal to the sum of (A) in the case of all loans,
advances or other similar extensions of credit that constitute First Priority
Claims (including unreimbursed amounts drawn in respect of First Priority
Letters of Credit, but excluding the undrawn amount of then outstanding First
Priority Letters of Credit), the greater of (I) 100% and (II) the then current
market-based price, of the principal amount thereof and all accrued and unpaid
interest thereon through the date of purchase (without regard, however, to any
acceleration prepayment penalties or premiums other than customary breakage
costs), plus (B) in the case of any Secured Swap Agreement and cash management
agreement constituting First Priority Claims, the aggregate amount then owing to
each counterparty thereunder pursuant to the terms of the respective Secured
Swap Agreement or cash management agreement (as the case may be), including, in
the case of Secured Swap Agreements, without limitation all amounts owing to
such counterparties as a result of the termination (or early termination)
thereof plus (C) all accrued and unpaid fees, expenses, indemnities and other
amounts through the date of purchase that are then due and payable to the First
Priority Secured Parties pursuant to the terms of the Loan Documents, Secured
Swap Agreements and cash management agreement constituting First Priority
Claims; and (y) an obligation on the part of the respective Eligible Purchasers
(which shall be expressly provided in the assignment documentation described
below) to (i) reimburse each issuing lender (or any

 

25



--------------------------------------------------------------------------------

First Priority Secured Party required to pay same) for all amounts thereafter
drawn with respect to any First Priority Letters of Credit constituting First
Priority Credit Agreement Obligations which remain outstanding after the date of
any purchase pursuant to this Section 8.8, together with all facing fees and
other amounts which may at any future time be owing to the respective First
Priority Issuing Bank with respect to such First Priority Letters of Credit, and
(ii) pay over to the First Priority Secured Parties any amounts recovered by
such Eligible Purchasers on account of any acceleration prepayment premiums or
penalties with respect to the First Priority Claims;

(2) with the purchase price described in preceding clause (a)(1)(x) payable in
cash on the date of purchase against transfer to the respective Eligible
Purchaser or Eligible Purchasers (without recourse and without any
representation or warranty whatsoever, whether as to the enforceability of any
First Priority Claim or the validity, enforceability, perfection, priority or
sufficiency of any Lien securing, or guarantee or other supporting obligation
for, any First Priority Claim or as to any other matter whatsoever, except the
representation and warranty that the transferor owns free and clear of all Liens
and encumbrances (other than participation interests not prohibited by any Loan
Document, Secured Swap Agreement or cash management agreements constituting
First Priority Claims, in which case the purchase price described in preceding
clause (a)(1)(x) shall be appropriately adjusted so that the Eligible Purchaser
or Eligible Purchasers do not pay amounts represented by any participation
interest which remains in effect), and has the right to convey, whatever claims
and interests it may have in respect of the First Priority Claims); provided
that the purchase price in respect of any outstanding First Priority Letter of
Credit that remains undrawn on the date of purchase shall be payable in cash as
and when such First Priority Letter of Credit is drawn upon (i) first, from the
cash collateral account described in clause (a)(3) below, until the amounts
contained therein have been exhausted, and (ii) thereafter, directly by the
respective Eligible Purchaser or Eligible Purchasers;

(3) with such purchase accompanied by a deposit by the Eligible Purchaser or
Eligible Purchasers of cash collateral under the sole dominion and control of
the Collateral Agent or its designee in an amount equal to 110% of the sum of
the aggregate undrawn amount of all then outstanding First Priority Letters of
Credit pursuant to the Loan Documents and the aggregate facing and similar fees
which will accrue thereon through the stated maturity of the First Priority
Letters of Credit (assuming no drawings thereon before stated maturity), as
security for the respective Eligible Purchaser’s or Eligible Purchasers’
obligation to pay amounts as provided in preceding clause (a)(1)(y), it being
understood and agreed that (x) at the time any facing or similar fees are owing
to a First Priority Issuing Bank with respect to any First Priority Letter of
Credit, the Collateral Agent may apply amounts deposited with it as described
above to pay same and (y) upon any drawing under any Letter of Credit, the
Collateral Agent shall apply amounts deposited with it as described above to
repay the respective unpaid drawing. After giving effect to any payment made as
described above in this clause (3), those amounts (if any) then on deposit with
the Collateral Agent as described in this clause (3) which exceed 110% of the
sum of the aggregate undrawn amount of all then outstanding First Priority
Letters of Credit and the aggregate facing and similar fees (to the respective
First Priority Issuing Banks) which will accrue thereon through the stated
maturity of the then outstanding First Priority Letters of Credit (assuming no
drawings thereon before

 

26



--------------------------------------------------------------------------------

stated maturity), shall be returned to the respective Eligible Purchaser or
Eligible Purchasers (as their interests appear). Furthermore, at such time as
all First Priority Letters of Credit have been cancelled, expired or been fully
drawn, as the case may be, and after all applications described above have been
made, any excess cash collateral deposited by the Eligible Purchaser or Eligible
Purchasers as described above in this clause (3) (and not previously applied or
released as provided above) shall be returned to the respective Eligible
Purchaser or Eligible Purchasers, as their interests appear;

(4) with the purchase price described in preceding clause (a)(1)(x) accompanied
by a waiver by the Collateral Agent (on behalf of the related Second Priority
Secured Parties) of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 8.8;

(5) with all amounts payable to the various First Priority Secured Parties in
respect of the assignments described above to be distributed to them by the
Collateral Agent in accordance with their respective holdings of the First
Priority Claims; and

(6) with such purchase to be made pursuant to assignment documentation in form
and substance reasonably satisfactory to, and prepared by counsel for, the
Collateral Agent (with the cost of such counsel to be paid by the Obligors or,
if the Obligors do not make such payment, by the respective Eligible Purchaser
or Eligible Purchasers, who shall have the right to obtain reimbursement of same
from the Obligors); it being understood and agreed that the Collateral Agent and
each other First Priority Secured Party shall retain all rights to
indemnification as provided in the relevant Loan Documents for all periods prior
to any assignment by them pursuant to the provisions of this Section 8.8. The
relevant assignment documentation shall also provide that, if for any reason
(other than the gross negligence or willful misconduct of the Collateral Agent
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment)), the amount of cash collateral held by the Collateral
Agent or its designee pursuant to preceding clause (a)(3) is at any time less
than the full amounts owing with respect to any First Priority Letter of Credit
described above (including facing and similar fees) then the respective Eligible
Purchaser or Eligible Purchasers shall promptly reimburse the Collateral Agent
(who shall pay the respective Issuing Bank) the amount of deficiency.

(b) The right to exercise the purchase option described in Section 8.8(a) above
shall be exercisable and legally enforceable upon at least seven Business Days’
prior written notice of exercise (which notice, once given, shall be irrevocable
and fully binding on the respective Eligible Purchaser or Eligible Purchasers)
given to the Collateral Agent by an Eligible Purchaser. Neither the Collateral
Agent nor any First Priority Secured Party shall have any disclosure obligation
to any Eligible Purchaser or any other Second Priority Secured Party in
connection with any exercise of such purchase option.

(c) The right to purchase the First Priority Claims as described in this
Section 8.8 may be exercised (by giving the irrevocable written notice described
in preceding clause (b)) during the period that (1) begins on the date occurring
three (3) Business

 

27



--------------------------------------------------------------------------------

Days after the first to occur of (x) the date of the acceleration of the final
maturity of the First Priority Credit Agreement Obligations, (y) the occurrence
of the final maturity of the First Priority Credit Agreement Obligations or
(z) the occurrence of an Insolvency Proceeding with respect to an Obligor which
constitutes an event of default under the Credit Agreement (in each case, so
long as the acceleration, failure to pay amounts due at final maturity or such
Insolvency Proceeding constituting an event of default has not been rescinded or
cured within such ten (10) Business Day period, and so long as any unpaid
amounts constituting First Priority Claims remain owing); provided that if there
is any failure to meet the condition described in the proviso of preceding
clause (a) hereof, the aforementioned date shall be extended until the first
date upon which such condition is satisfied, and (2) ends on the ninetieth
(90th) day after the start of the period described in clause (1) above.

(d) The obligations of the First Priority Secured Parties to sell their
respective First Priority Claims under this Section 8.8 are several and not
joint and several. To the extent any First Priority Secured Party (a “Defaulting
Creditor”) breaches its obligation to sell its First Priority Claims under this
Section 8.8, nothing in this Section 8.8 shall be deemed to require the
Collateral Agent or any other First Priority Secured Party to purchase such
Defaulting Creditor’s First Priority Claims for resale to the holders of Second
Priority Credit Agreement Obligations and in all cases, the Collateral Agent and
each First Priority Secured Party complying with the terms of this Section 8.8
shall not be deemed to be in default of this Agreement or otherwise be deemed
liable for any action or inaction of any Defaulting Creditor; provided that
nothing in this clause (d) shall require any Eligible Purchaser to purchase less
than all of the First Priority Claims.

(e) Each Obligor irrevocably consents to any assignment effected to one or more
Eligible Purchasers pursuant to this Section 8.8 (so long as they meet all
eligibility standards contained in all relevant Loan Documents, Secured Swap
Agreements and cash management agreements constituting First Priority Claims,
other than obtaining the consent of any Obligor to an assignment to the extent
required by such Loan Documents) for purposes of all Loan Documents, Secured
Swap Agreements and cash management agreements constituting First Priority
Claims and hereby agrees that no further consent from such Obligor shall be
required.

8.9 Notices. (a) All notices to the First Priority Secured Parties or the Second
Priority Secured Parties permitted or required under this Agreement may be sent
to the Administrative Agent (with a copy to the Collateral Agent). All notices
to the Obligors permitted or required under this Agreement may be sent to the
Borrower. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission or other electronic means). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address as set forth below each party’s name in this Section,
or, as to each party, at such other address as may be designated by such party
in a written notice to all of the other parties. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by courier, when signed for by or on behalf of the relevant party
hereto; (B) if delivered by mail, four (4) Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail, when
delivered. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

28



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas (in its capacity as the Collateral Agent
and the Administrative Agent)

Deutsche Bank Trust Company Americas

Address: 60 Wall Street; 25th Floor

New York, New York 10005

Facsimile: (904) 746 4860

Email: sara.pelton@db.com

Affinion Group Holdings, Inc. (as Holdings)

Affinion Group Holdings, Inc.

Address: 6 High Ridge Park

Stamford, CT 06905

Facsimile: (203) 956 1206

Email: bfisher@affiniongroup.com

8.10 Further Assurances. Each of the Administrative Agent, on behalf of itself,
the other First Priority Secured Parties and the Second Priority Secured Parties
and each Obligor, agrees that each of them shall take such further action and
shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as any other party may reasonably request to
effect the terms of this Agreement (including, in the case of the Administrative
Agent, to direct the Collateral Agent to do the same).

8.11 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Binding on Successors and Assigns; No Third Party Beneficiaries This
Agreement shall be binding upon and inure to the benefit of the Collateral
Agent, the Administrative Agent, the other First Priority Secured Parties
(including to the benefit of any successors to the First Priority Secured
Parties by virtue of any refinancing), the other Second Priority Secured Parties
(including to the benefit of any successors to the Second Priority Secured
Parties by virtue of any refinancing), and their respective successors and
assigns. No other Person shall have or be entitled to assert rights or benefits
hereunder. This Agreement shall be binding upon each Obligor and its respective
successors and assigns; provided that no Obligor nor any respective successor or
assign thereof shall be entitled to enforce any provision of this Agreement
(other than any provision hereof expressly preserving any right of an Obligor
under any Loan Document).

 

29



--------------------------------------------------------------------------------

8.13 Specific Performance Each of the Collateral Agent and the Administrative
Agent may demand specific performance of this Agreement. The Second Priority
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by or on behalf of
any First Priority Secured Party (other than the defense that the obligation for
which specific performance is being sought has been performed in accordance with
this Agreement). Without limiting the generality of the foregoing or of the
other provisions of this Agreement, in seeking specific performance in any
Insolvency Proceeding of an Obligor, the Collateral Agent and the Administrative
Agent acting on behalf, or at the direction, of the First Priority Secured
Parties may seek such relief as if it were the “holder” of the claims of the
Second Priority Secured Parties under Section 1126(a) of the Bankruptcy Code or
otherwise had been granted an irrevocable power of attorney by the Second
Priority Secured Parties.

8.14 Section Titles; Time Periods The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.

8.15 Counterparts This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.

8.16 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties listed below. This Agreement shall be effective both
before and after the commencement of any Insolvency Proceeding of an Obligor.
Consistent with, but not in limitation of, the preceding sentence, each of the
Collateral Agent and the Administrative Agent, on behalf of itself, the First
Priority Secured Parties and the Second Priority Secured Parties, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York law and Section 510(a) of the Bankruptcy Code. All
references to any Obligor shall include any Obligor as debtor and
debtor-in-possession and any receiver or trustee for such Obligor in any
Insolvency Proceeding of such Obligor.

8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties and the Second Priority Secured
Parties with respect to the Collateral. No Obligor nor any other creditor
thereof shall have any right hereunder. Nothing in this Agreement is intended to
or shall impair the absolute and unconditional obligations of Holdings, the
Borrower or each other Obligor to pay the First Priority Claims and the Second
Priority Claims, in each case as and when the same shall become due and payable
in accordance with their terms. Without prejudice to the terms of this Agreement
and except (i) as provided in Sections 6.6 and 9 and (ii) as it concerns the
relative rights of the holders of the First Priority Claims and the Second
Priority Claims with respect to the Collateral (and the

 

30



--------------------------------------------------------------------------------

proceeds thereof) and the Liens created thereon, nothing herein shall be
construed as governing the relative ranking of the Obligors payment obligation
with respect to the First Priority Claims and the Second Priority Claims or as
subordinating the Second Priority Claims to the First Priority Claims as to
right of payment. Each provision hereunder applicable to the First Priority
Secured Parties and the Second Priority Secured Parties shall be applicable to,
and binding upon them, solely in their respective capacities as such.

8.19 Exclusive Means of Exercising Rights under this Agreement. The First
Priority Secured Parties and the Second Priority Secured Parties shall be
deemed, pursuant to the Loan Documents, to have irrevocably appointed the
Administrative Agent as their agent hereunder. Consistent with such appointment,
the First Priority Secured Parties and the Second Priority Secured Parties
further shall be deemed to have agreed that only the Administrative Agent (and
not any individual claimholder or group of claimholders) as agent for the First
Priority Secured Parties or the Second Priority Secured Parties, as the case may
be, or any of the Administrative Agent’s agents (including the Collateral Agent)
shall have the right on their behalf to exercise any rights, powers, and/or
remedies under or in connection with this Agreement (including bringing any
action to interpret or otherwise enforce the provisions of this Agreement);
provided that (i) First Priority Secured Parties holding obligations in respect
of hedging agreements may exercise customary netting rights with respect
thereto, (ii) cash collateral may be held pursuant to the terms of the Loan
Documents or Secured Swap Agreements and any such individual First Priority
Secured Party may act against such cash collateral, and (iii) First Priority
Secured Parties may exercise customary rights of setoff against depository or
other accounts maintained with them. Specifically, but without limiting the
generality of the foregoing, each First Priority Secured Party or group of First
Priority Secured Parties and each Second Priority Secured Party or group of
Second Priority Secured Parties shall not be entitled to take or file, but
instead shall be precluded from taking or filing (whether in any Insolvency
Proceeding of an Obligor or otherwise), any action, judicial or otherwise, to
enforce any right or power or pursue any remedy under this Agreement (including
any declaratory judgment or other action to interpret or otherwise enforce the
provisions of this Agreement), except solely as provided in the proviso in the
immediately preceding sentence.

8.20 Right of the Collateral Agent to Continue. Any Person serving as Collateral
Agent shall be entitled to continue, including to continue to perform his, her
or its rights, obligations and duties, on behalf of the First Priority Secured
Parties notwithstanding whether any such Person has served or is serving as the
Collateral Agent on behalf of the Second Priority Secured Parties. Without
limiting the generality of the preceding sentence of this Section 8.20, any
Person serving as Collateral Agent on behalf of the First Priority Secured
Parties shall be entitled to continue to so serve in such capacity (including to
continue to perform any of such Collateral Agent’s rights, obligations, and/or
duties) on behalf of the First Priority Secured Parties even if any such Person
has resigned as the Collateral Agent on behalf of the Second Priority Secured
Parties, but such resignation has not become effective for any reason, including
because a successor Collateral Agent on behalf of the Second Priority Secured
Parties has not been appointed or has accepted such appointment, without any
liability to any of the Second Priority Secured Parties by virtue of any such
resignation and any of the circumstances relating in any manner whatsoever to
such resignation.

 

31



--------------------------------------------------------------------------------

8.21 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, each of the Collateral
Agent and the Administrative Agent, and is the product of those Persons on
behalf of themselves and the First Priority Secured Parties and the Second
Priority Secured Parties. Accordingly, this Agreement’s provisions shall not be
construed against, or in favor of, any party or other Person merely by virtue of
the extent of that party or other Person’s involvement, or lack of involvement,
in the preparation of this Agreement and of any of its specific provisions.

8.22 Forum Selection and Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO.

8.23 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8.23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

8.24 No Contest. Each of the Collateral Agent and the Administrative Agent, on
behalf of the Second Priority Secured Parties, agrees that none of them shall
contest, in an Insolvency Proceeding of an Obligor or otherwise, the
enforceability of any provision of this Agreement.

 

32



--------------------------------------------------------------------------------

8.25 Intercreditor Agreements. THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE OTHER PARTIES HERETO ACKNOWLEDGE THAT THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE OTHER PARTIES THERETO ARE
PARTIES TO THE HOLDINGS INTERCREDITOR AGREEMENT AND THE AFFINION INVESTMENTS
INTERCREDITOR AGREEMENT. THE APPLICATION OF ANY DISTRIBUTIONS, PROCEEDS (FROM
THE ENFORCEMENT OF COLLATERAL OR THE EXERCISE OF REMEDIES OR OTHERWISE) OR ANY
OTHER AMOUNT BY THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT TOWARDS
SATISFACTION OF THE SECURED CLAIMS, AND THE RIGHTS OF THE SECURED PARTIES TO
SUCH PROCEEDS, DISTRIBUTIONS OR OTHER AMOUNTS, SHALL BE SUBJECT TO THE TERMS OF
THIS AGREEMENT (INLCUDING, WITHOUT LIMITATION, TO THE EXTENT CONSTITUTING
PROCEEDS FROM THE ENFORCEMENT OF THE SHARED LIENS ON THE COLLATERAL, SECTION
2.1, AND TO THE EXTENT CONSTITUTING AFFINION INVESTMENTS REALIZATION PROCEEDS,
SECTION 9.1).

Section 9. Priority of Payments with respect to Affinion Investments Realization
Proceeds.

9.1 Agreement to Subordinate with respect to Affinion Investments Realization
Proceeds. Each of Affinion Investments, Affinion Investments II, the
Administrative Agent, the Collateral Agent, and each Second Priority Secured
Party agrees that, prior to the Discharge of First Priority Claims, the Second
Priority Claims shall be subordinated in right of payment with respect to
Affinion Investments Realization Proceeds (irrespective of whether or not any
Secured Parties have a valid and perfected Lien in such Affinion Investments
Realization Proceeds), to the extent and in the manner provided in this
Section 9, to the prior payment in full of all First Priority Claims (whether
outstanding on the date hereof or hereafter created, incurred, assumed or
guaranteed (including interest that accrues on or after the commencement of any
Insolvency Proceeding of any Obligor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such Insolvency Proceeding)), and that the subordination effected by this
Section 9 is for the benefit of the First Priority Secured Parties.

9.2 Receipt of Affinion Investments Realization Proceeds.

Unless a contemporaneous Discharge of First Priority Claims has occurred, any
Affinion Investments Realization Proceeds received by any Second Priority
Secured Party will be paid forthwith over and delivered to the Collateral Agent,
including post-petition interest, fees or expenses (whether or not a claim for
post-petition interest is allowed in any such Insolvency Proceeding) for
application, in accordance with Section 4.1 of this Agreement, to the payment of
all First Priority Claims remaining unpaid to the extent necessary to pay such
First Priority Claims in full in accordance with their terms, after giving
effect to any concurrent payment or distribution to or for the First Priority
Secured Parties.

 

33



--------------------------------------------------------------------------------

9.3 When Distribution Must Be Paid Over.

In the event that any Second Priority Secured Party receives any Affinion
Investments Realization Proceeds as payment of any Second Priority Claims at a
time when such payment is prohibited by this Section 9, such payment will be
held by such Second Priority Secured Party, as applicable, in trust for the
benefit of, and will be paid forthwith over and delivered, upon written request,
to, the Collateral Agent for application to the payment of all First Priority
Claims remaining unpaid to the extent necessary to pay such First Priority
Claims in full in accordance with their terms, after giving effect to any
concurrent payment or distribution to or for the First Priority Secured Parties.

The Collateral Agent will not be deemed to owe any fiduciary duty to the First
Priority Secured Parties, and will not be liable to any First Priority Secured
Parties if the Collateral Agent pays over or distributes to or on behalf of
other Second Priority Secured Parties or any Obligor or any other Person money
or assets to which any First Priority Secured Parties are then entitled by
virtue of this Section 9.3, except if such payment is made as a result of the
willful misconduct or gross negligence of the Collateral Agent.

The Administrative Agent, the Collateral Agent and each Second Priority Secured
Party acknowledges that the above arrangements pursuant to this Section 9 will
result in the subordination of the Second Priority Claims in right of payment to
the First Priority Claims with respect to any Affinion Investments Realization
Proceeds to the extent provided herein. The Collateral Agent and the Second
Priority Secured Parties agree that the subordination of the Second Priority
Claims under this Agreement shall be deemed to constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code and is
intended to be and shall be interpreted to be enforceable to the maximum extent
permitted pursuant to applicable non-bankruptcy law.

9.4 Notice.

Affinion Investments and Affinion Investments II will promptly notify the
Administrative Agent and the Collateral Agent of any facts known to them that
would cause a payment of any Second Priority Claims to violate this Section 9,
but failure to give such notice will not affect the subordination of the Second
Priority Claims to the First Priority Claims solely in respect of any Affinion
Investments Realization Proceeds as provided in this Section 9.

9.5 Subrogation.

After the Discharge of First Priority Claims and until the Discharge of Second
Priority Claims, the Second Priority Secured Parties will be subrogated (equally
and ratably with all other Indebtedness pari passu in right of payment with the
Second Priority Claims) to the rights of the First Priority Secured Parties to
receive distributions of any Affinion Investments Realization Proceeds
applicable to First Priority Claims to the extent that distributions otherwise
payable to the Second Priority Secured Parties have been applied to the payment
of First Priority Claims; provided that the Administrative Agent, the Collateral
Agent and the Second Priority Secured Parties acknowledge and agree that any
amounts paid over or delivered to the First Priority Secured Parties pursuant to
this Section 9 may reduce their rights to receive distributions otherwise
payable to the Second Priority Secured Parties without there being an equal
amount of remaining claims to which the Second Priority Secured Party may be
subrogated. A distribution of any Affinion Investments Realization Proceeds to
First Priority Secured Parties that otherwise would have been made to Second
Priority Secured Parties is not, as between a Obligor and the Second Priority
Secured Parties, a payment by such Obligors on the Second Priority Claims.

 

34



--------------------------------------------------------------------------------

9.6 Subordination May Not Be Impaired by Obligors.

No right of any First Priority Secured Party to enforce the subordination of the
Second Priority Claims under this Section 9 may be impaired by any act or
failure to act by Affinion Investments, Affinion Investments II or any other
Obligor or any Second Priority Secured Party or by the failure of Affinion
Investments, Affinion Investments II or any other Obligor or any Second Priority
Secured Party to comply with the terms of any Loan Documents.

9.7 Distribution to Collateral Agent.

Upon any payment or distribution of Affinion Investments Realization Proceeds of
any Obligor referred to in this Section 9, (i) the Collateral Agent will be
entitled to apply to a court of competent jurisdiction to make an order or
decree in respect of the amount of any Affinion Investments Realization Proceeds
and any other matters in respect of this Section 9.7 and (ii) the Collateral
Agent and the Second Priority Secured Parties will be entitled to rely upon any
order or decree made by any court of competent jurisdiction or upon any
certificate of the liquidating trustee or agent or other Person making any
distribution to the Collateral Agent or to the Second Priority Secured Parties
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the First Priority Secured Parties and other Indebtedness of such
Obligor, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section 9.

9.8 Rights of Collateral Agent.

Notwithstanding the provisions of this Section 9 or any other provision of the
Loan Documents, the Collateral Agent will not be charged with knowledge of the
existence of any facts that would prohibit the making of any payment or
distribution by the Collateral Agent, and the Collateral Agent may continue to
make payments on the applicable Second Priority Claims, unless the Collateral
Agent has received at least one Business Day prior to the date of such payment
written notice of facts that would cause the payment of any Second Priority
Claims to violate this Section 9. Only an Obligor or the Collateral Agent may
give the notice. Nothing in this Section 9 will impair the claims of, or
payments to, the Collateral Agent under or pursuant the Loan Documents.

9.9 Authorization to Effect Subordination.

Each Second Priority Secured Party, by the Second Priority Secured Party’s
acceptance thereof, authorizes and directs the Collateral Agent on such Second
Priority Secured Party’s behalf to take such action as may be necessary or
appropriate to effectuate the subordination as provided in this Section 9, and
appoints the Collateral Agent to act as such Second Priority

 

35



--------------------------------------------------------------------------------

Secured Party’s attorney-in-fact for any and all such purposes. If the
Collateral Agent (acting on behalf of the First Priority Secured Parties) does
not file a proper proof of claim or proof of debt at least 30 days before the
expiration of the time to file such claim, the Collateral Agent (acting at the
direction of the Required Second Lien Lenders) is hereby authorized to file an
appropriate claim for and on behalf of the Second Priority Secured Parties.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF AMERICA N.A.), as
Collateral Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:   DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF
AMERICA N.A.), as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[Additional Signature Pages Follow]

Signature page to Affinion Second Lien Intercreditor Agreement



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, INC., as Holdings By:  

 

Name:   Title:   AFFINION GROUP, INC., as Borrower By:  

 

Name:   Title:  

Signature page to Affinion Second Lien Intercreditor Agreement



--------------------------------------------------------------------------------

AFFINION BENEFITS GROUP, LLC AFFINION BRAZIL HOLDINGS I, LLC AFFINION BRAZIL
HOLDINGS II, LLC AFFINION DATA SERVICES, INC. AFFINION GROUP, LLC AFFINION
INVESTMENTS, LLC, by its member:   AFFINION GROUP, INC. AFFINION INVESTMENTS II,
LLC AFFINION PUBLISHING, LLC BREAKFIVE, LLC CARDWELL AGENCY, INC. CCAA
CORPORATION CONNEXIONS LOYALTY, INC. CONNEXIONS LOYALTY ACQUISITION, LLC
CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC CUC ASIA HOLDINGS, by its partners:  
TRILEGIANT CORPORATION   TRILEGIANT RETAIL SERVICES, INC. GLOBAL PROTECTION
SOLUTIONS, LLC INTERNATIONAL TRAVEL FULFILLMENT LLC LIFT MEDIA, LLC LONG TERM
PREFERRED CARE, INC. LOYALTY TRAVEL AGENCY LLC TRAVELERS ADVANTAGE SERVICES, LLC
TRILEGIANT AUTO SERVICES, INC. TRILEGIANT CORPORATION TRILEGIANT INSURANCE
SERVICES, INC. TRILEGIANT RETAIL SERVICES, INC. WATCHGUARD REGISTRATION
SERVICES, INC. WEBLOYALTY HOLDINGS, INC. WEBLOYALTY.COM, INC. By:  

 

Name:   Title:  

Signature page to Affinion Second Lien Intercreditor Agreement



--------------------------------------------------------------------------------

Exhibit C

AMENDED GUARANTEE AND COLLATERAL AGREEMENT

[See Attached.]



--------------------------------------------------------------------------------

Exhibit C to Exhibit 10.1

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

April 9, 2010

among

AFFINION GROUP, INC.,

each Subsidiary of the Borrower identified herein,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF

AMERICA, N.A.)

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page       ARTICLE I.       Definitions    SECTION 1.01.    Credit
Agreement      2    SECTION 1.02.    Other Defined Terms      2       ARTICLE
II.       Guarantee    SECTION 2.01.    Guarantee      6    SECTION 2.02.   
Guarantee of Payment      6    SECTION 2.03.    No Limitations, Etc      6   
SECTION 2.04.    Reinstatement      8    SECTION 2.05.    Agreement To Pay;
Subrogation      8    SECTION 2.06.    Information      9    SECTION 2.07.   
Maximum Liability      9    SECTION 2.08.    Payment Free and Clear of Taxes   
  9    SECTION 2.09.    Affinion Investments Guarantee Cap      9       ARTICLE
III.       Pledge of Securities    SECTION 3.01.    Pledge      10    SECTION
3.02.    Delivery of the Pledged Collateral      11    SECTION 3.03.   
Representations, Warranties and Covenants      11    SECTION 3.04.   
Registration in Nominee Name; Denominations      13    SECTION 3.05.    Voting
Rights; Dividends and Interest, etc      14   

 

-ii-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

        Page       ARTICLE IV.       Security Interests in Personal Property   
SECTION 4.01.    Security Interest      16    SECTION 4.02.    Representations
and Warranties      18    SECTION 4.03.    Covenants      20    SECTION 4.04.   
Other Actions      23    SECTION 4.05.    Covenants Regarding Patent, Trademark
and Copyright Collateral      24       ARTICLE V.       Remedies    SECTION
5.01.    Remedies Upon Default      25    SECTION 5.02.    Application of
Proceeds      27    SECTION 5.03.    Grant of License to Use Intellectual
Property      27    SECTION 5.04.    Securities Act, etc      28    SECTION
5.05.    Registration, etc      28       ARTICLE VI.       Indemnity,
Subrogation and Subordination    SECTION 6.01.    Indemnity and Subrogation     
29    SECTION 6.02.    Contribution and Subrogation      29    SECTION 6.03.   
Subordination      30       ARTICLE VII.       Miscellaneous    SECTION 7.01.   
Notices      30    SECTION 7.02.    Security Interest Absolute      30   
SECTION 7.03.    Limitation By Law      31    SECTION 7.04.    Binding Effect;
Several Agreement      31   

 

-iii-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

        Page    SECTION 7.05.    Successors and Assigns      32    SECTION 7.06.
   Agents’ Fees and Expenses; Indemnification      32    SECTION 7.07.   
Collateral Agent Appointed Attorney-in-Fact      33    SECTION 7.08.   
GOVERNING LAW      33    SECTION 7.09.    Waivers; Amendment      33    SECTION
7.10.    WAIVER OF JURY TRIAL      34    SECTION 7.11.    Severability      34
   SECTION 7.12.    Counterparts      34    SECTION 7.13.    Headings      35   
SECTION 7.14.    Jurisdiction; Consent to Service of Process      35    SECTION
7.15.    Termination or Release      35    SECTION 7.16.    Additional
Subsidiaries      36    SECTION 7.17.    Right of Set-off      36    SECTION
7.18.    Terms of Intercreditor Agreements; Etc.      36    Schedules      
Schedule I    [Reserved.]    Schedule II    Capital Stock; Debt Securities   
Schedule III    Intellectual Property    Exhibits       Exhibit I    Form of
Supplement to the Amended and Restated Guarantee and Collateral Agreement   
Exhibit II    Form of Perfection Certificate   

 

-iv-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated and effective as
of April 9, 2010 (this “Agreement”), among AFFINION GROUP, INC., a Delaware
corporation (the “Borrower”), each Subsidiary of the Borrower identified herein
as a party (each, a “Subsidiary Party”) and DEUTSCHE BANK TRUST COMPANY AMERICAS
(AS SUCCESSOR TO BANK OF AMERICA, N.A.), as Administrative Agent (together with
any successor administrative agent appointed pursuant to the Credit Agreement,
in such capacity, the “Administrative Agent”) and as Collateral Agent (together
with any successor collateral agent appointed pursuant to the Credit Agreement,
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
below).

WHEREAS, the Borrower, Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), the lenders party thereto, Credit Suisse AG, Cayman Islands Branch
(formerly known as Credit Suisse, Cayman Islands Branch), as administrative
agent (the “Existing Agent”) for such lenders and the other parties thereto
entered into a Credit Agreement, dated as of October 17, 2005 (as amended prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, Holdings, the
Borrower, the Subsidiaries of the Borrower party thereto, and the Existing Agent
entered into that certain Guarantee and Collateral Agreement, dated as of
October 17, 2005 (as amended prior to the date hereto, the “Existing G&C
Agreement”);

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the lenders party thereto (the “Lenders”) are entering into an Amended and
Restated Credit Agreement, dated as of the date hereof, which amends and
restates the Existing Credit Agreement in its entirety and provides for the
Lenders to provide loans to the Borrower from time to time (such Credit
Agreement as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement; and

WHEREAS, the Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to make Loans, and each Issuing Bank to issue
Letters of Credit, to the Borrower in accordance with the terms of the Credit
Agreement;

Accordingly, the parties hereto agree that the Existing G&C Agreement is amended
and restated in full as follows:

 

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement. i) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(a) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Affinion Investments Guarantee Cap” shall mean, at any time, the excess of
(x) the greater of (i) $1,257.5 million and (y) the maximum principal amount of
Indebtedness under the Credit Agreement permitted to be incurred under the
Affinion Investments Notes Indenture at such time over (y) the aggregate
principal amount of First Lien Loans and unused Commitments under the First Lien
Facilities at such time.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a securities account control agreement, a deposit
account control agreement, or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.

 

-2-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Existing G&C Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC.

“Guarantors” means the Subsidiary Guarantors.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, domain
names, confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of

 

-3-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Restatement Effective Date with a
counterparty that is a Lender under the Credit Agreement or an Affiliate of a
Lender under the Credit Agreement as of the Restatement Effective Date or
(ii) is entered into after the Restatement Effective Date with any counterparty
that is a Lender or an Affiliate of a Lender at the time such Swap Agreement is
entered into and is otherwise permitted under the Credit Agreement and (c) the
due and punctual payment and performance of all obligations of the Borrower and
any of its subsidiaries in respect of overdrafts and related liabilities owed to
Bank of America, N.A. and Deutsche Bank Trust Company Americas (or any other
Person designated by the Borrower as a provider of cash management services and
entitled to the benefit of this Agreement) and arising from cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, ACH services and other cash management arrangements)
permitted by Section 6.01(r) of the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Pledgor.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

-4-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Requirement of Law” means, with respect to any person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations (including,
without limitation, the Communications Act of 1934, as amended, and the written
rules and regulations of the FCC) of any Governmental Authority or arbitrator,
applicable to or binding upon such person or any of its property or which such
Person or any of its property is subject.

“Second Lien Loan Document Obligations” has the meaning assigned to such term in
the Second Lien Intercreditor Agreement.

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender or any
other Person designated by the Borrower as a provider of cash management
services to which any obligation referred to in clause (c) of the definition of
the term “Obligations” is owed), (b) the Collateral Agent, (c) the
Administrative Agent, (d) each Issuing Bank, (e) each counterparty to any Swap
Agreement entered into with a Loan Party the obligations under which constitute
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and permitted
assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preamble of this
Agreement, which includes any Subsidiary under Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated therewith or symbolized
thereby.

 

-5-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ARTICLE II.

Guarantee

SECTION 2.01. Guarantee. Subject to Section 2.09, each Guarantor unconditionally
guarantees to the Administrative Agent, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations for the benefit of the Secured
Parties. Each Guarantor further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. Each Guarantor waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent (including in its individual capacity) or
any other Secured Party in favor of the Borrower or any other person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 or as expressly
provided in Section 2.09, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). The obligations of each Guarantor under or in respect of this
Agreement are independent of the Obligations of any other Loan Party under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against each Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower under or in respect of the
Loan Documents, or any other amendment or waiver of, any consent to departure
from, any

 

-6-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

rescission or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the taking, exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Obligations of the Borrower under the Loan Documents;

(v) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(vi) any failure of any Secured Party to disclose to any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(vii) the failure of any other Person to execute or deliver this Agreement, any
supplement required under Section 7.16, or the terms of any other Loan Document
or the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Obligations;

(viii) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Obligations),

(ix) any illegality, lack of validity or enforceability of any Obligation or any
Loan Document or any agreement or instrument relating to the Obligations,

(x) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation (other than the payment in full in cash of all the
Obligations),

(xi) the existence of any claim, set-off or other rights that any Guarantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,

 

-7-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(xii) and any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or any Guarantor or any other guarantor or
surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent, the Administrative Agent and the other Secured Parties
may, at their election (but subject to the Second Lien Intercreditor Agreement),
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security. Each Guarantor acknowledges that it
will receive substantial direct and indirect benefits from the financing
arrangements contemplated by the Loan Documents and that the waivers set forth
in Section 2.01 and this Section 2.03 are knowingly made in contemplation of
such benefits.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid

 

-8-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Obligation, subject to the terms of the Second Lien Intercreditor Agreement.
Upon payment by any Guarantor of any sums to the Administrative Agent as
provided above, all rights of such Guarantor against the Borrower, or other Loan
Party or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
Agreement, the Administrative Agent, the Collateral Agent and each other Secured
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Agreement and the obligations of each Guarantor hereunder. To effectuate
the foregoing intention, notwithstanding anything herein or in any other Loan
Document to the contrary, the Administrative Agent, the Collateral Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Agreement not constituting a fraudulent transfer or conveyance under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 6.02).

For purposes hereof, “Bankruptcy Law” means any proceeding of the type referred
to in Section 7.01(h) or (i) of the Credit Agreement or Title 11, U.S. Code, or
any similar foreign, federal or state law for the relief of debtors.

SECTION 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower and Holdings are required to be made pursuant to the
terms of Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of
the Credit Agreement shall apply to each Guarantor, mutatis mutandis.

SECTION 2.09. Affinion Investments Guarantee Cap. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, so long as the debt
covenant in the Affinion Investments Notes Indenture limiting the aggregate
principal amount of Indebtedness under the Credit Agreement that may be
guaranteed by Affinion Investments and Affinion Investments II remains in
effect, the guarantee made by each of Affinion Investments and Affinion
Investments II hereunder in respect of the Second Lien Loan Document Obligations
shall be limited at any time to the Affinion Investments Guarantee Cap at such
time.

 

-9-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest in all of such Pledgor’s right, title and interest in, to and under
(a) the Equity Interests directly owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided, that the Pledged Stock shall not include (i)(A)
unless otherwise agreed by the Borrower and the Collateral Agent in any given
case, more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary, which pledge shall be duly noted on the share register, if
any, of such Foreign Subsidiary and (B) unless otherwise agreed by the Borrower
and the Collateral Agent in any given case, any of the issued and outstanding
voting Equity Interests of a Foreign Subsidiary directly owned by Affinion
Investments or Affinion Investments II, so long as not less than 65% of the
total issued and outstanding voting Equity Interests of such Foreign Subsidiary
constitute Pledged Stock of one or more other Pledgors hereunder, (ii) to the
extent applicable law requires that a Subsidiary of such Pledgor issue
directors’ qualifying shares, such shares or nominee or other similar shares,
(iii) any Equity Interests with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.11 of the Credit Agreement need
not be satisfied by reason of Section 5.11(g) of the Credit Agreement, (iv) any
Equity Interests of a Subsidiary to the extent that, as of the Restatement
Effective Date, and for so long as, such a pledge of such Equity Interests would
violate a contractual obligation binding on or relating to such Equity Interest
permitted to exist under the Credit Agreement or (v) any Equity Interests of a
person that is not directly or indirectly a Subsidiary; (b)(i) the debt
securities listed opposite the name of such Pledgor on Schedule II, (ii) any
debt securities in the future issued to such Pledgor and (iii) the promissory
notes and any other instruments, if any, evidencing such debt securities (the
“Pledged Debt Securities”); (c) subject to Section 3.05, all payments of
principal or interest, dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
all subscription warrants, rights or options issued thereon or with respect
thereto and all other proceeds received in respect of, the securities referred
to in clauses (a) and (b) above; (d) subject to Section 3.05, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

 

-10-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. ii) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities, in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 3.02.

(a) Each Pledgor will cause any Indebtedness for borrowed money having, in the
case of each instance of Indebtedness, an aggregate principal amount in excess
of $1,000,000 (other than (i) intercompany current liabilities incurred in
connection with the cash management operations and intercompany sales of the
Borrower and the Subsidiaries permitted by the Credit Agreement or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to such Pledgor by any person and evidenced by a duly
executed promissory note to be pledged and delivered to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the terms hereof. To the
extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement.

(b) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided, that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, hereby
jointly and severally, represent, warrant and covenant, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);

 

-11-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not the Borrower, a
Subsidiary or an Affiliate of the Borrower or any such subsidiary, to the best
of each Pledgor’s knowledge) have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable (other than with respect to Pledge Stock consisting of membership
interests of limited liability companies to the extent provided in Sections
18-502 and 18-607 of the Delaware Limited Liability Company Act) and (ii) in the
case of Pledged Debt Securities (solely with respect to Pledged Debt Securities
issued by a person that is not the Borrower, a Subsidiary or an Affiliate of the
Borrower or any such subsidiary, to the best of each Pledgor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) as of the Restatement Effective Date, none of the Equity Interests in
limited liability companies or partnerships that are pledged by the Pledgors
hereunder constitutes a security under Section 8-103 of the Uniform Commercial
Code or the corresponding code or statute of any other applicable jurisdiction;

(d) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to
constitute a security under Section 8-103 of the Uniform Commercial Code in the
State of New York or the corresponding code or statute of any other applicable
jurisdiction unless such Loan Party shall have first delivered 30 days written
notice to the Collateral Agent and shall have taken all actions contemplated
hereby and as otherwise reasonably required by the Collateral Agent to maintain
the security interest of the Collateral Agent therein as a valid, perfected,
first priority security interest;

(e) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

 

-12-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(f) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(g) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(h) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(i) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder;

(j) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Foreign Pledge Agreements, when any Pledged Securities (including
Pledged Stock of any domestic Subsidiary and any foreign stock covered by a
Foreign Pledge Agreement) are delivered to the Collateral Agent, for the benefit
of the Secured Parties, in accordance with this Agreement, the Collateral Agent
will obtain, for the benefit of the Secured Parties, a legal, valid and
perfected lien upon and security interest in such Pledged Securities, subject
only to Liens permitted under the Credit Agreement or arising by operation of
law, as security for the payment and performance of the Obligations; and

(k) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 3.04, to exchange certificates representing
Pledged Securities of such Loan Party for certificates of smaller or larger
denominations.

 

-13-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SECTION 3.05. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given notice to the relevant Pledgors of the Collateral Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities or Article 9 Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities, received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise or (B) any non-cash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities or Article 9 Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid in surplus, shall be and become part of the
Pledged Collateral or Article 9 Collateral, as applicable, and, if received by
any Pledgor, shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent, for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent).

 

-14-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent or the Administrative Agent to the Borrower
of the Collateral Agent’s and/or Administrative Agent’s intention to exercise
its rights hereunder and under the Credit Agreement, all rights of any Pledgor
to dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions; provided, however, that even after the
occurrence of an Event of Default, any Pledgor may continue to exercise dividend
and distribution rights solely to the extent permitted under subclause (i) and
subclause (ii) of Section 6.06(b) of the Credit Agreement and such amounts are
required by Holdings for the stated purposes thereof. All dividends, interest,
principal or other distributions received by any Pledgor contrary to the
provisions of this Section 3.05 shall not be commingled by such Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the Collateral
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Pledgor (without
interest) all dividends, interest, principal or other distributions that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Borrower of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers (other than any Event of Default under Section 7.01(h) or (i) of the
Credit Agreement); provided, that, unless otherwise directed by the Required
Secured Creditors, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default (other than any
Event of Default under Section 7.01(h) or (i) of the Credit Agreement) to permit
the Pledgors to exercise such rights. After all Events of Default have been
cured or waived and the Borrower has delivered to the Collateral Agent a
certificate to that effect, each Pledgor shall have the right to exercise the
voting and/or consensual rights and powers that such Pledgor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.

 

-15-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) to the extent not included in the definition of “General Intangibles”,
all choses in action and causes of action and all other intangible personal
property of any Pledgor of every kind and nature (other than Accounts) now owned
or hereafter acquired by any Pledgor, including corporate or other business
records, indemnification claims, contract rights (including rights under leases,
whether entered into as lessor or lessee, Swap Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security;

 

-16-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(xiv) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xv) all books and records pertaining to the Article 9 Collateral; and

(xvi) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, (b) any assets with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.11 of
the Credit Agreement need not be satisfied by reason of Section 5.11(g) of the
Credit Agreement, (c) any Equity Interests, the pledge of which is governed by
Section 3.01 hereof, (d) any Letter of Credit Rights to the extent any Pledgor
is required by applicable law to apply the proceeds of a drawing of such Letter
of Credit for a specified purpose or (e) any Pledgor’s right, title or interest
in any license, contract or agreement to which such Pledgor is a party or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such license, contract or agreement,
result in a breach of the terms of, or constitute a default under, any license,
contract or agreement to which such Pledgor is a party (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the New York UCC or any other applicable law
(including, without limitation, Title 11 of the United States Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
such Pledgor shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property.” Each Pledgor agrees to provide such information to the Collateral
Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor, without the signature
of any Pledgor, and naming any Pledgor or the Pledgors as debtors and the
Collateral Agent as secured party.

 

-17-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent, the Administrative Agent or any other Secured Party to, or in
any way alter or modify, any obligation or liability of any Pledgor with respect
to or arising out of the Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement and the Schedules
hereto.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the
Restatement Effective Date. Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9 Collateral
have been prepared by the Collateral Agent based upon the information provided
to the Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Restatement Effective Date in the case of
filings, recordings or registrations required by Section 5.11 of the Credit
Agreement), and constitute all the filings, recordings and registrations (other
than filings required to be made in the United States Patent and Trademark
Office and the United States Copyright Office in order to perfect the Security
Interest in Article 9 Collateral consisting of United States Patents, United
States registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents (and Patents for which United States
registration applications are pending), United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights (and Copyrights for which United States
registration applications are pending) has been delivered to the Collateral
Agent for recording with the

 

-18-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property in which a security interest may be perfected by recording
with the United States Patent and Trademark Office and the United States
Copyright Office, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral other than Permitted Liens or Liens arising by
operation of law.

(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Permitted Liens or Liens arising by operation of law. None of
the Pledgors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $500,000 as of the Restatement Effective Date except as indicated on the
Perfection Certificate.

(f) Except as set forth in the Perfection Certificate, as of the Restatement
Effective Date, all Accounts owned by the Pledgors have been originated by the
Pledgors and all Inventory owned by the Pledgors has been acquired by the
Pledgors in the ordinary course of business.

 

-19-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(g) As to itself and its Intellectual Property Collateral:

(i) The Intellectual Property Collateral set forth on Schedule III includes all
of the Patents, domain names, Trademarks, Copyrights and IP Agreements owned by
such Pledgor as of the date hereof.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor’s knowledge, is valid and unenforceable, except as could not reasonably
be expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as could not
reasonably be expected to have a Material Adverse Effect.

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which could reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as could reasonably be expected to have a Material Adverse Effect, no
Pledgor or Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. Each Pledgor agrees to promptly notify the Collateral
Agent in writing of any change (i) in its corporate name, (ii) in its identity
or type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. Each Pledgor agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made under the Uniform Commercial
Code or otherwise that are

 

-20-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected first priority security
interest in all the Article 9 Collateral, for the benefit of the Secured Parties
(subject to the terms of the Second Lien Intercreditor Agreement). Each Pledgor
agrees promptly to notify the Collateral Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including, without limitation, the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $1,000,000
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged and delivered to the Collateral
Agent, for the benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral, including, if such inaccuracy arose from the omission of any items
from any such Schedules, by supplementing any such Schedule hereto and the
Perfection Certificate.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

 

-21-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and is not a Permitted
Lien, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Pledgor fails to do so as required by the Credit
Agreement or this Agreement, and each Pledgor jointly and severally agrees to
reimburse the Collateral Agent on demand for any reasonable payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent, Administrative Agent or any
other Secured Party) shall remain liable for the observance and performance of
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Pledgor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent, Administrative Agent and the other Secured Parties from and
against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices, except as permitted by
the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in

 

-22-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

whole or part relating thereto, the Collateral Agent may, without waiving or
releasing any obligation or liability of the Pledgors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent reasonably deems advisable. All sums disbursed by the
Collateral Agent in connection with this Section 4.03(i), including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Guarantors to the Collateral Agent and shall be
additional Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Collateral Agent’s security interest
in the Article 9 Collateral, each Pledgor agrees, in each case at such Pledgor’s
own expense, to take the following actions with, respect to the following
Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $1,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify. If
any security of a domestic issuer now or hereafter acquired by any Pledgor is
uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, (i) upon the Collateral Agent’s reasonable request and (ii) upon
the occurrence and during the continuance of an Event of Default, such Pledgor
shall promptly notify the Collateral Agent of such uncertificated securities and
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such security, without further
consent of any Pledgor or such nominee, or (ii) cause the issuer to register the
Collateral Agent as the registered owner of such security. If any security or
other Investment Property, whether certificated or uncertificated, representing
an Equity Interest in a third party and having a fair market value in excess of
$500,000 now or hereafter acquired by any Pledgor is held by such Pledgor or its
nominee through a securities intermediary or commodity intermediary, such
Pledgor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to a Control Agreement in form
and substance reasonably satisfactory to the Collateral Agent, either (A) cause
such securities intermediary or commodity intermediary, as applicable, to agree,
in the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Pledgor or such nominee, or (B) in the
case of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to

 

-23-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

such Investment Property, for the benefit of the Secured Parties, with such
Pledgor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw or otherwise deal with such Investment Property. The
Collateral Agent agrees with each of the Guarantors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Pledgor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such withdrawal or dealing rights, would occur. The
provisions of this paragraph (b) requiring a Control Agreement shall not apply
to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $500,000, such
Pledgor shall promptly notify the Collateral Agent thereof in a writing signed
by such Pledgor, including a summary description of such claim, and grant to the
Collateral Agent in writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to such
Pledgor’s business, (i) maintain such Trademark in full force free from any
adjudication of abandonment or invalidity for non-use, (ii) maintain the quality
of products and services offered under such Trademark, (iii) display such
Trademark with notice of federal or foreign registration or claim of trademark
or service mark as required under applicable law and (iv) not knowingly use or
knowingly permit its licensees’ use of such Trademark in violation of any
third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a Copyright
material to the of such Pledgor’s business that it publishes, displays and
distributes, use copyright notice as required under applicable copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to such Pledgor’s business may
imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of any
country, regarding such Pledgor’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

 

-24-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period, and
(ii) upon the reasonable request of the Collateral Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) and to maintain (i) each issued material Patent and
(ii) the registrations of each material Trademark and each material Copyright,
including, when applicable and necessary in such Pledgor’s reasonable business
judgment, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to its
business has been or is about to be materially infringed, misappropriated or
diluted by a third party, such Pledgor shall promptly notify the Collateral
Agent and shall, if such Pledgor deems it necessary in its reasonable business
judgment, promptly sue and recover any and all damages, and take such other
actions as are reasonably appropriate under the circumstances.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Pledgor shall use commercially reasonable efforts to obtain all requisite
consents or approvals from the licensor under each Copyright License, Patent
License or Trademark License to effect the assignment of all such Pledgor’s
right, title and interest thereunder to (in the Collateral Agent’s sole
discretion) the designee of the Collateral Agent or the Collateral Agent.

ARTICLE V.

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to

 

-25-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

become an assignment, transfer and conveyance of any of or all such Article 9
Collateral by the applicable Pledgors to the Collateral Agent or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or a nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers thereunder cannot be obtained after commercially
reasonable efforts on the part of the applicable Pledgors to obtain such
waivers) and (b) with or without legal process and with or without prior notice
or demand for performance, to take possession of the Article 9 Collateral and
without liability for trespass to the applicable Pledgor to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Pledgor agrees that the Collateral Agent shall have the right,
subject to the requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized in connection with any sale of a security (if it deems it
advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for

 

-26-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

future delivery, the Collateral so sold may be retained by the Collateral Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Pledgor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Pledgor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, in accordance with Section 4.1 of
the Second Lien Intercreditor Agreement.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Pledgor hereby grants to (in the
Collateral Agent’s sole discretion) a designee of the Collateral Agent or the
Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Pledgor) to use, license or sublicense any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Pledgor, wherever the same may be located, and including, without
limitation, in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all intellectual property and the right to sue for past
infringement of the intellectual property. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Pledgors notwithstanding
any subsequent cure of an Event of Default.

 

-27-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 5.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its commercially reasonable efforts to take or to cause
the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Pledgor further agrees to indemnify, defend and
hold harmless the Collateral Agent, each other Secured Party, any underwriter
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Collateral Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any

 

-28-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its commercially reasonable
efforts to qualify, file or register, or cause the issuer of such Pledged
Collateral to qualify, file or register, any of the Pledged Collateral under the
Blue Sky or other securities laws of such states as may be reasonably requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 5.05. Each
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 5.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 5.05 may be specifically enforced.

ARTICLE VI.

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of the Borrower, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by (a) any other Guarantor hereunder or (b) Holdings under the Holdings
Guarantee and Pledge Agreement, in respect of any Obligation or assets of any
other Guarantor or Holdings shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party and such other Guarantor or
Holdings, as applicable (the “Claiming Guarantor”), shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of Holdings and all
the Guarantors on the date hereof (or, in the case of any Guarantor becoming a
party hereto pursuant to Section 7.16, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.

 

-29-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, reimbursement, contribution or subrogation of the
Guarantors under applicable law or otherwise shall be fully subordinated to the
payment in full in cash or immediately available funds of the Obligations (other
than contingent or unliquidated obligations or liabilities). No failure on the
part of the Borrower or any Guarantor to make the payments required by Sections
6.01 and 6.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby unconditionally and irrevocably agrees that all
Indebtedness and other monetary obligations owed by it to any other Guarantor,
to Holdings or to any Subsidiary shall be fully subordinated to the payment in
full in cash or immediately available funds of the Obligations (other than
contingent or unliquidated obligations or liabilities).

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. The obligations of each Pledgor under
this Agreement are independent of any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action may be brought
and prosecuted against each Pledgor to enforce this Agreement, irrespective of
whether any action is brought against such Pledgor or any other Loan Party or
whether such Pledgor or any other Loan Party is joined in any such action or
actions. All rights of the Collateral Agent and the other Secured Parties
hereunder, the Security Interest, the pledge, assignment and security interest
in the Pledged Collateral and all obligations of each Pledgor hereunder shall be
irrevocable, absolute and unconditional irrespective of (a) any lack of validity
or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any taking, exchange, release or non-perfection of any Lien on other
collateral, or any taking, release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the

 

-30-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Obligations, (d) any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Obligations or any other Loan Party under or in respect of the
Loan Documents or any other assets of any Loan Party of any of its Subsidiaries,
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party of any of its Subsidiaries, (f) any failure of any
Secured Party to disclose to any Loan Party any information relating to the
business, condition (financial or otherwise), operations, performance, assets,
nature of assets, liabilities or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Pledgor waiving any duty on the part
of the Secured Party to disclose such information), (g) the failure of any other
Person to execute this Agreement or any other Security Document, guaranty or
agreement or the release or reduction of liability of any other Pledgor or other
grantor or surety with respect to the Obligations, and (h) any other
circumstance (including, without limitation, any statute of limitations) of any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or this Agreement (other than a defense of payment or
performance).

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Secured Party or by any other Person upon
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent and the Collateral Agent, and thereafter shall be binding
upon such party, the Administrative Agent, the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Administrative Agent, the Collateral Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

 

-31-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor, the Administrative Agent or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement, and the Collateral Agent
hereunder shall at all times be the same person that is the Collateral Agent
under the Credit Agreement. Written notice of resignation by either the
Administrative Agent or the Collateral Agent pursuant to the Credit Agreement
shall also constitute notice of resignation as the Administrative Agent or
Collateral Agent, respectively, under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent or Collateral Agent under the Credit
Agreement by a successor Administrative Agent or Collateral Agent, respectively,
that successor Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent, as applicable, pursuant
hereto.

SECTION 7.06. Agents’ Fees and Expenses; Indemnification. (a) The parties hereto
agree that the Administrative Agent and the Collateral Agent shall each be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, in addition to such obligations, each Pledgor jointly and severally
agrees to indemnify the Collateral Agent and the other Indemnitees (as defined
in Section 9.05 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of, (i) the execution, delivery or performance of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Restatement Transactions, the
Extension Transactions and other transactions contemplated hereby, (ii) the use
of proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or to
the Collateral, whether or not any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents (to the extent
permitted thereby). The provisions of this Section 7.06 shall remain operative
and in full force and effect regardless of the termination of this Agreement or
any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 7.06 shall be
payable on written demand therefor.

 

-32-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right, power or remedy hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any

 

-33-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent, any Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights, powers or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 7.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent, the Collateral Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.09 of the
Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

 

-34-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Pledgor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent or unliquidated obligations or liabilities) have been
paid in full in cash or immediately available funds and the Lenders have no
further commitment to lend under the Credit Agreement, the L/C Exposure has been
reduced to zero and each Issuing Bank has no further obligations to issue
Letters of Credit under the Credit Agreement.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or otherwise ceases to be a Pledgor;
provided that subject to the terms of the Second Lien Intercreditor Agreement,
the Required Lenders shall have consented to such transaction (to the extent
such consent is required by the Credit Agreement) and the terms of such consent
did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the

 

-35-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.09 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Collateral Agent shall execute and deliver
to any Pledgor, at such Pledgor’s, expense all documents that such Pledgor shall
reasonably request to evidence such termination or release (including, without
limitation, UCC termination statements), and will duly assign and transfer to
such Pledgor, such of the Pledged Collateral that may be in the possession of
the Administrative Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement; provided, that the Collateral Agent
shall not be required to take any action under this Section 7.15(d) unless such
Pledgor shall have delivered to the Collateral Agent together with such request,
which may be incorporated into such request, (i) a reasonably detailed
description of the Collateral, which in any event shall be sufficient to effect
the appropriate termination or release without affecting any other Collateral,
and (ii) a certificate of a Responsible Officer of the Borrower or such Pledgor
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was consummated in compliance with the
Loan Documents. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or warranty by the Collateral Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.11 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

SECTION 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law and subject
to the Second Lien Intercreditor Agreement, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Issuing
Bank to or for the credit or the account of any party to this Agreement against
any of and all the obligations of such party now or hereafter existing under
this Agreement owed to such Lender or such Issuing Bank, irrespective of whether
or not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 7.17 are in addition to other rights and remedies
(including other rights of set-off) that such Lender or such Issuing Bank may
have.

SECTION 7.18. Terms of Intercreditor Agreements; Etc.. (a) THE BORROWER,
HOLDINGS, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE OTHER PARTIES
HERETO ACKNOWLEDGE THAT THIS AGREEMENT IS SUBJECT TO THE TERMS OF THE AFFINION
INVESTMENTS INTERCREDITOR AGREEMENT AND THE SECOND LIEN INTERCREDITOR AGREEMENT.

 

-36-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

(b) ALL RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
AND THE OTHER SECURED PARTIES UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE
SECOND LIEN INTERCREDITOR AGREEMENT. IN THE EVENT OF A CONFLICT BETWEEN THE
TERMS HEREOF AND OF THE SECOND LIEN INTERCREDITOR AGREEMENT, THE SECOND LIEN
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

[Signature Page Follows]

 

-37-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AFFINION GROUP, INC.

By:

 

 

Name:

 

Title:

 

 

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

AFFINION BENEFITS GROUP, LLC AFFINION BRAZIL HOLDINGS I, LLC AFFINION BRAZIL
HOLDINGS II, LLC AFFINION DATA SERVICES, INC. AFFINION GROUP, LLC AFFINION
INVESTMENTS, LLC, by its member:   AFFINION GROUP, INC. AFFINION INVESTMENTS II,
LLC AFFINION PUBLISHING, LLC BREAKFIVE, LLC CARDWELL AGENCY, INC. CCAA
CORPORATION CONNEXIONS LOYALTY, INC. CONNEXIONS LOYALTY ACQUISITION, LLC
CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC CUC ASIA HOLDINGS, by its partners:  
TRILEGIANT CORPORATION   TRILEGIANT RETAIL SERVICES, INC. GLOBAL PROTECTION
SOLUTIONS, LLC INTERNATIONAL TRAVEL FULFILLMENT LLC LIFT MEDIA, LLC LONG TERM
PREFERRED CARE, INC. LOYALTY TRAVEL AGENCY LLC TRAVELERS ADVANTAGE SERVICES, LLC
TRILEGIANT AUTO SERVICES, INC. TRILEGIANT CORPORATION TRILEGIANT INSURANCE
SERVICES, INC. TRILEGIANT RETAIL SERVICES, INC. WATCHGUARD REGISTRATION
SERVICES, INC. WEBLOYALTY HOLDINGS, INC. WEBLOYALTY.COM, INC. By:  

 

Name:   Title:  

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Collateral Agent

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Exhibit I

to Guarantee and

Collateral Agreement

SUPPLEMENT NO.              dated as of [            ], 20[__] (this
“Supplement”), to the Amended and Restated Guarantee and Collateral Agreement
dated as of April 9, 2010 (the “Guarantee and Collateral Agreement”), among
AFFINION GROUP, INC., a Delaware corporation (the “Borrower”), each Subsidiary
Party thereto and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
(together with any successor administrative agent appointed pursuant to the
Credit Agreement, in such capacity, the “Administrative Agent”) and as
Collateral Agent (together with any successor collateral agent appointed
pursuant to the Credit Agreement, in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined herein).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders
party thereto from time to time, the Administrative Agent and the Collateral
Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.

C. The Guarantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Guarantee and Collateral Agreement in order
to induce the Lenders to make additional Loans and each Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party
and a Pledgor under the Guarantee and Collateral Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and a Pledgor,
and the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee and Collateral Agreement applicable to it as a Subsidiary Party and
Pledgor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct, in all
material respects, on and as of the date hereof. In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Guarantee and Collateral Agreement),
does hereby create and grant to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and Lien on all the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Guarantee and Collateral
Agreement) of the New Subsidiary. Each reference to a “Subsidiary Party” or a
“Pledgor” in the Guarantee and Collateral Agreement shall be deemed to include
the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

 

1

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent, the Collateral Agent and the other Secured Parties that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent and
the Collateral Agent have each executed a counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary and (c) set forth under its signature hereto,
is the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent and
Collateral Agent for their reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, disbursements and other charges
of counsel for the Administrative Agent.

 

-2-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary, the Administrative Agent and the
Collateral Agent have duly executed this Supplement to the Amended and Restated
Guarantee and Collateral Agreement as of the day and year first above written.

 

[Name of New Subsidiary]

By:

 

 

Name:

 

Title:

 

Legal Name:

Jurisdiction of Formation:

Location of Chief

Executive Office:

 

-3-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Collateral Agent

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

-4-

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Schedule I

to Supplement No.             to the

Amended and Restated Guarantee and

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

 

  Description           Location

 

 

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Schedule II to

Supplement No.            

to the Amended and Restated Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer

Certificate

  

Registered Owner

  

Number and Class of

Equity Interest

  

Percentage of

Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

OTHER PROPERTY

 

 

Affinion – Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Exhibit D

AMENDED HOLDINGS GUARANTEE AND PLEDGE AGREEMENT

[See Attached.]



--------------------------------------------------------------------------------

Exhibit D to Exhibit 10.1

HOLDINGS GUARANTEE AND PLEDGE AGREEMENT

dated and effective as of

April 9, 2010

among

AFFINION GROUP HOLDINGS, INC.,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF

AMERICA, N.A.),

as Administrative Agent and Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I.    Definitions    SECTION 1.01.    Credit Agreement
     1    SECTION 1.02.    Other Defined Terms      2    ARTICLE II.   
Guarantee    SECTION 2.01.    Guarantee      3    SECTION 2.02.    Guarantee of
Payment      3    SECTION 2.03.    No Limitations, Etc.      3    SECTION 2.04.
   Reinstatement      5    SECTION 2.05.    Agreement      6    SECTION 2.06.   
Information      6    SECTION 2.07.    Maximum Liability      6    SECTION 2.08.
   Payment Free and Clear of Taxes      6    ARTICLE III.    Pledge of
Securities    SECTION 3.01.    Pledge      7    SECTION 3.02.    Delivery of the
Pledged Collateral      7    SECTION 3.03.    Representations. Warranties and
Covenants      8    SECTION 3.04.    Registration in Nominee Name; Denominations
     9    SECTION 3.05.    Voting Rights’ Dividends and Interest, etc.      9   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV.    Remedies    SECTION 4.01.    Remedies Upon Default      11   
SECTION 4.02.    Application of Proceeds      12    SECTION 4.03.    Securities
Act. etc.      13    SECTION 4.04.    Registration, etc.      13    ARTICLE V.
   Indemnity, Subrogation and Subordination    SECTION 5.01.    Indemnity and
Subrogation      14    SECTION 5.02.    Contribution and Subrogation      14   
SECTION 5.03.    Subordination      15    ARTICLE VI.    Miscellaneous   
SECTION 6.01.    Guarantor Acknowledgement      15    SECTION 6.02.    Notices
     15    SECTION 6.03.    Security Interest Absolute      15    SECTION 6.04.
   Limitation By Law      16    SECTION 6.05.    Binding Effect; Several
Agreement      16    SECTION 6.06.    Successors and Assigns      17    SECTION
6.07.    Agents’ Fees and Expenses; Indemnification      17    SECTION 6.08.   
Collateral Agent Appointed Attorney-in-Fact      18    SECTION 6.09.   
GOVERNING LAW      18    SECTION 6.10.    Waivers; Amendment      19    SECTION
6.11.    WAIVER OF JURY TRIAL      19   

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.12.    Severability    19 SECTION 6.13.    Counterparts    20
SECTION 6.14.    Headings    20 SECTION 6.15.    Jurisdiction; Consent to
Service of Process    20 SECTION 6.16.    Termination or Release    20
SECTION 6.17.    Right of Set-off    21 Schedules       Schedule I    Capital
Stock   

 

-iii-



--------------------------------------------------------------------------------

HOLDINGS GUARANTEE AND PLEDGE AGREEMENT dated and effective as of April 9, 2010
(this “Agreement”), among AFFINION GROUP HOLDINGS, INC., a Delaware corporation
(“Holdings” or the “Guarantor”), DEUTSCHE BANK TRUST COMPANY AMERICAS (AS
SUCCESSOR TO BANK OF AMERICA, N.A.), as Administrative Agent (together with any
successor administrative agent appointed pursuant to the Credit Agreement, in
such capacity, the “Administrative Agent”) and as Collateral Agent (together
with any successor collateral agent appointed pursuant to the Credit Agreement,
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
below).

WHEREAS, Holdings, Affinion Group, Inc., a Delaware corporation (the
“Borrower”), the lenders party thereto, Credit Suisse AG, Cayman Islands Branch
(formerly known as Credit Suisse, Cayman Islands Branch), as administrative
agent (the “Existing Agent”) for such lenders and the other parties thereto
entered into a Credit Agreement dated as of October 17, 2005 (as amended prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, Holdings, the
Borrower, the Subsidiaries of the Borrower party thereto, and the Existing Agent
entered into that certain Guarantee and Collateral Agreement dated as of
October 17 2005 (as amended prior to the date hereto, the “Existing G&C
Agreement”);

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the lenders party thereto (the “Lenders”) are entering into an Amended and
Restated Credit Agreement, dated as of the date hereof, which amends and
restates the Existing Credit Agreement in its entirety and provides for the
Lenders to provide loans to the Borrower from time to time (such Credit
Agreement as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon among other things, the
execution and delivery of this Agreement; and

WHEREAS, Holdings is the parent of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders to make Loans, and each Issuing Bank to issue Letters of
Credit, to the Borrower in accordance with the terms of the Credit Agreement;

Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement, and if such terms is not defined in the Credit Agreement,
then such terms



--------------------------------------------------------------------------------

shall have the meanings assigned to them in the Guarantee and Collateral
Agreement (as defined in the Credit Agreement). All terms defined in the New
York UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein. The term instrument” shall have the meaning specified in
Article 9 of the New York UCC

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement the following terms
have the meanings specified below:

“Collateral” means the Pledged Collateral

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Existing G&C Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“Guaranteed Obligations” means the “Obligations” (as defined in the Guarantee
and Collateral Agreement).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Permitted Liens” means any Lien permitted by Section 6.02 and Section 6.08(b)
of the Credit Agreement.

“Permitted Pledge and Guarantee Date” means the first date upon which the
Holdings Credit Agreement shall be terminated and all obligations of Holdings
thereunder shall be repaid, prepaid, cancelled, terminated or discharged (except
those obligations that by their terms survive the termination thereof).

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

-2-



--------------------------------------------------------------------------------

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3 01.

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Subsidiary Guarantor” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

ARTICLE II.

Guarantee

SECTION 2.01. Guarantee. The Guarantor unconditionally guarantees to the
Administrative Agent as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the Guaranteed Obligations for the
benefit of the Secured Parties. The Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. The Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. The Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Guaranteed Obligations or to any balance of any deposit account
or credit on the books of the Administrative Agent (including in its individual
capacity) or any other Secured Party in favor of the Borrower or any other
person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of the Guarantor’s
obligations hereunder as expressly provided for in Section 6.16, the obligations
of the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defence or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise (other than defense of payment or performance). The obligations of the
Guarantor under or in respect of this Agreement are independent of the
Guaranteed Obligations or the Obligations of any other Loan Party under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against the Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions.

 

-3-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the obligations of the
Guarantor hereunder shall not be discharged or impaired or otherwise affected
by;

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any change in the time manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower under or in respect of the
Loan Documents, or any other amendment or waiver of, any consent to departure
from, any rescission or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any Subsidiary Guarantor under the Guarantee and Collateral Agreement;

(iii) the failure to perfect any security interest in, or the taking, exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Obligations of the Borrower under the Loan Documents;

(v) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(vi) any failure of any Secured Party to disclose to the Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(vii) the failure of any other Person to execute or deliver this Agreement or
the release or reduction of liability of any Subsidiary Guarantor or other
guarantor or surety with respect to the Obligations;

(viii) any other act or omission that may or might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Guaranteed Obligations),

(ix) any illegality, lack of validity or enforceability of any of the
Obligations or any Loan Document or any agreement or instrument relating to the
Obligations,

(x) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any of the Obligations (other than the payment in full in cash of
all the Guaranteed Obligations),

 

-4-



--------------------------------------------------------------------------------

(xi) the existence of any claim, set-off or other rights that the Guarantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,

(xii) and any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Guarantor or any other guarantor or
surety.

The Guarantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Guaranteed Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of the Guarantor hereunder

(b) To the fullest extent permitted by applicable law, the Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash or immediately available funds of all the
Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities). The Collateral Agent, the Administrative Agent and the other
Secured Parties may, at their election (but subject to the Second Lien
Intercreditor Agreement), foreclose on any security held by one or more of them
by one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any other Loan Party or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of the Guarantor
hereunder except to the extent the Guaranteed Obligations (other than contingent
or unliquidated obligations or liabilities) have been paid in full in cash or
immediately available funds. To the fullest extent permitted by applicable law,
the Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of the
Guarantor against any other Loan Party, as the case may be, or any security. The
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financm2 arrangements contemplated by the Loan Documents and
that the waivers set forth in Section 2.01 and this Section 2.03 are knowingly
made in contemplation of such benefits

SECTION 2.04. Reinstatement. The Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.

 

-5-



--------------------------------------------------------------------------------

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against the Guarantor by virtue hereof
upon the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Guaranteed Obligation, subject to the terms of the Second Lien
Intercreditor Agreement. Upon payment by the Guarantor of any sums to the
Administrative Agent as provided above, all rights of the Guarantor against the
Borrower, or other Loan Party or any Subsidiary Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respect be subject to Article VI.

SECTION 2.06. Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature scope and extent 01 the
risks that the Guarantor assumes and incurs hereunder and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise the Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Maximum Liability. The Guarantor, and by its acceptance of this
Agreement, the Administrative Agent, the Collateral Agent and each other Secured
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the obligations of the Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Agreement and the obligations of the Guarantor hereunder. To effectuate the
foregoing intention, notwithstanding anything herein or in any other Loan
Document to the contrary the Administrative Agent the Collateral Agent the other
Secured Parties and the Guarantor hereby irrevocably agree that the obligations
of the Guarantor under this Agreement at any time shall be limited to the
maximum amount as will result in the Guaranteed Obligations of the Guarantor
under this Agreement not constituting a fraudulent transfer or conveyance under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 5.02). For
purposes hereof, “Bankruptcy Law” means any proceeding of the type referred to
in Section 7.01 (h) or (i) of the Credit Agreement or Title 11, U.S. Code, or
any similar foreign, federal or state law for the relief of debtors.

SECTION 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of the Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower and Holdings are required to be made pursuant to the
terms of Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of
the Credit Agreement shall apply to the Guarantor, mutatis mutandis.

 

-6-



--------------------------------------------------------------------------------

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Guaranteed Obligations, the Guarantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of the its right, title and interest in, to and under
(a) the Equity Interests issued by the Borrower directly owned by it (including
those listed on Schedule I) and any other Equity Interests issued by the
Borrower obtained in the future by the Guarantor and any certificates
representing all such Equity Interests (the “Pledged Stock”); provided, that the
Pledged Stock shall not include (i) to the extent applicable law requires that
the Borrower issues directors’ qualifying shares, such shares or nominee or
other similar snares or (ii) any Equity Interests with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.11 of
the Credit Agreement need not be satisfied by reason of Section 5.11(g) of the
Credit Agreement, or (iii) any Equity Interests of the Borrower to the extent
that, as of the Restatement Effective Date, and for so long as ,such a pledge of
such Equity Interests would violate a contractual obligation binding on or
relating to such Equity Interest permitted to exist under the Credit Agreement;
(b) subject to Section 3.05, all payments of dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, all subscription warrants, rights or options issued thereon or
with respect thereto and all other proceeds received in respect of, the
securities referred to in clause (a) above; (c) subject to Section 3.05, all
rights and privileges of the Guarantor with respect to the securities and other
property referred to in clause (a) above; and (d) all proceeds of any of the
foregoing (the items referred to in clauses (a) through (d) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral (a) The Guarantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the Secured Parties, any and all Pledged Securities.

(b) Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided,
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

 

-7-



--------------------------------------------------------------------------------

SECTION 3.03. Representations, Warranties and Covenants. The Guarantor hereby
represents, warrants and covenants that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the Borrower represented by such
Pledged Stock and includes all Equity Interests required to be (i) pledged in
order to satisfy the Collateral and Guarantee Requirement, or (ii) delivered
pursuant to Section 3.02(b);

(b) the Guarantor will cause all future Equity Interests issued by the Borrower
and obtained in the future by the Guarantor to be (i) represented by a
certificate and (ii) delivered pursuant to Section 3.02(b):

(c) the Pledged Stock has been duly and validly authorized and issued by the
Borrower and is fully paid and nonassessable;

(d) except for the security interests granted hereunder, the Guarantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by the Guarantor (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of the Guarantor under the Loan
Documents to dispose of Pledged Collateral will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(e) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(f) the Guarantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(g) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

 

-8-



--------------------------------------------------------------------------------

(h) by virtue of the execution and delivery by the Guarantor of this Agreement,
when any Pledged Securities (including Pledged Stock of any domestic Subsidiary)
are delivered to the Collateral Agent, for the benefit of the Secured Parties,
in accordance with this Agreement the Collateral Agent will obtain for the
benefit of the Secured Parties, a legal, valid and perfected lien upon and
security interest in such Pledged Securities, subject only to Liens permitted
under the Credit Agreement or arising by operation of law, as security for the
payment and performance of the Guaranteed Obligations; and

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the Guarantor,
endorsed or assigned in blank or in favor of the Collateral Agent or, if an
Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). The Guarantor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of the Guarantor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. The
Guarantor shall use its commercially reasonable efforts to cause the Borrower to
comply with a request by the Collateral Agent, pursuant to this Section 3.04, to
exchange certificates representing Pledged Securities of the Borrower for
certificates of smaller or larger denominations

SECTION 3.05. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given notice to the Guarantor of the Collateral Agent’s
intention to exercise its rights hereunder:

(i) The Guarantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to the Guarantor,
or cause to be executed and delivered to the Guarantor, all such proxies, powers
of attorney and other instruments as the Guarantor may reasonably request for
the purpose of enabling the Guarantor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

-9-



--------------------------------------------------------------------------------

(iii) The Guarantor shall be entitled to receive and retain any and all
dividends and other distributions paid on or distributed in respect of the
Pledged Collateral to the extent and only to the extent that such dividends and
other distributions are permitted by, and otherwise paid or distributed in
accordance with, the terms and conditions of the Credit Agreement, the other
Loan Documents and applicable laws; provided, that (A) any noncash dividends or
other distributions payments or other consideration in respect thereof,
including any rights to receive the same to the extent not so distributed or
paid that would constitute Pledged Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise or (B) any non-cash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities, in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, shall be and become part of the Pledged Collateral, and, if
received by the Guarantor, shall not be commingled by the Guarantor with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the Collateral
Agent, for the benefit of the Secured Parties in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent or the Administrative Agent to the Borrower
of the Collateral Agent’s and/or Administrative Agent’s intention to exercise
its rights hereunder and under the Credit Agreement, all rights of the Guarantor
to dividends or other distributions that the Guarantor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.05 shall cease and all such
rights shall thereupon become vested, for the benefit of the Secured Parties in
the Collateral Agent which shall have the sole and exclusive right and authority
to receive and retain such dividends or other distributions. All dividends or
other distributions received by the Guarantor contrary to the provisions of this
Section 3.05 shall not be commingled by the Guarantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent, for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that effect, the
Collateral Agent shall promptly repay to the Guarantor (without interest) all
dividends or other distributions that the Guarantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

 

-10-



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Borrower of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of the Guarantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a) (i) of this Section 3.05, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers (other than any Event of Default under Section 7.01(h) or (i) of the
Credit Agreement); provided, that, unless otherwise directed by the Required
Secured Creditors, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default (other than any
Event of Default under Section 7.01(h) or (i) of the Credit Agreement) to permit
the Guarantor to exercise such rights. After all Events of Default have been
cured or waived and the Borrower has delivered to the Collateral Agent a
certificate to that effect, the Guarantor shall have the right to exercise the
voting and/or consensual rights and powers that the Guarantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.

ARTICLE IV.

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Guarantor agrees to deliver each item of
Pledged Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to exercise any and all rights afforded to
a secured party under the applicable Uniform Commercial Code or other applicable
law. Without limiting the generality of the foregoing, the Guarantor agrees that
the Collateral Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the Pledged
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Pledged
Collateral pursuant to this Section 4.01, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Pledged Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of the
Guarantor, and the Guarantor hereby waives and releases (to the extent permitted
by law) all rights of redemption, stay, valuation and appraisal that the
Guarantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

The Collateral Agent shall give the Guarantor 10 Business Days, written notice
(which the Guarantor agrees is reasonable notice within the meaning of
Section 9-611 of the

 

-11-



--------------------------------------------------------------------------------

New York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Pledged Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Pledged
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the Pledged
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Pledged Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Pledged Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale and such sale may without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Pledged Collateral
made on credit or for future delivery, the Pledged Collateral so sold may be
retained by the Collateral Agent until the sale price is paid by the purchaser
or purchasers thereof, but the Collateral Agent shall not incur any liability in
the event that any such purchaser or purchasers shall fail to take up and pay
for the Pledged Collateral so sold and in the case of any such failure, such
Pledged Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 4.01, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of the Guarantor (all such
rights being also hereby waived and released to the extent permitted by law),
the Pledged Collateral or any part thereof offered for sale and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property in accordance with Section 4.02 hereof without further
accountability to the Guarantor therefor. For purposes hereof, a written
agreement to purchase the Pledged Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and the Guarantor shall be entitled to the
return of the Pledged Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Guaranteed Obligations paid in full. As an alternative to exercising the power
of sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Pledged
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Pledged
Collateral, as well as any Pledged Collateral consisting of cash in accordance
with Section 4.1 of the Second Lien Intercreditor Agreement.

 

-12-



--------------------------------------------------------------------------------

SECTION 4.03. Securities Act, etc. In view of the position of the Guarantor in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1 1933, as now
or hereafter in effect, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. The Guarantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable,
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. The Guarantor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable. Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. The Guarantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 4.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

SECTION 4.04. Registration, etc. The Guarantor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its commercially reasonable efforts to take or to cause
the Borrower to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Collateral. The
Guarantor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective offices,
directors, affiliates and controlling persons from and against all loss,
liability, expenses, costs of counsel (including reasonable fees and expenses to
the Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused

 

-13-



--------------------------------------------------------------------------------

by any untrue statement or omission based upon information furnished in writing
to the Guarantor or the issuer of such Pledged Collateral by the Collateral
Agent or any other Secured Party expressly for use therein. The Guarantor
further agrees, upon such written request referred to above, to use its
commercially reasonable efforts to qualify, file or register, or cause the
issuer of such Pledged Collateral to qualify, file or register, any of the
Pledged Collateral under the Blue Sky or other securities laws of such states as
may be reasonably requested by the Collateral Agent and keep effective, or cause
to be kept effective, all such qualifications, filings or registrations. The
Guarantor will bear all costs and expenses of carrying out its obligations under
this Section 4.04. The Guarantor acknowledges that there is no adequate remedy
at law for failure by it to comply with the provisions of this Section 4.04 only
and that such failure would not be adequately compensable in damages and,
therefore, agrees that its agreements contained in this Section 4.04 may be
specifically enforced.

ARTICLE V.

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantor may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment
shall be made by the Guarantor under this Agreement in respect of any Guaranteed
Obligation of the Borrower, the Borrower shall indemnify the Guarantor for the
full amount of such payment and the Guarantor shall be subrogated to the rights
of the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of the Guarantor shall be sold pursuant
to this Agreement or any other Security Document to satisfy in whole or in part
a Guaranteed Obligation of the Borrower, the Borrower shall indemnify the
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold

SECTION 5.02. Contribution and Subrogation. The Guarantor agrees (subject to
Section 5.03) that, in the event a payment shall be made by any Subsidiary
Guarantor under the Guarantee and Collateral Agreement, in respect of any
Guaranteed Obligation or assets of any Subsidiary Guarantor shall be sold
pursuant to any Security Document to satisfy any Guaranteed Obligation owed to
any Secured Party and such Subsidiary Guarantor (the “Claiming Guarantor”),
shall not have been fully indemnified by the Borrower as provided in
Section 5.01, the Guarantor shall indemnify the Claiming Guarantor in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Subsidiary
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of Holdings and all the Subsidiary Guarantors on the date hereof (or, in
the case of any Subsidiary Guarantor becoming a party to the Guarantee and
Collateral Agreement pursuant to Section 7.16 thereof, the date of the
supplement thereto executed and delivered by such Subsidiary Guarantor). The
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 5.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 5.01 to the extent of such payment.

 

-14-



--------------------------------------------------------------------------------

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantor under Sections 5.01 and 5.02 and
all other rights of indemnity, reimbursement, contribution or subrogation of the
Guarantor under applicable law or otherwise shall be fully subordinated to the
payment in full in cash or immediately available funds of the Obligations (other
than contingent or unliquidated obligations or liabilities). No failure on the
part of the Borrower or the Guarantor to make the payments required by Sections
5.01 and 5.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of the Guarantor with
respect to its obligations hereunder, and the Guarantor shall remain liable for
the full amount of the obligations of the Guarantor hereunder.

(b) The Guarantor hereby unconditionally and irrevocably agrees that all
Indebtedness and other monetary obligations owed by it to any Subsidiary
Guarantor shall be fully subordinated to the payment in full in cash or
immediately available funds of the Obligations (other than contingent or
unliquidated obligations or liabilities).

ARTICLE VI.

Miscellaneous

SECTION 6.01. Guarantor Acknowledgement. The Guarantor hereby acknowledges and
agrees that upon the occurrence of the Permitted Pledge and Guarantee Date. the
Guarantor shall provide written notice to the Administrative Agent and the
Collateral Agent of the occurrence of the ‘‘Permitted Pledge and Guarantee
Date”. The Guarantor further acknowledges and agrees that from and after the
Permitted Pledge and Guarantee Date, the “Guaranteed Obligations” guaranteed by
and secured with the Pledged Collateral as set forth herein shall (without any
further action on the part of the Guarantor, any Loan Party, the Administrative
Agent or the Collateral Agent) include all Obligations, including without
limitation, any Loan Document Obligations incurred with respect to any
Incremental Revolving Facility Loans or Incremental Second Lien Term Loans.

SECTION 6.02. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9 01 of the Credit Agreement.

SECTION 6.03. Security Interest Absolute. The obligations of the Guarantor under
this Agreement are independent of any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action may be brought
and prosecuted against the Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Guarantor or any other Loan Party or
whether the Guarantor or any other Loan Party is joined in any such action or
actions. All rights of the Collateral Agent and the other Secured Parties
hereunder, the Security Interest, the pledge, assignment and security interest
in the Pledged Collateral and all obligations of the Guarantor hereunder shall
be irrevocable, absolute and unconditional irrespective of (a) any lack of
validity or enforceability

 

-15-



--------------------------------------------------------------------------------

of the Credit Agreement, any other Loan Document, any agreement with respect to
any of the Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any taking, exchange,
release or non-perfection of any Lien on other collateral, or any taking,
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, (d) any
manner of application of any Collateral or any other collateral, or proceeds
thereof, to all or any of the Obligations, or any manner of sale or other
disposition of any Collateral or any other collateral for all or any of the
Obligations or any other Loan Party under or in respect of the Loan Documents or
any other assets of any Loan Party of any of its Subsidiaries, (e) any change,
restructuring or termination of the corporate structure or existence of any Loan
Party of any of its Subsidiaries, (f) any failure of any Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, assets, nature of assets,
liabilities or prospects of any other Loan Party now or hereafter known to such
Secured Party (the Guarantor waiving any duty on the part of the Secured Party
to disclose such information), (g) the failure of any other Person to execute
this Agreement or any other Security Document, guaranty or agreement or the
release or reduction of liability of any Subsidiary Guarantor or other grantor
or surety with respect to the Obligations, and (h) any other circumstance
(including, without limitation, any statute of limitations) of any existence of
or reliance on any representation by any Secured Party that might otherwise
constitute a defense available to, or a discharge of, the Guarantor in respect
of the Obligations or this Agreement (other than a defense of payment or
performance).

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or by any other Person upon
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

SECTION 6.04. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 6.05. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent and the Collateral Agent, and thereafter shall be binding
upon such party, the Administrative Agent, the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Administrative Agent, the Collateral Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
party shall have the right to assign or transfer its

 

-16-



--------------------------------------------------------------------------------

rights or obligations hereunder or any interest herein or in the Pledged
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each party and may be
amended, modified, supplemented, waived or released with respect to any party
without the approval of any other party and without affecting the obligations of
any other party hereunder.

SECTION 6.06. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Guarantor, the Administrative Agent or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement, and the Collateral Agent
hereunder shall at all times be the same person that is the Collateral Agent
under the Credit Agreement. Written notice of resignation by either the
Administrative Agent or the Collateral Agent pursuant to the Credit Agreement
shall also constitute notice of resignation as the Administrative Agent or
Collateral Agent, respectively, under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent or Collateral Agent under the Credit
Agreement by a successor Administrative Agent or Collateral Agent, respectively,
that successor Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent, as applicable, pursuant
hereto.

SECTION 6.07. Agents’ Fees and Expenses; Indemnification. (a) The parties hereto
that the Administrative Agent and the Collateral Agent shall each be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, in addition to such obligations, the Guarantor agrees to indemnify
the Collateral Agent and the other Indemnities (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Restatement Transactions, the Extension
Transactions and other transactions contemplated hereby, (ii) the use of
proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or to
the Pledged Collateral, whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee

 

-17-



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Security Documents. The
provisions of this Section 6.07 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6 07 shall be payable on
written demand therefor.

SECTION 6.08. Collateral Agent Appointed Attorney-in-Fact. The Guarantor hereby
appoints the Collateral Agent the attorney-in-fact of the Guarantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of the Guarantor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Pledged Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Pledged Collateral; (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Pledged Collateral;
(d) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Pledged Collateral or to enforce any rights in
respect of any Pledged Collateral; (e) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Pledged Collateral; and (f) to use, sell, assign, transfer, pledge make any
agreement with respect to or otherwise deal with all or any of the Pledged
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Pledged Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Pledged Collateral or any part thereof or the moneys due or to become due in
respect thereof or any property covered thereby. The Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to the
Guarantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

SECTION 6.09. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

-18-



--------------------------------------------------------------------------------

SECTION 6.10. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right, power or remedy hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Administrative Agent, any Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 6.10, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Collateral Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent the Collateral Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.09 of the
Credit Agreement.

SECTION 6.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.11.

SECTION 6.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

-19-



--------------------------------------------------------------------------------

SECTION 6.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 6.05. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 6.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.15. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State, or to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Guarantor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 6.16. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, and all other security interests granted hereby
shall terminate when all the Loan Document Obligations (other than contingent or
unliquidated obligations or liabilities have been paid in full in cash or
immediately available funds and the Lenders have no further commitment to lend
under the Credit Agreement, the L/C Exposure has been reduced to zero and each
Issuing Bank has no further obligations to issue Letters of Credit under the
Credit Agreement.

(b) In connection with any termination or release pursuant to paragraph (a) of
this Section 6.16 the Collateral Agent shall execute and deliver to the
Guarantor, at the Guarantor’s, expense all documents that the Guarantor shall
reasonably request to evidence such termination or release, including, without
limitation, UCC termination statements), and will duly assign and transfer to
the Guarantor, such of the Pledged Collateral that may be in the possession

 

-20-



--------------------------------------------------------------------------------

of the Administrative Agent and has not theretofore been sold or otherwise
applied or released pursuant to this Agreements; provided, that the Collateral
Agent shall not be required to take any action under this Section 6.16(b) unless
the Guarantor shall have delivered to the Collateral Agent together with such
request, which may be incorporated into such request, (i) a reasonably detailed
description of the Collateral, which in any event shall be sufficient to effect
the appropriate termination or release without affecting any other Collateral
and (ii) a certificate of a Responsible Officer of the Borrower or the Guarantor
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was consummated in compliance with the
Loan Documents. Any execution and delivery of documents pursuant to this
Section 6.16 shall be without recourse to or warranty by the Collateral Agent.

SECTION 6.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law and subject
to the Second Lien Intercreditor Agreement, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Issuing
Bank to or for the credit or the account of any party to this Agreement against
any of and all the obligations of such party now or hereafter existing under
this Agreement owed to such Lender or such Issuing Bank, irrespective of whether
or not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 6.17 are in addition to other rights and remedies
(including other rights of set-off) that such Lender or such Issuing Bank may
have.

SECTION 6.18. Terms of the Second Lien Intercreditor Agreement (a) s. (a) ALL
RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE
OTHER SECURED PARTIES UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE SECOND LIEN
INTERCREDITOR AGREEMENT. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS HEREOF AND
OF THE SECOND LIEN INTERCREDITOR AGREEMENT, THE SECOND LIEN INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

(b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
THE OTHER PARTIES HERETO ACKNOWLEDGE THAT THIS AGREEMENT IS SUBJECT TO THE TERMS
OF THE HOLDINGS INTERCREDITOR AGREEMENT. IN THE EVENT OF A CONFLICT BETWEEN THE
TERMS HEREOF AND OF THE HOLDINGS INTERCREDITOR AGREEMENT, THE HOLDINGS
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

[Signature Page Follows]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AFFINION GROUP HOLDINGS, INC. By:  

 

Name:   Todd H. Siegel Title:   Executive Vice President and Chief Financial
Officer

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Collateral Agent

By:  

 

Name:   Title:  

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

Schedule I

to the Holdings Guarantee and

Pledge Agreement

Capital Stock

 

Grantor

  

Issuer

  

Class of Equity

Interest

   Par
Value      Certificate
No.    Quantity of
Equity
Interests    Percentage of
Outstanding
Equity Interest  

Affinion Group Holdings, Inc.

   Affinion Group, Inc.    Common Stock    $ 0.01       2    100      100 % 



--------------------------------------------------------------------------------

Schedule 2.01

NEW SECOND LIEN TERM LOAN COMMITMENT SCHEDULE

 

New Second Lien Term Lender

   New Second Lien Term Loan Commitment  

DBTCA

   $ 47,125,000   

Total:

   $ 47,125,000      

 

 

 